       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 1 of 377



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

Allianz Global Investors GmbH; Anchorage Capital Group,            Case No. 1:18-cv-10364
L.L.C.; Andra AP-Fonden; BlackRock, Inc.; BlueCrest Capital
Management Limited; Brevan Howard Emerging Markets
Strategies Master Fund Limited; California State Teachers’         SECOND AMENDED
Retirement System; Erste Abwicklungsanstalt; Fjarde AP-            COMPLAINT
Fonden; Forsta AP-Fonden; Norges Bank; PFA Pension
Forsikringsaktieselskab; PFA Kapitalforening; Pacific
Investment Management Company LLC; Portigon AG; Pension            JURY TRIAL
Reserves Investments Management Board of Massachusetts;            DEMANDED
SEI Trust Company; Tredje AP-Fonden; Allianz Global
Investors Ireland Limited; Carne Global Fund Managers
(Ireland) Limited; Allianz Global Investors Fund Société
d’Investissement à Capital Variable (f/k/a Dresdner Global
Strategies Fund Société d’Investissement à Capital Variable);      REDACTED
Allianz European Pension Investments Société d’Investissement
à Capital Variable; Allianz Global Investors Fund II Société
d’Investissement à Capital Variable; Allianz Institutional
Investors Series Société d’Investissement à Capital Variable; RP
Rendite Plus Société d’Investissement à Capital Variable;
Allianz Actio France Société d’Investissement à Capital
Variable (f/k/a AGF Actio France Société d’Investissement à
Capital Variable); Allianz Actions Euro Société
d’Investissement à Capital Variable (f/k/a AGF Euro Actions
Société d’Investissement à Capital Variable); Allianz Actions
France Société d’Investissement à Capital Variable (f/k/a AGF
Epargne Actions Société d’Investissement à Capital Variable);
Allianz Foncier Société d’Investissement à Capital Variable
(f/k/a AGF Foncier Société d’Investissement à Capital
Variable); Allianz IMMO Société d’Investissement à Capital
Variable (f/k/a AGF IMMO Société d’Investissement à Capital
Variable); Allianz Monetaire Société d’Investissement à Capital
Variable (f/k/a AGF Monetaire Société d’Investissement à
Capital Variable); Allianz Obligations Internationales Société
d’Investissement à Capital Variable (f/k/a AGF Obligations
Internationales Société d’Investissement à Capital Variable);
Allianz Securite Société d’Investissement à Capital Variable
(f/k/a Phenix Securite Société d’Investissement à Capital
Variable); Allianz Valeurs Durable Société d’Investissement à
Capital Variable (f/k/a AGF Valeurs Durable Société
d’Investissement à Capital Variable); Allianz Epargne Retraite
Société d’Investissement à Capital Variable; Allianz Epargne
Salariale Société d’Investissement à Capital Variable; Allianz
Pfizer Société d’Investissement à Capital Variable; Allianz

                                               i
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 2 of 377



International Investment Funds OEIC; Allianz UK & European
Investment Funds OEIC; Allianz Global Investors Fund VI PLC
(f/k/a dit-RCM Asian Selections Fund PLC, Dresdner RCM
Asian Selections Fund PLC); Allianz Global Investors Fund X
PLC (f/k/a RCM Global Series Fund PLC); Allianz Global
Investors Opportunities Société d’Investissement à Capital
Variable; Rogge Funds PLC; Allianz Global Investors Asia
Pacific Limited, on behalf of Allianz Global Investors Choice
Fund and Allianz Global Investors Trust; Allianz Global
Investors Singapore Limited, on behalf of Allianz Global
Investors Premier Funds; Allianz Global Investors Taiwan
Limited; Allianz Global Investors U.S. LLC; Allianz Funds
Multi-Strategy Trust; AllianzGI Institutional Multi-Series Trust;
Allianz Funds; Allianz Dynamic Global Bond Allocation Fund -
AllianzGI Global Dynamic Allocation LLC; PEA Value Fund, a
series of Allianz Funds; AllianzGI NFJ All-Cap Fund, a series
of Allianz Funds; Allianz AGIC Global Fund, a series of Allianz
Funds; Allianz AGIC International Growth Fund, a series of
Allianz Funds Multi-Strategy Trust; AllianzGI AGIC Small to
Mid Cap Growth Fund, a series of Allianz Funds Multi-Strategy
Trust; Allianz OCC Equity Premium Strategy Fund, a series of
Allianz Funds; Allianz NACM Global Equity 130/30 Fund, a
series of Allianz Funds Multi-Strategy Trust; Allianz PEA
Value Fund, a series of Allianz Funds; Allianz AGIC
International Fund, a series of Allianz Funds; Allianz AGIC
International Growth Fund, a series of Allianz Funds Multi-
Strategy Trust; Allianz AGIC International Growth
Opportunities Fund, n/k/a AllianzGI International Small-Cap
Fund, a series of Allianz Funds Multi-Strategy Trust; Allianz
AGIC Pacific Rim Fund, n/k/a AllianzGI Emerging Markets
Opportunities Fund, a series of Allianz Funds; Allianz AGIC
Target Fund, n/k/a AllianzGI Mid-Cap Fund, a series of Allianz
Funds; Allianz Global Investors Capital International Systematic
Fund LLC; Allianz OCC International Equity Fund, a series of
Allianz Funds; Allianz OCC Renaissance Fund, a series of
Allianz Funds; Allianz OCC Value Fund, a series of Allianz
Funds; Allianz RCM All Alpha Fund, a series of Allianz Funds
Multi-Strategy Trust; Allianz RCM All Horizons Fund, a series
of Allianz Funds Multi-Strategy Trust; Allianz RCM
Biotechnology Fund add Global Health Sciences, n/k/a
AllianzGI Health Sciences Fund, a series of Allianz Funds;
Allianz RCM BRIC Stars Fund, n/k/a Allianz Emerging Markets
Equity Fund; Allianz RCM Disciplined International Equity
Fund, a series of Allianz Funds; Allianz RCM Disciplined
International Equity Fund - Fgn.Equity; Allianz RCM Dynamic
Growth Fund; Allianz RCM Financial Services Fund, a series of

                                                ii
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 3 of 377



Allianz Funds; Allianz RCM Strategic Growth Fund n/k/a
AllianzGI Focused Growth Fund, a series of Allianz Funds;
Allianz RCM Global Eco Trends Fund, n/k/a AllianzGI Global
Water Fund, a series of Allianz Funds Multi-Strategy Trust;
Allianz RCM Global Small Cap Fund, n/k/a AllianzGI Global-
Small Cap Fund, a series of Allianz Funds; Allianz RCM Global
Sustainability Fund, n/k/a AllianzGI Global Sustainability Fund,
a series of Allianz Funds Multi-Strategy Trust; Allianz RCM
Innovation Fund, n/k/a AllianzGI Technology Fund, a series of
Allianz Funds; Allianz RCM International Opportunities Fund, a
series of Allianz Funds Multi-Strategy Trust; Allianz RCM
Large-Cap Growth Fund, n/k/a AllianzGI Focused Growth
Fund, a series of Allianz Funds; Allianz RCM Mid-Cap Fund,
n/k/a AllianzGI Mid-Cap Fund, a series of Allianz Funds;
Allianz RCM Technology Fund, n/k/a AllianzGI Technology
Fund, a series of Allianz Funds; AllianzGI Emerging Markets
Consumer Fund, n/k/a AllianzGI Emerging Market Consumer
Fund, a series of Allianz Funds Multi-Strategy Trust; AllianzGI
Emerging Markets Opportunities Fund, a series of Allianz
Funds; AllianzGI Emerging-Markets Small Cap, a series of
Allianz Funds Multi-Strategy Trust; AllianzGI Global Equity &
Convertible Income Fund, n/k/a AllianzGI Equity & Convertible
Income Fund; AllianzGI Global Managed Volatility Fund, a
series of Allianz Funds Multi-Strategy Trust; AllianzGI Global
Natural Resources Fund, a series of Allianz Funds; AllianzGI
Global Small-Cap Opportunities Portfolio, a portfolio of
AllianzGI Institutional Multi-Series Trust; AllianzGI Global
Small-Cap Fund, a series of Allianz Funds; AllianzGI Global
Water Fund, a series of Allianz Funds Multi-Strategy Trust;
AllianzGI Health Sciences Fund, a series of Allianz Funds;
AllianzGI Income & Growth Equity Fund, a series of Allianz
Funds; AllianzGI International & Premium Strategy Fund;
AllianzGI International Managed Volatility Fund , a series of
Allianz Funds; AllianzGI Mid-Cap Fund, a series of Allianz
Funds; AllianzGI Technology Fund, a series of Allianz Funds;
NFJ Dividend, Interest & Premium Strategy Fund; AllianzGI
NFJ Emerging Market Value Fund, a series of Allianz Funds
Multi-Strategy Trust; AllianzGI Global Water Fund, a series of
Allianz Funds Multi-Strategy Trust; AllianzGI NFJ International
Small-Cap Value Fund; AllianzGI NFJ International Value
Fund, a series of Allianz Funds; AllianzGI NFJ Mid-Cap Value
Fund, a series of Allianz Funds; Nicholas-Applegate Emerging
Markets Fund, n/k/a AllianzGI Emerging Markets Opportunities
Fund, a series of Allianz Funds; Nicholas-Applegate Global
Equity 130/30 Fund, a series of Allianz Funds Multi-Strategy
Trust; Nicholas-Applegate Global Select Fund, a series of

                                               iii
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 4 of 377



Allianz Funds; Nicholas-Applegate International Growth Fund,
n/k/a AllianzGI International Growth Fund, a series of Allianz
Funds Multi-Strategy Trust; Nicholas-Applegate Small Cap
Emerging Countries Series LLC; AllianzGI NFJ Small-Cap
Value Fund, a series of Allianz Funds; OpCap Mid Cap
Portfolio, a series of Premier VIT; Allianz RCM Disciplined
International Equity Fund, a series of Allianz Funds; RCM
Global Equity Fund, a series of Allianz Funds; RCM Global
Technology Fund, n/k/a AllianzGI Technology Fund, a series of
Allianz Funds; RCM International Small Cap Fund, n/k/a
AllianzGI International Small-Cap Fund, a series of Allianz
Funds Multi-Strategy Trust; RCM Strategic Growth Fund, n/k/a
AllianzGI Focused Growth Fund, a series of Allianz Funds; The
Korea Fund, Inc.; Anchorage Capital Master Offshore LTD;
Anchorage Capital Master Offshore LTD/ANCOFF-NYC;
Anchorage Capital Partners, L.P.; Anchorage Crossover Credit
Finance, LTD; Anchorage Crossover Credit Offshore Master
Fund, LTD; Anchorage Illiquid Opportunities Offshore Master
II, L.P.; Anchorage Illiquid Opportunities Offshore Master III,
L.P.; Anchorage Illiquid Opportunities Offshore Master, L.P.;
Anchorage MSW Structured Credit Master, L.P.; Anchorage
Short Credit Offshore Master Fund, Ltd.; GRF Master Fund,
L.P; PCI Fund LLC; Anchorage Short Credit Offshore Master
Fund II, L.P.; GRF Master Fund II, L.P.; Active International
Equity Fund - Jacket; Active International Equity Fund B -
Jacket; Alpha Advantage 1000 Fund B - Aggregate; Alpha
Advantage 3000 Fund - Aggregate; Alpha Advantage 3000
Fund B - Aggregate; Alpha Advantage 500 Fund - Aggregate;
Alpha Advantage 500 Fund B - Aggregate; Alpha Advantage
International Fund - Aggregate; Alpha Advantage Japan Fund;
Alpha Advantage Japan Fund B; Alpha Advantage US Fund B -
Aggregate; BlackRock Life Limited on behalf of Ascent Life
Sovereign Screened Fund; BlackRock Collective Investment
Funds on behalf of the unitholders in BlackRock Balanced
Managed Fund; BlackRock Global Funds - Asean Leaders
Fund; BlackRock Global Funds - Asia Pacific Equity Income
Fund; BlackRock Global Funds -Asian Dragon Fund;
BlackRock Global Funds - Asian Growth Leaders Fund;
BlackRock Global Funds - Asian Local Bond Fund; BlackRock
Global Funds - Asian Tiger Bond Fund; BlackRock Global
Funds - China Bond Fund; BlackRock Global Funds - China
Fund; BlackRock Global Funds - Continental European Flexible
Fund; BlackRock Global Funds - Emerging Europe Fund ;
BlackRock Global Funds - Emerging Markets Bond Fund;
BlackRock Global Funds - Emerging Markets Corporate Bond
Fund; BlackRock Global Funds - Emerging Markets Equity

                                              iv
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 5 of 377



Income Fund; BlackRock Global Funds - Emerging Markets
Fund; BlackRock Global Funds - Emerging Markets Investment
Grade Bond Fund; BlackRock Global Funds - Emerging
Markets Local Currency Bond Fund; BlackRock Global Funds -
Euro Bond Fund ; BlackRock Global Funds - Euro Corporate
Bond Fund; BlackRock Global Funds - Euro Short Duration
Bond Fund; BlackRock Global Funds - Euro-Markets Fund;
BlackRock Global Funds - European Equity Income Fund;
BlackRock Global Funds - European Focus Fund; BlackRock
Global Funds - European Fund; BlackRock Global Funds -
European Special Situations Fund; BlackRock Global Funds -
European Value Fund; BlackRock Global Funds - Fixed Income
Global Opportunities Fund; BlackRock Global Funds - Flexible
Multi-Asset Fund; BlackRock Global Funds - Global Allocation
Fund; BlackRock Global Funds - Global Corporate Bond Fund;
BlackRock Global Funds - Global Dynamic Equity Fund;
BlackRock Global Funds - Global Enhanced Equity Yield Fund;
BlackRock Global Funds - Global Equity Fund; BlackRock
Global Funds - Global Equity Income Fund; BlackRock Global
Funds - Global Government Bond Fund; BlackRock Global
Funds - Global High Yield Bond Fund; BlackRock Global
Funds - Global Inflation Linked Bond Fund; BlackRock Global
Funds - Global Multi-Asset Income Fund; BlackRock Global
Funds - Global Opportunities Fund; BlackRock Global Funds -
India Fund; BlackRock Global Funds - Japan Flexible Equity
Fund; BlackRock Global Funds - Japan Small & MidCap
Opportunities Fund; BlackRock Global Funds - Latin American
Fund; BlackRock Global Funds - Natural Resources Growth &
Income Fund; BlackRock Global Funds - New Energy Fund;
BlackRock Global Funds - North American Equity Income
Fund; BlackRock Global Funds - Pacific Equity Fund;
BlackRock Global Funds - Swiss Small & MidCap
Opportunities Fund; BlackRock Global Funds - United
Kingdom Fund; BlackRock Global Funds - US Dollar Bond
Fund; BlackRock Global Funds - US Dollar High Yield Bond
Fund; BlackRock Global Funds - US Dollar Short Duration
Bond Fund; BlackRock Global Funds - US Growth Fund;
BlackRock Global Funds - US Small & MidCap Opportunities
Fund; BlackRock Global Funds - World Agriculture Fund;
BlackRock Global Funds - World Bond Fund; BlackRock
Global Funds - World Energy Fund; BlackRock Global Funds -
World Financials Fund ; BlackRock Global Funds - World Gold
Fund; BlackRock Global Funds - World Healthscience Fund;
BlackRock Global Funds - World Mining Fund; BlackRock
Global Funds - World Technology Fund; BlackRock Global
Investment Series - Emerging Markets Local Currency Bond

                                            v
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 6 of 377



Index Portfolio; BlackRock Global Investment Series - Global
Equity Income Portfolio; BlackRock Global Investment Series -
Income Strategies Portfolio; BlackRock Channel Islands on
behalf of Dynamic Diversified Growth Fund, a sub-fund of
BlackRock Institutional Jersey Funds; BlackRock Absolute
Return Bond Fund; BlackRock Advantage Global Fund, Inc.;
BlackRock Advantage International Fund; BlackRock
Advantage Large Cap Growth Fund - Aggregate; BlackRock
Advantage U.S. Total Market V.I. Fund of BLK Variable Series
Fund; BlackRock All-Cap Energy & Resources Portfolio;
BlackRock Appreciation Strategy Fund, Ltd. - Aggregate;
BlackRock Asian Dragon Fund, Inc.; BlackRock Balanced
Capital Portfolio of BlackRock Series Fund, Inc.; BlackRock
Balanced Growth Portfolio Fund; BlackRock Canada CorePlus
Long Bond Fund; BlackRock Capital Appreciation Fund, Inc;
BlackRock Capital Appreciation Portfolio of BlackRock Series
Fund, Inc.; BlackRock Capital Appreciation V.I. Fund of
BlackRock Variable Series Fund; BlackRock Capital Investment
Corp. - AGG; BlackRock CDN MSCI EAFE Equity Index Class
D; BlackRock CDN MSCI EAFE Equity Index Fund;
BlackRock CDN MSCI EAFE Index Hedged Fund; BlackRock
CDN Russell 3000 Index Hedged Non-Taxable Fund;
BlackRock CDN US Equity Index Non-Taxable Class A;
BlackRock Commodity Strategies Fund - Aggregate; BlackRock
Continental European Fund; BlackRock Continental European
Income Fund; BlackRock Core Bond Portfolio; BlackRock Core
Bond Trust - Aggregate; BlackRock Asset Management Ireland
Limited on behalf of the unitholders in Blackrock Core Plus
Global Corporate Bond Fund, a sub-fund of BlackRock Active
Selection Fund; BlackRock Corporate Bond Fund; BlackRock
Corporate High Yield Fund, Inc.; BlackRock Credit Allocation
Income Trust; BlackRock Credit Strategies Income Fund -
Aggregate; BlackRock Debt Strategies Fund, Inc.; BlackRock
Defined Opportunity Credit Trust; BlackRock Dynamic
Diversified Growth Fund; BlackRock Emerging Markets
Dividend Fund; BlackRock Emerging Markets Flexible
Dynamic Bond Portfolio; BlackRock Emerging Markets Fund;
BlackRock Emerging Markets Fund, Inc.; BlackRock Energy &
Resources Portfolio; BlackRock Energy and Resources Trust;
BlackRock Enhanced Capital and Income Fund, Inc.;
BlackRock Enhanced Equity Dividend Trust; BlackRock
Enhanced Global Dividend Trust; BlackRock Enhanced
Government Fund, Inc.; BlackRock Enhanced International
Dividend Trust -Aggregate; BlackRock Equity Dividend Fund;
BlackRock Equity Dividend V.I. Fund of BLK Variable Series
Fund; BlackRock EuroFund; BlackRock European Absolute

                                            vi
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 7 of 377



Alpha Fund; BlackRock European Dynamic Fund; BlackRock
Fixed Income Global Opportunities Fund; BlackRock Floating
Rate Income Portfolio; BlackRock Floating Rate Income
Strategies Fund, Inc.; BlackRock Floating Rate Income Trust;
BlackRock Frontier Markets Fund - Jacket; BlackRock Funds II,
High Yield Bond Portfolio; BlackRock Funds II, Inflation
Protected Bond Portfolio - Aggregate; BlackRock Asset
Management Ireland Limited on behalf of the unitholders in
BlackRock Global Aggregate ex-Japan Fund, a sub-fund of
BlackRock Active Selection Fund; BlackRock Global
Allocation Collective Fund; BlackRock Global Allocation Fund
(Aust); BlackRock Global Allocation Fund, Inc; BlackRock
Global Allocation Portfolio (Ins - Series); BlackRock Global
Allocation Variable Series (V.I.) Fund (Ins - Var Ser);
BlackRock Global Dividend Portfolio; BlackRock Global
Equity Fund; BlackRock Global Income Fund; BlackRock
Global Long/Short Credit Fund - Aggregate; BlackRock Global
Long/Short Equity Fund; BlackRock Global Market Insight
Fund B - Jacket; BlackRock Global Multi Asset Income Fund;
BlackRock Global Opportunities V.I. Fund of BlackRock
Variable Series Fund; BlackRock Global Small Cap Fund - NB
This fund has been deregistered; BlackRock Gold & General
Fund - Natural Resources; BlackRock Growth & Recovery
Fund; BlackRock Health Sciences Master Unit Trust;
BlackRock Health Sciences Opportunities Portfolio; BlackRock
Health Sciences Trust; BlackRock Hedged Global Small Cap
Fund - NB This fund has been deregistered; BlackRock High
Equity Income Fund; BlackRock High Yield Portfolio of
BlackRock Series Fund, Inc; BlackRock High Yield V.I. Fund;
BlackRock International Dividend Fund; BlackRock
International Equity Fund; BlackRock International Equity
Fund; BlackRock International Fund; BlackRock International
Gold Fund; BlackRock International V.I. Fund of BLK Variable
Series Fund; BlackRock Korea Emerging Europe Fund -
Master; BlackRock Korea Latin American Fund - Master;
BlackRock Korea World Energy Fund - Master; BlackRock
Korea World Gold Fund - Master; BlackRock Korea World
Mining Fund - Master; BlackRock Latin America Fund, Inc.;
BlackRock LBG DC 'A' Fund; BlackRock Limited Duration
Income Trust - Aggregate; BlackRock Long-Horizon Equity
Fund; BlackRock Low Duration Bond Portfolio - Aggregate;
BlackRock Managed Income Fund; BlackRock Non-UCITS
Retail Funds, on behalf of the unitholders in Blackrock
Managed Volatility Fund; BlackRock Non-UCITS Retail Funds,
on behalf of the unitholders in BlackRock Managed Volatility
Fund I; BlackRock Non-UCITS Retail Funds, on behalf of the

                                            vii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 8 of 377



unitholders in BlackRock Managed Volatility Fund II;
BlackRock Non-UCITS Retail Funds, on behalf of the
unitholders in BlackRock Managed Volatility Fund III;
BlackRock Managed Volatility V.I. Fund of BlackRock
Variable Series Fund; BlackRock Asset Management Ireland
Limited on behalf of the unitholders in BlackRock Market
Advantage Strategy Fund, a sub-fund of BlackRock Index
Selection Fund; BlackRock Mid Cap Dividend Fund of
BlackRock Mid Cap Dividend Series, Inc.; BlackRock Mid-Cap
Growth Equity Portfolio; BlackRock Monthly Income Fund;
BlackRock MSCI ACWI Minimum Volatility Index Fund;
BlackRock MSCI Canada Small Cap Equity Index Fund;
BlackRock MSCI Canada Small Cap Equity Index Non-
Lendable Fund; BlackRock MSCI EAFE Equity Index Non-
Lendable Fund; BlackRock MSCI EAFE Equity Index Non-
Lendable Fund F; BlackRock MSCI EAFE Equity Index RSL
Fund; BlackRock MSCI EAFE Small Cap Equity Index Fund;
BlackRock MSCI EAFE Small Cap Equity Index Non-Lendable
Fund; BlackRock MSCI Equity Index Fund B - Morocco;
BlackRock MSCI Equity Index Non-Lendable Fund - Canada;
BlackRock MSCI World ex USA Minimum Volatility Index
Fund; BlackRock Multi-Asset Income Portfolio of BlackRock
Funds II; BlackRock Multi-Sector Income Trust - Aggregate;
BlackRock Natural Resources Growth & Income Fund;
BlackRock Natural Resources Trust; BlackRock Overseas Fund;
BlackRock Resources and Commodities Strategy Trust -
Aggregate; BlackRock Scientific Hedged International Equity
Fund; BlackRock Scientific International Equity Fund;
BlackRock Strategic Global Bond Fund, Inc. - Aggregate;
BlackRock Strategic Income Opportunities Portfolio;
BlackRock Tactical Growth Fund; BlackRock Tactical
Opportunities Fund; BlackRock Technology Opportunities
Fund; BlackRock Total Factor Fund; BlackRock Total Return
Portfolio of BlackRock Series Fund, Inc.; BlackRock Total
Return V.I. Fund (Ins - Var Ser); BlackRock U.S. Government
Bond Portfolio of BlackRock Funds II; BlackRock UK Absolute
Alpha Fund; BlackRock UK Dynamic Fund; BlackRock UK
Emerging Companies Hedge Fund; BlackRock UK Equity
Fund; BlackRock UK Focus Fund; BlackRock UK Fund;
BlackRock UK Income Fund; BlackRock UK Smaller
Companies Fund; BlackRock UK Special Situations Fund;
BlackRock UK Specialist Fund; BlackRock US Dynamic Fund;
BlackRock US Opportunities Fund; BlackRock Utilities,
Infrastructure & Power Opportunities Trust; BlackRock Yen
LIBOR Fund; BLK Global Market Insight Fund; BlackRock
Strategic Funds - BlackRock Asia Extension Fund; BlackRock

                                          viii
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 9 of 377



Strategic Funds - BlackRock European Absolute Return Fund;
BlackRock Strategic Funds - BlackRock European
Opportunities Extension Fund; BlackRock Strategic Funds -
BlackRock Fixed Income Strategies Fund; BlackRock Strategic
Funds - BlackRock Global Absolute Return Bond Fund;
BlackRock Strategic Funds - BlackRock Americas Diversified
Equity Absolute Return Fund; BlackRock Strategic Funds -
BlackRock Dynamic Diversified Growth Fund;         BlackRock
Strategic Funds - BlackRock Emerging Markets Absolute
Return Fund; BlackRock Strategic Funds - BlackRock Emerging
Markets Allocation Fund; BlackRock Strategic Funds -
BlackRock European Credit Strategies Fund; BlackRock
Strategic Funds - BlackRock European Diversified Equity
Absolute Return Fund; BlackRock Strategic Funds - Emerging
Markets Flexi Dynamic Bond Fund; BlackRock Strategic Funds
- European Constrained Credit Strategies Fund ; Cadbury Hedge
Fund Alternatives Portfolio - Aggregate; Canada Alpha Tilts
Fund; Canada Alpha Tilts Fund B; Canada Equity Index ESG
Screened Fund B; Canada Market Neutral Fund B - Aggregate;
CoreAlpha Bond Fund E; CoreAlpha Bond Master Portfolio;
CorePlus Bond Fund B; Currency Selection Developed Markets
AGG; Currency Selection Emerging Markets AGG; Developed
ex-U.S. Real Estate Index Non-Lendable Fund; Developed ex-
US Real Estate Index Fund; Developed ex-US Real Estate Index
Fund B; Developed Markets Bond Index Mother Fund;
Developed Real Estate Index Non-Lendable Fund; EAFE
Currency Hedged Equity Index Fund; EAFE Equity Growth
Index Fund; EAFE Equity Index Fund E; EAFE Equity Index
Fund F; EAFE Equity Index Fund P; EAFE Equity Value Index
Fund; EAFE Sudan Free Equity Index Fund; Emerging Markets
Alpha Fund B - Jacket; Emerging Markets Alpha Master Fund
Ltd.; Emerging Markets Alpha Tilts Fund (Jacket); Emerging
Markets Alpha Tilts Fund B (Jacket); Emerging Markets Equity
Index ESG Screened Fund B; Emerging Markets Equity Index
Master Fund; Emerging Markets Equity Index Plus Fund;
Emerging Markets Index Non-Lendable Fund; Emerging
Markets Index Non-Lendable Fund B; Emerging Markets Local
Bond Index Fund B; Emerging Markets Opportunities LR Fund
- Aggregate; Emerging Markets Opportunities MR Fund -
Aggregate; Emerging Markets Opportunities MR Fund B -
Aggregate; Emerging Markets Small Capitalization Equity
Index Fund; Emerging Markets Small Capitalization Equity
Index Non-Lendable Fund; Emerging Markets Small
Capitalization Equity Index Non-Lendable Fund B; Emerging
Markets Strategic Insights Non-Lendable Fund; Emerging
Markets Strategic Insights Non-Lendable Fund B; Emerging

                                            ix
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 10 of 377



Markets Sudan Free Equity Index Fund; Equity Dividend
(Active Stock Sleeve); Equity Dividend Fund; Europe Alpha
Tilts Fund; Europe Alpha Tilts Non-Lendable Fund B; Europe
Equity Index ESG Screened Fund B; Europe Ex-UK Alpha Tilts
ESG Screened Fund B; Fixed Income GlobalAlpha Master Fund
Ltd.; Frontier Markets ESG Screened Fund B - Jacket; Frontier
Markets ex-Gulf Cooperation Council Countries ESG Screened
Fund B; FTSE RAFI Emerging Index Non-Lendable Fund;
Fundamental Large Cap Growth (Active Stock Sleeve); GAL
ACM HSBC; GAL ACM RBS; GAL ACM UBS; GAL ECM
RBS; GAL HSBC FX; GAL SCM RBS; GAL UBS FX; Global
Aggregate ex-USD Bond Index Fund B; Global Aggregate ex-
USD Currency Hedged Index Non-Lendable Fund; Global
Alpha Tilts Fund B; Global Ascent (Sterling) Ltd.; Global
Dividend Income Fund; Global Dividend Income Fund B;
Global Equity Focus Fund B; Global Equity Mandate Fund B;
Global Ex-US Alpha Tilts Fund; Global High Yield Bond Index
Fund B; Global Market Neutral Fund B; Global Multi-cap
Equity Fund B; Global Treasury ex-U.S. Screened USD Hedged
Fund E; Gold Fund; Gold Metal Open Mother Fund; i-mizuho
Developed Markets Inflation Linked Bond Index; India Equity
Fund Aggregate; International Active Stock Currency Hedged
Fund; International Alpha Tilts Fund; International Alpha Tilts
Fund B; International Alpha Tilts RSL Fund; International
Equity Index Plus Fund Jacket; International Equity Index Plus
Fund B - Jacket; International Multi-cap Equity Fund;
International Sudan Divestment Index Fund; International Tilts
Hedged CAD Fund B; International Tilts Master Portfolio;
BlackRock Asset Management Deutschland AG on behalf of
iShares EST Health Care (DE); iShares Plc on behalf of iShares
$ Corp Bond UCITS; iShares II Plc on behalf of iShares $ High
Yield Corp Bond UCITS; iShares Plc on behalf of iShares $
Treasury Bond 1-3yr UCITS; BlackRock Collective Investment
Funds, on behalf of the unitholders in iShares 100 UK Equity
Index Fund (UK); iShares 1-3 Year International Treasury Bond
ETF; iShares 1-5 Year Laddered Corporate Bond Index Fund;
BlackRock Collective Investment Funds, on behalf of the
unitholders in iShares 350 UK Equity Index Fund (UK); iShares
Plc on behalf of iShares AEX UCITS ETF EUR (Dist); iShares
V Plc on behalf of iShares Agribusiness UCITS ETF USD
(Acc); iShares Alternatives Completion Portfolio Builder Fund;
iShares Asia 50 ETF; iShares Asia Developed Real Estate ETF;
iShares Plc on behalf of iShares Asia Pacific Dividend UCITS
ETF USD (Dist); iShares II Plc on behalf of iShares Asia
Property Yield UCITS ETF USD (Dist); iShares Asia/Pacific
Dividend ETF; iShares II Plc on behalf of iShares BRIC 50

                                              x
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 11 of 377



UCITS ETF USD (Dist); iShares BRIC Index Fund; iShares
Canadian Fundamental Index Fund; iShares Canadian Growth
Index ETF; iShares China All-Cap Index Fund; iShares China
Index ETF; iShares Plc on behalf of iShares China Large Cap
UCITS ETF USD (Dist); iShares China Large-Cap ETF; iShares
Conservative Core Portfolio Builder Fund; iShares Conservative
Core Portfolio Builder Fund; BlackRock Collective Investment
Funds, on behalf of the unitholders in iShares Continental
European Equity Index Fund (UK); iShares Core Euro Corp
Bond UCITS Common Pool; iShares Core Euro Govt Bond
UCITS ETF EUR (Dist); iShares Plc on behalf of iShares Core
FTSE 100 UCITS; iShares Core GBP Corp Bond UCITS ETF
GBP (Dist); iShares Core MSCI AC Asia ex Japan Index ETF;
iShares Core MSCI EAFE ETF; iShares Core MSCI EAFE IMI
Index ETF; iShares Core MSCI Emerging Markets ETF; iShares
Core MSCI Emerging Markets IMI Index ETF; iShares III Plc
on behalf of iShares Core MSCI Japan IMI UCITS ETF USD
(Acc); iShares Core MSCI Total International Stock ETF;
iShares III Plc on behalf of iShares Core MSCI World UCITS;
iShares Core S&P 500 Index ETF; iShares Core S&P 500 Index
ETF (CAD- Hedged); iShares Core S&P/TSX Capped
Composite Index ETF; iShares Core S&P/TSX Composite High
Dividend Index ETF; iShares II Plc on behalf of iShares
Developed Markets Property Yield UCITS; iShares III Plc on
behalf of iShares Developed World ex-UK UCITS ETF;
BlackRock Asset Management Deutschland AG on behalf of
iShares Dow Jones Asia Pacific Select Dividend 30 UCITS ETF
(DE); iShares Dow Jones Canada Select Value Index Fund;
BlackRock Asset Management Deutschland AG on behalf of
iShares Dow Jones China Offshore 50 UCITS ETF (DE);
iShares II Plc on behalf of iShares Dow Jones Global
Sustainability Screened UCITS ETF USD (Acc); BlackRock
Asset Management Deutschland AG on behalf of iShares Dow
Jones Global Titans 50 UCITS ETF (DE); BlackRock Asset
Management Deutschland AG on behalf of iShares Dow Jones
Industrial Average UCITS ETF (DE); BlackRock Asset
Management Deutschland AG on behalf of iShares Dow Jones
U.S. Select Dividend UCITS ETF (DE); iShares Edge MSCI
EM Minimum Volatility UCITS ETF USD (Acc); iShares Edge
MSCI Europe Minimum Volatility UCITS Common Pool;
iShares Edge MSCI Min Vol Canada Index ETF; iShares Edge
MSCI Min Vol EAFE ETF; iShares Edge MSCI Min Vol EAFE
Index ETF; iShares Edge MSCI Min Vol EAFE Index ETF;
iShares Edge MSCI Min Vol Emerging Markets ETF; iShares
Edge MSCI Min Vol Emerging Markets Index ETF; iShares
Edge MSCI Min Vol Global ETF; iShares Edge MSCI Min Vol

                                             xi
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 12 of 377



Global Index ETF; iShares Edge MSCI Min Vol USA Index
ETF; iShares VI Plc on behalf of iShares Edge MSCI World
Minimum Volatility UCITS; iShares V on behalf of iShares EM
Dividend UCITS ETF USD (Dist); iShares EM Infrastructure
UCITS ETF USD (Dist); iShares Emerging Asia Local Govt
Bond UCITS ETF USD (Dist); iShares Emerging Markets
Dividend ETF; BlackRock Global Index Funds - iShares
Emerging Markets Equity Index Fund (LU); BlackRock
Collective Investment Funds on behalf of the unitholders in
iShares Emerging Markets Equity Index Fund (UK); iShares
Emerging Markets Fundamental Index ETF; BlackRock Global
Index Funds - iShares Emerging Markets Government Bond
Index Fund (LU); iShares Emerging Markets Infrastructure
ETF; iShares III Plc on behalf of iShares EUR Covered Bond
UCITS ETF; iShares II Plc on behalf of iShares EUR Govt
Bond 15-30yr UCITS ETF; iShares II Plc on behalf of iShares
EUR Govt Bond 7-10yr UCITS ETF; iShares Plc on behalf of
iShares EUR Inflation Linked Govt Bond UCITS ETF; iShares
III Plc on behalf of iShares Euro Aggregate Bond UCITS ETF
EUR (Dist); iShares III Plc on behalf of iShares Euro Corp Bond
1-5yr UCITS ETF EUR (Dist); iShares III Plc on behalf of
iShares Euro Corp Bond ex-Financials 1-5yr UCITS ETF EUR
(Dist); iShares III Plc on behalf of iShares Euro Corp Bond ex-
Financials UCITS ETF EUR (Dist); iShares Plc on behalf of
iShares Euro Corp Bond Large Cap UCITS ETF EUR (Dist);
iShares Plc on behalf of iShares Euro Dividend UCITS ETF
EUR (Dist); iShares III Plc on behalf of iShares Euro Govt Bond
10-15yr UCITS ETF EUR (Dist); iShares Plc on behalf of
iShares Euro Govt Bond 1-3yr UCITS ETF EUR (Dist); iShares
II Plc on behalf of iShares Euro Govt Bond 3-5yr UCITS ETF
EUR (Dist); iShares III Plc on behalf of iShares Euro Govt Bond
5-7yr UCITS ETF EUR (Dist); iShares Plc on behalf of iShares
Euro High Yield Corp Bond UCITS; iShares II Plc on behalf of
iShares EURO STOXX 50 UCITS ETF (Acc); iShares III Plc on
behalf of iShares EURO STOXX 50 UCITS ETF EUR (Dist);
iShares Plc on behalf of iShares EURO STOXX Mid UCITS
ETF EUR (Dist); iShares Plc on behalf of iShares EURO
STOXX Small UCITS ETF EUR (Dist); BlackRock Asset
Management Deutschland AG on behalf of iShares EURO
STOXX UCITS ETF (DE); iShares Plc on behalf of iShares
Euro Total Market Growth Large UCITS ETF EUR (Dist);
iShares Plc on behalf of iShares Euro Total Market Value Large
UCITS ETF EUR (Dist); iShares Europe Developed Real Estate
ETF; BlackRock Global Index Funds - iShares Europe Equity
Index Fund (LU); iShares Europe ETF; iShares Plc on behalf of
iShares European Property Yield UCITS ETF EUR (Dist);

                                             xii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 13 of 377



BlackRock Asset Management Deutschland AG on behalf of
iShares FTSE 100 UCITS ETF (DE); iShares Plc on behalf of
iShares FTSE 250 UCITS ETF GBP (Dist); iShares FTSE China
ETF; iShares II Plc on behalf of iShares FTSE MIB UCITS ETF
EUR (Dist); iShares Plc on behalf of iShares FTSEurofirst 100
UCITS ETF EUR (Dist); iShares Plc on behalf of iShares
FTSEurofirst 80 UCITS ETF EUR (Dist); iShares Global 100
ETF; iShares Global AAA-AA Govt Bond UCITS ETF USD
(Dist); iShares Global Agriculture Index Fund; iShares Global
Agriculture Index Fund; iShares Global Clean Energy ETF;
iShares Global Clean Energy UCITS ETF USD (Dist); iShares
Global Completion Portfolio Builder Fund; iShares Global
Completion Portfolio Builder Fund; iShares Global Consumer
Discretionary ETF; iShares Global Consumer Staples ETF;
iShares Global Corp Bond EUR Hedged UCITS ETF (Dist);
iShares Global Corp Bond UCITS Common Pool; iShares
Global Energy ETF; iShares Global Financials ETF; BlackRock
Global Index Funds - iShares Global Government Bond Index
Fund (LU); iShares Global Govt Bond UCITS Common Pool;
iShares Global Healthcare ETF; iShares Global Healthcare
Index ETF (CAD-Hedged); iShares VI on behalf of iShares
Global High Yield Corp Bond GBP Hedged UCITS ETF (Dist);
iShares Plc on behalf of iShares Global High Yield Corp Bond
UCITS; iShares Global Industrials ETF; iShares Global Inflation
Linked Govt Bond UCITS ETF Common Pool; iShares Global
Inflation-Linked Bond ETF; BlackRock Fixed Income Dublin
Funds Plc on behalf of iShares Global Inflation-Linked Bond
Index Fund (US Dollar Hedged) (IE); iShares Global
Infrastructure ETF; iShares Global Infrastructure Index Fund;
iShares Global Infrastructure UCITS ETF USD (Dist); iShares
Global Materials ETF; iShares Global Monthly Dividend Index
ETF (CAD-Hedged) AGG; iShares Global Nuclear Energy ETF;
BlackRock Collective Investment Funds on behalf of the
unitholders in iShares Global Property Securities Equity Index
Fund (UK); iShares Global Real Estate Index ETF; iShares
Global Tech ETF; iShares Global Telecom ETF; iShares Global
Timber & Forestry ETF; iShares Global Timber & Forestry
UCITS ETF USD (Dist); iShares Global Utilities ETF; iShares
Global Water Index ETF; iShares Global Water UCITS ETF
USD (Dist); iShares Gold Bullion ETF; iShares Gold Bullion
ETF; iShares Gold Producers UCITS ETF USD (Acc); iShares
Growth Core Portfolio Builder Fund; iShares Growth Core
Portfolio Builder Fund; iShares Hong Kong Equity Index Fund;
iShares India Index ETF; iShares India Index ETF; iShares
INMEX Total Return TRAC; iShares International Developed
Property ETF; iShares International Developed Real Estate ETF;

                                             xiii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 14 of 377



iShares International Fundamental Index Fund; iShares
International High Yield Bond ETF; iShares International
Inflation-Linked Bond ETF; iShares International Preferred
Stock ETF; iShares International Select Dividend ETF; iShares
International Treasury Bond ETF; iShares IPC CompMX Total
Return Trac; iShares IPC Large Cap Total Return Trac; iShares
J.P. Morgan $ EM Bond UCITS Common Pool; iShares J.P.
Morgan EM Local Currency Bond ETF; iShares III Plc on
behalf of iShares J.P. Morgan EM Local Govt Bond UCITS
ETF USD (Dist); iShares J.P. Morgan USD EM Bond EUR
Hedged UCITS ETF (Dist); iShares J.P. Morgan USD Emerging
Markets Bond Index Fund (CAD-Hedged); iShares J.P. Morgan
USD Emerging Markets Bond Index Fund (CAD-Hedged);
iShares Jantzi Social Index Fund; iShares Jantzi Social Index
Fund; BlackRock Global Index Funds - iShares Japan Equity
Index Fund (LU); BlackRock Collective Investment Funds, on
behalf of iShares Japan Equity Index Fund (UK); iShares Japan
Fundamental Index Fund (CAD-Hedged); iShares Japan
Fundamental Index Fund (CAD-Hedged); iShares JPX-Nikkei
400 ETF; iShares Latin America 40 ETF; iShares Listed Private
Equity UCITS ETF USD (Dist) AGG; iShares II Plc on behalf
of iShares MSCI AC Far East ex-Japan Small Cap UCITS ETF
USD (Dist); iShares Plc on behalf of iShares MSCI AC Far East
ex-Japan UCITS ETF USD (Dist); iShares MSCI ACWI ETF;
iShares MSCI ACWI ex U.S. Consumer Discretionary ETF;
iShares MSCI ACWI ex U.S. Consumer Staples ETF; iShares
MSCI ACWI ex U.S. Energy ETF; iShares MSCI ACWI ex
U.S. ETF; iShares MSCI ACWI ex U.S. Financials ETF; iShares
MSCI ACWI ex U.S. Healthcare ETF; iShares MSCI ACWI ex
U.S. Industrials ETF; iShares MSCI ACWI ex U.S. Information
Technology ETF; iShares MSCI ACWI ex U.S. Materials ETF;
iShares MSCI ACWI ex U.S. Telecommunication Services ETF;
iShares MSCI ACWI ex U.S. Utilities ETF; iShares V Plc on
behalf of iShares MSCI ACWI UCITS ETF USD (Acc); iShares
MSCI All Country Asia ex Japan ETF; iShares MSCI All
Country Asia ex Japan Small-Cap ETF; iShares MSCI All
Country Asia Information Technology ETF; iShares MSCI All
Peru ETF; iShares MSCI Asia APEX Mid Cap Index ETF;
iShares MSCI Asia APEX Small Cap Index ETF; iShares MSCI
Australia ETF; iShares MSCI Australia Small-Cap ETF; iShares
III Plc on behalf of iShares MSCI Australia UCITS ETF USD
(Acc); iShares MSCI Austria ETF; iShares MSCI Belgium ETF;
iShares MSCI Brazil ETF; iShares MSCI Brazil Index Fund;
iShares MSCI Brazil Small-Cap ETF; iShares Plc on behalf of
iShares MSCI Brazil UCITS ETF USD (Dist); iShares MSCI
BRIC ETF; iShares MSCI Canada ETF; iShares MSCI Canada

                                            xiv
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 15 of 377



Small-Cap ETF; iShares VII Plc on behalf of iShares MSCI
Canada UCITS ETF USD (Acc); iShares MSCI China ETF;
iShares MSCI China Small-Cap ETF; iShares MSCI Colombia
ETF; iShares MSCI Denmark ETF; iShares MSCI EAFE ETF;
iShares MSCI EAFE Growth ETF; iShares MSCI EAFE Index
Fund (CAD-Hedged); iShares MSCI EAFE Index Fund (CAD-
Hedged); iShares MSCI EAFE International Index Fund;
iShares MSCI EAFE Small-Cap ETF; iShares MSCI EAFE
Value ETF; iShares Plc on behalf of iShares MSCI Eastern
Europe Capped UCITS ETF USD (Dist); iShares VII Plc on
behalf of iShares MSCI EM Asia UCITS ETF USD (Acc);
iShares MSCI EM Islamic UCITS ETF USD (Dist); iShares
MSCI EM Latin America UCITS ETF USD (Dist); iShares
MSCI EM Small Cap UCITS ETF USD (Dist); iShares MSCI
EM UCITS ETF USD (Acc); iShares MSCI EM UCITS ETF
USD (Dist); iShares MSCI Emerging Markets Asia ETF;
iShares MSCI Emerging Markets Consumer Discretionary ETF;
iShares MSCI Emerging Markets Eastern Europe ETF; iShares
MSCI Emerging Markets EMEA ETF; iShares MSCI Emerging
Markets Energy Capped ETF; iShares MSCI Emerging Markets
ETF; iShares MSCI Emerging Markets Financials ETF; iShares
MSCI Emerging Markets Growth ETF; iShares MSCI Emerging
Markets Index ETF; iShares MSCI Emerging Markets Latin
America ETF; iShares MSCI Emerging Markets Materials ETF;
iShares MSCI Emerging Markets Small-Cap ETF; iShares
MSCI Emerging Markets Value ETF; iShares III Plc on behalf
of iShares MSCI Europe ex-EMU UCITS ETF; iShares Plc on
behalf of iShares MSCI Europe ex-UK UCITS ETF EUR (Dist);
iShares MSCI Europe Financials ETF; iShares MSCI Europe
Small-Cap ETF; iShares II Plc on behalf of iShares MSCI
Europe SRI UCITS ETF EUR (Acc); iShares III Plc on behalf of
iShares MSCI Europe UCITS ETF EUR (Acc); iShares II Plc on
behalf of iShares MSCI Europe UCITS ETF EUR (Dist);
iShares MSCI Eurozone ETF; iShares MSCI Far East Financials
ETF; iShares MSCI Finland ETF; iShares MSCI France ETF;
iShares MSCI Frontier 100 ETF; iShares MSCI GCC ex-Saudi
Arabia UCITS ETF USD (Dist); iShares MSCI Germany ETF;
iShares MSCI Germany Small-Cap ETF; iShares MSCI Global
Agriculture Producers ETF; iShares MSCI Global Energy
Producers ETF; iShares MSCI Global Gold Miners ETF;
iShares MSCI Global Metals & Mining Producers ETF; iShares
MSCI Global Silver Miners ETF; iShares MSCI Hong Kong
ETF; iShares MSCI Hong Kong Small-Cap ETF; iShares MSCI
Indonesia ETF; iShares MSCI Ireland ETF; iShares MSCI Israel
ETF; iShares MSCI Italy ETF; iShares MSCI Japan CHF
Hedged UCITS ETF (Acc) Agg; iShares MSCI Japan ETF;

                                           xv
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 16 of 377



iShares MSCI Japan EUR Hedged UCITS ETF (Acc); iShares
MSCI Japan GBP Hedged UCITS ETF (Acc); iShares MSCI
Japan Small Cap UCITS ETF USD (Dist); iShares MSCI Japan
Small-Cap ETF; iShares Plc on behalf of iShares MSCI Japan
UCITS ETF USD (Dist); iShares Plc on behalf of iShares MSCI
Japan USD Hedged UCITS ETF (Acc) AGG; iShares MSCI
Kokusai ETF; iShares Plc on behalf of iShares MSCI Korea
UCITS ETF USD (Dist); iShares MSCI Malaysia ETF; iShares
MSCI Mexico ETF; iShares MSCI Mexico IMI Capped UCITS
ETF; iShares MSCI Netherlands ETF; iShares MSCI New
Zealand ETF; iShares MSCI North America UCITS ETF USD
(Dist); iShares MSCI Norway ETF; iShares MSCI Pacific ex
Japan ETF; iShares III Plc on behalf of iShares MSCI Pacific
ex-Japan UCITS ETF USD (Dist); iShares MSCI Philippines
ETF; iShares MSCI Poland ETF; iShares V Plc on behalf of
iShares MSCI Poland UCITS ETF USD (Acc); iShares MSCI
Singapore ETF; iShares MSCI Singapore Small-Cap ETF;
iShares MSCI South Africa ETF; iShares III Plc on behalf of
iShares MSCI South Africa UCITS ETF USD (Acc); iShares
MSCI Spain ETF; iShares MSCI Sweden ETF; iShares MSCI
Switzerland ETF; iShares MSCI Taiwan ETF; iShares MSCI
Taiwan UCITS ETF USD (Dist); iShares MSCI Thailand ETF;
iShares MSCI Turkey ETF; iShares MSCI Turkey UCITS ETF
USD (Dist); iShares MSCI United Kingdom ETF; iShares MSCI
United Kingdom Small-Cap ETF; iShares VI Plc on behalf of
iShares MSCI World CHF Hedged UCITS ETF (Acc); iShares
MSCI World ETF; iShares V Plc on behalf of iShares MSCI
World EUR Hedged UCITS ETF (Acc); iShares V Plc on behalf
of iShares MSCI World GBP Hedged UCITS ETF (Acc);
iShares MSCI World Index Fund; iShares II Plc on behalf of
iShares MSCI World Islamic UCITS ETF USD (Dist); iShares
Plc on behalf of iShares MSCI World UCITS ETF USD (Dist);
iShares NAFTRAC; iShares NASDAQ 100 Index Fund (CAD-
Hedged); BlackRock Asset Management Deutschland AG on
behalf of iShares NASDAQ-100 UCITS ETF (DE); BlackRock
Asset Management Deutschland AG on behalf of iShares Nikkei
225 UCITS ETF (DE); BlackRock Global Index Funds - iShares
North America Equity Index Fund (LU); iShares North America
Real Estate ETF; BlackRock Collective Investment Funds on
behalf of the unitholders in iShares North American Equity
Index Fund (UK); iShares NYSE Composite ETF; iShares V Plc
on behalf of iShares Oil & Gas Exploration & Production
UCITS ETF USD (Acc); iShares Oil Sands Index Fund;
BlackRock Collective Investment Funds on behalf of the
unitholders in iShares Overseas Corporate Bond Index Fund
(UK); BlackRock Collective Investment Funds on behalf of the

                                           xvi
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 17 of 377



unitholders in iShares Overseas Government Bond Index Fund
(UK); BlackRock Global Index Funds - iShares Pacific ex Japan
Equity Index Fund (LU); BlackRock Collective Investment
Funds on behalf of the unitholders in iShares Pacific ex Japan
Equity Index Fund (UK); iShares VI Plc on behalf of iShares
S&P 500 CHF Hedged UCITS ETF (Acc); iShares V Plc on
behalf of iShares S&P 500 EUR Hedged UCITS ETF (Acc);
iShares V Plc on behalf of iShares S&P 500 GBP Hedged
UCITS ETF (Acc); iShares Plc on behalf of iShares S&P 500
UCITS ETF USD (Dist); iShares S&P Latin America 40 Index
Fund; iShares III Plc on behalf of iShares S&P SmallCap 600
UCITS ETF USD (Dist); iShares S&P TSX Canadian Dividend
Aristocrats Index Fund; iShares S&P TSX Global Mining Index
Fund; iShares S&P US Dividend Growers Index Fund (CAD-
Hedged); iShares S&P/TSX 60 Index Fund; iShares S&P/TSX
Capped Energy Index Fund; iShares S&P/TSX Capped
Information Technology Index Fund; iShares S&P/TSX Capped
Materials Index Fund; iShares S&P/TSX Capped REIT Index
Fund; iShares S&P/TSX Completion Index ETF; iShares
S&P/TSX Global Base Metals Index Fund; iShares S&P/TSX
Global Gold Index Fund; iShares S&P/TSX North American
Preferred Stock Index Fund (CAD-Hedged); iShares S&P/TSX
SmallCap Index Fund; iShares S&P/TSX Venture Index Fund;
iShares Short Maturity Bond ETF; iShares Silver Bullion ETF;
BlackRock Asset Management Deutschland AG on behalf of
iShares SLI UCITS ETF (DE); BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Asia Pacific 600
Real Estate Cap UCITS ETF (DE); BlackRock Asset
Management Deutschland AG on behalf of iShares STOXX EU
Enlarged 15 UCITS ETF (DE); BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 50
UCITS ETF (DE); iShares II Plc on behalf of iShares STOXX
Europe 50 UCITS ETF EUR (Dist); BlackRock Asset
Management Deutschland AG on behalf of iShares STOXX
Europe 600 Automobiles & Parts UCITS ETF (DE), a sub-fund
of iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600
Banks UCITS ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Basic Resources UCITS ETF (DE),
a sub-fund of iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600
Chemicals UCITS ETF (DE), a sub-fund of iShares (DE) I

                                            xvii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 18 of 377



Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Construction & Materials UCITS
ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Financial Services UCITS ETF
(DE), a sub-fund of iShares (DE) I Investmentaktiengesellschaft
mit Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600 Food
& Beverage UCITS ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Health Care UCITS ETF (DE), a
sub-fund of iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600
Industrial Goods & Services UCITS ETF (DE), a sub-fund of
iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600
Insurance UCITS ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Media UCITS ETF (DE), a sub-
fund of iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600 Oil
& Gas UCITS ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Personal & Household Goods
UCITS ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Real Estate UCITS ETF (DE), a
sub-fund of iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600
Retail UCITS ETF (DE), a sub-fund of iShares (DE) I
Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 Technology UCITS ETF (DE), a
sub-fund of iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600

                                             xviii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 19 of 377



Telecommunications UCITS ETF (DE), a sub-fund of iShares
(DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe 600
Travel & Leisure UCITS ETF (DE), a sub-fund of iShares (DE)
I Investmentaktiengesellschaft mit Teilgesellschaftsvermoegen;
BlackRock Asset Management Deutschland AG on behalf of
iShares STOXX Europe 600 UCITS ETF (DE); BlackRock
Asset Management Deutschland AG on behalf of iShares
STOXX Europe 600 Utilities UCITS ETF (DE), a sub-fund of
iShares (DE) I Investmentaktiengesellschaft mit
Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe Large
200 UCITS ETF (DE); BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX Europe Mid 200
UCITS ETF (DE); BlackRock Asset Management Deutschland
AG on behalf of iShares STOXX Europe Select Dividend 30
UCITS ETF (DE); BlackRock Asset Management Deutschland
AG on behalf of iShares STOXX Europe Small 200 UCITS ETF
(DE); BlackRock Asset Management Deutschland AG on behalf
of iShares STOXX Global Select Dividend 100 UCITS ETF
(DE) a sub-fund of iShares (DE) I Investmentaktiengesellschaft
mit Teilgesellschaftsvermoegen; BlackRock Asset Management
Deutschland AG on behalf of iShares STOXX North America
600 Real Estate Cap UCITS ETF (DE); BlackRock Asset
Management Deutschland AG on behalf of iShares TecDAX
UCITS ETF (DE); iShares U.S. High Dividend Equity Index
ETF (CAD-Hedged); iShares U.S. High Yield Bond Index ETF
(CAD-Hedged); iShares U.S. IG Corporate Bond Index Fund
(CAD-Hedged); iShares U.S. Small Cap Index ETF (CAD-
Hedged); BlackRock Collective Investment Funds on behalf of
the unit-holders in iShares UK Equity Index Fund (UK); iShares
US & Intl High Yield Corp Bond ETF; iShares II Plc on behalf
of iShares US Aggregate Bond UCITS; BlackRock Collective
Investment Funds on behalf of the unitholders in iShares US
Equity Index Fund (UK); iShares US Fundamental Index ETF;
iShares II Plc on behalf of iShares USD Treasury Bond 7-10yr
UCITS ETF; BlackRock Global Index Funds - iShares World
Equity Index Fund (LU); Japan Alpha Tilts Fd B; Japan Alpha
Tilts Fund; Japan Alpha Tilts Fund L; Japan Alpha Tilts Fund
O; Japan Equity Index ESG Screened Fund B; Large Cap Active
Stock Trading Fund; LifePath 2010 Master Portfolio; LifePath
Dynamic 2020 Portfolio - Aggregate; LifePath Dynamic 2030
Portfolio - Aggregate; LifePath Dynamic 2040 Portfolio -
Aggregate; LifePath Dynamic Retirement Portfolio - Aggregate;
Long Duration Alpha Plus Bond Fund; Long Duration

                                            xix
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 20 of 377



AlphaCredit Plus Bond Fund; Market Advantage Collective
Non-Lendable Fund; Market Advantage, Ltd.; Master Total
Return Portfolio of Master Bond LLC - Aggregate; Master Total
Return Portfolio of Master Bond LLC - Aggregate; MSCI
Canada Small Cap Equity Index Fund B; MSCI EAFE Equity
Index Non-Lendable Fund B; MSCI EAFE Small Cap Equity
Index Fund B; MSCI EMU IMI Index Fund B; MSCI Eq Index
Fd B-Argentina; MSCI Eq Index Fd B-India; MSCI Eq Index Fd
B-S Korea; MSCI Eq Index Fd B-Taiwan; MSCI Eq Index Fd-
Malaysia; MSCI Equity Index Fund - Australia; MSCI Equity
Index Fund - Austria; MSCI Equity Index Fund - Belgium;
MSCI Equity Index Fund - Canada; MSCI Equity Index Fund -
Denmark; MSCI Equity Index Fund - Finland; MSCI Equity
Index Fund - France; MSCI Equity Index Fund - Germany;
MSCI Equity Index Fund - Greece; MSCI Equity Index Fund -
Hong Kong; MSCI Equity Index Fund - Ireland; MSCI Equity
Index Fund - Italy; MSCI Equity Index Fund - Japan; MSCI
Equity Index Fund - Mexico; MSCI Equity Index Fund -
Netherlands; MSCI Equity Index Fund - New Zealand; MSCI
Equity Index Fund - Norway; MSCI Equity Index Fund -
Portugal; MSCI Equity Index Fund - Singapore; MSCI Equity
Index Fund - Spain; MSCI Equity Index Fund - Sweden;
MSCI Equity Index Fund - Switzerland; MSCI Equity Index
Fund - Turkey; MSCI Equity Index Fund - United Kingdom;
MSCI Equity Index Fund B - Austria; MSCI Equity Index Fund
B - Belgium; MSCI Equity Index Fund B - Brazil; MSCI Equity
Index Fund B - Canada; MSCI Equity Index Fund B - Chile;
MSCI Equity Index Fund B - China; MSCI Equity Index Fund B
- Colombia; MSCI Equity Index Fund B - Czech Republic;
MSCI Equity Index Fund B - Denmark; MSCI Equity Index
Fund B - Egypt;       MSCI Equity Index Fund B - Finland;
MSCI Equity Index Fund B - France; MSCI Equity Index Fund
B - Germany; MSCI Equity Index Fund B - Greece; MSCI
Equity Index Fund B - Hong Kong; MSCI Equity Index Fund
B - Hungary; MSCI Equity Index Fund B - Indonesia; MSCI
Equity Index Fund B - Ireland; MSCI Equity Index Fund B -
Israel; MSCI Equity Index Fund B - Italy; MSCI Equity Index
Fund B - Japan; MSCI Equity Index Fund B - Malaysia; MSCI
Equity Index Fund B - Mexico; MSCI Equity Index Fund B -
Netherlands; MSCI Equity Index Fund B - New Zealand;
MSCI Equity Index Fund B - Norway; MSCI Equity Index Fund
B - Peru; MSCI Equity Index Fund B - Philippines; MSCI
Equity Index Fund B - Poland; MSCI Equity Index Fund B -
Portugal; MSCI Equity Index Fund B - Russia; MSCI Equity
Index Fund B - Singapore; MSCI Equity Index Fund B - South
Africa; MSCI Equity Index Fund B - Spain; MSCI Equity Index

                                            xx
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 21 of 377



Fund B - Sweden; MSCI Equity Index Fund B - Switzerland;
MSCI Equity Index Fund B - Thailand; MSCI Equity Index
Fund B - Turkey; MSCI Equity Index Fund B - United
Kingdom; MSCI Equity Index Fund B-Australia; MSCI Equity
Index Non-Lendable Fund B - Canada; MSCI Europe Equity
Index Fund B; Multi Currency Alpha Tilts Social Screen B; The
Obsidian Fund - Aggregate; Pacific ex-Japan Equity Index
ESG Screened Fund B; Pan Asia Opportunities Fund B - Jacket;
Q-BLK ARS III - Institutional, Ltd.; R3 Capital; Russell
Developed ex-U.S. Large Cap Index Fund; Russell Developed
ex-U.S. Large Cap Index Fund B; Strategic Income
Opportunities Bond Fund; Swiss Performance Index Non-
Lendable Fund B; The 32 Capital Yen Fund Ltd.; Total
International ex U.S. Index Master Portfolio; U.S. Long
Corporate Bond Fund;US Basic Value Open Mother Fund
(9810); US Core Bond Mother Fund (9834); US Small Cap
Growth Stock Mother Fund (9802); World Alpha Tilts Fund B;
World Alpha Tilts Non-Lendable Fund B; World Bond Mother
Fund (JPY Hedged) (9816); World Bond Mother Fund
(Unhedged) (9815); World ex-U.S. Index Fund A2; World Ex-
US Alpha Tilts Fund; World ex-US Alpha Tilts Fund B; World
ex-US Alpha Tilts Fund L; World ex-US Alpha Tilts Fund O;
World ex-US Small Cap Plus Fund – Jacket; BlueCrest Capital
International Master Fund Limited; BlueCrest Capital
International Limited; BlueCrest Strategic Limited; BlueCrest
Emerging Markets Fund Limited; BlueCrest Emerging Markets
Master Fund Limited; BlueCrest Mercantile Master Fund
Limited; BlueCrest Special Situations Master Fund Limited;
BlueCrest Volatility Arbitrage Master Fund Limited; BlueCrest
Multi Strategy Credit Master Fund Limited; BSMA Limited;
BlueCrest Equity Strategies Master Fund Limited; Brevan
Howard Equity Strategies Master Fund Limited; Brevan Howard
Master Fund Limited; Brevan Howard Multi-Strategy Master
Fund Limited; Brevan Howard Strategic Macro Master Fund
Limited; Brevan Howard Strategic Opportunities Fund Limited;
Brevan Howard Asia Master Fund Limited; WCG Strategies
Fund Limited; Fixed Income Shares (Series R); Fixed Income
Shares: Series C; Fixed Income Shares: Series M; LVS I LLC;
LVS II LLC; LVS II Offshore, L.P.; LVS Offshore I, L.P.;
PIMCO Absolute Return Strategy 3 Master Fund LDC; PIMCO
Absolute Return Strategy 3 Master Fund LDC with respect to its
Class relating to the GBP Class of PIMCO Absolute Return
Strategy 3 Offshore Fund Ltd.; PIMCO Absolute Return
Strategy 3D Offshore Fund Ltd.; PIMCO Absolute Return
Strategy 3E Master Fund LDC with respect to its Class relating
to the AUD Class of the PIMCO Absolute Return Strategies 3E

                                            xxi
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 22 of 377



Offshore Fund Ltd.; PIMCO Absolute Return Strategy 3E
Master Fund LDC with respect to its Class relating to the EURO
Institutional Class of the PIMCO Absolute Return Strategies 3E
Offshore Fund Ltd.; PIMCO Absolute Return Strategy 3E
Master Fund LDC, which is included herein as a plaintiff both
on its own behalf, and as successor to PIMCO Absolute Return
Strategy 3E Master Fund LDC with respect to its Class relating
to the GBP Class of the PIMCO Absolute Return Strategies 3E
Offshore Fund Ltd.; PIMCO Absolute Return Strategy 3E
Master Fund LDC with respect to its Class relating to the
Swedish Krona Institutional Class of the PIMCO Absolute
Return Strategy 3E Offshore Fund Ltd.; PIMCO Absolute
Return Strategy IV IDF LLC; PIMCO Absolute Return Strategy
IV Master Fund LDC; PIMCO Absolute Return Strategy IV
Master Fund LDC with respect to its Class relating to the
Australian Dollar Institutional Class of the PIMCO Absolute
Return Strategies IV Offshore Fund I Ltd.; PIMCO Absolute
Return Strategy IV Master Fund LDC with respect to its Class
relating to the Canadian Dollar Institutional Class of the PIMCO
Absolute Return Strategy IV Offshore Fund 1 Ltd.; PIMCO
Absolute Return Strategy IV Master Fund LDC with respect to
its Class relating to the Euro Institutional Class of the PIMCO
Absolute Return Strategies IV Offshore Fund I Ltd.; PIMCO
Absolute Return Strategy IV Master Fund LDC with respect to
its Class relating to the Sterling Institutional Class of the
PIMCO Absolute Return Strategies IV Offshore Fund I Ltd.;
PIMCO Absolute Return Strategy IV Master Fund LDC with
respect to its Class relating to the Yen Institutional Class of the
PIMCO Absolute Return Strategies IV Offshore Fund I Ltd.;
PIMCO Absolute Return Strategy V Master Fund LDC; PIMCO
Absolute Return Strategy V Master Fund LDC with respect to
its Class relating to the Euro Institutional Class of the PIMCO
Absolute Return Strategies V Offshore Fund Ltd.; PIMCO
Australia Management Limited as responsible entity for PIMCO
Australian Bond Fund; PIMCO Australia Management Limited
as responsible entity for PIMCO Australian Short-Term Bond
Fund; PIMCO Australia Management Limited as responsible
entity for PIMCO Diversified Fixed Interest Fund; PIMCO
Australia Management Limited as responsible entity for PIMCO
Emerging Markets Bond Fund; PIMCO Australia Management
Limited as responsible entity for PIMCO Global Bond Fund;
PIMCO Australia Management Limited as responsible entity for
PIMCO Global Credit Fund; PIMCO Australia Management
Limited as responsible entity for PIMCO Global Real Return
Fund; PIMCO Australia Management Limited as responsible
entity for PIMCO Target Return Fund; PIMCO Bermuda Trust

                                                xxii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 23 of 377



II: PIMCO Bermuda Bank Loan Fund (M); PIMCO Bermuda
Trust II: PIMCO Bermuda Bank Loan Fund A; PIMCO
Bermuda Trust II: PIMCO Bermuda Bank Loan Fund B;
PIMCO Bermuda Trust II: PIMCO Bermuda Emerging Markets
Bond Fund (M); PIMCO Bermuda Trust II: PIMCO Bermuda
Emerging Markets Bond Fund II; PIMCO Bermuda Trust II:
PIMCO Bermuda Global Aggregate Ex-Japan (Yen-Hedged)
Bond Fund; PIMCO Bermuda Trust II: PIMCO Bermuda
Global Aggregate Ex-Japan Bond Fund (M); PIMCO Bermuda
Trust II: PIMCO Bermuda U.S. High Yield Fund; PIMCO
Bermuda Trust II: PIMCO Bermuda U.S. High Yield Fund (M);
PIMCO Bermuda Trust II: PIMCO Bermuda U.S. High Yield
Fund II (M); PIMCO Bermuda Trust II: PIMCO Emerging Bond
(Yen-Hedged) Income Fund; PIMCO Bermuda Trust II: PIMCO
Emerging Bond Income Fund; PIMCO Bermuda Trust II:
PIMCO Emerging Bond Income Fund (M); PIMCO Bermuda
Trust II: PIMCO Emerging Bond Income Fund II; PIMCO
Bermuda Trust II: PIMCO Emerging Bond Income Fund III;
PIMCO Bermuda Trust II: PIMCO U.S. High Yield (Yen-
Hedged) Fund; PIMCO Bermuda Trust II: PIMCO U.S. High
Yield (Yen-Hedged) Fund II; PIMCO Bermuda Trust II:
PIMCO U.S. High Yield Strategy Fund; PIMCO Bermuda Trust
II: PIMCO U.S. High Yield Strategy Fund II; PIMCO Bermuda
Trust II: PIMCO World High Income; PIMCO Bermuda Trust
IV: PIMCO Bermuda Brazil Corporate Bond Fund; PIMCO
Bermuda Trust IV: PIMCO Bermuda Brazil Corporate Bond
Fund (M); PIMCO Bermuda Trust IV: PIMCO Bermuda Brazil
Government Bond Fund; PIMCO Bermuda Trust IV: PIMCO
Bermuda Brazil Government Bond Fund (M); PIMCO Bermuda
Trust IV: PIMCO Bermuda Emerging Currency High Income
Fund; PIMCO Bermuda Trust IV: PIMCO Bermuda Emerging
Market High Yield Corporate Bond Fund (M); PIMCO
Bermuda Trust IV: PIMCO Bermuda Emerging Market High
Yield Corporate Bond Fund A; PIMCO Bermuda Trust IV:
PIMCO Bermuda Emerging Market High Yield Corporate Bond
Fund B; PIMCO Bermuda Trust IV: PIMCO Bermuda
Emerging Markets and Infrastructure Bond Fund (M); PIMCO
Bermuda Trust IV: PIMCO Bermuda Emerging Markets and
Infrastructure Bond Fund A; PIMCO Bermuda Trust IV:
PIMCO Bermuda Emerging Markets and Infrastructure Bond
Fund B; PIMCO Bermuda Trust IV: PIMCO Bermuda Global
Bond Ex-Japan Fund; PIMCO Bermuda Trust IV: PIMCO
Emerging Bond Strategy Fund; PIMCO Bermuda Trust IV:
PIMCO Global Bond Strategy Fund; PIMCO Bermuda Trust
IV: PIMCO Global High Yield Strategy Fund; PIMCO Bermuda
Trust IV: PIMCO U.S. High Yield Strategy Fund A; PIMCO

                                        xxiii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 24 of 377



Bermuda Trust IV: PIMCO U.S. High Yield Strategy Fund B;
PIMCO Bermuda Trust: PIMCO Bermuda Foreign Low
Duration Fund; PIMCO Bermuda Trust: PIMCO Bermuda U.S.
Low Duration Fund; PIMCO Bermuda Trust: PIMCO Emerging
Markets Bond Fund (JITF); PIMCO Bermuda Trust: PIMCO
Emerging Markets Bond Fund (M); PIMCO Bermuda Trust:
PIMCO Emerging Markets Bond Fund (Yen-Hedged); PIMCO
Bermuda Trust: PIMCO Emerging Markets Bond Fund II;
PIMCO Bermuda Trust: PIMCO Euro Total Return Fund;
PIMCO Bermuda Trust: PIMCO Real Return Fund; PIMCO
BRAVO Fund II, L.P.; PIMCO BRAVO Fund, L.P.; PIMCO
Canada Canadian CorePLUS Bond Trust; PIMCO Canada
Canadian CorePLUS Long Bond Trust; PIMCO Canada
Canadian Tactical Bond Trust; PIMCO Canadian Total Return
Bond Fund; PIMCO Cayman Commodity Fund I Ltd.; PIMCO
Cayman Commodity Fund III, Ltd.; PIMCO Cayman
Commodity Fund VII, Ltd.; PIMCO Cayman Commodity
Portfolio I Ltd.; PIMCO Cayman SPC Limited: PIMCO
Cayman Japan Core Segregated Portfolio; PIMCO Cayman SPC
Limited: PIMCO Cayman Japan CorePLUS Segregated
Portfolio; PIMCO Cayman SPC Limited: PIMCO Cayman
Japan CorePLUS Strategy Segregated Portfolio; PIMCO
Cayman SPC Limited: PIMCO Cayman Unconstrained Bond
Segregated Portfolio; PIMCO Cayman Trust: PIMCO Asia High
Income Bond Fund; PIMCO Cayman Trust: PIMCO Cayman
Australian Corporate Fund; PIMCO Cayman Trust: PIMCO
Cayman Australian Multi-Sector Fund; PIMCO Cayman Trust:
PIMCO Cayman Bank Loan Fund; PIMCO Cayman Trust:
PIMCO Cayman Emerging Local Bond Fund; PIMCO Cayman
Trust: PIMCO Cayman Emerging Bond Fund (M); PIMCO
Cayman Trust: PIMCO Cayman Emerging Bond Fund A;
PIMCO Cayman Trust: PIMCO Cayman Emerging Bond Fund
B; PIMCO Cayman Trust: PIMCO Cayman Emerging Local
Bond Strategy Fund; PIMCO Cayman Trust: PIMCO Cayman
European High Yield Fund; PIMCO Cayman Trust: PIMCO
Cayman Foreign Bond Fund; PIMCO Cayman Trust: PIMCO
Cayman Global Advantage Government Ex-Japan Bond Fund;
PIMCO Cayman Trust: PIMCO Cayman Global Aggregate
Bond Fund; PIMCO Cayman Trust: PIMCO Cayman Global
Aggregate Ex-Japan (Yen-Hedged) Bond Fund II; PIMCO
Cayman Trust: PIMCO Cayman Global Aggregate Ex-Japan
Bond Fund; PIMCO Cayman Trust: PIMCO Cayman Global
Aggregate Ex-Japan Income Fund, which is included herein as a
plaintiff both on its own behalf, and as successor to PIMCO
Cayman Trust: PIMCO Cayman Global Aggregate Ex-Japan
(Yen-Hedged) Income Fund; PIMCO Cayman Trust: PIMCO

                                           xxiv
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 25 of 377



Cayman Global Credit Alpha Fund; PIMCO Cayman Trust:
PIMCO Cayman Global Ex-Japan (Yen-Hedged) Bond Fund;
PIMCO Cayman Trust: PIMCO Cayman Global Ex-Japan Bond
Fund; PIMCO Cayman Trust: PIMCO Cayman Global High
Income Fund, which is included herein as a plaintiff both on its
own behalf, and as successor to PIMCO Cayman Trust: PIMCO
Cayman Global High Income (Yen-Hedged) Fund; PIMCO
Cayman Trust: PIMCO Cayman Japan Bank Capital Fund II
(For Qualified Institutional Investors Only); PIMCO Cayman
Trust: PIMCO Cayman Japan CorePLUS Fund II; PIMCO
Cayman Trust: PIMCO Cayman Mortgage Fund; PIMCO
Cayman Trust: PIMCO Cayman U.S. Bond Fund; PIMCO
Cayman Trust: PIMCO Cayman U.S. Investment Grade
Corporate Bond Fund; PIMCO Cayman Trust: PIMCO Cayman
U.S. Investment Grade Intermediate Corporate Bond (Yen-
Hedged) Fund; PIMCO Combined Alpha Strategies Master
Fund LDC; PIMCO Combined Alpha Strategies Master Fund
LDC with respect to its Class relating to US Government/Credit
Overlay Share Class of PIMCO Combined Alpha Strategies
Offshore Fund Ltd.; PIMCO Commodity Alpha Master Fund
Ltd.; PIMCO Corporate & Income Opportunity Fund; PIMCO
Corporate & Income Strategy Fund; PIMCO Distressed Credit
Fund B, L.P.; PIMCO Distressed Credit Fund, L.P., which is
included herein as a plaintiff both on its own behalf, and as
successor to PIMCO Distressed Credit Fund Offshore
Investments, L.P. ; PIMCO Distressed Senior Credit
Opportunities Fund II, L.P.; PIMCO Dynamic Credit and
Mortgage Income Fund; PIMCO Dynamic Income Fund;
PIMCO Equity Series VIT: PIMCO StocksPLUS® Global
Portfolio; PIMCO Equity Series: PIMCO Dividend and Income
Fund (f/k/a PIMCO Equity Series: PIMCO Dividend and
Income Builder Fund); PIMCO Equity Series: PIMCO EqS
Long/Short Fund, which is included herein as a plaintiff both on
its own behalf, and as successor to Catamount Partners, LP;
PIMCO ETF Trust: PIMCO Active Bond Exchange-Traded
Fund; PIMCO Fixed Income Source ETFs plc, PIMCO Covered
Bond Source UCITS ETF; PIMCO Fixed Income Source ETFs
plc, PIMCO Emerging Markets Advantage Local Bond Index
Source UCITS ETF; PIMCO Fixed Income Source ETFs plc,
PIMCO Euro Short Maturity Source UCITS ETF; PIMCO Fixed
Income Source ETFs plc, PIMCO Short-Term High Yield
Corporate Bond Index Source UCITS ETF; PIMCO Fixed
Income Source ETFs plc, PIMCO Sterling Short Maturity
Source UCITS ETF; PIMCO Flexible Global Bond Fund
(Canada); PIMCO Funds Ireland plc, PIMCO Capital Securities
Fund; PIMCO Funds Ireland plc, PIMCO European ABS Fund;

                                              xxv
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 26 of 377



PIMCO Funds: Global Investors Series plc Euro Bond Fund;
PIMCO Funds: Global Investors Series plc Global Investment
Grade Credit Fund; PIMCO Funds: Global Investors Series plc,
Commodity Real Return Fund; PIMCO Funds: Global Investors
Series plc, Diversified Income Duration Hedged Fund; PIMCO
Funds: Global Investors Series plc, Diversified Income Fund;
PIMCO Funds: Global Investors Series plc, Emerging Asia
Bond Fund; PIMCO Funds: Global Investors Series plc,
Emerging Local Bond Fund; PIMCO Funds: Global Investors
Series plc, Emerging Markets Bond Fund; PIMCO Funds:
Global Investors Series plc, Emerging Markets Corporate Bond
Fund; PIMCO Funds: Global Investors Series plc, Emerging
Markets Short-Term Local Currency Fund; PIMCO Funds:
Global Investors Series plc, Euro Bond Fund; PIMCO Funds:
Global Investors Series plc, Euro Credit Fund; PIMCO Funds:
Global Investors Series plc, Euro Income Bond Fund; PIMCO
Funds: Global Investors Series plc, Euro Long Average
Duration Fund; PIMCO Funds: Global Investors Series plc,
Euro Low Duration Fund; PIMCO Funds: Global Investors
Series plc, Euro Short-Term Fund; PIMCO Funds: Global
Investors Series plc, Global Advantage Fund; PIMCO Funds:
Global Investors Series plc, Global Advantage Real Return
Fund; PIMCO Funds: Global Investors Series plc, Global Bond
Ex-US Fund; PIMCO Funds: Global Investors Series plc, Global
Bond Fund; PIMCO Funds: Global Investors Series plc, Global
High Yield Bond Fund; PIMCO Funds: Global Investors Series
plc, Global Investment Grade Credit Fund; PIMCO Funds:
Global Investors Series plc, Global Multi-Asset Fund; PIMCO
Funds: Global Investors Series plc, Global Real Return Fund;
PIMCO Funds: Global Investors Series plc, Income Fund;
PIMCO Funds: Global Investors Series plc, Inflation Strategy
Fund; PIMCO Funds: Global Investors Series plc, Low
Average Duration Fund; PIMCO Funds: Global Investors Series
plc, PIMCO Capital Securities Fund; PIMCO Funds: Global
Investors Series plc, PIMCO Credit Opportunities Bond Fund
(f/k/a PIMCO Funds: Global Investors Series plc, PIMCO
Credit Absolute Return Fund); PIMCO Funds: Global Investors
Series plc, PIMCO RAE PLUS Emerging Markets Fund (f/k/a
PIMCO Funds: Global Investors Series plc, PIMCO RAE
Fundamental PLUS Emerging Markets Fund); PIMCO Funds:
Global Investors Series plc, PIMCO RAE PLUS Global
Developed Fund (f/k/a PIMCO Funds: Global Investors Series
plc, PIMCO RAE Fundamental PLUS Global Developed Fund);
PIMCO Funds: Global Investors Series plc, PIMCO RAE PLUS
US Fund (f/k/a PIMCO Funds: Global Investors Series plc,
PIMCO RAE Fundamental PLUS US Fund); PIMCO Funds:

                                          xxvi
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 27 of 377



Global Investors Series plc, Socially Responsible Emerging
Markets Bond Fund; PIMCO Funds: Global Investors Series
plc, StocksPLUS™ Fund, which is included herein as a plaintiff
both on its own behalf, and as successor to PIMCO Funds:
Global Investors Series plc StocksPLUS Fund (GBP Hedged
Share class); PIMCO Funds: Global Investors Series plc,
Strategic Income Fund; PIMCO Funds: Global Investors Series
plc, Total Return Bond Fund; PIMCO Funds: Global Investors
Series plc, UK Corporate Bond Fund; PIMCO Funds: Global
Investors Series plc, UK Long Term Corporate Bond Fund;
PIMCO Funds: Global Investors Series plc, Dynamic Bond
Fund (f/k/a PIMCO Funds: Global Investors Series plc,
Unconstrained Bond Fund); PIMCO Funds: Global Investors
Series plc, US High Yield Bond Fund; PIMCO Funds: PIMCO
CommoditiesPLUS® Strategy Fund; PIMCO Funds: PIMCO
CommodityRealReturn Strategy Fund®; PIMCO Funds:
PIMCO Credit Opportunities Bond Fund; PIMCO Funds:
PIMCO Diversified Income Fund; PIMCO Funds: PIMCO
Dynamic Bond Fund; PIMCO Funds: PIMCO Emerging Local
Bond Fund; PIMCO Funds: PIMCO Emerging Markets Bond
Fund; PIMCO Funds: PIMCO Emerging Markets Corporate
Bond Fund; PIMCO Funds: PIMCO Emerging Markets
Currency and Short-Term Investments Fund;PIMCO Funds:
PIMCO Extended Duration Fund; PIMCO Funds: PIMCO
Global Advantage® Strategy Bond Fund; PIMCO Funds:
PIMCO Global Bond Opportunities Fund (U.S. Dollar-Hedged);
PIMCO Funds: PIMCO Global Bond Opportunities Fund
(Unhedged); PIMCO Funds: PIMCO Global Multi-Asset Fund;
PIMCO Funds: PIMCO High Yield Fund; PIMCO Funds:
PIMCO High Yield Spectrum Fund; PIMCO Funds: PIMCO
Income Fund; PIMCO Funds: PIMCO Inflation Response
Multi-Asset Fund; PIMCO Funds: PIMCO International Bond
Fund (U.S. Dollar-Hedged); PIMCO Funds: PIMCO
International Bond Fund (Unhedged); PIMCO Funds: PIMCO
Investment Grade Credit Bond Fund; PIMCO Funds: PIMCO
Long Duration Total Return Fund; PIMCO Funds: PIMCO
Long-Term Credit Bond Fund; PIMCO Funds: PIMCO Long-
Term Real Return Fund; PIMCO Funds: PIMCO Low Duration
ESG Fund; PIMCO Funds: PIMCO Low Duration Fund;
PIMCO Funds: PIMCO Low Duration Income Fund; PIMCO
Funds: PIMCO Moderate Duration Fund; PIMCO Funds:
PIMCO Mortgage Opportunities and Bond Fund (f/k/a PIMCO
Funds: PIMCO Mortgage Opportunities Fund); PIMCO Funds:
PIMCO RAE Fundamental Advantage PLUS Fund; PIMCO
Funds: PIMCO RAE PLUS EMG Fund; PIMCO Funds: PIMCO
RAE PLUS Fund; PIMCO Funds: PIMCO RAE PLUS

                                            xxvii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 28 of 377



International Fund; PIMCO Funds: PIMCO RAE PLUS Small
Fund; PIMCO Funds: PIMCO RAE Worldwide Fundamental
Advantage PLUS Fund; PIMCO Funds: PIMCO Real Return
Fund; PIMCO Funds: PIMCO RealEstateRealReturn Strategy
Fund; PIMCO Funds: PIMCO Senior Floating Rate Fund;
PIMCO Funds: PIMCO Short-Term Fund; PIMCO Funds:
PIMCO StocksPLUS® Absolute Return Fund; PIMCO Funds:
PIMCO StocksPLUS® Fund; PIMCO Funds: PIMCO
StocksPLUS® International Fund (U.S. Dollar-Hedged);
PIMCO Funds: PIMCO StocksPLUS® International Fund
(Unhedged); PIMCO Funds: PIMCO StocksPLUS® Long
Duration Fund; PIMCO Funds: PIMCO StocksPLUS® Short
Fund; PIMCO Funds: PIMCO StocksPLUS® Small Fund;
PIMCO Funds: PIMCO Strategic Bond Fund; PIMCO Funds:
PIMCO Total Return ESG Fund; PIMCO Funds: PIMCO Total
Return Fund; PIMCO Funds: PIMCO Total Return Fund IV;
PIMCO Funds: Private Account Portfolio Series International
Portfolio; PIMCO Funds: Private Account Portfolio Series Low
Duration Portfolio; PIMCO Funds: Private Account Portfolio
Series PIMCO EM Bond and Short-Term Investments Portfolio;
PIMCO Funds: Private Account Portfolio Series PIMCO High
Yield and Short-Term Investments Portfolio; PIMCO Funds:
Private Account Portfolio Series PIMCO Investment Grade
Credit Bond Portfolio; PIMCO Funds: Private Account Portfolio
Series PIMCO Long Duration Credit Bond Portfolio; PIMCO
Funds: Private Account Portfolio Series Real Return Portfolio;
PIMCO Funds: Private Account Portfolio Series Short Term
Floating NAV Portfolio II; PIMCO Global Credit Opportunity
Master Fund LDC; PIMCO Global StocksPLUS & Income
Fund; PIMCO High Income Fund; PIMCO Income Opportunity
Fund; PIMCO Income Strategy Fund; PIMCO Income Strategy
Fund II; PIMCO Large Cap StocksPLUS Absolute Return Fund;
PIMCO Loan Interests and Credit Master Fund Ltd.; PIMCO
Luxembourg Trust IV - PIMCO Total Return Fund Multi-
Currency Selection; PIMCO Luxembourg Trust IV, PIMCO
Total Return Fund; PIMCO Luxembourg Trust IV, PIMCO
Total Return Fund II; PIMCO Luxembourg Trust IV, PIMCO
Total Return Fund Multi-Currency Selection; PIMCO
Luxembourg Trust IV, PIMCO Total Return Strategy Fund;
PIMCO Luxembourg Trust, CommoditiesPLUS Strategy Fund;
PIMCO Luxembourg Trust, Global Investment Grade Credit
Fund; PIMCO Luxembourg Trust, Global Real Return Fund in
Swiss Francs; PIMCO Monthly Income Fund (Canada); PIMCO
Multi-Asset Volatility Master Fund Ltd.; PIMCO Multi-Asset
Volatility Offshore Fund II Ltd.; PIMCO Multi-Sector Strategy
Fund Ltd.; PIMCO Offshore Funds - PIMCO Absolute Return

                                           xxviii
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 29 of 377



Strategy IV eFund; PIMCO Offshore Funds: PIMCO Cayman
UK Long Duration Fund; PIMCO Offshore Funds: PIMCO
Offshore Funds Overlay Strategies Fund VII; PIMCO Offshore
Funds: PIMCO Offshore Funds Overlay Strategies Fund X;
PIMCO Offshore Funds: PIMCO Offshore Funds Overlay
Strategies Fund XI; PIMCO Offshore Funds: PIMCO U.S. IG
Intermediate Corporate Bond Fund; PIMCO Offshore Funds:
PIMCO U.S. Investment Grade Corporate Bond Fund; PIMCO
Select Funds plc, U.S. High Yield BB-B Bond Fund; PIMCO
Select Funds plc, UK Income Bond Fund; PIMCO Select Funds
plc, Dynamic Bond Fund (f/k/a PIMCO Select Funds plc,
Unconstrained Bond Fund); PIMCO Strategic Income Fund,
Inc.; PIMCO Tactical Opportunities Master Fund Ltd.; PIMCO
Variable Insurance Trust: PIMCO Balanced Allocation
Portfolio; PIMCO Variable Insurance Trust: PIMCO
CommodityRealReturn Strategy Portfolio; PIMCO Variable
Insurance Trust: PIMCO Dynamic Bond Portfolio; PIMCO
Variable Insurance Trust: PIMCO Emerging Markets Bond
Portfolio; PIMCO Variable Insurance Trust: PIMCO Global
Bond Opportunities Portfolio (Unhedged); PIMCO Variable
Insurance Trust: PIMCO Global Core Bond (Hedged) Portfolio;
PIMCO Variable Insurance Trust: PIMCO Global Multi-Asset
Managed Allocation Portfolio; PIMCO Variable Insurance
Trust: PIMCO High Yield Portfolio; PIMCO Variable Insurance
Trust: PIMCO International Bond Portfolio (U.S. Dollar-
Hedged); PIMCO Variable Insurance Trust: PIMCO
International Bond Portfolio (Unhedged); PIMCO Variable
Insurance Trust: PIMCO Low Duration Portfolio; PIMCO
Variable Insurance Trust: PIMCO Real Return Portfolio;
PIMCO Variable Insurance Trust: PIMCO Short-Term
Portfolio; PIMCO Variable Insurance Trust: PIMCO Total
Return Portfolio; PIMCO Funds: Private Account Portfolio
Series Short-Term Floating NAV Portfolio III, which is included
herein as a plaintiff both on its own behalf, and as successor to
PIMCO Cayman Japan Fund I Ltd.; StocksPLUS Sub-Fund B,
LLC; Terlingua Fund 2, LP; CIT – PIMCO Core Plus Bond
Fund; CIT – PIMCO Global Advantage Strategy Collective
Trust; CIT – PIMCO Real Return Collective Trust II; CIT –
PIMCO Real Return Strategy Fund; CIT – PIMCO
RealEstatePLUS Collective Trust; CIT – PIMCO Total Return
Collective Trust; CIT – PIMCO Unconstrained Bond Collective
Trust; CIT – PIMCO CommoditiesPLUS Collective Trust;
AllianzGI Emerging Markets Consumer CIT; and Allianz NFJ
International Value CIT,

                      Plaintiffs,

                                              xxix
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 30 of 377




       vs.

Bank of America Corporation; Bank of America, N.A.; Barclays
Bank PLC; Barclays PLC; Barclays Capital, Inc.; BNP Paribas
Group; BNP Paribas USA, Inc.; BNP Paribas S.A.; BNP Paribas
Securities Corp.; Citigroup, Inc.; Citibank, N.A.; Citigroup
Global Markets, Inc.; Credit Suisse Group AG; Credit Suisse
AG; Credit Suisse International; Credit Suisse Securities (USA)
LLC; Deutsche Bank AG; Deutsche Bank Securities Inc.; The
Goldman Sachs Group, Inc.; Goldman, Sachs & Co. LLC;
HSBC Bank PLC; North America Holdings Inc.; HSBC Bank
USA, N.A.; HSBC Securities (USA) Inc.; J.P. Morgan Chase &
Co.; J.P. Morgan Chase Bank, N.A.; J.P. Morgan Securities
LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; MUFG Bank,
Ltd.; MUFG Securities Americas Inc.; Morgan Stanley; Morgan
Stanley & Co., LLC; Morgan Stanley & Co. International PLC;
NatWest Markets Securities Inc.; RBC Capital Markets LLC;
The Royal Bank of Canada; Royal Bank of Scotland PLC; SG
Americas Securities LLC; Société Générale S.A.; Standard
Chartered Bank; UBS AG; and UBS Securities LLC,

                             Defendants.




                                             xxx
          Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 31 of 377



                                                    TABLE OF CONTENTS

                                                                                                                                            Page


NATURE OF THE ACTION ..........................................................................................................1

JURISDICTION AND VENUE ......................................................................................................6

THE PARTIES.................................................................................................................................7

          A.         Plaintiffs ...................................................................................................................7

          B.         Defendants .............................................................................................................29

BACKGROUND ...........................................................................................................................91

          A.         The FX Market Generally ......................................................................................91

          B.         FX Bid/Ask Spreads ..............................................................................................93

          C.         FX Benchmark Rates .............................................................................................94

                     1.         The WM/Reuters Rate, and the importance of prices at 4 p.m.
                                London time ...............................................................................................94

                     2.         The ECB Rate, and the importance of prices at 1:15 p.m. London
                                time ............................................................................................................96

                     3.         Other benchmark rates ...............................................................................96

          D.         Increasing FX Market Consolidation .....................................................................97

          E.         FX Futures Transactions ......................................................................................100

                     1.         FX futures prices move in tandem with FX spot prices...........................100

                     2.         The CME Daily Settlement Rate, and the importance of prices at 2
                                p.m. Central time......................................................................................102

ADDITIONAL FACTUAL ALLEGATIONS ............................................................................104

I.        GOVERNMENT INVESTIGATIONS OF FX MANIPULATION AND THE
          RESULTING PURGE OF BANK EMPLOYEES AND BAN ON MULTI-BANK
          CHATROOMS ................................................................................................................104

          A.         Overview of the Numerous FX Investigations ....................................................104



                                                                     xxxi
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 32 of 377



            1.        The DOJ Plea Agreements with Barclays, BNP Paribas, Citi,
                      JPMorgan, RBS, and UBS .......................................................................104

            2.        The DOJ Indictments of individual traders ..............................................111

            3.        The CFTC Orders on Barclays, Citi, HSBC, JPMorgan, RBS, and
                      UBS ..........................................................................................................124

            4.        The FCA Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and
                      UBS ..........................................................................................................127

            5.        The OCC Orders on BofA, Citi, and JPMorgan ......................................130

            6.        The FINMA Report on UBS ....................................................................132

            7.        The DFS Orders on Barclays, BNP Paribas, Credit Suisse,
                      Deutsche Bank, Goldman Sachs, and Standard Chartered ......................134

            8.        The Federal Reserve Board’s Orders on BofA, Barclays, BNP
                      Paribas, Citi, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan,
                      RBS, and UBS .........................................................................................151

            9.        Federal Reserve Board bans and suspends individuals............................155

            10.       The European Commission investigation ................................................157

            11.       The CADE (Brazil) Settlements ..............................................................160

            12.       The SACC (South Africa) Settlements ....................................................162

            13.       The WEKO (Swiss) investigation ............................................................164

            14.       The KFTC (Korea) investigation .............................................................165

            15.       The FSB Report .......................................................................................166

            16.       Civil lawsuits ...........................................................................................167

      B.    Defendants Terminated, Suspended, or Oversaw the Departure of Key
            Employees and Banned Their Traders From Multi-Bank Chat Rooms ...............169

II.   ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
      MANIPULATE FX SPOT PRICES AND BENCHMARK RATES ..............................175

      A.    Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
            Prices and Benchmark Rates ................................................................................176

      B.    Economic Analyses Further Demonstrate Defendants’ Manipulation of FX
            Prices and Benchmark Rates ................................................................................206

                                                         xxxii
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 33 of 377



                1.        Economic reporting by Bloomberg led to the initial detection of
                          FX manipulation ......................................................................................206

                2.        Plaintiffs’ economic analyses further demonstrate that Defendants
                          manipulated the WM/Reuters Closing Rate from 2003 to 2013..............207

                3.        Plaintiffs’ economic analyses demonstrate that Defendants’
                          manipulation of FX prices was not limited to 4 p.m. London time .........224

III.   ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
       ARTIFICIALLY INFLATE FX BID/ASK SPREADS ...................................................232

       A.       Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
                Bid/Ask Spreads...................................................................................................233

       B.       Economic Analyses Further Demonstrate that Defendants’ Manipulated
                FX Bid/Ask Spreads ............................................................................................254

                1.        Bid/ask spreads were substantially and consistently larger
                          throughout 2003 to 2013 than they were after the FX scandal broke ......254

                2.        Bid/ask spreads were more predictable during 2003 to 2013 than
                          after the FX scandal broke .......................................................................259

                3.        Defendants’ spreads were disproportionately larger than non-
                          defendants’ spreads, until the FX scandal broke .....................................263

                4.        The relationships between spot spreads and futures spreads
                          changed after the FX scandal broke .........................................................267

IV.    INTERBANK COMMUNICATIONS OBTAINED THROUGH INITIAL
       DISCOVERY CONFIRM THAT THE CONSPIRACY EXTENDED TO THE
       ENTIRE 2003 TO 2013 PERIOD....................................................................................277

       A.       Chat Transcripts and Other Communications Demonstrate Defendants’
                Collusion to Manipulate FX Benchmark Rates Before December 2007 .............278

       B.       Chat Transcripts and Other Inter-Bank Communications Demonstrate
                Defendants’ Collusion to Artificially Inflate FX Bid-Ask Spreads Before
                December 2007 ....................................................................................................281

       C.       Additional Inter-Bank Communications Confirm that the Conspiracy
                Existed Well Before December 2007 and Involved All Defendants ...................284

V.     BY COLLUDING TO MANIPULATE FX PRICES, BENCHMARKS, AND
       BID/ASK SPREADS, DEFENDANTS RESTRAINED TRADE, DECREASED
       COMPETITION, AND ARTIFICIALLY INCREASED PRICES, THEREBY
       INJURING PLAINTIFFS ................................................................................................321

                                                           xxxiii
         Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 34 of 377



          A.        Defendants are Horizontal Competitors...............................................................321

          B.        Defendants’ Manipulation of FX Prices, Benchmarks, and Bid/Ask
                    Spreads Directly Impacted the Market For FX Transactions ..............................322

          C.        Plaintiffs, as Participants in the FX Market, Were Injured by Defendants’
                    Collusive Conduct................................................................................................323

          D.        The Conspiracy Was Effectuated By and Impacted Both Voice and
                    Electronic Trades .................................................................................................325

                    1.        Voice trades were used to carry out the conspiracy .................................326

                    2.        Electronic trades were also used to carry out the conspiracy ..................326

                    3.        The conspiracy impacted both voice and electronic trades .....................333

                    4.        That Electronic Platforms Sometimes Used Algorithms Does Not
                              Mean That Electronic Trades Were Untouched By the Conspiracy ........334

VI.       EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS DUE TO
          DEFENDANTS’ CONCEALMENT OF THE CONSPIRACY TO
          MANIPULATE FX PRICES, BENCHMARKS, AND BID/ASK SPREADS ...............337

CAUSES OF ACTION ................................................................................................................340

          FIRST CAUSE OF ACTION ..........................................................................................340

          SECOND CAUSE OF ACTION .....................................................................................341

PRAYER FOR RELIEF ..............................................................................................................341

DEMAND FOR JURY TRIAL ...................................................................................................342




                                                                xxxiv
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 35 of 377



                                  NATURE OF THE ACTION

       1.      This case concerns Defendants’ conspiracy to manipulate the foreign exchange

(“FX”) market. FX is the world’s largest and most active financial market, facilitating multiple

trillions of dollars in trades every day. Defendants, which are sixteen of the world’s largest

banks, worked together to manipulate this market for their own financial benefit. Time after

time, day after day, year after year, Defendants colluded to “bang the close,” “take out the filth,”

“overbuy,” and engage in a variety of other manipulative tactics during the small periods of time

when important benchmarks were being measured. Defendants also colluded artificially to

inflate bid/ask spreads throughout the day. The intended result of this concerted action was that

FX prices were distorted in Defendants’ favor. Caught in the wake of Defendants’ scheme were

the many individuals and firms, including the Plaintiffs, who transacted in the FX market during

the period when the market was being distorted.1

       2.      Defendants, who together comprise a dominant portion of the FX market, have

largely admitted that they colluded to manipulate FX prices. They repeatedly employed every

anticompetitive tactic—price fixing, direct communications between competitors, sharing of

commercially sensitive information (such as client orders), and other coordinated activity to

effectuate their desired market manipulation. This collusion has been thoroughly documented by




       1
           Many of these same Plaintiffs have also commenced an action in London against many
of these same Defendants for manipulation of the FX market, with respect to their FX trades in
Europe. For the avoidance of doubt, Plaintiffs are not asserting in this action any FX-related
claims that are subject to a final ruling or judgment in their parallel London action. In addition,
while reserving their rights for appeal, Plaintiffs do not seek to re-litigate the Court’s previous
holding that the following types of transactions are barred by the Foreign Trade Antitrust
Improvements Act: (1) transactions conducted on a foreign exchange; (2) transactions between a
foreign plaintiff and a defendant’s foreign desk; and (3) transactions between a U.S. plaintiff
operating abroad and a defendant’s foreign desks.


                                                -1-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 36 of 377



government regulators from across the globe, who have collectively imposed over $11 billion in

fines on Defendants.

       3.      This conspiracy took place at all levels of Defendants’ FX operations, and

operated largely through the use of numerous multi-bank chatrooms. For instance, in one

chatroom fittingly called “The Cartel,” Richard Usher acted as leader and moderator; he operated

the chatroom in his position at Defendant RBS until he left in 2010, and then revived it when he

joined Defendant JPMorgan the same year. Numerous other traders employed by the Defendants

have been part of “The Cartel.” Defendants operated many other private chatrooms in addition

to “The Cartel.” These chatrooms were called, among other things, “The Mafia,” “The Club,”

“The Bandits’ Club,” “The Dream Team,” “One Team, One Dream,” and “The Sterling Lads.”

       4.      The collusion among Defendants was facilitated in part because many of these

traders had previously worked together and formed social ties. Many of the colluding traders

lived near each other, attended the same dinner parties, and were members of the same local golf

clubs. These traders also socialized and joked in the chatrooms they used to manipulate the FX

market. The seamless transition from social jokes and gossip to agreements to manipulate the

FX market facilitated the collusive agreements and practices in which these traders engaged.

       5.      The people responsible also often were employed by multiple Defendants at

different points in their career, which facilitated the collusion as many of the participants were

former colleagues. For instance, Chris Ashton of Barclays was co-head of spot trading with Matt

Gardiner until Gardiner left Barclays for Citi, at which time Ashton and Gardiner began sharing

their customers’ confidential information and colluding to manipulate FX prices. Other overlaps

allowed for even more cross-communications. For instance, Richard Usher, Rohan

Ramchandani, and Niall O’Riordan were all members of the chief dealers’ subgroup formed




                                                -2-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 37 of 377



under the umbrella of the Bank of England’s London Foreign Exchange Joint Standing

Committee. In that role, Usher, Ramchandani and O’Riordan regularly discussed and agreed to

manipulate FX prices, despite the fact that such discussions have no legitimate relationship to the

Bank of England’s activities. According to two people with knowledge of the meeting, these

traders “talked about how they shared information about orders to reduce the risk of losses in the

minutes before benchmarks are calculated.”

       6.      Sources interviewed by Bloomberg have further confirmed that Defendants’

traders “would share details of orders with brokers and counterparts at banks through instant

messages to align their strategies” and they “also would seek to glean information about

impending trades to improve their chances of getting the desired move.” Traders employed by

the Defendants interviewed by the Wall Street Journal and Financial Times have also confirmed

that traders would communicate through “an electronic chat room populated by top traders at

financial institutions” and “chatroom discussions between rival traders . . . allowed them to share

information about pricing and order books.” Multiple other reports confirm the chatrooms were

being used to share confidential information with the intent to help manipulate prices, i.e., to

“work[] as a pack” by sequencing trades to their collective advantage.

       7.      There are various ways, means, and terms to refer to the trading strategies

deployed to profit off the collective power Defendants’ wielded. For instance: (1) “front

running”—which is an illegal practice—involves trading ahead of expected orders, essentially

taking profits in advance when you know the market is about to move a certain way due to an

upcoming surge of activity; (2) “banging the close” involves making a high number of trades in a

coordinated fashion around a measurement period; (3) “painting the screen” is where orders with

other dealers are used to create the illusion of trading activity in a given direction; (4) “taking out




                                                 -3-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 38 of 377



the filth” and “clearing the decks” is where unfavorable transactions were netted off between

Defendants, delayed, or otherwise handled in such a way as to not hit the market around a

measurement period; and (5) “building,” “giving you the ammo,” and other terms refer to

Defendants further magnifying the viability of these behaviors by transferring business to one

participant, including so that the timing of execution (or non-execution) could be more centrally

controlled. All of these techniques, and others, boil down to the fact that by jointly executing

transactions that went one way for a time, while withholding transactions that went the other way

at the same time, Defendants could together greatly distort prices in the FX market.

       8.      Among the cartel’s most potent tools was exerting influence on FX benchmark

rates. These benchmark rates are set daily by measuring FX transactions at a specific time

during the day; the cartel coordinated their respective FX transactions each day to push the

benchmarks in a direction that benefited the Defendants. This manipulation is confirmed by a

multiplicity of evidence, including government investigations, economic analysis, and thousands

of transcripts of electronic communications between traders employed by Defendants.

Ultimately, competition in the FX marketplace was compromised. Market participants were

harmed by the non-competitive prices that governed the FX market, and the Defendants

knowingly took actions to profit their firms at the expense of their clients. For example, the

Defendants coordinated their trades to manipulate the benchmark rates to trigger their clients

“stop-loss orders,” leading (predictably) to profits for the Defendants and losses for their clients.

       9.      In addition to manipulating FX benchmark rates, Defendants also colluded to

artificially raise the price for currency trades. In an FX spot transaction, a dealer quotes a “bid”

(the price it will pay for currency) and an “ask” (the price it will sell currency for). The

difference between the bid and the ask is the bid/ask spread. In a free marketplace, Defendants




                                                -4-
        Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 39 of 377



would compete to offer their clients the lowest bid/ask spread, which is the price that the

Defendants charge on a currency transaction. There are also thousands of communications

demonstrating that Defendants instead colluded to artificially inflate the bid/ask spreads they

charged customers.

        10.    Plaintiffs have commissioned their own independent analyses of the FX market.

These analyses corroborate the evidence of FX manipulation uncovered by government

regulators, journalists, and plaintiffs in the ongoing FX antitrust class action, In re Foreign

Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-7789 (LGS) (S.D.N.Y. ) (“In re

FX”).

        11.    In addition, these analyses go beyond the years that governmental investigators

focused on (2008 to 2013), and show that the same anomalous price patterns also occurred to a

similar degree in the preceding years of 2003 to 2007. Thus, these analyses demonstrate that

Defendants’ manipulation of the FX market was not limited to 2008 to 2013, but extended to the

entire 2003 to 2013 period.

        12.    The limited discovery that Plaintiffs have obtained during the pendency of

Defendants’ motions to dismiss confirms what the economic data already show—i.e., that the

conspiracy began long before December 2007. Plaintiffs have received some of the interbank

communications that Defendants previously produced to governmental regulators and in In re

FX. Many of those interbank communications pre-date December 2007, and show Defendants

engaging in the same kinds of coordinated manipulation of FX prices, benchmark rates, and bid-

ask spreads that Defendants have admitted to, and that the Court has upheld, during the

December 2007 to 2013 period. A sample of those interbank communications from the early

period is detailed below.




                                                -5-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 40 of 377



       13.     In sum, Defendants already admit that they conspired to manipulate prices in the

FX market. The extensive evidence set forth herein confirms that the admitted-to manipulation

directly and intentionally impacted prices for FX transactions. Plaintiffs, who traded extensively

in the FX market, including on days already identified as those on which prices show particularly

strong signs of having been manipulated, were victims of Defendants’ cartel, and bring this

Complaint to seek redress.

                                 JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant Sections 4 and

16 of the Clayton Act (15 U.S.C. §§ 15(a) and 26), and pursuant to 28 U.S.C. §§ 1331 and

1337(a).

       15.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22 and 28

U.S.C § 1391(b), (c), and (d) because during the relevant period, all the Defendants resided,

transacted business, were found, or had agents in this District; a substantial part of the events or

omissions giving rise to these claims occurred in this District; and a substantial portion of the

affected interstate trade and commerce discussed herein has been carried out in this District.

       16.     This Court has personal jurisdiction over each Defendant, because each

Defendant: transacted business throughout the United States, including in this District; entered

into FX transactions, including spot, forward, options, and futures transactions, throughout the

United States, including in this District; had substantial contacts with the United States, including

in this District; and/or committed overt acts in furtherance of their illegal scheme and conspiracy

in the United States. Each Plaintiff’s claims arise out of Defendants’ acts in furtherance of the

conspiracy in the United States, including in this District. In addition, the conspiracy was

directed at, and had the intended effect of, causing injury to persons residing in, located in, or

doing business throughout the United States, including in this District.


                                                -6-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 41 of 377



       17.       The activities of Defendants and their co-conspirators were within the flow of,

were intended to, and did have a substantial effect on the foreign and interstate commerce of the

United States.

                                           THE PARTIES

       A.        Plaintiffs

       18.       Allianz Plaintiffs. Plaintiff Allianz Global Investors GmbH (“AllianzGI GmbH”)

is a global investment management firm headquartered in Frankfurt, Germany. AllianzGI GmbH

was formerly known, at various times, as Deutscher Investment-Trust Gesellschaft für

Wertpapieranlagen mbH, Allianz Global Investors Kapitalanlagegesellschaft mbH, and Allianz

Global Investors Europe GmbH. During the relevant period, AllianzGI GmbH and the related

Plaintiff management companies and investment funds listed in Appendix A2 (collectively, the

“Allianz Entities”), made and/or managed investments in the FX market.3

       19.       From 2003 to 2013, AllianzGI GmbH and the Allianz Entities engaged in FX

spot, forward, option, future and swap transactions, including but not limited to transactions


       2
           Defendants have argued that some of the Allianz Entities did not opt out of the In re
FX class settlements, and therefore released their claims. See Dkt. No. 191 at 37-38. To the
contrary, each of those Allianz Entities did request to be excluded from the In re FX class
settlements. They simply did so by: (i) in most instances, using names that are slightly different
from the more formal or current names in the Complaint; (ii) in a few instances, using names of
the relevant funds that are series of the trusts also named in the Complaint; and (iii) in one
instance, using the name of the entity that took over the management responsibilities for the
entity named in the opt-out materials. Appendix S provides, for each of those Allianz Entities, a
“matching” of the name or names used to identify the entity in the Complaint, to the
corresponding name or names used in the opt-out request.
       3
           Appendices are provided for certain groups of Plaintiffs (the Allianz, Anchorage,
BlackRock, BlueCrest, Brevan Howard, PIMCO, and SEI Plaintiffs) to identify the additional
Plaintiff entities that are not listed in the Complaint, and to provide the transactional details for
those additional Plaintiff entities. For the other Plaintiffs (AP1, AP2, AP3, AP4, CalSTRS,
Norges, PFA, Portigon, EAA, and PRIM Board), there is not an appendix, because the only
Plaintiff entities are those identified in the body of the Complaint above, and the transactional
details for those entities are also provided directly in the body above.


                                                 -7-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 42 of 377



directly with Defendants Bank of America, MUFG, Barclays, BNP Paribas, Citi, Credit Suisse,

Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan Stanley, RBC, RBS, SG, Standard

Chartered, and UBS. AllianzGI GmbH and the Allianz Entities transacted in, among others, the

following G104 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and

USD. AllianzGI GmbH and the Allianz Entities also transacted in many emerging market

currencies. Appendix A further identifies the FX transaction types, currencies, and Defendant

counterparties that each Allianz Entity engaged in during the 2003 to 2013 period.

       20.       AllianzGI GmbH and the Allianz Entities each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. Allianz trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by Allianz GI GmbH and the Allianz Entities that occurred in the

United States.

       21.       As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AllianzGI GmbH and the Allianz Entities were deprived of transacting in a lawful, non-

manipulative, competitive market for FX investments. AllianzGI GmbH and the Allianz Entities

suffered injury to their business or property as a direct and proximate result of Defendants’

unlawful conduct, including without limitation by (i) the impact of Defendants’ manipulation of

benchmark rates on FX transactions linked to those benchmarks; (ii) the impact of Defendants’

       4
          The G10 currencies are the United States dollar (“USD”), the euro (“EUR”), the
Japanese yen (“JPY”), the British pound sterling (“GBP”), the Swiss franc (“CHF”), the
Australian dollar (“AUD”), the New Zealand dollar (“NZD”), the Canadian dollar (“CAD”), the
Swedish krona (“SEK”), and the Norwegian krone (“NOK”).


                                                -8-
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 43 of 377



manipulation of benchmark rates on instruments purchased or sold when prices had been made

artificial through Defendants’ manipulative activity; and (iii) paying artificially high prices when

buying, and getting artificially low prices when selling, FX transactions due to the conspiracy to

inflate bid-ask spreads.

       22.     Anchorage Plaintiffs. Plaintiff Anchorage Capital Group, L.L.C. (“Anchorage”)

is a private investment manager formed under the laws of the State of Delaware, with its

principal place of business in New York, New York. During the relevant period, Anchorage

sponsored many investment funds, including the Plaintiff funds listed in Appendix B

(collectively, the “Anchorage Funds”). Anchorage had authority to make and manage, and was

responsible for making and managing, the Anchorage Funds’ investments in the FX market.

       23.     From 2003 to 2013, Anchorage and the Anchorage Funds engaged in FX spot,

forward and option transactions, including but not limited to transactions directly with

Defendants Bank of America, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan

Stanley and UBS. Anchorage and the Anchorage Funds transacted in, among others, the

following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and

USD. Anchorage and the Anchorage Funds also transacted in many emerging market currencies.

Appendix B further identifies the FX transaction types, currencies, and Defendant counterparties

that each Anchorage Fund engaged in during the 2003 to 2013 period.

       24.     Anchorage and the Anchorage Funds each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. Anchorage trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full




                                                -9-
          Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 44 of 377



scope of the FX transactions by Anchorage and the Anchorage Funds that occurred in the United

States.

          25.   As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

Anchorage and the Anchorage Funds were deprived of transacting in a lawful, non-manipulative,

competitive market for FX investments. Anchorage and the Anchorage Funds suffered injury to

their business or property as a direct and proximate result of Defendants’ unlawful conduct,

including without limitation by (i) the impact of Defendants’ manipulation of benchmark rates

on FX transactions linked to those benchmarks; (ii) the impact of Defendants’ manipulation of

benchmark rates on instruments purchased or sold when prices had been made artificial through

Defendants’ manipulative activity; and (iii) paying artificially high prices when buying, and

getting artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-

ask spreads.

          26.   AP1. Plaintiff Första AP-fonden (“AP1”) is an independent governmental

authority and part of the Kingdom of Sweden. AP1 is regulated by the Swedish National

Pension Insurance Fund Act (“Funds Act”), and brings these claims on behalf of the Kingdom of

Sweden pursuant to Chapter 3, Section 1 of the Funds Act.

          27.   From 2003 to 2013, AP1 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants Deutsche Bank,

UBS, Goldman Sachs, JP Morgan, Morgan Stanley, Citi Bank, BNP Paribas, RBS, HSBC,

Barclays, Credit Suisse and Bank of America. AP1 transacted in, among others, the following

G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. AP1 also

transacted in many emerging market currencies.




                                               - 10 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 45 of 377



       28.     AP1 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP1 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP1 that

occurred in the United States.

       29.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP1 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP1 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       30.     AP2. Plaintiff Andra AP-fonden (“AP2”), is an independent governmental

authority and part of the Kingdom of Sweden. AP2 is regulated by the Funds Act, and brings

these claims on behalf of the Kingdom of Sweden pursuant to Chapter 3, Section 1 of the Funds

Act.

       31.     From 2003 to 2013, AP2 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants HSBC, Goldman

Sachs, RBS, Morgan Stanley, Citi Bank, UBS Barclays, Deutsche Bank, JP Morgan, RBC, Bank




                                               - 11 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 46 of 377



of America, Credit Suisse and BNP Paribas. AP2 transacted in, among others, the following

G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. AP2 also

transacted in many emerging market currencies.

       32.     AP2 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP2 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP2 that

occurred in the United States.

       33.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP2 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP2 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       34.     AP3. Plaintiff Tredje AP-fonden (“AP3”) is an independent governmental

authority and part of the Kingdom of Sweden. AP3 is regulated by the Funds Act, and brings

these claims on behalf of the Kingdom of Sweden pursuant to Chapter 3, Section 1 of the Funds

Act.




                                               - 12 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 47 of 377



       35.     From 2003 to 2013, AP3 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants UBS, HSBC,

Morgan Stanley, Citi Bank, Goldman Sachs, Deutsche Bank, Credit Suisse, JP Morgan,

Barclays, Bank of America, Société Générale, BNP Paribas and RBC. AP3 transacted in, among

others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK,

and USD. AP3 also transacted in many emerging market currencies.

       36.     AP3 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP3 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP3 that

occurred in the United States.

       37.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP3 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP3 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       38.     AP4. Plaintiff Fjarde AP-fonden (“AP4”) is an independent governmental




                                               - 13 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 48 of 377



authority and part of the Kingdom of Sweden. AP4 is regulated by the Funds Act, and brings

these claims on behalf of the Kingdom of Sweden pursuant to Chapter 3, Section 1 of the Funds

Act.

       39.     From 2003 to 2013, AP4 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants Deutsche Bank,

UBS, Bank of America, Morgan Stanley, Goldman Sachs, Citi Bank, JP Morgan, RBC, HSBC,

Barclays, RBS, Credit Suisse, Société Générale and BNP Paribas. AP4 transacted in, among

others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK,

and USD. AP4 also transacted in many emerging market currencies.

       40.     AP4 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP4 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP4 that

occurred in the United States.

       41.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP4 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP4 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially




                                               - 14 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 49 of 377



high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       42.     BlackRock Plaintiffs. Plaintiff BlackRock, Inc. (“BlackRock”) is an investment

and asset management firm formed under the laws of Delaware, with its principal place of

business in New York, New York. During the relevant period, BlackRock and its wholly owned

investment advisory subsidiaries sponsored and/or managed hundreds of investment funds,

including the Plaintiff funds listed in Appendix C (collectively, the “BlackRock

Funds”).5 BlackRock’s investment managers had full authority to make and manage, and were

responsible for making and managing, the BlackRock Funds’ investments in the FX market.

       43.     From 2003 to 2013, BlackRock and the BlackRock Funds engaged in FX forward,

spot, and swap transactions, including but not limited to transactions directly with Defendants

Bank of America, MUFG, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman

Sachs, HSBC, JPMorgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and

UBS. BlackRock and the BlackRock Funds transacted in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. They also

transacted in many emerging market currencies. Appendix C further identifies the FX

transaction types, currencies, and Defendant counterparties that each BlackRock Fund engaged

in during the 2003 to 2013 period.




       5
           Defendants have argued that some of the BlackRock Funds did not opt out of the In re
FX class settlements, and therefore released their claims. See Dkt. No. 191 at 37-38. To the
contrary, each of those BlackRock Funds did specifically request to be excluded from the In re
FX class settlements—they simply did so using former names that are slightly different than the
current names in the Complaint. Appendix T provides, for each of those BlackRock Funds, a
“matching” of the current name used to identify the fund in the Complaint, to the former name
used to identify the fund in the opt-out request.


                                              - 15 -
          Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 50 of 377



          44.   BlackRock and the BlackRock Funds each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. BlackRock trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by BlackRock and the BlackRock Funds that occurred in the United

States.

          45.   As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

BlackRock and the BlackRock Managed Funds were deprived of transacting in a lawful, non-

manipulative, competitive market for FX investments. BlackRock and the BlackRock Funds

have suffered injury to their business or property as a direct and proximate result of Defendants’

unlawful conduct, including without limitation by (i) the impact of Defendants’ manipulation of

benchmark rates on FX transactions linked to those benchmarks; (ii) the impact of Defendants’

manipulation of benchmark rates on instruments purchased or sold when prices had been made

artificial through Defendants’ manipulative activity; and (iii) paying artificially high prices when

buying, and getting artificially low prices when selling, FX transactions due to the conspiracy to

inflate bid-ask spreads.

          46.   BlueCrest Plaintiffs. Plaintiff BlueCrest Capital Management Limited (f/k/a

BlueCrest Capital Management LLP) (“BlueCrest”) is a global investment management firm

formed under the laws of the Channel Islands, and with its principal place of business in Jersey,

Channel Islands. BlueCrest served as investment manager to many investment funds during the

relevant period, including the Plaintiff funds listed in Appendix D (collectively, the “BlueCrest




                                               - 16 -
          Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 51 of 377



Funds”). During the relevant period, BlueCrest had full authority to make and manage the

BlueCrest Funds’ investments in the FX market and to appoint affiliated entities as sub-advisors

to make and manage the BlueCrest Funds’ investments in the FX market, and did in fact make

and manage such investments itself and/or so appointed affiliated sub-advisory entities to make

and manage such investments.

          47.   From 2003 to 2013, BlueCrest and its affiliated sub-advisory entities directed the

trading of the BlueCrest Funds, in FX forward, spot, option, and future transactions, including

but not limited to transactions directly with Defendants Bank of America, MUFG, Barclays,

BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan

Stanley, RBC, RBS, SG, Standard Chartered, and UBS. BlueCrest and its affiliated sub-advisory

entities directed the trading of the BlueCrest Funds in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. They also

transacted in many emerging market currencies. Appendix D further identifies the FX

transaction types, currencies, and Defendant counterparties that each BlueCrest Fund engaged in

during the 2003 to 2013 period.

          48.   BlueCrest and the BlueCrest Funds each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. BlueCrest trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by BlueCrest and the BlueCrest Funds that occurred in the United

States.

          49.   As a result of Defendants’ conspiracy to manipulate the FX market, including




                                               - 17 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 52 of 377



manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein, the

BlueCrest Funds were deprived of transacting in a lawful, non-manipulative, competitive market

for FX investments. BlueCrest and the BlueCrest Funds suffered injury to their business or

property as a direct and proximate result of Defendants’ unlawful conduct, including without

limitation by (i) the impact of Defendants’ manipulation of benchmark rates on FX transactions

linked to those benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on

instruments purchased or sold when prices had been made artificial through Defendants’

manipulative activity; and (iii) paying artificially high prices when buying, and getting

artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-ask

spreads.

       50.     Brevan Howard Plaintiffs. The Plaintiff funds listed in Appendix E (collectively,

the “Brevan Howard Funds”) are investment companies with their place of incorporation and

principal place of business in the Cayman Islands.

       51.     From 2003 to 2013, the Brevan Howard Funds engaged in FX forward, spot,

option, future and swap (regular as well as exotics) transactions, including but not limited to

transactions directly with the Bank of America, Barclays, BNP Paribas, Citibank, Credit Suisse,

Deutsche Bank, HSBC, JP Morgan, RBS and UBS. The purpose of these transactions was

varied, but mainly included hedging against currency movements, tactical/strategic trading and

speculative trading for profit as well as cash management. The Brevan Howard Funds transacted

in, among others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK,

NZD, SEK and USD. The Brevan Howard Funds also transacted in many emerging market

currencies as well. Appendix E further identifies the FX transaction types, currencies, and

Defendant counterparties that each Brevan Howard Fund engaged in during the 2003 to 2013




                                               - 18 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 53 of 377



period.

          52.   The Brevan Howard Funds each had relevant FX transactions that occurred in the

United States, by way of the Plaintiff and/or its counterparty operating in the United States.

Brevan Howard trading data contains numerous examples of such transactions. Full discovery,

including of more complete information on where each counterparty was operating—information

that is within Defendants’ control—will further confirm the exact identity and full scope of the

FX transactions by the Brevan Howard Funds that occurred in the United States.

          53.   As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein, the

Brevan Howard Funds were deprived of transacting in a lawful, non-manipulative, competitive

market for FX investments. The Brevan Howard Funds have suffered injury to their business or

property as a direct and proximate result of Defendants’ unlawful conduct, including without

limitation by (i) the impact of Defendants’ manipulation of benchmark rates on FX transactions

linked to those benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on

instruments purchased or sold when prices had been made artificial through Defendants’

manipulative activity; and (iii) paying artificially high prices when buying, and getting

artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-ask

spreads.

          54.   CalSTRS. Plaintiff California State Teachers’ Retirement System (“CalSTRS”) is

the largest teachers’ retirement fund in the world, providing benefits to more than 933,000 public

educators and beneficiaries in California. Approximately 638,000 of this 933,000 are active or

inactive members, and approximately 295,000 are retired members and beneficiaries. CalSTRS




                                               - 19 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 54 of 377



was formed under the laws of California, with its principal place of business in Sacramento,

California.

       55.     From 2003 to 2013, CalSTRS engaged in FX forward and spot transactions,

including but not limited to transactions directly with Defendants Bank of America, Barclays,

BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan

Stanley, RBC, RBS, SG, Standard Chartered, and UBS. CalSTRS transacted in, among others,

the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and

USD. CalSTRS also transacted in many emerging market currencies.

       56.     CalSTRS had relevant FX transactions that occurred in the United States, by way

of the Plaintiff and/or its counterparty operating in the United States. CalSTRS trading data

contains numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by

CalSTRS that occurred in the United States.

       57.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

CalSTRS was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. CalSTRS has suffered injury to its business or property as a direct and proximate

result of Defendants’ unlawful conduct, including without limitation by (i) the impact of

Defendants’ manipulation of benchmark rates on FX transactions linked to those benchmarks;

(ii) the impact of Defendants’ manipulation of benchmark rates on instruments purchased or sold

when prices had been made artificial through Defendants’ manipulative activity; and (iii) paying




                                              - 20 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 55 of 377



artificially high prices when buying, and getting artificially low prices when selling, FX

transactions due to the conspiracy to inflate bid-ask spreads.

       58.     Norges. Plaintiff Norges Bank (“Norges”) is the central bank of Norway. Norges

was formed under the laws of Norway, with its principal place of business in Oslo, Norway. It is

a separate legal entity wholly owned by the Kingdom of Norway.

       59.     From 2003 to 2013, Norges engaged in FX forward and spot transactions,

including but not limited to transactions directly with Defendants Bank of America, Barclays,

BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, RBC,

RBS, SG, and UBS. Norges transacted in, among others, the following G10 currencies: AUD,

CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. Norges also transacted in many

emerging market currencies.

       60.     Norges had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. Norges trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by Norges

that occurred in the United States.

       61.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

Norges was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. Norges has suffered injury to its business or property as a direct and proximate

result of Defendants’ unlawful conduct, including without limitation by (i) the impact of

Defendants’ manipulation of benchmark rates on FX transactions linked to those benchmarks;




                                               - 21 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 56 of 377



(ii) the impact of Defendants’ manipulation of benchmark rates on instruments purchased or sold

when prices had been made artificial through Defendants’ manipulative activity; and (iii) paying

artificially high prices when buying, and getting artificially low prices when selling, FX

transactions due to the conspiracy to inflate bid-ask spreads.

       62.     PFA. Plaintiff PFA Pension, Forsikringsaktieselskab, is Denmark’s largest

commercial pension company serving more than 1.2 million customers, with its principal place

of business in Denmark. Plaintiff PFA Kapitalforening, an alternative investment fund, is an

affiliate of PFA Pension, Forsikringsaktieselskab and was formed under the laws of Denmark

with its principal place of business in Denmark. PFA Pension, Forsikringsaktieselskab and PFA

Kapitalforening are referred to herein, collectively, as “PFA.”

       63.     From 2003 to 2013, PFA engaged in FX forward, spot, option, and swap

transactions, including but not limited to transactions directly with Defendants Bank of America,

Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan,

Morgan Stanley, RBC, RBS, SG and UBS. PFA transacted in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. PFA also

transacted in many emerging market currencies.

       64.     PFA had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. PFA trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by PFA that

occurred in the United States.

       65.     As a result of Defendants’ conspiracy to manipulate the FX market, including




                                               - 22 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 57 of 377



manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

PFA was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. PFA has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       66.     PIMCO Plaintiffs. Plaintiff Pacific Investment Management Company LLC

(“PIMCO”) is an investment and asset management firm formed under the laws of Delaware,

with its principal place of business in Newport Beach, California. During the relevant period,

PIMCO sponsored hundreds of investment funds, including the Plaintiff funds listed in Appendix

F (collectively, the “PIMCO Funds”).6 PIMCO’s investment managers had full authority to

make and manage, and were responsible for making and managing, the PIMCO Funds’

investments in the FX market.

       67.     From 2003 to 2013, PIMCO and the PIMCO Funds engaged in FX forward, spot,

future, option, and swap transactions, including but not limited to transactions directly with

Defendants Bank of America, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank,


       6
            Defendants have argued that some of the PIMCO Funds did not opt out of the In re FX
class settlements, and therefore released their claims. See Dkt. No. 191 at 37-38. To the
contrary, each of those PIMCO Funds did specifically request to be excluded from the In re FX
class settlements—they simply did so using former names that are slightly different than the
current names in the Complaint. Appendix U provides, for each of those PIMCO Funds, a
“matching” of the current name used to identify the fund in the Complaint, to the former name
used to identify the fund in the opt-out request.


                                               - 23 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 58 of 377



Goldman Sachs, HSBC, JP Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and

UBS. PIMCO and the PIMCO Funds transacted in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. They also

transacted in many emerging market currencies. Appendix F further identifies the FX

transaction types, currencies, and Defendant counterparties that each PIMCO Fund engaged in

during the 2003 to 2013 period.

       68.     PIMCO and the PIMCO Funds each had relevant FX transactions that occurred in

the United States, by way of the Plaintiff and/or its counterparty operating in the United States.

PIMCO trading data contains numerous examples of such transactions. Full discovery, including

of more complete information on where each counterparty was operating—information that is

within Defendants’ control—will further confirm the exact identity and full scope of the FX

transactions by PIMCO and the PIMCO Funds that occurred in the United States.

       69.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

PIMCO and the PIMCO Funds were deprived of transacting in a lawful, non-manipulative,

competitive market for FX investments. PIMCO and the PIMCO Funds have suffered injury to

their business or property as a direct and proximate result of Defendants’ unlawful conduct,

including without limitation by (i) the impact of Defendants’ manipulation of benchmark rates

on FX transactions linked to those benchmarks; (ii) the impact of Defendants’ manipulation of

benchmark rates on instruments purchased or sold when prices had been made artificial through

Defendants’ manipulative activity; and (iii) paying artificially high prices when buying, and

getting artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-

ask spreads.




                                               - 24 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 59 of 377



       70.     Portigon and EAA. Plaintiff Portigon AG (“Portigon”) is a company owned

directly and indirectly (via NRW Bank) by the German state of North Rhine-Westphalia. The

company was formerly known as WestLB AG and changed its name to Portigon AG on July 2,

2012. WestLB AG was formed on August 30, 2002, following the split of the former

Westdeutsche Landesbank Girozentrale into WestLB AG and NRW Bank.

       71.     Plaintiff Erste Abwicklungsanstalt (“EAA”) is an independent public law entity

with partial legal capacity operating under the umbrella of Germany’s Financial Market

Stabilisation Authority (established under the German Financial Market Stabilisation Fund Act

of October 17, 2008 (Finanzmarktstabilijsierungsfondsgesetz, “FMStFG”). EAA is a winding-

up agency within the meaning of the FMStFG.

       72.     EAA has, since 2009, been winding up portfolios of transactions acquired from

WestLB AG, operating under the name of Portigon AG since July 2, 2012, and/or its German or

foreign subsidiaries. EAA was incorporated in Dusseldorf, Germany, and EAA’s principal place

of business is also Dusseldorf, Germany. The acquisition of the portfolios included a sizeable

number of FX related trading transactions as at July 2, 2012, together with economic risk

responsibility for the ongoing management of these transactions and the responsibility for the

risks associated with the historic activities of the former Portigon trading divisions.

       73.     From 2003 to 2013, Portigon engaged in FX forward, spot, option, and swap

transactions, including but not limited to transactions directly with Defendants Bank of America,

MUFG, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP

Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and UBS. Portigon transacted in,

among others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD,

SEK, and USD. Portigon also transacted in many emerging market currencies.




                                                - 25 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 60 of 377



       74.     Portigon had relevant FX transactions that occurred in the United States, by way

of the Plaintiff and/or its counterparty operating in the United States. Portigon trading data

contains numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by Portigon

that occurred in the United States.

       75.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

Portigon and EAA were deprived of transacting in a lawful, non-manipulative, competitive

market for FX transactions. Portigon and EAA have suffered injury to their business or property

as a direct and proximate result of Defendants’ unlawful conduct, including without limitation by

(i) the impact of Defendants’ manipulation of benchmark rates on FX transactions linked to those

benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on instruments

purchased or sold when prices had been made artificial through Defendants’ manipulative

activity; and (iii) paying artificially high prices when buying, and getting artificially low prices

when selling, FX transactions due to the conspiracy to inflate bid-ask spreads.

       76.     PRIM Board. Plaintiff Pension Reserves Investment Management Board of

Massachusetts (“PRIM Board”) was created by Massachusetts legislation enacted and signed

into law in 1983, and has its primary place of business in Boston, Massachusetts. PRIM Board is

charged with the investment management and supervision of the Pension Reserves Investment

Trust (“PRIT”) Fund, which contains the pension assets (approximately $72 billion) of the

Massachusetts Teachers’ Retirement System, the Massachusetts State Employees’ Retirement

System, and approximately 100 county and municipal retirement systems in




                                                - 26 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 61 of 377



Massachusetts. Massachusetts General Laws ch. 32 § 22(8) establishes that PRIM Board shall

hold ownership and control of the assets of the PRIT Fund. Massachusetts General Laws ch. 32

§ 23(2A) establishes PRIM Board and charges it with general supervision of the PRIT Fund, and

gives PRIM Board the authority to commence and pursue lawsuits, including this litigation.

       77.     From 2003 to 2013, PRIM Board and the PRIT Fund engaged in FX forward, spot

and swap transactions, including but not limited to transactions directly with Defendants Bank of

America, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP

Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and UBS. PRIM Board and the

PRIT Fund transacted in, among others, the following G10 currencies: AUD, CAD, CHF, EUR,

GBP, JPY, NOK, NZD, SEK, and USD. PRIM Board and the PRIT Fund transacted in many

emerging market currencies.

       78.     PRIM Board and the PRIT Fund had relevant FX transactions that occurred in the

United States, by way of the Plaintiff and/or its counterparty operating in the United States.

PRIM trading data contains numerous examples of such transactions. Full discovery, including

of more complete information on where each counterparty was operating—information that is

within Defendants’ control—will further confirm the exact identity and full scope of the FX

transactions by PRIM Board and the PRIT Fund that occurred in the United States.

       79.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

PRIM Board and the PRIT Fund were deprived of transacting in a lawful, non-manipulative,

competitive market for FX investments. PRIM Board and the PRIT Fund have suffered injury to

its business or property as a direct and proximate result of Defendants’ unlawful conduct,

including without limitation by (i) the impact of Defendants’ manipulation of benchmark rates




                                               - 27 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 62 of 377



on FX transactions linked to those benchmarks; (ii) the impact of Defendants’ manipulation of

benchmark rates on instruments purchased or sold when prices had been made artificial through

Defendants’ manipulative activity; and (iii) paying artificially high prices when buying, and

getting artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-

ask spreads.

       80.     SEI Plaintiffs. Plaintiff SEI Trust Company (“SEI”) is a trust company formed

under the laws of the Commonwealth of Pennsylvania, with its principal place of business in

Oaks, Pennsylvania. During the relevant period, SEI sponsored collective investment trusts,

including the Plaintiff funds listed in Appendix G (collectively, the “SEI Funds”). SEI’s

investment managers had the requisite authority to make and manage, and were responsible for

making and managing, the SEI Funds’ investments in the FX market within the terms of the

investment guidelines set by SEI. Each of the SEI Funds is a bank-maintained collective

investment trust whose principal place of business is in Pennsylvania.

       81.     From 2003 to 2013, SEI and the SEI Funds engaged in FX forward, spot, option,

and swap transactions, including but not limited to transactions directly with Defendants Bank of

America, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP

Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and UBS. SEI and the SEI Funds

transacted in, among others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY,

NOK, NZD, SEK, and USD. SEI and the SEI Funds also transacted in many emerging market

currencies. Appendix G further identifies the FX transaction types, currencies, and Defendant

counterparties that each SEI Fund engaged in during the 2003 to 2013 period.

       82.     SEI and the SEI Funds each had relevant FX transactions that occurred in the

United States, by way of the Plaintiff and/or its counterparty operating in the United States. SEI




                                               - 28 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 63 of 377



trading data contains numerous examples of such transactions. Full discovery, including of more

complete information on where each counterparty was operating—information that is within

Defendants’ control—will further confirm the exact identity and full scope of the FX

transactions by SEI and the SEI Funds that occurred in the United States.

       83.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

SEI and SEI Funds were deprived of transacting in a lawful, non-manipulative, competitive

market for FX investments. SEI and SEI Funds have suffered injury to their business or property

as a direct and proximate result of Defendants’ unlawful conduct, including without limitation by

(i) the impact of Defendants’ manipulation of benchmark rates on FX transactions linked to those

benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on instruments

purchased or sold when prices had been made artificial through Defendants’ manipulative

activity; and (iii) paying artificially high prices when buying, and getting artificially low prices

when selling, FX transactions due to the conspiracy to inflate bid-ask spreads.

       B.      Defendants

       84.     Whenever in this Complaint reference is made to any act, deed, or transaction of

any entity, the allegation means that the corporation engaged in the act, deed, or transaction by or

through its officers, directors, agents, employees, or representatives while they were actively

engaged in the management, direction, control, or transaction of the entity’s business or affairs.

       85.     Bank of America Defendants. Defendant Bank of America Corporation

(“BAC”) is a corporation organized and existing under the laws of Delaware with its principal

place of business in Charlotte, North Carolina. BAC has extensive operations in New York,

including its investment banking division, which is located in New York, New York.




                                                - 29 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 64 of 377



       86.     Defendant Bank of America, N.A. (“BANA”) is a federally chartered national

banking association with its principal place of business in Charlotte, North Carolina. BANA is a

wholly owned subsidiary of BAC, and has extensive operations in New York. For instance,

BANA maintains one of its largest branches, with at least hundreds of employees, located at the

“Bank of America Tower,” in New York, New York.7

       87.     Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“MLPFS”) is a

corporation organized and existing under the laws of Delaware with its principal place of

business in New York, New York. MLPFS is the successor (by merger) to Banc of America

Securities LLC, and is a wholly owned subsidiary of BAC. MLPFS is registered as a broker-

dealer with the SEC, registered as a futures merchant with the Commodity Futures Trading

Commission (“CFTC”), and is a clearing firm member of CME Clearing, which is the clearing

house division of the CME, one of the world’s largest futures exchanges.

       88.     As used herein, the term “BofA” includes Defendants BAC, BANA, MLPFS, and

their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       89.     During the relevant period, each of the BofA Defendants was a major participant

in the FX market (including by transacting in spots, forwards, futures, and options) and/or a

major dealer for FX spot and forward transactions. For instance, the Office of the Comptroller of

the Currency (“OCC”) observed that BANA “engages in foreign exchange business (including

G10 and other currencies, sales and trading in spot, forwards, options, and other derivatives)”

and “was an active dealer in the G10 spot foreign exchange market during the period from 2008



       7
          Bank of America, Locations, https://locators.bankofamerica.com/ny/newyork/financial-
centers-new-york-16579.html.


                                                - 30 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 65 of 377



to 2013.”8 BofA also consistently appears on Euromoney’s surveys of the top participants in the

global FX market. And as noted above, MLPFS is a registered futures merchant and a clearing

member of the CME.

       90.     Each of the BofA Defendants entered into FX transactions and committed overt

acts in furtherance of the conspiracy to manipulate the FX market throughout the United States,

including in New York. BofA had extensive FX trading operations in the United States,

including in New York. During the relevant period, BofA had, within the United States and New

York, billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       91.     In addition, many of the collusive and manipulative acts by each of the BofA

Defendants took place, in substantial part, throughout the United States, including in New York.

Those overt acts include, but are not limited to, conspiratorial communications (including via

electronic chats, phone calls and messages, and in-person meetings) that occurred in the United

States and New York, and manipulative FX transactions that were entered in the United States

and New York. These collusive and manipulative acts harmed BofA’s FX customers in the

United States, as well as the broader FX market in the United States.

       92.     Each of the BofA Defendants was aware of its co-conspirators’ overt acts in the

United States, including in New York. This is confirmed by the means of the conspiracy itself.

Each conspiring trader could see which other conspiring traders were in the chat rooms at issue,

and further knew what desks each other sat on, which often included trading desks in the United

States, including in New York. In addition, each of the BofA Defendants was aware co-

conspirators were profiting from the conspiracy in the United States and in New York, by way of

       8
          Consent Order, In the Matter of Bank of America, N.A., AA-EC-14-99 (Nov. 11,
2014), https://www.occ.treas.gov/news-issuances/news-releases/2014/nr-occ-2014-157a.pdf.


                                              - 31 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 66 of 377



transactions entered into here, with United States and New York counterparties, each part of

which are additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       93.      The Plaintiffs who were counterparties with BofA, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the BofA

Defendants were either the direct contractual counterparties on those transactions, or played a

role in making the markets artificial to the benefit of their corporate affiliates that happened to

serve as the nominal counterparty on Plaintiffs’ transactions. Even as to Plaintiffs who were

never in direct privity with any BofA entity, they too were the victim of the BofA Defendants’

wrongdoing. This is because the BofA Defendants’ manipulations of FX benchmark rates and

bid-ask spreads harmed all FX transactions in the marketplace, regardless of who the

counterparties were to any particular trade.

       94.      As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted BofA as part of their ongoing investigations into the

manipulation of the FX market. BofA has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.

       95.      MUFG Defendants. Defendant MUFG Bank, Ltd. (“MUFG Bank”), formerly

Bank of Tokyo Mitsubishi UFJ, is a Japanese company headquartered in Tokyo, Japan. MUFG

Bank is Japan’s largest bank, and also has substantial operations in the United States. MUFG

Bank has branches and representative offices throughout the United States, including locations

and employees in New York, New York. MUFG Bank is a registered with the Federal Reserve

Bank of New York (the “New York Fed”) as a foreign bank licensed to do business in the United




                                                - 32 -
        Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 67 of 377



States, with $265 billion of assets in the United States and $131 billion of assets in its New York

City branch. MUFG Bank’s New York branch is also licensed by the New York State

Department of Financial Services (the “DFS”) with a registered address in New York, New

York.

        96.    Defendant MUFG Securities Americas Inc. (“MUFG Securities”) is a corporation

with its principal place of business in New York, New York. MUFG Securities is an affiliate of

MUFG Bank, and a wholly owned subsidiary of Mitsubishi UFJ Securities Holding Co., Ltd.,

which is a Japanese holding company. MUFG Securities is a registered broker-dealer with

FINRA, and a Futures Commission Merchant with the CFTC.

        97.    As used herein, the term “MUFG” includes Defendants MUFG Bank, MUFG

Securities, and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted

in FX instruments during the relevant period.

        98.    During the relevant period, each of the MUFG Defendants, including MUFG

Bank and MUFG Securities, was a major participant in the FX market (including by transacting

in spots, forwards, futures, and options) and/or a major dealer for FX spot and forward

transactions. For example, on its website, MUFG Bank includes “forex (foreign exchange,

currency option, etc.)” as one of the “Products and Services” that it offers clients.9

        99.    Each of the MUFG Defendants, including MUFG Bank and MUFG Securities,

entered into FX transactions and committed overt acts in furtherance of the conspiracy to

manipulate the FX market throughout the United States, including in New York. MUFG Bank

had extensive FX trading operations in the United States, including in New York, both directly

and through its subsidiaries. For instance, the statement on MUFG Bank’s website that “forex”

        9
          Bank of Tokyo-Mitsubishi, Products & Services, http://www.bk.mufg.jp/
global/productsandservices/index.html.


                                                - 33 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 68 of 377



is one of the bank’s “Products and Services” carries over to the webpage for the New York

branch of MUFG Bank, which also includes FX as one of the services offered to clients.10 In

2012, Hitoshi Suzuki, MUFG Bank’s Head of Global Markets, stated to the press that MUFG

Bank’s New York office was one of the “traditional hubs” for MUFG Bank’s FX trading

business.11 And in a December 2013 Report of Assets and Liabilities filed with the U.S. Federal

Financial Institutions Examination Council (“FFIEC”), MUFG Bank reported for its New York

branch alone outstanding FX transactions of over $69 billion.12 MUFG Securities also had

significant FX trading operations in the United States, including at its principal place of business

in New York, New York. During the relevant period, MUFG had, within the United States and

New York, billions of dollars’ worth of FX instruments outstanding each day, including

extensive transactions directly with Plaintiffs.

       100.    In addition, many of the collusive and manipulative acts by each of the MUFG

Defendants, including MUFG Bank and MUFG Securities, took place, in substantial part,

throughout the United States, including in New York. Those overt acts include, but are not

limited to, conspiratorial communications (including via electronic chats, phone calls and

messages, and in-person meetings) that occurred in the United States and New York, and

manipulative FX transactions that were entered in the United States and New York.13 These


       10
          Bank of Tokyo-Mitsubishi, New York, http://www.bk.mufg.jp/global/globalnetwork/
americas/newyork.html.
       11
           Shigeru Sato and Takako Taniguchi, Forex, fixed-income traders: Mitsubishi UFJ is
hiring, Bloomberg (April 23, 2012), http://m.futuresmag.com/2012/04/23/forex-fixed-income-
traders-mitsubishi-ufj-is-hirin.
       12
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.
       13
           Initial discovery confirms that MUFG Securities, specifically, participated in
conspiratorial communications. From the communications that Plaintiffs have obtained during

                                                   - 34 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 69 of 377



collusive and manipulative acts harmed MUFG’s FX customers in the United States, as well as

the broader FX market in the United States.

       101.    Each of the MUFG Defendants, including MUFG Bank and MUFG Securities,

was aware of its co-conspirators’ overt acts in furtherance of the conspiracy in the United States,

including in New York. That is confirmed by the means of the conspiracy itself. Each

conspiring trader could see which other conspiring traders were in the chat rooms at issue, and

further knew what desks each other sat on, which often included trading desks in the United

States and in New York. This is further confirmed by the discovery that Plaintiffs have received

in this case. Just from the limited set of communications that Plaintiffs have obtained during the

pendancy of Defendants’ motions to dismiss, we have already identified many instances where

traders from MUFG Bank participated in chats with United States and New York-based traders

from other Defendants. That includes many chats in which the participants exchanged sensitive

customer information, coordinated their trading activities, or otherwise committed acts in

furtherance of the conspiracy with United States and New York-based traders and/or the banks’

United States and New York offices.14 MUFG’s participation in these chats makes clear that



the pendency of Defendants’ motions to dismiss, we have already identified many instances
where traders from MUFG Securities participated in chats with traders from other Defendants.
That includes many chats in which the participants exchanged sensitive customer information,
coordinated their trading activities, or otherwise committed acts in furtherance of the conspiracy.




       14




                                               - 35 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 70 of 377



MUFG Bank was aware of, and often directly involved in, the acts in furtherance of the

conspiracy that occurred in the United States and New York.

       102.    In addition, each of the MUFG Defendants, including MUFG Bank and MUFG

Securities, was aware co-conspirators were profiting from the conspiracy in the United States

and in New York, by way of transactions entered into here, with United States and New York

counterparties, each part of which are additional steps in furtherance of a conspiracy whose goal

was to profit from such FX transactions.

       103.    The Plaintiffs who were counterparties with MUFG, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the MUFG

Defendants, including MUFG Bank and MUFG Securities, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any MUFG

entity, they too were the victim of the MUFG Defendants’ wrongdoing. This is because the

MUFG Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       104.    Barclays Defendants. Defendant Barclays PLC is a multinational financial

services company organized and existing under the laws of the United Kingdom, with its

principal place of business in London, England.

       105.    Defendant Barclays Bank PLC (“Barclays Bank”) is a corporation organized and

existing under the laws of the United Kingdom with its principal place of business in London,




                                               - 36 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 71 of 377



England. Barclays Bank has substantial operations in the United States, including in New York.

Barclays Bank has branches and representative offices throughout the United States, including

locations and employees in New York, New York. In addition, Barclays Bank is registered as a

financial holding company with the New York Fed, and Barclays Bank’s New York branch is

licensed by the DFS with a registered address in New York, New York.15

       106.    Defendant Barclays Capital, Inc. (“BarCap”) is a corporation organized and

existing under the laws of Connecticut, with its principal place of business in New York, New

York. BarCap is a subsidiary of Barclays Bank. BarCap engages in investment banking and

investment management services. BarCap is registered as a broker-dealer with the SEC,

registered as a futures merchant with the CFTC, and is a clearing firm member of CME Clearing.

       107.    As used herein, the term “Barclays” includes Defendants Barclays PLC, Barclays

Bank, BarCap, and their subsidiaries and affiliates that bought, sold, settled, or otherwise

transacted in FX instruments during the relevant period.

       108.    During the relevant period, each of the Barclays Defendants, including Barclays

PLC and Barclays Bank, was a major participant in the market for FX instruments (including by

transacting in spots, forwards, futures, and options), and/or a major dealer for FX spot and

forward transactions. For instance, on its website Barclays touts its “experience and capability as

the third largest foreign exchange bank by global market share.”16 That is consistent with

Barclays’ consistent appearance toward the top of Euromoney’s surveys of the main participants

in the global FX market. Barclays also advertises BARX FX, the electronic FX trading platform


       15
          DFS Press Release, New York Banking Department Approves License for Barclays
Bank PLC to Open Representative Office in Long Island City (Nov. 25, 2008),
http://www.dfs.ny.gov/about/press/pr081125.htm.
       16
          Barclays, Corporate Banking Foreign Exchange, http://www.barclayscorporate.com/
products-and-solutions/risk-solutions/foreign-exchange.html.


                                               - 37 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 72 of 377



through which Barclays acts as a dealer for FX spot and forward transactions.17 And as noted

above, BarCap is a registered futures merchant and a clearing member of the CME.

        109.       Each of the Barclays Defendants, including Barclays PLC and Barclays Bank,

entered into FX transactions and committed overt acts in furtherance of the conspiracy to

manipulate the FX market throughout the United States, including in New York. Barclays PLC

and Barclays Bank each had extensive FX trading operations in the United States, including in

New York, both directly and through their subsidiaries. For instance, in a Consent Order by the

New York State Department of Financial Services (“DFS”), Barclays Bank and its New York

Branch acknowledged that one of the bank’s “primary FX trading centers” is New York City.18

In a criminal Plea Agreement with the United States Department of Justice (“DOJ”), Barclays

PLC similarly acknowledged that it “acted as a dealer, in the United States and elsewhere, for

currency traded in the FX Spot Market” and “purchased and sold substantial quantities of the

EUR/USD currency pair in a continuous and uninterrupted flow of interstate and U.S. important

trade and commerce to customers and counterparties located in U.S. states other than the U.S.

states or foreign countries in which the defendant agreed to purchase of sell these currencies.”19

During the relevant period, Barclays had, within the United States and New York, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.




        17
         Barclays, BarX: Foreign Exchange, http://www.barx.com/client-offering/foreign-
exchange.html.
        18
            Consent Order at ¶ 3, In the Matter of Barclays Bank PLC, et al. (May 19, 2015),
http://dfs.ny.gov/about/ea/ea150520.pdf.
        19
         Plea Agreement at 4, U.S. v. Barclays PLC (D. Conn. May 20, 2015),
http://www.justice.gov/file/440481/download.


                                                - 38 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 73 of 377



       110.    In addition, many of the collusive and manipulative acts by each of the Barclays

Defendants, including Barclays PLC and Barclays Bank, took place, in substantial part,

throughout the United States, including in New York. Those overt acts include, but are not

limited to, conspiratorial communications (including via electronic chats, phone calls and

messages, and in-person meetings) that occurred in the United States and New York, and

manipulative FX transactions that were entered in the United States and New York. For

instance, Barclays Bank admitted to the DFS that its New York branch “engaged in manipulative

conduct and attempted to manipulate” FX benchmarks, and that many of the employees involved

in the misconduct were located at Barclays’ offices in New York, including a vice president in

the New York branch, the head of the FX spot desk in New York, a director on the emerging

markets desk in New York, a managing director in FX Hedge Fund Sales in New York, and a

director in FX Real Money Sales in New York, among others.20 Barclays PLC similarly

admitted to the DOJ that it “agree[d] to eliminate competition in the purchase and sale of the

EUR/USD currency pair in the United States and elsewhere,” and that its “business activities . . .

in connection with the purchase and sale of the EUR/USD currency pair, were the subject of this

conspiracy and were within the flow of, and substantially affected, interstate and U.S. important

trade and commerce. The conspiracy had a direct effect on trade and commerce within the

United States, as well as on U.S. import trade and commerce, and was carried out, in part, within




       20
          Consent Order at ¶ 73, In the Matter of Barclays Bank PLC, et al. (May 20, 2015),
https://www.dfs.ny.gov/about/ea/ea150520.pdf.


                                              - 39 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 74 of 377



the United States.”21 These collusive and manipulative acts harmed Barclays’ FX customers in

the United States, as well as the broader FX market in the United States.22

       111.     Each of the Barclays Defendants, including Barclays Bank and Barclays PLC,

was aware of its co-conspirators’ overt acts in the United States, including in New York. That is

confirmed by the means of the conspiracy itself. Each conspiring trader could see which other

conspiring traders were in the chat rooms at issue, and further knew what desks each other sat on,

which often included trading desks in the United States and in New York. In addition, each of

the Barclays Defendants, including Barclays Bank and Barclays PLC, was aware co-conspirators

were profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       112.     The Plaintiffs who were counterparties with Barclays, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the Barclays

Defendants, including Barclays PLC and Barclays Bank, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Barclays

entity, they too were the victim of the Barclays Defendants’ wrongdoing. This is because the

Barclays Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       21
          Plea Agreement at 3, U.S. v. Barclays PLC (D. Conn. May 20, 2015),
http://www.justice.gov/file/440481/download.
       22
           Consent Order at ¶¶ 73-75, In the Matter of Barclays Bank PLC, et al. (May 20,
2015), https://www.dfs.ny.gov/about/ea/ea150520.pdf.


                                               - 40 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 75 of 377



          113.     As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted Barclays as part of their ongoing investigations into the

manipulation of the FX market. Barclays has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.

          114.     BNP Paribas Defendants. Defendant BNP Paribas S.A. (“BNPSA”) is a

multinational financial services company organized and existing under the laws of France, with

its principal place of business in Paris, France. BNPSA has substantial operations in the United

States, including in New York. For instance, BNPSA has three branches in the United States,

including one in New York. BNPSA also has one agency office and two representative offices

in the United States. In addition, BNPSA is registered with the DFS to do business in New York.

As of the end of 2015, BNPSA had at least 780 full-time employees in the United States, of

which 78% were employed in New York. BNPSA operates a “Corporate Coverage team” in

New York, which offers all of BNP Paribas’ products.23 For the year ending December 31, 2016,

BNP Paribas S.A. reported revenues from its operations in the United States of €4.456 billion

($4.689 billion).24

          115.     Defendant BNP Paribas Group (“BNP Group”) is a company organized and

existing under the laws of France with its principal place of business in Paris, France. BNP

Group has substantial operations in the United States, including in New York. BNP Group has

branches and representative offices throughout the United States, including locations and




          23
               See BNP Paribas, Registration Document and Annual Financial Report 2016, at 13
(2017).
          24
               Id. at 538.


                                                  - 41 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 76 of 377



employees in New York, New York. In addition, BNP Group is licensed by the New York DFS,

with a registered address in New York, New York.

       116.    Defendant BNP Paribas USA, Inc. (“BNPUSA”), formerly known as BNP

Paribas North America, Inc., is a corporation organized and existing under the laws of Delaware

with its principal place of business in New York, New York. BNPUSA engages in investment

banking and securities brokerage activities, and is an affiliate of BNP Group.

       117.    Defendant BNP Paribas Securities Corp. (“BNPS”) is a corporation organized and

existing under the laws of Delaware with its principal place of business in New York, New York.

BNPS is a wholly owned subsidiary of BNPUSA. BNPS is registered as a broker-dealer with the

SEC, registered as a futures merchant with the CFTC, and is a clearing firm member of CME

Clearing. In March 2018, BNPS acquired BNP Paribas Prime Brokerage, Inc. (“BNPPB”), a

corporation organized under the laws of Delaware with its principal place of business in New

York, New York. During the relevant time period, BNPPB was a wholly owned subsidiary of

BNPUSA and was registered as a broker-dealer with the SEC, registered as a futures merchant

with the CFTC, and is a clearing firm member of CME Clearing.

       118.    As used herein, the term “BNP Paribas” includes Defendants BNPSA, BNP

Group, BNPUSA, BNPS, and their subsidiaries and affiliates that bought, sold, settled, or

otherwise transacted in FX instruments during the relevant period.

       119.    During the relevant period, each of the BNP Paribas Defendants, including

BNPSA and BNP Group, was a major participant in the market for FX instruments (including by

transacting in spots, forwards, futures, and options), and/or a major dealer for FX spot and

forward transactions. For instance, in its 2012 Annual Report, BNP Group described itself as a

“major and innovating player” in global fixed-income markets, including by “providing pricing




                                              - 42 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 77 of 377



and liquidity across Credit, Rates, and FX.”25 BNP Paribas also consistently appears on

Euromoney’s surveys of the top participants in the global FX market. And as noted above,

BNPS is a registered futures merchant and clearing member of the CME.

       120.    Each of the BNP Paribas Defendants, including BNPSA and BNP Group, entered

into FX transactions and committed overt acts in furtherance of the conspiracy to manipulate the

FX market throughout the United States, including in New York. BNPSA and BNP Group had

extensive FX trading operations in the United States, including in New York, both directly and

through their U.S. subsidiaries. For instance, in an Order to Cease and Desist, the Board of

Governors of the Federal Reserve (the “Federal Reserve Board”) described how BNPSA and its

subsidiaries (which include BNP Group) “conduct[] operations in the United States” through

their holding companies, including specifically as to FX, describing how the bank “serves as a

foreign exchange [] dealer, both in the United States and in its offices abroad, by buying and

selling U.S. by buying and selling U.S. dollars and foreign currency for its own account and by

soliciting and receiving orders through communications between customers and sales personnel

that are executed in the spot market.”26 In a March 2013 Report of Assets and Liabilities filed

with the FFIEC, BNP Paribas reported that its New York branch alone had outstanding FX

transactions of over $36 billion.27 BNPUSA, BNPPB, and BNPS also each had significant FX

trading operations in the United States, including at their principal place of business in New


       25
         BNP Paribas 2012 Annual Report, https://invest.bnpparibas.com/sites/default/files/
documents/rapport_annuel_2012_bnpparibas.pdf.
       26
            Order to Cease and Desist, In the Matter of BNP Paribas S.A., et al., Dkt. No. 17-020
(Jul. 16, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170717a1.pdf.
       27
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.


                                               - 43 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 78 of 377



York, New York. During the relevant period, BNP Paribas had, within the United States and

New York, billions of dollars’ worth of FX instruments outstanding each day, including

extensive transactions directly with Plaintiffs.

       121.      In addition, many of the collusive and manipulative acts by the BNP Paribas

Defendants, including BNPSA and BNP Group, took place, in substantial part, throughout the

United States, including in New York. Those overt acts include, but are not limited to,

conspiratorial communications (including via electronic chats, phone calls and messages, and in-

person meetings) that occurred in the United States and New York, and manipulative FX

transactions that were entered in the United States and New York. For instance, the Criminal

Information statement filed against BNPUSA by the DOJ described how the foreign bank, both

directly and through its holding companies, “entered into and engaged in a combination and

conspiracy to suppress and eliminate competition by fixing prices for CEEMEA currencies

traded in the United States and elsewhere.”28 BNPSA also admitted to the DFS that “misconduct

engaged in by more than a dozen BNP Paribas traders and salespersons was broad; sometimes

very deep; involved employees located in both New York and other BNP locations across the

globe; and occurred over an extended period of time.”29 These collusive and manipulative acts

harmed BNP Paribas’ FX customers in the United States, as well as the broader FX market in the

United States.

       122.      Each of the BNP Defendants, including BNP Group and BNPSA, was aware of its

co-conspirators’ overt acts in the United States, including in New York. That is confirmed by

the means of the conspiracy itself. Each conspiring trader could see which other conspiring

       28
          Statement of Information, U.S. v. BNP Paribas USA, Inc., 18-cr-0061 (S.D.N.Y. Jan.
25, 2018), https://www.justice.gov/atr/case-document/file/1029711/download.
       29
          Consent Order at ¶ 4, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
https://www.dfs.ny.gov/about/ea/ea170524.pdf.


                                                   - 44 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 79 of 377



traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. In addition, each of the BNP

Defendants, including BNP Group and BNPSA, was aware co-conspirators were profiting from

the conspiracy in the United States and in New York, by way of transactions entered into here,

with United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

        123.    The Plaintiffs who were counterparties with BNP Paribas, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the BNP

Paribas Defendants, including BNPSA and BNP Group, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any BNP

Paribas entity, they too were the victim of the BNP Paribas Defendants’ wrongdoing. This is

because the BNP Paribas Defendants’ manipulations of FX benchmark rates and bid-ask spreads

harmed all FX transactions in the marketplace, regardless of who the counterparties were to any

particular trade.

        124.        As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted BNP Paribas as part of their ongoing investigations into

the manipulation of the FX market. BNP Paribas has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.30


        30
           Nicole Hong, BNP Paribas to pay $350m to settle FX allegations, Financial News
(May 25, 2017), https://www.fnlondon.com/articles/bnp-paribas-to-pay-350m-to-settle-fx-
allegations-20170525.


                                                 - 45 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 80 of 377



       125.    Citi Defendants. Defendant Citigroup, Inc. (“Citigroup”) is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of

business in New York, New York.

       126.    Defendant Citibank N.A. (“Citibank”) is a federally chartered national banking

association with its principal place of business in New York, New York. Citibank is a wholly

owned subsidiary of Citigroup.

       127.    Defendant Citigroup Global Markets Inc. (“CGMI”) is a corporation organized

and existing under the laws of the State of New York, with its principal place of business in New

York, New York. CGMI is a wholly owned subsidiary of Citigroup. CGMI is registered as a

broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing.

       128.    As used herein, the term “Citi” includes Defendants Citigroup, Citibank, CGMI,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       129.    During the relevant period, each of the Citi Defendants was a major participant in

the FX market (including by transacting in spots, forwards, futures, and options), and/or a major

dealer for FX spot and forward transactions. For example, in its 2013 Annual Report, Citigroup

touted its ranking as “Best FX Bank” in various industry publications.31 And in a Resolution

Plan filed with the FDIC, Citigroup and Citibank listed as a “core business line” its FX

operations, which “include[s] foreign exchange spot, forwards and derivatives.”32 Citi also

consistently appears toward the top of Euromoney’s surveys of the top participants in the global

       31
         Citigroup Inc. 2013 Annual Report, http://www.citigroup.com/citi/investor/quarterly/
2014/annual-report/.
       32
          FDIC Resolution Plan for Citigroup Inc. & Citibank, N.A. (Jun. 29, 2012),
https://www.fdic.gov/regulations/reform/resplans/plans/citi-1207.pdf.


                                                - 46 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 81 of 377



FX market. And in its Consent Orders on Citi, the OCC observed that Citi “engages in foreign

exchange business (including G10 and other currencies, sales and trading in spot, forwards,

options, or other derivatives)” and “was an active dealer in G10 spot foreign exchange market.”

In addition, as noted above, CGMI is a registered futures merchant and a clearing member of the

CME.

       130.    Each of the Citi Defendants entered into FX transactions and committed overt acts

in furtherance of the conspiracy to manipulate the FX market throughout the United States,

including in New York. Citi had extensive FX trading operations in the United States, including

in New York. During the relevant period, Citi had, within the United States and New York,

billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       131.    In addition, many of the collusive and manipulative acts by each of the Citi

Defendants took place, in substantial part, throughout the United States, including in New York.

Those overt acts include, but are not limited to, conspiratorial communications (including via

electronic chats, phone calls and messages, and in-person meetings) that occurred in the United

States and New York, and manipulative FX transactions that were entered in the United States

and New York. These collusive and manipulative acts harmed Citi’s FX customers in the United

States, as well as the broader FX market in the United States.

       132.    Each of the Citi Defendants was aware of its co-conspirators’ overt acts in the

United States, including in New York. That each of the Citi Defendants was aware co-

conspirators were taking acts in furtherance of the conspiracy in the United States and New York

is confirmed by the means of the conspiracy itself. Each conspiring trader could see which other

conspiring traders were in the chat rooms at issue, and further knew what desks each other sat on,




                                              - 47 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 82 of 377



which often included trading desks in the United States and in New York. In addition, each of

the Citi Defendants was aware co-conspirators were profiting from the conspiracy in the United

States and in New York, by way of transactions entered into here, with United States and New

York counterparties, each part of which are additional steps in furtherance of a conspiracy whose

goal was to profit from such FX transactions.

       133.    The Plaintiffs who were counterparties with Citi, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the Citi

Defendants were either the direct contractual counterparties on those transactions, or played a

role in making the markets artificial to the benefit of their corporate affiliates that happened to

serve as the nominal counterparty on Plaintiffs’ transactions. Even as to Plaintiffs who were

never in direct privity with any Citi entity, they too were the victim of the Citi Defendants’

wrongdoing. This is because the Citi Defendants’ manipulations of FX benchmark rates and bid-

ask spreads harmed all FX transactions in the marketplace, regardless of who the counterparties

were to any particular trade.

       134.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted Citi as part of their ongoing investigations into the

manipulation of the FX market. Citi has since suspended or terminated FX employees, including

employees operating or based in the United States, and banned the use of multi-bank chat rooms

by its FX personnel.

       135.    Credit Suisse Defendants. Defendant Credit Suisse Group AG (“CSGAG”) is a

financial holding company organized and existing under the laws of Switzerland with its

principal place of business in Zurich, Switzerland. CSGAG has substantial operations in the




                                                - 48 -
         Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 83 of 377



United States, including in New York. CSGAG is licensed by the New York Department of

Financial Services with a registered address in New York, New York.

         136.   Defendant Credit Suisse AG (“CSAG”) is a bank organized and existing under the

laws of Switzerland with its principal place of business in Zurich, Switzerland. CSAG is a

wholly owned subsidiary of CSGAG. CSAG has substantial operations in the United States,

including in New York. For instance, CSAG has a major branch and thousands of employees in

New York, and is licensed by the DFS with a registered address in New York, New York. In

addition, CSAG is subject to regulation by the New York Fed, as a “covered bank” under Dodd-

Frank.

         137.   Defendant Credit Suisse Securities (USA) LLC (“CSS”) is a limited liability

company organized and existing under the laws of Delaware, with its principal place of business

in New York, New York. CSS is a wholly owned subsidiary of CSGAG. CSS is registered as a

broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing. CSS is also registered with FINRA.

         138.   Defendant Credit Suisse International (“CSI”) is a company organized under the

laws of the United Kingdom with its principal place of business in London, United Kingdom.

CSI is a subsidiary of CSGAG. Approximately 25% of CSI’s credit risk exposures were

attributable to the United States in 2017.33 CSI is registered as a broker-dealer with the SEC,

registered as a futures merchant with the CFTC, and is a clearing firm member of CME Clearing.

CSS is also registered with FINRA.




          Credit Suisse International, Annual Report (2017), https://www.credit-
         33

suisse.com/media/assets/investment-banking/docs/financial-regulatory/international/csi-annual-
report-2017.pdf.


                                              - 49 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 84 of 377



       139.    As used herein, the term “Credit Suisse” includes Defendants CSGAG, CSAG,

CSS, CSI, and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted

in FX instruments during the relevant period.

       140.    During the relevant period, each of the Credit Suisse Defendants, including

CSGAG, CSAG, and CSI, was a major participant in the FX market (including by transacting in

spots, forwards, futures, and options), and/or a major dealer for FX spot and forward

transactions. For instance, in a Resolution Plan filed with the Federal Reserve Board, CSGAG

stated that its “most frequently used freestanding derivative products, entered into for trading and

risk management purposes, include interest rate, credit default and cross-currency swaps, interest

rate and foreign exchange options, foreign exchange forward contracts and foreign exchange and

interest rate futures.”34 Similarly, in its 2013 Annual Report, CSGAG stated that its FX business

includes “market making in products such as spot and options.”35 In addition, Credit Suisse

consistently appears on Euromoney’s surveys of the top participants in the global FX market.

And as noted above, CSS and CSI are registered futures merchants and clearing members of the

CME.

       141.    Each of the Credit Suisse Defendants, including CSGAG, CSAG, and CSI,

entered into FX transactions and committed overt acts in furtherance of the conspiracy to

manipulate the FX market throughout the United States, including in New York. CSGAG,

CSAG, and CSI each had extensive FX trading operations in the United States, including in New

York, both directly and through their subsidiaries. For instance, in a Consent Order by the New


       34
         Credit Suisse Global Recovery and Resolution Plan (Jun. 30, 2014),
http://www.federalreserve.gov/bankinforeg/resolution-plans/credit-suisse-1g-20140701.pdf.
       35
          Credit Suisse Group AG Form 20-F: 2013 Annual Report (Apr. 3, 2014),
https://www.credit-suisse.com/media/assets/corporate/docs/about-us/investor-relations/financial-
disclosures/financial-reports/20f-2013.pdf.


                                                - 50 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 85 of 377



York DFS, CSAG and its New York Branch acknowledged that the bank “conducts FX trading

operations in New York,” which it considered one of its “global FX hubs.”36 CSS also had

significant FX trading operations at its principal place of business in New York, New York.

During the relevant period, Credit Suisse had, within the United States and New York, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.

        142.       In addition, many of the collusive and manipulative acts by each of the Credit

Suisse Defendants took place, in substantial part, throughout the United States, including in New

York where Credit Suisse conducts some of its FX trading operations.37 Those overt acts

include, but are not limited to, conspiratorial communications (including via electronic chats,

phone calls and messages, and in-person meetings) that occurred in the United States and New

York, and manipulative FX transactions that were entered in the United States and New York.

For instance, as part of the agreement CSAG reached with the DFS, the bank was required to

“review and report to the Department about the Bank’s remedial efforts with regards to its FX

business as it affects or pertains to the New York Branch or New York customers” specifically.38

These collusive and manipulative acts harmed Credit Suisse’s FX customers in the United States,

as well as the broader FX market in the United States.

        143.       Each of the Credit Suisse Defendants, including CSGAG, CSAG, and CSI, was

aware of its co-conspirators’ overt acts in the United States, including in New York. That is

confirmed by the means of the conspiracy itself. Each conspiring trader could see which other


        36
          Consent Order at ¶ 10, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.
        37
             Id.
        38
             Id.


                                                  - 51 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 86 of 377



conspiring traders were in the chat rooms at issue, and further knew what desks each other sat on,

which often included trading desks in the United States and in New York. In addition, each of

the Credit Suisse Defendants, including CSGAG, CSAG, and CSI, was aware co-conspirators

were profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

        144.    The Plaintiffs who were counterparties with Credit Suisse, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Credit Suisse Defendants, including CSGAG, CSAG, and CSI, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Credit

Suisse entity, they too were the victim of the Credit Suisse Defendants’ wrongdoing. This is

because the Credit Suisse Defendants’ manipulations of FX benchmark rates and bid-ask spreads

harmed all FX transactions in the marketplace, regardless of who the counterparties were to any

particular trade.

        145.    As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted Credit Suisse as part of their ongoing investigations into

the manipulation of the FX market. Credit Suisse has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.




                                               - 52 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 87 of 377



       146.    Deutsche Bank Defendants. Defendant Deutsche Bank AG is a financial

services company organized and existing under the laws of Germany with its principal place of

business in Frankfurt, Germany. Deutsche Bank AG has substantial operations in the United States,

including in New York. Deutsche Bank AG has a regional branch office in New York, New York,

which is licensed through the New York Financial Services Division, and is regulated by the Federal

Reserve Board and the CFTC as a registered swap dealer. Deutsche Bank has described its New

York branch as a Material Entity, which is defined as “significant to the activities of a core

business line or critical operation.”39 The New York branch “engag[es] primarily in traditional

lending and deposit activities, as well as trading activities dealing with derivatives . . . and cash

financial products.”

       147.    Deutsche Bank Securities Inc. (“DBSI”) is a corporation organized and existing

under the laws of Delaware with its principal place of business in New York, New York. DBSI is

an indirect wholly owned subsidiary of Deutsche Bank AG. DBSI is registered as a broker-dealer

with the SEC, registered as a futures merchant with the CFTC, and is a clearing firm member of

CME Clearing.

       148.    As used herein, the term “Deutsche Bank” includes Defendant Deutsche Bank

AG, DBSI, and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted

in FX instruments during the relevant period.

       149.    During the relevant period, each of the Deutsche Bank Defendants, including

Deutsche Bank AG, was a major participant in the FX market (including by transacting in spots,

forwards, futures, and options), and/or a major dealer for FX spot and forward transactions. For

instance, in a Resolution Plan filed with the Federal Reserve, Deutsche Bank designated FX

       39
          Deutsche Bank U.S. Resolution Plan (Jul. 1, 2014), http://www.federalreserve.gov/
bankinforeg/resolution-plans/deutsche-bank-1g-20140701.pdf.


                                                - 53 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 88 of 377



trading as a “core business line,” and explained that it “engages in all aspects of the foreign

exchange business, including in standard spot, FX derivatives, and forward markets and

electronic trading.”40 In addition, Deutsche Bank consistently appears at the top spot on

Euromoney’s surveys of the top participants in the global FX market. Deutsche Bank also

advertises Autobahn, the electronic FX trading platform through which Deutsche Bank acts as a

dealer for FX spot and forward transactions. And as noted above, DBSI is a registered futures

merchant and a clearing member of the CME.

       150.       Each of the Deutsche Bank Defendants entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. Deutsche Bank AG had extensive FX operations in

the United States, including in New York, both directly and through its subsidiaries. For

instance, in an Order to Cease and Desist, the Federal Reserve Board described how Deutsche

Bank AG “conducts operations in the United States,” including specifically as to FX, describing

how the foreign bank “serves as a foreign exchange . . . dealer, both in the United States and in

its offices abroad, by buying and selling U.S. dollars and foreign currency for its own account

and by soliciting and receiving orders through communications between customers and sales

personnel that are executed in the FX market.”41 In a December 2013 Report of Assets and

Liabilities filed with the FFIEC, Deutsche Bank AG reported for its New York branch alone

outstanding FX transactions of over $93 billion.42 DBSI also had significant FX trading


       40
            Id.
       41
           Order to Cease and Desist, In the Matter of Deutsche Bank AG, et al., Dkt. No. 17-
008 (Apr. 20, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170420a1.pdf.
       42
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.


                                               - 54 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 89 of 377



operations in the United States, including at its principal place of business in New York, New

York. During the relevant period, Deutsche Bank had, within the United States, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.

        151.       In addition, many of the collusive and manipulative acts by each of the Deutsche

Bank Defendants took place, in substantial part, throughout the United States, including in New

York. Those overt acts include, but are not limited to, conspiratorial communications (including

via electronic chats, phone calls and messages, and in-person meetings) that occurred in the

United States and New York, and manipulative FX transactions that were entered in the United

States and New York. For instance, Deutsche Bank AG admitted to the DFS that its New York

branch engaged in “unsafe, unsound, and improper conduct” relating to FX trading, and that

many of the employees involved in the misconduct were located at Deutsche Bank’s offices in

New York.43 These collusive and manipulative acts harmed Deutsche Bank’s FX customers in

the United States, as well as the broader FX market in the United States.

        152.       Each of the Deutsche Bank Defendants, including Deutsche Bank AG, was aware

of its co-conspirators’ overt acts in the United States, including in New York. That is confirmed

by the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. In addition, each of the

Deutsche Bank Defendants, including Deutsche Bank AG, was aware co-conspirators were

profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

        43
          Consent Order at ¶ 73, In the Matter of Deutsche Bank AG, et al. (June 20, 2018),
https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.


                                                 - 55 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 90 of 377



additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       153.     The Plaintiffs who were counterparties with Deutsche Bank, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Deutsche Bank Defendants, including Deutsche Bank AG, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Deutsche

Bank entity, they too were the victim of the Deutsche Bank Defendants’ wrongdoing. This is

because the Deutsche Bank Defendants’ manipulations of FX benchmark rates and bid-ask

spreads harmed all FX transactions in the marketplace, regardless of who the counterparties were

to any particular trade.

       154.     As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted Deutsche Bank as part of their ongoing investigations

into the manipulation of the FX market. Deutsche Bank has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.44

       155.     Goldman Sachs Defendants. Defendant The Goldman Sachs Group, Inc.

(“GSG”) is a corporation organized and existing under the laws of Delaware with its principal

place of business in New York, New York. GSG is a bank holding company and a financial

holding company.


       44
           Paritosh Bansal and Emily Flitter, Deutsche fires three New York forex traders,
Reuters (Feb. 4, 2014), https://www.reuters.com/article/us-deutschebank-forex/exclusive-
deutsche-fires-three-new-york-forex-traders-source-idUSBREA131SP20140204.


                                               - 56 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 91 of 377



       156.    Defendant Goldman, Sachs & Co. LLC (“GSC”) is a corporation organized and

existing under the laws of New York with its principal place of business in New York, New

York. GSC is a wholly owned subsidiary of GSG, and is the principal operating subsidiary of

GSG. GSC is registered as a broker-dealer with the SEC, registered as a futures merchant with

the CFTC, and is a clearing firm member of CME Clearing.

       157.    As used herein, the term “Goldman Sachs” includes Defendants GSG, GSC, and

their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       158.    During the relevant period, each of the Goldman Sachs Defendants was a major

participant in the FX market (including by transacting in spots, forwards, futures, and options),

and/or a major dealer for FX spot and forward transactions. For instance, in a Resolution Plan

filed with the Federal Reserve Board, Goldman Sachs disclosed that it regularly uses futures,

forwards, swaps, and options to “manage foreign currency exposure,” and described its operating

entity J. Aron & Company as a “foreign exchange market maker.”45 Goldman Sachs also

consistently appears on Euromoney’s surveys of the top participants in the global FX market.

And as noted above, GSC is a registered futures merchant and a clearing member of the CME.

       159.    Each of the Goldman Sachs Defendants entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. Goldman Sachs had extensive FX trading operations

in the United States, including in New York. During the relevant period, Goldman Sachs had,




       45
           Goldman Sachs, The Goldman Sachs Group, Inc. Global Resolution Plan (Jun. 27,
2014), http://www.federalreserve.gov/bankinforeg/resolution-plans/goldman-sachs-1g-
20140701.pdf.


                                                - 57 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 92 of 377



within the United States and New York, billions of dollars’ worth of FX instruments outstanding

each day, including extensive transactions directly with Plaintiffs.

       160.    In addition, many of the collusive and manipulative acts by each of the Goldman

Sachs Defendants took place, in substantial part, throughout the United States, including in New

York. Those overt acts include, but are not limited to, conspiratorial communications (including

via electronic chats, phone calls and messages, and in-person meetings) that occurred in the

United States and New York, and manipulative FX transactions that were entered in the United

States and New York. These collusive and manipulative acts harmed Goldman Sachs’ FX

customers in the United States, as well as the broader FX market in the United States.

       161.    Each of the Goldman Sachs Defendants was aware of its co-conspirators’ overt

acts in the United States, including in New York. That is confirmed by the means of the

conspiracy itself. Each conspiring trader could see which other conspiring traders were in the

chat rooms at issue, and further knew what desks each other sat on, which often included trading

desks in the United States and in New York. In addition, each of the Goldman Sachs Defendants

was aware co-conspirators were profiting from the conspiracy in the United States and in New

York, by way of transactions entered into here, with United States and New York counterparties,

each part of which are additional steps in furtherance of a conspiracy whose goal was to profit

from such FX transactions.

       162.    The Plaintiffs who were counterparties with Goldman Sachs, as detailed above

and in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Goldman Sachs Defendants were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as




                                                - 58 -
          Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 93 of 377



to Plaintiffs who were never in direct privity with any Goldman Sachs entity, they too were the

victim of the Goldman Sachs Defendants’ wrongdoing. This is because the Goldman Sachs

Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

          163.   As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted Goldman Sachs as part of their ongoing investigations into the

manipulation of the FX market. Goldman Sachs has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.

          164.   HSBC Defendants. Defendant HSBC Bank plc (“HSBC Bank”) is a company

organized and existing under the laws of the United Kingdom with its principal place of business

in London, England. HSBC Bank is a wholly owned subsidiary of HSBC Holdings plc (“HSBC

Holdings”), a company organized and existing under the laws of the United Kingdom with its

principal place of business in London, England. HSBC Bank and its subsidiaries have

substantial banking operations in the United States, including in New York.

          165.   Defendant HSBC North America Holdings Inc. (“HSBC North America”) is a

corporation organized and existing under the laws of Delaware with its principal place of

business in New York, New York. HSBC North America is a wholly owned subsidiary of

HSBC Holdings, and is the holding company for HSBC Holdings’ operations in the United

States.

          166.   Defendant HSBC Bank USA, N.A. (“HSBC Bank USA”) is a federally chartered

national banking association with its principal place of business in McLean, Virginia. HSBC

Bank USA is a wholly owned subsidiary of HSBC Holdings. HSBC Bank USA has its principal




                                               - 59 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 94 of 377



executive office in New York, New York, and has branch offices throughout New York.

       167.    Defendant HSBC Securities (USA) Inc. (“HSBC Securities”) is a corporation

organized and existing under the laws of Delaware with its principal place of business in New

York, New York. HSBC Securities is an indirect wholly owned subsidiary of HSBC Holdings.

HSBC Securities is registered as a broker-dealer with the SEC, registered as a futures merchant

with the CFTC, and is a clearing firm member of CME Clearing.

       168.    As used herein, the term “HSBC” includes Defendants HSBC Bank, HSBC North

America, HSBC Bank USA, HSBC Securities, and their subsidiaries and affiliates that bought,

sold, settled, or otherwise transacted in FX instruments during the relevant period.

       169.    During the relevant period, each of the HSBC Defendants, including HSBC Bank,

was a major participant in the FX market (including by transacting in spots, forwards, futures,

and options), and/or a major dealer for FX spot and forward transactions. In a Resolution Plan

filed with the Federal Reserve Board, HSBC Holdings and HSBC Bank USA described HSBC’s

foreign exchange operations as a “core business line” that “provides services in foreign exchange

(FX) spot, forwards, swaps and other related derivatives.”46 Similarly, in an Order against

HSBC Bank, the CFTC found that HSBC Bank operated an FX trading desk that was “part of”

HSBC Bank’s “Global FX and Commodities business, a business line within Global Banking

and Markets” business segment.47 HSBC also consistently appears on Euromoney’s surveys of

the top participants in the global FX market. And as noted above, HSBC Securities is a

registered futures merchant and a clearing member of the CME.


       46
           HSBC, HSBC Holdings plc US Resolution Plan (Jul. 1, 2014), http://www.
federalreserve.gov/bankinforeg/resolution-plans/hsbc-2g-20140701.pdf.
       47
          See, e.g., Order Instituting Proceedings at 3, In the Matter of HSBC Bank plc, CFTC
Dkt. No. 15-07 (Nov. 11, 2014), https://cftc.gov/sites/default/files/groups/public/
@lrenforcementactions/documents/legalpleading/enfhsbcorder111114.pdf.


                                               - 60 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 95 of 377



        170.       Each of the HSBC Defendants, including HSBC Bank, entered into FX

transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in this District. HSBC Bank had extensive FX

trading operations in the United States, including in New York, both directly and through its

subsidiaries. For instance, HSBC’s FX trading website advertises that they provide “24-hour

coverage” from their “three main centres in London, New York and Hong Kong.”48 In an Order

to Cease and Desist, the Federal Reserve Board detailed how HSBC Holdings “conducts

operations in the United States through” its holding companies, including specifically as to FX,

describing how the foreign bank, “through various subsidiaries,” including Defendants HSBC

Bank plc and HSBC Bank USA, “serves as a foreign exchange [] dealer, both in the United

States and in its offices abroad, by buying and selling U.S. dollars and foreign currency for its

own account and by soliciting and receiving orders through communications between customers

and sales personnel that are executed in the spot market.”49

        171.       HSBC North America, HSBC Bank USA, and HSBC Securities also had

significant FX trading operations in the United States, including at its principal place of business

in United States. During the relevant period, HSBC had, within the United States, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.

        172.       In addition, many of the collusive and manipulative acts by each of the HSBC

Defendants, including HSBC Bank, took place, in substantial part, throughout the United States,


        48
          HSBC, Foreign Exchange Information, http://www.gbm.hsbc.com/solutions/
markets/foreign-exchange.
        49
          Order to Cease and Desist, In the Matter of HSBC Holding PLC, et al., Dkt. No. 17-
010 (Sept. 29, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170929a1.pdf.


                                                 - 61 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 96 of 377



including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United States and New York, and manipulative FX transactions

that were entered in the United States and New York. For instance, Mark Johnson who acted as

HSBC’s global head of FX cash trading, and was responsible for supervising HSBC’s FX trading

desks in both London and New York, was charged with multiple counts of wire fraud and

conspiracy to commit wire fraud by the DOJ.50 In a Notice of Suspension and Prohibition

against Johnson and Stuart Scott, who was formerly Johnson’s deputy and head of HSBC’s FX

trading operations in Europe, the Federal Reserve Board identified HSBC Bank and HSBC

Holdings as institutions that Johnson’s trading activities were on behalf of, and noted that the

activity for which Johnson was indicted “occurred, in part, in New York, New York.”51 The

Notice also explained that “Johnson supervised execution of the FX transaction while in New

York using the assistance of HBUS’s FX trading facilities.”52 Similarly, the CFTC penalized

HSBC Bank for violating regulations prohibiting the manipulation of prices on regulated

exchanges in the U.S.53 These collusive and manipulative acts harmed HSBC’s FX customers in

the United States, as well as the broader FX market in the United States.

       173.      Each of the HSBC Defendants, including HSBC Bank, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

       50
             See, e.g., Complaint, U.S. v. Johnson, 16-cr-457-NGG-1, Dkt. No. 9 (E.D.N.Y. Aug.
16, 2016).
       51
           Notice of Suspension and Prohibition at 1-2, In the Matter of Mark Johnson and
Stuart Scott (Oct. 5, 2016), https://www.federalreserve.gov/newsevents/pressreleases/
files/enf20161006a1.pdf.
       52
             Id. at ¶ 11.
       53
          Order Instituting Proceedings at 10-11, In the Matter of HSBC Bank plc, CFTC Dkt.
No. 15-07 (Nov. 11, 2014), https://cftc.gov/sites/default/files/groups/public/
@lrenforcementactions/documents/legalpleading/enfhsbcorder111114.pdf.


                                               - 62 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 97 of 377



means of the conspiracy itself. Each conspiring trader could see which other conspiring traders

were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. In addition, each of the HSBC

Defendants, including HSBC Bank,was aware co-conspirators were profiting from the

conspiracy in the United States and in New York, by way of transactions entered into here, with

United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

       174.    The Plaintiffs who were counterparties with HSBC, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the HSBC

Defendants, including HSBC Bank, were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any HSBC entity, they too were the victim of

the HSBC Defendants’ wrongdoing. This is because the HSBC Defendants’ manipulations of

FX benchmark rates and bid-ask spreads harmed all FX transactions in the marketplace,

regardless of who the counterparties were to any particular trade.

       175.    As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted HSBC as part of their ongoing investigations into the

manipulation of the FX market. HSBC has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.

       176.    JPMorgan Defendants. Defendant J.P. Morgan Chase & Co. (“JPMC”) is a

corporation organized and existing under the laws of the State of Delaware, with its principal




                                                - 63 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 98 of 377



place of business in New York, New York. On May 29, 2008, JPMC merged with Bear Stearns

& Co., assuming its assets and liabilities. Before the acquisition, Bear Stearns & Co. was a

foreign exchange dealer and acted as a counterparty in foreign exchange transactions.

       177.    Defendant J.P. Morgan Chase Bank, N.A. (“JPMCB”) is a federally chartered

national banking association with its principal place of business in New York, New York.

JPMCB is a wholly owned subsidiary of JPMC.

       178.    Defendant J.P. Morgan Securities LLC (“JPMS”) is a limited liability company

organized and existing under the laws of the State of Delaware, with its principal place of

business in New York, New York. JPMS and is an indirect wholly owned subsidiary of JPMC.

JPMS is registered as a broker-dealer with the SEC, registered as a futures merchant with the

CFTC, and is a clearing firm member of CME Clearing.

       179.    As used herein, the term “JPMorgan” includes Defendants JPMC, JPMCB, JPMS,

and their subsidiaries and affiliates, including Bear Stearns & Co., that bought, sold, settled, or

otherwise transacted in FX instruments during the relevant period.

       180.    During the relevant period, each of the JPMorgan Defendants, including JPMS,

was a major participant in the FX market (including by transacting in spots, forwards, futures,

and options), and/or a major dealer for FX spot and forward transactions. For instance, in a

Resolution Plan filed with Federal Reserve Board, JPMorgan disclosed that its “[c]ustomers use

derivatives to mitigate or modify . . . foreign exchange . . . risks” and that “the Firm actively

manages the risks from its exposure to these derivatives by entering into other derivative

transactions.”54 JPMorgan confirmed that “foreign exchange forward contracts are used to

manage the foreign exchange risk,” and that the firm “enters into, as principal, certain exchange

       54
         JPMorgan, JPMorgan Chase & Co. Resolution Plan (Jul. 1, 2014),
http://www.federalreserve.gov/bankinforeg/resolution-plans/jpmorgan-chase-1g-20140701.pdf.


                                                - 64 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 99 of 377



traded derivatives . . . such as futures and options.” JPMorgan further disclosed that the notional

amount of its FX contracts in 2013 was over $8.5 trillion, including over $3.7 trillion in FX spot,

futures, and forward transactions.

       181.    JPMorgan also consistently appears on Euromoney’s surveys of the top

participants in the global FX market. In its Consent Orders on JPMorgan, the OCC observed that

JPMorgan “engages in foreign exchange business (including G10 and other currencies, sales and

trading in spot, forwards, options, or other derivatives)” and “was an active dealer in G10 spot

foreign exchange market.” And as noted above, JPMS is a registered futures merchant and a

clearing member of the CME.

       182.    Each of the JPMorgan Defendants, including JPMS, entered into FX transactions

and committed overt acts in furtherance of the conspiracy to manipulate the FX market

throughout the United States, including in New York. JPMorgan had extensive FX trading

operations in the United States, including in New York. During the relevant period, JPMorgan

had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       183.    In addition, many of the collusive and manipulative acts by each of the JPMorgan

Defendants, including JPMS, took place, in substantial part, throughout the United States,

including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United States and New York, and manipulative FX transactions

that were entered in the United States and New York.55 These collusive and manipulative acts



       55
          Initial discovery confirms that JPMS, specifically, participated in conspiratorial
communications. From the communications that Plaintiffs have obtained during the pendency of
Defendants’ motions to dismiss, we have already identified many instances where traders from

                                               - 65 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 100 of 377



harmed JPMorgan’s FX customers in the United States, as well as the broader FX market in the

United States.

       184.      Each of the JPMorgan Defendants was aware of its co-conspirators’ overt acts in

the United States, including in New York. That is confirmed by the means of the conspiracy

itself. Each conspiring trader could see which other conspiring traders were in the chat rooms at

issue, and further knew what desks each other sat on, which often included trading desks in the

United States and in New York. In addition, each of the JPMorgan Defendants was aware co-

conspirators were profiting from the conspiracy in the United States and in New York, by way of

transactions entered into here, with United States and New York counterparties, each part of

which are additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       185.      The Plaintiffs who were counterparties with JPMorgan, as detailed above and in

the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

JPMorgan Defendants, including JPMS, were either the direct contractual counterparties on

those transactions, or played a role in making the markets artificial to the benefit of their

corporate affiliates that happened to serve as the nominal counterparty on Plaintiffs’

JPMS participated in chats with traders from other Defendants. That includes many chats in
which the participants exchanged sensitive customer information, coordinated their trading
activities, or otherwise committed acts in furtherance of the conspiracy.




                                                - 66 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 101 of 377



transactions. Even as to Plaintiffs who were never in direct privity with any JPMorgan entity,

they too were the victim of the JPMorgan Defendants’ wrongdoing. This is because the

JPMorgan Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       186.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted JPMorgan as part of their ongoing investigations into the

manipulation of the FX market. JPMorgan has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.56

       187.    Morgan Stanley Defendants. Defendant Morgan Stanley (“MS”) is a corporation

organized and existing under the laws of Delaware with its principal place of business in New

York, New York. MS is a financial holding company and global financial services firm.

       188.    Defendant Morgan Stanley & Co., LLC (“MSC”) is a limited liability company

organized and existing under the laws of Delaware with its principal place of business in New

York, New York. MSC is a wholly owned subsidiary of Morgan Stanley. MSC is registered as

a broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing.

       189.    Defendant Morgan Stanley & Co. International plc (“MSI”) is a United Kingdom

public limited company with headquarters in London, England.

       190.    As used herein, the term “Morgan Stanley” includes Defendant MS, MSC, MSI,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX


       56
           Gavin Finch and Suzi Ring, JPMorgan Currency Trader Said to Be Suspended for
Actions at RBS, Bloomberg (Jan. 14, 2015), http://www.bloomberg.com/news/articles/2015-01-
14/jpmorgan-currency-trader-said-to-be-suspended-for-actions-at-rbs.


                                                - 67 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 102 of 377



instruments during the relevant period.

       191.    During the relevant period, each of the Morgan Stanley Defendants was a major

participant in the FX market (including by transacting in spots, forwards, futures, and options),

and/or a major dealer for FX spot and forward transactions. For instance, in a Resolution Plan

filed with the FDIC, Morgan Stanley identified its FX operations as a “core business line,” which

“provides execution in spot, forward, and derivative currency markets to government and

institutional clients.”57 Morgan Stanley also consistently appears on Euromoney’s surveys of the

top participants in the global FX market. And as noted above, MSC is a registered futures

merchant and a clearing member of the CME.

       192.    Each of the Morgan Stanley Defendants entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. Morgan Stanley had extensive FX trading operations

in the United States, including in New York. During the relevant period, Morgan Stanley had,

within the United States and New York, billions of dollars’ worth of FX instruments outstanding

each day, including extensive transactions directly with Plaintiffs.

       193.    In addition, many of the collusive and manipulative acts by each of the Morgan

Stanley Defendants took place, in substantial part, throughout the United States, including in

New York. Those overt acts include, but are not limited to, conspiratorial communications

(including via electronic chats, phone calls and messages, and in-person meetings) that occurred

in the United States and New York, and manipulative FX transactions that were entered in the

United States and New York. These collusive and manipulative acts harmed Morgan Stanley’s

FX customers in the United States, as well as the broader FX market in the United States.

       57
           Morgan Stanley, Morgan Stanley Resolution Plan (Jul. 1, 2014), https://www.
fdic.gov/regulations/reform/resplans/plans/morgan-165-7114.pdf.


                                               - 68 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 103 of 377



       194.    Each of the Morgan Stanley Defendants was aware of its co-conspirators’ overt

acts in the United States, including in New York. That each of the Morgan Stanley Defendants

was aware co-conspirators were taking acts in furtherance of the conspiracy in the United States

and New York is confirmed by the means of the conspiracy itself. Each conspiring trader could

see which other conspiring traders were in the chat rooms at issue, and further knew what desks

each other sat on, which often included trading desks in the United States and in New York. In

addition, each of the Morgan Stanley Defendants was aware co-conspirators were profiting from

the conspiracy in the United States and in New York, by way of transactions entered into here,

with United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

       195.    The Plaintiffs who were counterparties with Morgan Stanley, as detailed above

and in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Morgan Stanley Defendants were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any Morgan Stanley entity, they too were the

victim of the Morgan Stanley Defendants’ wrongdoing. This is because the Morgan Stanley

Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       196.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted Morgan Stanley as part of their ongoing investigations into the

manipulation of the FX market. Morgan Stanley has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of




                                                - 69 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 104 of 377



multi-bank chat rooms by its FX personnel.

       197.    RBC Defendants. Defendant The Royal Bank of Canada is a company organized

and existing under the laws of Canada with its principal place of business in Toronto, Canada.

The Royal Bank of Canada has substantial operations in the United States, including in New

York. The Royal Bank of Canada is a registered foreign bank with the New York Fed with

assets of over $100 billion in the United States. The Royal Bank of Canada is a registered

broker-dealer with the SEC, a Futures Commission Merchant with the CFTC, registered with

FINRA, and licensed by the New York Department of Financial Services. The Royal Bank of

Canada has nine branch offices in the United States, three of which are located in New York.

Each of The Royal Bank of Canada’s New York locations are licensed and supervised as federal

branches by the OCC.58 The Royal Bank of Canada’s stock is listed on the New York Stock

Exchange, and at least three members of The Royal Bank of Canada’s Board of Directors reside

in New York. The Royal Bank of Canada and its subsidiaries employ approximately 8,000

individuals in the United States. The Royal Bank of Canada has reported that its mission in the

United States is “to be the preferred partner to corporate, institutional and high net worth clients

and their businesses,” and in 2016, 22% of The Royal Bank of Canada’s revenue came from

operations in the United States.59

       198.    RBC Capital Markets LLC (“RBCCM”) is a business segment of RBC

incorporated in the United States, with its principal place of business and headquarters located in

New York, New York. Prior to 2010, RBCCM was known as RBC Capital Markets

Corporation, which was also a U.S. corporation headquartered in New York, New York.

       199.    As used herein, the term “RBC” includes Defendant The Royal Bank of Canada,

       58
            Royal Bank of Canada, Form 40-F, at 7 (Nov. 30, 2016).
       59
            Royal Bank of Canada, Annual Report 2016, at 1-2 (2016).


                                                - 70 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 105 of 377



RBCCM, and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in

FX instruments during the relevant period.

       200.       During the relevant period, each of the RBC Defendants, including The Royal

Bank of Canada, was a major participant in the FX market (including by transacting in spots,

forwards, futures, and options), and/or a major dealer for FX spot and forward transactions. For

example, on its website, The Royal Bank of Canada describes itself as “an active market maker

in sport, forward, swap, and option products.”60 Additionally, The Royal Bank of Canada

mentions on its website that it offers “flexible and robust e-trading solutions” for its clients FX-

trading needs.61

       201.       Each of the RBC Defendants, including The Royal Bank of Canada, entered into

FX transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in New York. The Royal Bank of Canada had

extensive FX trading operations in the United States, including in New York, both directly and

through its subsidiaries. For instance, in its U.S. Resolution Plan for 2013, The Royal Bank of

Canada stated that it “provides corporate banking services to companies primarily located in the

United states, including [] foreign exchange,” from its New York branch, “[u]nder the RBC

Capital Markets brand name.”62 The Royal Bank of Canada’s online marketing materials further

demonstrate that it has FX traders, including a Director of eFX sales, located at offices in New




       60
           RBC Capital Markets, Foreign Exchange Expertise, https://www.rbccm.com/en/
expertise/foreign-exchange.page.
       61
            Id.
       62
           RBC, U.S Resolution Plan (Dec. 2013), https://www.fdic.gov/regulations/reform/
resplans/plans/rbc-165-1312.pdf.


                                                - 71 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 106 of 377



York, New York.63 RBCCM also had significant FX trading operations in the United States,

including at its principal place of business in New York, New York. During the relevant period,

RBC had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       202.    In addition, many of the collusive and manipulative acts by each of the RBC

Defendants, including The Royal Bank of Canada, took place, in substantial part, throughout the

United States, including in New York. Those overt acts include, but are not limited to,

conspiratorial communications (including via electronic chats, phone calls and messages, and in-

person meetings) that occurred in the United States and New York, and manipulative FX

transactions that were entered in the United States and New York. These collusive and

manipulative acts harmed RBC’s FX customers in the United States, as well as the broader FX

market in the United States.

       203.    Each of the RBC Defendants, including The Royal Bank of Canada, was aware of

its co-conspirators’ overt acts in the United States, including in New York. That is confirmed by

the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. This is further confirmed by

the discovery that Plaintiffs have received in this case. Just from the limited set of

communications that Plaintiffs have obtained during the pendancy of Defendants’ motions to

dismiss, we have already identified many instances where traders from The Royal Bank of

Canada participated in chats with United States and New York-based traders from other

Defendants. That includes many chats in which the participants exchanged sensitive customer

       63
          RBC, Foreign Exchange Execution Strategies, https://www.rbccm.com/assets/
rbccm/docs/expertise/electronic/efx-algo-overview.pdf.


                                                - 72 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 107 of 377



information, coordinated their trading activities, or otherwise committed acts in furtherance of

the conspiracy with United States and New York-based traders and/or the banks’ United States

and New York offices.64 The Royal Bank of Canada’s participation in these chats makes clear

that The Royal Bank of Canada was aware of, and often directly involved in, the acts in

furtherance of the conspiracy that occurred in New York.

       204.    In addition, each of the RBC Defendants, including The Royal Bank of Canada,

was aware co-conspirators were profiting from the conspiracy in the United States and in New

York, by way of transactions entered into here, with United States and New York counterparties,

each part of which are additional steps in furtherance of a conspiracy whose goal was to profit

from such FX transactions.

       205.    The Plaintiffs who were counterparties with RBC, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the RBC

Defendants, including The Royal Bank of Canada, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any RBC

entity, they too were the victim of the RBC Defendants’ wrongdoing. This is because the RBC

       64




                                               - 73 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 108 of 377



Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       206.    RBS Defendants. Defendant Royal Bank of Scotland plc (“RBS plc”) is a

corporation organized and existing under the laws of the United Kingdom with its principal place

of business in Edinburgh, Scotland. RBS plc is a wholly owned subsidiary of RBS Group, and is

the primary operating bank and subsidiary of RBS Group. RBS plc has substantial operations in

the United States, including in New York. RBS plc has branches in the United States, including

in New York, and has a registered office in New York. RBS plc is also a member of the CME

and ICE.

       207.    Defendant NatWest Markets Securities Inc., formerly RBS Securities, Inc.

(“NatWest”), is a corporation organized and existing under the laws of Delaware, with its

principal places of business in Stamford, Connecticut. NatWest is a wholly owned subsidiary of

RBS Group, and is RBS Group’s primary US broker-dealer. NatWest is registered as a broker-

dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing firm

member of CME Clearing. NatWest engages in substantial trading activities in New York.

       208.    As used herein, the term “RBS” includes Defendants RBS plc, NatWest, and their

subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX instruments

during the relevant period.

       209.    During the relevant period, each of the RBS Defendants, including RBS plc, was

a major participant in the FX market (including by transacting in spots, forwards, futures, and

options), and/or a major dealer for FX spot and forward transactions. For instance, RBS

consistently appears on Euromoney’s surveys of the top participants in the global FX market. In

its 2013 Annual Report, RBS plc stated that its “FX Options benefitted from opportunities in




                                               - 74 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 109 of 377



volatile FX and emerging markets,” and that its spot FX business “minimized the impact” of

weak currency volumes.65 In addition, NatWest’s FINRA registration specifies that it “engages

in swaps and foreign exchange brokerage,” and as noted above, NatWest is a registered futures

merchant and a clearing member of the CME.

       210.    Each of the RBS Defendants, including RBS plc, entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. RBS plc had extensive FX trading operations in the

United States, including in New York, both directly and through their subsidiaries. For instance,

in an Order to Cease and Desist, the Federal Reserve Board described how RBS plc “conducts

operations in the United States” through its holding companies, including specifically as to FX,

describing how the foreign bank “serves as a foreign exchange [] dealer, both in the United

States and in its offices abroad, by buying and selling U.S. by buying and selling U.S. dollars and

foreign currency for its own account and by soliciting and receiving orders through

communications between customers and sales personnel that are executed in the spot market.”66

Similarly, in a criminal Plea Agreement with the DOJ, RBS plc admitted that it acted as an FX

dealer in the United States and that they “purchased and sold substantial quantities of the

EUR/USD currency pair in a continuous and uninterrupted flow of interstate and U.S. important

trade and commerce to customers and counterparties located in U.S. states other than the U.S.

states or foreign countries in which the defendant agreed to purchase of sell these currencies.”67


       65
          RBS, Annual Report and Accounts 2013, http://www.investors.rbs.com/~/media/
Files/R/RBS-IR/2013-reports/annual-report-and-accounts-2013.pdf.
       66
          Order to Cease and Desist, In the Matter of The Royal Bank of Scotland PLC, et al.,
Dkt. No. 15-007 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a4.pdf.
       67
          Plea Agreement at ¶ 4(b)(j), U.S. v. The Royal Bank of Scotland PLC (May 20, 2015),
https://www.justice.gov/atr/file/838541/download.


                                               - 75 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 110 of 377



NatWest also had significant FX trading operations in the United States, including at its principal

place of business in the United States. During the relevant period, RBS had, within the United

States, billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       211.      In addition, many of the collusive and manipulative acts by each of the RBS

Defendants, including RBS plc, took place, in substantial part, throughout the United States,

including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United States, and manipulative FX transactions that were entered

in the United States. For instance, in its criminal Plea Agreement with the DOJ, RBS plc

admitted that it “entered into and engaged in a conspiracy to fix, stabilize, maintain, increase or

decrease the price of, and rig bids and offers for, the EUR/USD currency pair exchanged in the

FX Spot Market by agreeing to eliminate competition in the purchase and sale of the EUR/USD

currency pair in the United States and elsewhere,”68 and that many of its “[a]cts in furtherance of

the charged offense were carried out within the District of Connecticut and elsewhere.”69 RBS

plc further admitted to the DOJ that “[t]he business activities of the defendant and its co-

conspirators in connection with the purchase and sale of the EUR/USD currency pair, were the

subject of this conspiracy and were within the flow of, and substantially affected, interstate and

U.S. important trade and commerce. The conspiracy had a direct effect on trade and commerce

within the United States, as well as on U.S. import trade and commerce, and was carried out, in

part, within the United States.”70 Similarly, the Federal Reserve Bank of Boston conducted a


       68
            Id. at ¶ 4(g).
       69
            Id. at ¶ 4(k).
       70
            Id. at ¶ 4(b)(j).


                                               - 76 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 111 of 377



“supervisory review of the compliance and control infrastructure” governing RBS plc’s “FX

trading in the United States and identified certain areas for further improvement in” RBS plc’s

“compliance and control infrastructure relating to its FX businesses.”71

       212.    That each of the RBS Defendants, including RBS plc, committed acts in

furtherance of the conspiracy in the United States, including in New York is further confirmed

by the discovery that Plaintiffs have received in this case. Just from the limited set of

communications that Plaintiffs have obtained during the pendancy of Defendants’ motions to

dismiss, we have already identified many instances where New York-based traders from RBS plc

participated in chats with traders from other Defendants. That includes many chats in which the

participants exchanged sensitive customer information, coordinated their trading activities, or

otherwise committed acts in furtherance of the conspiracy.72 That RBS plc’s New York-based

traders participated in these chats makes clear that RBS plc was often directly involved in the

acts in furtherance of the conspiracy that occurred in the United States and New York. These

collusive and manipulative acts harmed RBS’ FX customers in the United States, as well as the

broader FX market in the United States.

       213.    Each of the RBS Defendants, including RBS plc, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

means of the conspiracy itself. Each conspiring trader could see which other conspiring traders


       71
           Order to Cease and Desist, In the Matter of The Royal Bank of Scotland PLC, et al.,
Dkt. No. 15-007 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/
files/enf20150520a4.pdf.
       72




                                               - 77 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 112 of 377



were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. In addition, each of the RBS

Defendants, including RBS plc, was aware co-conspirators were profiting from the conspiracy in

the United States and in New York, by way of transactions entered into here, with United States

and New York counterparties, each part of which are additional steps in furtherance of a

conspiracy whose goal was to profit from such FX transactions.

       214.    The Plaintiffs who were counterparties with RBS, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the RBS

Defendants, including RBS plc, were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any RBS entity, they too were the victim of the

RBS Defendants’ wrongdoing. This is because the RBS Defendants’ manipulations of FX

benchmark rates and bid-ask spreads harmed all FX transactions in the marketplace, regardless

of who the counterparties were to any particular trade.

       215.    As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted RBS as part of their ongoing investigations into the

manipulation of the FX market. RBS has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.73




       73
           Russell Cheyne, Six RBS traders could be punished in forex probe, Reuters (Dec. 23,
2014), https://uk.reuters.com/article/uk-rbs-forex-probe/six-rbs-traders-could-be-punished-in-
forex-probe-idUKKBN0K116420141223.


                                                - 78 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 113 of 377



       216.    SG Defendants. Defendant Société Générale S.A. (“Société Générale”) is a

financial institution organized and existing under the laws of France, with its principal place of

business in Paris, France. Société Générale has branches and representative offices throughout

the United States, including its U.S. headquarters located in New York, New York. Société

Générale is a registered foreign bank with the New York Department of Financial Services.

Additionally, Société Générale offers FX trading services to clients across the globe through an

electronic trading platform, known as “E-Foreign Exchange” or “E-FX.” Société Générale is a

registered foreign bank with the New York Fed and holds over $87 billion in assets in the United

States, with all of those assets held in New York.

       217.    SG Americas Securities, LLC (“SGAS”) is a limited liability company organized

and existing under the laws of Delaware, with its principal place of business in New York, New

York. SGAS is a wholly owned subsidiary of Société Générale. SGAS is a registered broker

with the SEC, a Futures Commission Merchant with the CFTC, and is registered with FINRA.

       218.    As used herein, the term “SG” includes Defendants Société Générale, SGAS, and

their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       219.    During the relevant period, each of SG Defendants, including Société Générale

and SGAS, was a major participant in the FX market (including by transacting in spots,

forwards, futures, and options), and/or a major dealer for FX spot and forward transactions. For

instance, on its wholesale banking web site, Société Générale states that it “offers a . . . full

service FX model with comprehensive global coverage . . . in a broad range of currencies in FX

spot, forwards, futures, swaps and options,” and describes itself as a “top 10 player in G10




                                                 - 79 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 114 of 377



currencies.”74 SG consistently appears at the top of Euromoney’s surveys of the top participants

in the global FX market.

       220.    Each of the SG Defendants, including Société Générale and SGAS, entered into

FX transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in New York. Société Générale had extensive

FX trading operations in the United States, including in New York, both directly and through its

subsidiaries. For instance, the Société Générale North America website states that the company

“offers a full range of services,” including “corporate and investment banking,” which lists

“forex” as one of the services that the bank provides “in the United States” where it “employs

over 1,700 employees in eight cities.”75 Many high level FX personnel were located at Société

Générale’s New York branch, including the former head of FX options trading at Société

Générale, Bart Brooks.76 In a December 2013 Report of Assets and Liabilities filed with the

FFIEC, Société Générale reported for its New York operations alone outstanding FX transactions

of over $21.6 billion.77 SGAS also had significant FX trading operations in the United States,

including at its principal place of business in New York, New York. During the relevant period,

SG had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       74
          Société Générale Wholesale Banking, Foreign Exchange, https://wholesale.banking.
societegenerale.com/en/solutions-services/markets/foreign-exchange/.
       75
          Société Générale North America, Solutions For Our Clients, https://americas.
societegenerale.com/en/solutions-for-our-clients/; Société Générale North America, Corporate &
Investment Banking, https://americas.societegenerale.com/en/solutions-for-our-clients/corporate-
investment-banking/.
       76
           Miriam Siers, Brooks departs Société Générale in New York, FX Week (Feb. 28,
2011), https://www.fxweek.com/fx-week/news/2028898/brooks-departs-societe-generale-york.
       77
         FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.


                                               - 80 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 115 of 377



       221.    In addition, many of the collusive and manipulative acts by each of the SG

Defendants, including Société Générale and SGAS, took place, in substantial part, throughout the

United States, including in New York. Those overt acts include, but are not limited to,

conspiratorial communications (including via electronic chats, phone calls and messages, and in-

person meetings) that occurred in the United States and New York, and manipulative FX

transactions that were entered in the United States and New York.78 These collusive and

manipulative acts harmed SG’s FX customers in the United States, as well as the broader FX

market in the United States.

       222.    Each of the SG Defendants, including Société Générale and SGAS, was aware of

its co-conspirators’ overt acts in the United States, including in New York. That is confirmed by

the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. This is further confirmed by

the discovery that Plaintiffs have received in this case. Just from the limited set of

       78
             Initial discovery confirms that SGAS, specifically, participated in conspiratorial
communications. From the communications that Plaintiffs have obtained during the pendency of
Defendants’ motions to dismiss, we have already identified many instances where traders from
SGAS participated in chats with traders from other Defendants. That includes many chats in
which the participants exchanged sensitive customer information, coordinated their trading
activities, or otherwise committed acts in furtherance of the conspiracy.




                                                - 81 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 116 of 377



communications that Plaintiffs have obtained during the pendancy of Defendants’ motions to

dismiss, we have already identified many instances where traders from Société Générale

participated in chats with United States and New York-based traders from other Defendants.

That includes many chats in which the participants exchanged sensitive customer information,

coordinated their trading activities, or otherwise committed acts in furtherance of the conspiracy

with United States and New York-based traders and/or the banks’ United States and New York

offices.79 SG’s participation in these chats makes clear that Société Générale was aware of, and

often directly involved in, the acts in furtherance of the conspiracy that occurred in the United

States and New York. In addition, each of the SG Defendants, including Société Générale and

SGAS, was aware co-conspirators were profiting from the conspiracy in the United States and in

New York, by way of transactions entered into here, with United States and New York

counterparties, each part of which are additional steps in furtherance of a conspiracy whose goal

was to profit from such FX transactions.

       223.    The Plaintiffs who were counterparties with SG, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the SG

Defendants, including Société Générale and SGAS, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any SG entity,

they too were the victim of the SG Defendants’ wrongdoing. This is because the SG



       79




                                               - 82 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 117 of 377



Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       224.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted SG as part of their ongoing investigations into the manipulation

of the FX market. SG has since suspended or terminated FX employees, including employees

operating or based in the United States, and banned the use of multi-bank chat rooms by its FX

personnel.80

       225.    Standard Chartered Defendant. Standard Chartered Bank (“SC”) is a limited

liability company organized and existing under the laws of England and Wales, with its principal

place of business in London. SC engages in substantial activities in the United States, including

in New York. SC has branches and representative offices throughout the United States,

including in New York. SC has its U.S. headquarters, and thousands of employees, in New

York, New York. SC is a registered foreign bank with the New York Fed with assets in the

United States totaling over $47 billion and 99% of those assets held in New York, New York.

SC is also a registered Futures Commission Merchant with the CFTC, and a registered foreign

bank with the New York Department of Financial Services.

       226.    As used herein, the term “Standard Chartered” includes Defendant SC and its

subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX instruments

during the relevant period.

       227.    During the relevant period, SC was a major participant in the FX market

(including by transacting in spots, forwards, futures, and options), and/or a major dealer for FX


       80
           Karen Freifeld, NY financial regulator subpoenas banks in forex probe, Reuters (Feb.
10, 2015), http://www.reuters.com/article/2015/02/10/usa-banks-probes-
idUSL4N0VK61V20150210.


                                               - 83 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 118 of 377



spot and forward transactions. For example, on its website, SC stated that it is “one of the

world’s leading banks in foreign exchange . . . operations” and “a leader in a wide range of major

currencies and other emerging markets, for both spot and forward rates.”81 SC also highlighted

that customers were able to engage in FX transactions through an electronic trading system

known as Straight2Bank Exchange.82

       228.       SC entered into FX transactions and committed overt acts in furtherance of the

conspiracy to manipulate the FX market throughout the United States, including in New York.

SC had extensive FX trading operations in the United States, including in New York, both

directly and through its subsidiaries. For instance, SC’s financial markets website touts the

bank’s “presence in major hubs” including the United States, which serve a “comprehensive

range of asset classes,” including “foreign exchange.”83 SC’s United States website in turn states

that it provides full financial markets services in the United States, and links back to the

aforementioned financial markets website listing foreign exchange as one of those services

provided.84 In a December 2013 Report of Assets and Liabilities filed with the FFIEC, SC

reported for its New York branch alone outstanding FX transactions of over $143.3 billion.85

And in a consent order against SC, the DFS described how SC “conducts FX trading operations

in a number of locations around the world including New York,” and that from 2008 to 2013, SC

“booked, settled, and cleared between approximately 340,00 and 929,000 trades through the New

       81
            Standard Chartered, Global Markets, https://www.sc.com/lb/gmkts/gmkts_main.html.
       82
            Id.
       83
          Standard Chartered, Banking, https://www.sc.com/en/banking/banking-for-
companies/financial-markets/.
       84
            Standard Chartered, United States: About Us, https://www.sc.com/us/about-us/.
       85
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.


                                                - 84 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 119 of 377



York Branch for its global FX business annually” and “the number of New York-based clients

that generated FX revenue for” SC “averaged approximately 300 each year.”86 During the

relevant period, SC had, within the United States and New York, billions of dollars’ worth of FX

instruments outstanding each day, including extensive transactions directly with Plaintiffs.

       229.       In addition, many of SC’s collusive and manipulative acts took place, in

substantial part, throughout the United States, including in New York. Those overt acts include,

but are not limited to, conspiratorial communications (including via electronic chats, phone calls

and messages, and in-person meetings) that occurred in the United States and New York, and

manipulative FX transactions that were entered in the United States and New York. For

instance, in its consent order against SC, the DFS found that SC’s “traders based at the New

York Branch . . . engaged in” a variety of manipulations of the FX market.87 The order contains

specific examples of SC traders in New York using a chatroom called “Old Gits” to collude with

traders at other international banks to rig benchmark prices of the Thai baht and Singapore dollar.

New York-based Standard Chartered traders also colluded on spreads quoted to customers for

emerging market currencies including the South African rand and Indian rupee. These New

York traders and salepersons also used code names such as “dirty computer” and “big igloo” to

identify their customers to traders at other banks. These collusive and manipulative acts harmed

SC’s FX customers in the United States, as well as the broader FX market in the United States.

       230.       SC was aware of its co-conspirators’ overt acts in the United States, including in

New York. That is confirmed by the means of the conspiracy itself. Each conspiring trader

could see which other conspiring traders were in the chat rooms at issue, and further knew what

       86
          DFS, Consent Order, In the matter of Standard Chartered Bank, et al. (Jan. 29, 2019),
https://www.dfs.ny.gov/system/files/documents/2019/01/ea190129_standard_chartered_
bank.pdf.
       87
            Id.


                                                 - 85 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 120 of 377



desks each other sat on, which often included trading desks in the United States and in New York.

In addition, SC was aware co-conspirators were profiting from the conspiracy in the United

States and in New York, by way of transactions entered into here, with United States and New

York counterparties, each part of which are additional steps in furtherance of a conspiracy whose

goal was to profit from such FX transactions.

       231.    The Plaintiffs who were counterparties with SC, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. SC was either the direct

contractual counterparty on those transactions, or played a role in making the markets artificial to

the benefit of its corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Standard

Chartered entity, they too were the victim of SC’s wrongdoing. This is because SC’s

manipulations of FX benchmark rates and bid-ask spreads harmed all FX transactions in the

marketplace, regardless of who the counterparties were to any particular trade.

       232.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted SC as part of their ongoing investigations into the manipulation

of the FX market. SC has since suspended or terminated FX employees, including employees

operating or based in the United States, and banned the use of multi-bank chat rooms by its FX

personnel.

       233.    UBS Defendants. Defendant UBS AG is a financial institution organized and

existing under the laws of Switzerland, with its principal places of business in Basel and Zurich,

Switzerland. UBS AG engages in substantial activities in the United States, including in New

York. UBS AG has branches and representative offices throughout the United States, including




                                                - 86 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 121 of 377



in New York. UBS AG has its U.S. headquarters, and thousands of employees, in New York,

New York.

       234.    UBS Securities LLC (“UBS Securities”) is a limited liability company organized

and existing under the laws of Delaware, with its principal place of business in New York, New

York. UBS Securities is an indirect wholly owned subsidiary of UBS AG. UBS Securities is

registered as a broker-dealer with the SEC, registered as a futures merchant with the CFTC, and

is a clearing firm member of CME Clearing.

       235.    As used herein, the term “UBS” includes Defendants UBS AG, UBS Securities,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       236.    During the relevant period, each of the UBS Defendants, including UBS AG, was

a major participant in the FX market (including by transacting in spots, forwards, futures, and

options), and/or a major dealer for FX spot and forward transactions. For instance, in a

Resolution Plan filed with the Federal Reserve Board, UBS AG listed its foreign exchange

franchise as a “core business line,” and confirmed that the bank’s FX contracts “include spot,

forward and cross-currency swaps and options and warrants.”88 UBS also consistently appears

toward the top of Euromoney’s surveys of the top participants in the global FX market. In its

Report on UBS’s manipulation of the FX market, FINMA stated that UBS was one of the banks

that “dominated” the FX market, with an average market share of 8.9% between 2010 and 2013.

And as noted above, UBS Securities is a registered futures merchant and a clearing member of

the CME.



       88
          UBS, 2014 UBS US Resolution Plan (Jul. 2014), http://www.federalreserve.gov/
bankinforeg/resolution-plans/ubs-1g-20140701.pdf.


                                                - 87 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 122 of 377



       237.       Each of the UBS Defendants, including UBS AG, entered into FX transactions

and committed overt acts in furtherance of the conspiracy to manipulate the FX market

throughout the United States, including in New York. UBS AG had extensive FX operations in

the United States, including in New York, both directly and through its subsidiaries. For

instance, in an Order to Cease and Desist, the Federal Reserve Board described how UBS AG

“conducts operations in the United States” through its Connecticut branch, including specifically

as to FX, describing how the foreign bank “serves as a foreign exchange [] dealer, both in the

United States and in its offices abroad, by buying and selling U.S. by buying and selling U.S.

dollars and foreign currency for its own account and by soliciting and receiving orders through

communications between customers and sales personnel that are executed in the spot market.”89

In a December 2013 Report of Assets and Liabilities filed with the FFIEC, UBS AG reported for

its New York branch, outstanding FX transactions of over $3.7 billion,90 and for its Connecticut

branch, outstanding FX transactions of over $361 billion.91 UBS Securities also had significant

FX trading operations in the United States, including at its principal place of business in the

United States. During the relevant period, UBS had, within the United States and New York,

billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       238.       In addition, many of the collusive and manipulative acts by each of the UBS

Defendants, including UBS AG, took place, in substantial part, throughout the United States,


       89
           Order to Cease and Desist, In the Matter of UBS AG, et al., Dkt. No. 15-005 (May 20,
2015), https://www.federalreserve.gov/newsevents/pressreleases/files/enf20150520a6.pdf.
       90
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.
       91
            Id.


                                                - 88 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 123 of 377



including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United and manipulative FX transactions that were entered in the

United States. For instance, in its criminal Plea Agreement with the DOJ, UBS AG admitted that

“its FX traders, conspired with other financial services firms acting as dealers in an FX spot

market by agreeing to restrain competition in the purchase and sale of the EUR/USD currency

pair in the United States and elsewhere.”92 UBS further admitted to the DOJ that certain

collusive and manipulative “practices occurred on UBS’s FX sales and trading desks in Zurich,

London (sales only), and Stamford.”93 Similarly, the CFTC found that “UBS traders’ attempts to

manipulate certain FX benchmark rates . . . involved desks and offices located in at least

Stamford, Connecticut, and Zurich, Switzerland.”94 These collusive and manipulative acts

harmed UBS’ FX customers in the United States, as well as the broader FX market in the United

States.

          239.       Each of the UBS Defendants, including UBS AG, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

means of the conspiracy itself. Each conspiring trader could see which other conspiring traders

were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. This is further confirmed, for

instance, by the regulatory materials showing that UBS AG traders participated in chat rooms


          92
           Order Instituting Proceedings, In the Matter of UBS AG, CFTC Dkt. No. 15-06 (Nov.
11, 2014), https://www.cftc.gov/sites/default/files/idc/groups/public/@lrenforcementactions/
documents/legalpleading/enfubsorder111114.pdf.
          93
         Plea Agreement, U.S. v. UBS AG (May 20, 2015), https://www.justice.gov/file/
440521/download.
          94
               Id.


                                                  - 89 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 124 of 377



with New York-based traders from other Defendants. For example, the DFS Order on Deutsche

Bank describes how a UBS AG trader participated in a chat room with traders from Citi and

JPMorgan, in which a participant discussed coordinating trades with Citi’s New York office. In

addition, each of the UBS Defendants, including UBS AG, was aware co-conspirators were

profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       240.     The Plaintiffs who were counterparties with UBS, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the UBS

Defendants, including UBS AG, were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any UBS entity, they too were the victim of

the UBS Defendants’ wrongdoing. This is because the UBS Defendants’ manipulations of FX

benchmark rates and bid-ask spreads harmed all FX transactions in the marketplace, regardless

of who the counterparties were to any particular trade.

       241.     As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted UBS as part of their ongoing investigations into the

manipulation of the FX market. UBS has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank




                                                - 90 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 125 of 377



chat rooms by its FX personnel.95

       242.      Various other entities and individuals unknown to Plaintiffs at this time

participated as co-conspirators in the acts complained of, and performed acts and made

statements that aided and abetted and were in furtherance of, the unlawful conduct alleged

herein. Defendants are jointly and severally liable for the acts of their co-conspirators whether

named or not named as Defendants in this Complaint.

                                          BACKGROUND

            A.     The FX Market Generally

       243.      Foreign exchange involves the buying and selling of currency, or the exchanging

of one type of currency for another. The FX market is the largest in the financial system, with an

estimated daily turnover of $5.1 trillion in April 2016, $5.3 trillion in April 2013, and $4.0

trillion in April 2010.96 FX trading in the United States alone averaged $1.273 trillion per day in

April 2016, $1.263 trillion per day in April 2013, and $864 billion per day in April 2010.97

       244.      Currencies are traded in pairs. The top three currency pairs are Euro/U.S. dollar

(“EUR/USD”), Japanese Yen/U.S. dollar (“JPY/USD”), and British pound/U.S. dollar

(“GBP/USD”), which together account for over half of all FX market turnover globally. In April

2013, the U.S. dollar was on one side of 87% of all FX transactions globally. Beyond these top

currency pairs, transactions involving hundreds of other currencies occur on the FX market.

       95
           Emily Flitter and Jamie McGeever, UBS suspends U.S.-based forex trader in
manipulation probe, Reuters (Mar. 28, 2014), https://www.reuters.com/article/us-forexubs-
investigation/ubs-suspends-u-s-based-forex-trader-in-manipulation-probe-
idUSBREA2R1BL20140328.
       96
         Bank of International Settlements, Triennial Central Bank Survey (Sept. 2016),
http://www.bis.org/publ/rpfx16fx.pdf.
       97
          NY Fed, The Foreign Exchange and Interest Rate Derivatives Markets: Turnover in
the United States, April 2016 (Sept. 2016), https://www.newyorkfed.org/medialibrary/media/
markets/pdf/2016triennialreport.pdf.


                                                - 91 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 126 of 377



       245.    The main types of trades in the FX market are spot, forwards, options, and futures

transactions. A spot transaction is the exchange of two currencies between counterparties at an

agreed-to rate for immediate delivery. A forward contract, like a spot transaction, also involves

the exchange of two currencies between counterparties at an agreed-to rate at the time of the

contract, but with delivery at some time in the future.

       246.    There are two main types of FX options transactions: puts and calls. Puts give

the option holder the right, but not the obligation, to sell the underlying FX contract at a

predetermined price (called the strike price). Conversely, calls give the option holder the right,

but not the obligation, to buy the underlying FX contract at the strike price. In either case, the

option buyer pays a negotiated price, or premium, to the option seller. If the option contract is

exercised, the buyer of the call or seller of the put establishes a position in a currency contract.

       247.     Trading of FX spots, forwards, and options is largely done over-the-counter

(“OTC”), meaning that there is no centralized exchange and that a customer must utilize a dealer,

such as one of the Defendants.

       248.    An FX futures contract is an agreement to buy or sell currency at a set price and

date in the future. Futures differ from forwards in that they are largely traded on centralized

exchanges—such as the Chicago Mercantile Exchange (“CME”) and the ICE Futures U.S.

Exchanges (“ICE”)—and are cleared through a central clearinghouse, which acts as the buyer to

every seller and the seller to every buyer, rather than being transacted directly with the

counterparty. Because they are exchange-traded, futures are highly standardized, whereas

forwards and other OTC transactions are customized to the needs of the transaction participants.

Options on FX futures give the holder the right, but not the obligation, to buy or sell an




                                                - 92 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 127 of 377



underlying FX futures contract at a certain price. FX futures and options on futures traded on the

CME and ICE follow the exchange rates that are set in the spot market.

          B.      FX Bid/Ask Spreads

       249.    For FX spot, forward, and options traded over-the-counter, dealers (also called

“market makers”) exist to provide liquidity and to ensure there is always a counterparty for any

transaction. To initiate an FX OTC transaction, a customer contacts a dealer indicating the

currency and quantity she wishes to trade, and inquires as to the price. The dealer states the

prices at which it is willing to buy (the “bid”) and sell (the “ask”). The customer then decides

whether to buy, sell, or pass. The dealer is compensated for its services by way of the gap

between the quoted buy and sell prices, or the “bid/ask spread.”

       250.    Bid/ask spreads are the most visible way in which dealers, including Defendants,

compete against each other. The spread functions effectively as a price; the wider the spread the

more the client pays the dealer to complete the transaction. In fact, traders generally use the

terms “spread” and “price” interchangeably. Because currencies are fungible, customers may

choose the dealer that they prefer entirely based on the price or spread at which that dealer will

sell a currency. Customers will look for dealers who offer narrower spreads, or, in other words,

dealers who will “sell” currency at a lower price. Thus, to be competitive in a marketplace,

dealers must offer bid/ask spreads that approximate the bid/ask spreads offered by their

competitors; dealers normally gain and lose market share based on whether the spreads they offer

customers are lower or higher than the spreads offered by competitors.

       251.    Historically, and even today, FX OTC transactions are carried out by telephoning

a salesperson or voice broker at a dealer bank, who receives the trade information, provides a bid

and an ask price, and often completes the trade. Because FX salespeople have strong

institutional relationships and keep track of clients’ order histories, they are often able to predict


                                                - 93 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 128 of 377



client trades even before an order is placed. Throughout the order process salespeople are in

regular contact with traders. They inform the traders of incoming potential orders, confirm bid

and ask prices, and ultimately convey placed orders to the trading desk for processing. Thus,

generally salespeople are aware of all potential and pending trades that are processed through

their desks.

          C.        FX Benchmark Rates

       252.    Although FX contracts may be entered into and executed at any time, investors

often use what are called benchmark rates as the price in a transaction. FX benchmark rates are

fixed rates that are published daily and generally calculated based on transactions that occur

during a limited interval at a set time during the day. Investors often decide to tie an FX

transaction to a benchmark rate in order to avoid poor or untimely execution of currency trades.

       253.    In a benchmark-linked transaction, the customer typically instructs a dealer to buy

or sell currency at the benchmark rate; the dealer then guarantees the transaction at that fixed

rate. Because the order is for a future time, the parties are exposed to changes in the exchange

rate. Once a customer places an order for currency at a fixed benchmark rate, the dealer must

venture into the FX market to make a corresponding purchase or sale of currency to fulfill the

order. If the price of the currency in the corresponding transaction differs from the benchmark

rates, the dealer will make or lose money when it completes the order. Thus, dealers including

the Defendants directly gain or lose profits based on changes in the benchmark rates.

               1.      The WM/Reuters Rate, and the importance of prices at 4 p.m. London
                       time

       254.    The WM/Reuters rate is the most widely used benchmark in the FX market. At

all relevant times, it was calculated by a joint venture between State Street Corp. (which owns




                                               - 94 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 129 of 377



World Markets Co. or “WM”) and Reuters,98 based on actual trades in the FX market. Unlike

some other financial benchmarks, WM/Reuters rates are merely median prices of all trades in a

fixed period for currency pairs, and at all relevant times, were determined on a half-hourly,

hourly, or end-of-day basis.

       255.    At all relevant times,99 a WM/Reuters rate was calculated using data from bids

and offers and actual foreign exchange trades executed over a one-minute period (or two minutes

for some currencies), lasting 30 seconds before to 30 seconds after the time of the rate

calculation. According to State Street Corp.: “The process for capturing this information and

calculating the spot fixings is automated and anonymous.”100 Using that data, a median bid and

offer rate are calculated, and then a mid rate is calculated from these median bid and offer

rates—that rate is the WM/Reuters rate for that hour. The median methodology employed by

WM/Reuters takes no account of the size of the notional behind each quote, weighing all quotes

equally.

       256.    The most widely used WM/Reuters rate is the WM/Reuters Closing Spot Rate,

which is calculated around 4 p.m. London time (10 a.m. Central time). There is a WM/Reuters

Closing Rate for every currency pair traded.


       98
           In April 2016, Thomson Reuters acquired the WM/Reuters Benchmark from State
Street Corporation. See Thomson Reuters Press Release, Thomson Reuters Acquires
WM/Reuters Foreign Exchange Benchmarks From State Street Corporation (Apr. 4, 2016),
https://www.thomsonreuters.com/en/press-releases/2016/april/thomson-reuters-acquires-
wmreuters-foreign-exchange-benchmarks-from-state-street-corporation.html.
       99
          As of January 2017, spot rates are measured over a five minute window. See
Thompson Reuters Benchmark Services Limited, WM/Reuters FX Benchmarks Spot & Forward
Rates Methodology Guide at ¶¶ 2.4.1–2 (Jan. 2017), http://financial.thomsonreuters.com/content/
dam/openweb/documents/pdf/financial/wm-reuters-methodology.pdf.
       100
            Liam Vaughan, Gavin Finch, & Ambereen Choudhury, Traders Said to Rig
Currency Rates to Profit Off Clients, Bloomberg (Jun. 12, 2013), https://www.bloomberg.com/
news/articles/2013-06-11/traders-said-to-rig-currency-rates-to-profit-off-clients.


                                               - 95 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 130 of 377



               2.      The ECB Rate, and the importance of prices at 1:15 p.m. London time

       257.    The European Central Bank (“ECB”) owns and operates other benchmark rates

for more than 30 different currencies. These benchmark rates are published daily for currency

pairs that are actively traded against the euro. At all relevant times, the ECB rate was the second

most popular benchmark rate in the FX market, behind the WM/Reuters rate.101 The ECB rate

was used by many different participants across the FX market, in ways that paralleled the uses of

the WM/Reuters benchmark.

       258.    The ECB published one benchmark rate for each currency pair. At all relevant

times, the ECB rates were based on the regular daily spot FX trading by market participants at or

around 1:15 p.m. London time.102 In particular, the ECB rate reflects the currencies trades

between central banks within the European System of Central Banks. The ECB is sometimes

called a “flash” rate, as it reflects the average currency rate at a single moment in time.

               3.      Other benchmark rates

       259.    There are many other FX benchmark rates used throughout the world. For

example, at all relevant times, the CME and the Trade Association for the Emerging Markets

(“EMTA”) published a benchmark rate for Russian Ruble/U.S. Dollar currency trades (the

“CME/EMTA Rate”). The CME/EMTA was based on bids and offers submitted by banks to the

CME, and is the price used for calculation of the final settlement price at termination of the

Russian Ruble/U.S. Dollar futures contract—a cash settled futures contract traded on the CME.

       101
            The ECB now emphasizes that its rates are not to be used for transactions but only
for information. See Marc Jones and Patrick Graham, ECB shifts daily FX rates in anti-rigging
move, Reuters (Dec. 7, 2015), http://www.reuters.com/article/us-europe-ecb-forex-
idUSKBN0TQ1M620151207.
       102
            The ECB rates have been published around 3 p.m. London time since July 1, 2016,
although the calculation methodology remains the same. See ECB Press Release, ECB
introduces changes to euro foreign exchange reference rates (Dec. 7, 2015),
https://www.ecb.europa.eu/press/pr/date/2015/html/pr151207.en.html.


                                                - 96 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 131 of 377



The Association of Banks in Singapore also publishes a range of daily benchmark rates, based on

transactions in various Asian currencies against the U.S. dollar. Those rates are based on

submissions by a panel of banks at 11:00 a.m. each day.

          D.      Increasing FX Market Consolidation

       260.    Beginning in the late 1990s, the FX market underwent consolidation that

increased market share among a small number of dealers—predominantly, Defendants. The

increased consolidation of the FX market coincided with the emergence of electronic trading

platforms, including Barclays’ BARX, Deutsche Bank’s Autobahn, UBS’s Neo, and Citi’s

Velocity, as a way to process FX transactions. As discussed below, these systems for electronic

trading are often automated and very sophisticated; the power of this new technology can be

harnessed to create opportunities for both buyers and dealers.

       261.    Because dealers were forced to invest heavily in electronic trading technology,

smaller dealers have largely exited the FX market. This increased concentration facilitated the

collusion at issue in this Complaint. For instance, between 1998 and 2010, the market share of

the top three dealers—each of them a Defendant—rose from 19% to 40%. That increased

concentration of the FX market is summarized below.




                                              - 97 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 132 of 377




         262.   Defendants took an even greater stranglehold over the FX market during the latter

part of the relevant period. According to a survey by Euromoney, an industry publication,

Defendants have held the top spots by market share, and have had an aggregate market share of

over 90%. For example, Defendants’ shares of the FX market in 2012 and 2013 are depicted

below.

                                              2012              2013
                          Defendant
                                           Market Share      Market Share
                        Deutsche Bank          14.57%            15.18%
                           Citigroup           12.26%            14.90%
                           Barclays            10.95%            10.24%
                             UBS               10.48%            10.11%
                            HSBC                6.72%             6.93%
                          JP Morgan             6.60%             6.07%
                             RBS                5.86%             5.62%
                         Credit Suisse          4.68%             3.70%
                       Morgan Stanley           3.52%             3.15%
                        Goldman Sachs           3.12%             2.75%
                         BNP Paribas            2.63%             2.52%
                       Bank of America          2.41%             3.08%
                       Société Générale         1.76%             1.57%
                      Standard Chartered        0.89%             0.91%
                             RBC                0.84%             0.88%


                                              - 98 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 133 of 377



                               MUFG                 0.24%            0.31%
                             Defendants’           90.86%           90.92%
                           Aggregate Market
                                Share

       263.         Defendants also dominate the U.S. spot market. For instance, the New York Fed

reported that for every year from 2008 to 2013, the top ten banks engaged in over 90% of all spot

volume in the United States.

       264.         As the market has become more concentrated, the population of FX traders at

dealer banks has also shrunk. These traders receive bonuses tied to their individual profits and

the profits of the entire trading floor. Since the financial crisis, there have been staff reductions

and the FX trading desks—even at the largest banks, i.e., Defendants—are typically staffed with

only eight to ten traders, many of whom have worked previously with their counterparts in other

banks. Thus, the market is dominated by a handful of individuals, who often have strong social

ties formed by working with each other at some point in the past. In fact, many of these traders

live near each other, socialize together, belong to the same social clubs, and participate on the

same professional committees.

       265.         The Financial Times reports that—in more than a dozen interviews—foreign

exchange veterans and investors confessed that these changes in the structure of the Defendants’

businesses and the small, close-knit exchange trader community have increased incentives and

opportunities for collusion.103 As one former Citi banker noted, “This is a market in which price

fixing and collusion could actually work.”104




       103
            Daniel Schäfer, Alice Ross, and Delphine Strauss, Foreign exchange: The big fix,
Financial Times (Nov. 12, 2013), http://www.ft.com/cms/s/2/7a9b85b4-4af8-11e3-8c4c-
00144feabdc0.html#axzz3fnepy5Pj.
       104
              Id.


                                                  - 99 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 134 of 377



             E.        FX Futures Transactions

       266.       Unlike the over the counter process by which FX spot, forward, and options

transactions are conducted, FX futures and options on futures are traded on exchanges like CME

Globex and ICE Futures U.S. Exchange. FX futures, options on futures, and other FX exchange-

traded derivatives comprise a sizable market of their own, with an estimated daily turnover of

$115 billion in April 2016, $145 billion in April 2013, and $145 billion in April 2010.105 FX

Futures contracts are subject to standardized terms and conditions that govern the currency pairs,

the quantity of currency to be exchanged, and the delivery time and place. For example, FX

futures generally call for delivery of a specified quantity of a specified currency, or a cash

settlement, during the months of March, June, September, and December. The quarterly

Settlement Date is the third Wednesday in March, June, September, and December, with trading

ending on the second business day before the third Wednesday of the contract month (usually a

Monday). The only term in an FX futures contract that is subject to variation is price.

       267.       Like futures, options on FX futures are also exchange-traded and are also highly

standardized. Just as is the case with futures, price is the only competitive variable between

options on futures contracts.

                  1.       FX futures prices move in tandem with FX spot prices

       268.       The prices for FX futures and options on futures are highly dependent upon, and

move together with, the FX spot rate. That is because the FX spot rate is a major component of

the fair value of FX futures contracts. Changes in spot prices will thus directly impact prices in

corresponding futures. The value of options on FX futures, which are directly linked to the

prices of the underlying futures contracts, are thus similarly dependent on the underlying spot

       105
           Bank of International Settlements, Triennial Central Bank Survey (Sept. 2016),
http://www.bis.org/publ/rpfx16fx.pdf.


                                                 - 100 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 135 of 377



prices. Numerous academic and authoritative sources have documented this relationship

between spot prices and futures prices.106

       269.    Indeed, in its Orders on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS, the

CFTC observed that “[e]xchange rates in many actively traded CME foreign exchange futures

contracts, including the Euro/U.S. Dollar (EUR/USD) futures, the Japanese Yen/U.S. Dollar

(JPY/USD) futures, and British Pound Sterling/U.S. Dollar (GBP/USD) futures, track rates in

spot foreign exchange markets at near parity after adjusting for the forward differential, or

adding or subtracting ‘forward points.’” The CFTC added that “FX benchmark rates, including

the WM/Reuters Rates, are used to price a variety of transactions including foreign exchange

swaps, cross currency swaps, spot transactions, forwards, options, futures, and other financial

derivative instruments.”

       270.    Tracking the price movements for spot and futures transactions for six commonly

traded currency pairs (AUD/USD, CAD/USD, CHF/USD, EUR/USD, GBP/USD, JPY/USD)

further confirms that there is a near-perfect correlation between the futures and spot prices for

those currency pairs. For instance, Plaintiffs tracked price movements for the EUR/USD

currency pair during the 2004 to 2014 time period. The analysis found a 99.98% correlation

between EUR/USD futures and spot prices, with the two moving so closely together throughout

this period that they are nearly indiscernible. The same correlation (this time, 99.99%) is seen in

the GBP/USD currency pair. Once again, the futures and spot prices are indistinguishable, no

matter how prices moved.




       106
            See generally, e.g., John Labuszewski, Sandra Ro, and David Gibbs, CME Group,
Understanding FX Futures (Apr. 22, 2013), https://www.cmegroup.com/education/
files/understanding-fx-futures.pdf.


                                              - 101 -
        Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 136 of 377



        271.   The immediate correlation between spot and futures prices did not just operate on

a day-to-day basis, but in the minute-to-minute basis as well. For instance, Plaintiffs tracked the

intra-day movements for AUD/USD spot and futures prices. In line with the discussion above,

spot and futures prices moved together. And when there was a spike in the spot price right

around the WM/Reuters Closing Rate fixing window, there was a spike in the futures price as

well.

               2.      The CME Daily Settlement Rate, and the importance of prices at 2
                       p.m. Central time

        272.   Like other futures contracts, FX futures are secured by performance bonds that

may be posted by both buyers and sellers. These performance bonds are also referred to as

margin requirements, and are designed to anticipate, and secure against, the maximum

anticipated one-day price movement. As set forth below, the day-to-day price movements

(which determine how much margin must be posted) are calculated based on a snapshot of

trading activity at a fixed time each day.

        273.   Positions in futures contracts are marked-to-market on a daily basis, and the

corresponding profits and losses posted to, or deducted from, the trader’s account. For FX

futures, mark-to-market amounts are banked in cash every day, meaning that gains and losses in

currency futures are realized daily. The mark-to-market amount of a given futures contract is

determined by taking the end-of-day settlement price of the futures contract and subtracting the

previous day’s end-of-day settlement price, and multiplying that figure (positive or negative) by

the net position (positive for a net long position, negative for a net short position). The end of

day settlement price is calculated based on the volume weighted average price of trades made




                                               - 102 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 137 of 377



over the thirty-second interval ending at 2 p.m. Central time, i.e., the CME Daily Settlement Rate

fixing period.107

       274.    The end of day settlement price is also used to determine which expiring options

contracts are in the money and which are not. At the time of expiration (typically Fridays), CME

uses the CME Daily Settlement Rate to force exercise of in the money options, and to force

abandonment of out of the money options, for certain currencies in order to determine which FX

futures contracts will be assigned to expiring options positions.

       275.    The most common way for an FX futures transaction to settle is for the trader to

enter into an offsetting transaction in the same currency pair, amount, and maturity, leaving him

with a flat position, which is equivalent to having no position at all.108 When a futures contract is

closed out in this way, the trader’s account is credited or debited according to the value of the

original contract at the time that position was closed. The final settlement price is determined by

CME based on the trading prices in the relevant contract during the 30 second period between

9:15:30 a.m. and 9:16:00 a.m. Central time on the settlement date.




       107
            The ICE FX futures exchange also uses prices around 2 p.m. Central time to perform
similar calculations as done for futures on the CME exchange. Thus, all the allegations herein
with respect to the CME Daily Settlement Rates are relevant to that exchange as well.
       108
             This differs from forwards, where each forward contract is with a separate
counterparty. In such case, entering into a second, offsetting transaction leaves the party with
two sets of contractual rights and obligations, one for each of the forward contract counterparties.
In contrast, because futures are transacted through a central clearinghouse that acts as buyer to
every seller and seller to every buyer, an offsetting transaction leaves the trader flat vis-à-vis his
central clearing counterparty, effectively canceling the original trade and locking in the profit or
loss of that trade at the time of the second, offsetting transaction.


                                               - 103 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 138 of 377



                          ADDITIONAL FACTUAL ALLEGATIONS

I.     GOVERNMENT INVESTIGATIONS OF FX MANIPULATION AND THE
       RESULTING PURGE OF BANK EMPLOYEES AND BAN ON MULTI-BANK
       CHATROOMS

          A.        Overview of the Numerous FX Investigations

       276.    Beginning in 2013, media reports surfaced that government regulators and

enforcement authorities were investigating Defendants’ manipulation of the FX market. These

investigations quickly grew in scope to include authorities from across the globe—including in

the United States, United Kingdom, European Union, Switzerland, Germany, Hong Kong,

Singapore, Australia, and New Zealand.

       277.    As detailed below, many of those investigations have already resulted in

settlements and fines totaling over $11 billion, as well as the release of orders, notices,

agreements, and reports detailing exactly how Defendants colluded to manipulate the FX market.

Many of those and other government investigations are still ongoing, which on information and

belief will yield similar results. The contents of the orders, notices, agreements, and reports

resulting from governmental investigations of FX manipulation are hereby incorporated by

reference in this Complaint.

               1.       The DOJ Plea Agreements with Barclays, BNP Paribas, Citi,
                        JPMorgan, RBS, and UBS

       278.    Around the fall of 2013, the U.S. Department of Justice (“DOJ”) Criminal and

Antitrust Divisions launched broad civil and criminal investigations into Defendants’

manipulation of the FX market. In an interview, then-U.S. Attorney General Eric Holder stated

that “[w]e’ve recognized that this is an extremely consequential investigation,” and that “[t]he




                                               - 104 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 139 of 377



manipulation we’ve seen so far may just be the tip of the iceberg.”109 The then-Attorney General

added that the DOJ was “taking a leading role” in this “truly global investigation.”

       279.    The DOJ specifically targeted these Defendants, including but not limited to

Barclays, Citi, HSBC, JPMorgan, RBS, and UBS. Many of the banks were required to produce

documents and information relating to their FX operations pursuant to deferred prosecution and

non-prosecution agreements they entered with the DOJ in connection with its investigation into

manipulation of the LIBOR benchmark interest rate. According to Mythili Raman, the then-

acting head of the DOJ’s criminal division, “[t]he cooperation we have been able to secure as

part of our agreements in the Libor investigation has been very helpful to us in terms of holding

banks’ feet to the fire.”110 In addition, UBS approached the DOJ with incriminating documents

relating to the FX probe in hope of gaining immunity or leniency from the DOJ’s antitrust

prosecutions as the “first firm to cooperate.”111

       280.    The DOJ continued to press the Defendants for information on their FX

operations. In July 2014, the Financial Times reported that the DOJ offered immunity deals to

junior traders in London as they continued to investigate the rigging of FX rates by senior

traders.112 Then, around November 13, 2014, the DOJ reportedly gave the banks one month to



       109
            Ben Protess, Landon Thomas Jr., and Chad Bray, U.S. Investigates Currency Trades
by Major Banks, N.Y. Times (Nov. 14, 2013), http://dealbook.nytimes.com/ 2013/11/14/u-s-
investigates-currency-trades-by-major-banks/.
       110
           David McLaughlin and Tom Schoenberg, Banks Aid U.S. Forex Probe, Fulfilling
Libor Accords, Bloomberg (Jan. 22, 2014), http://www.bloomberg.com/news/articles/2014-01-
23/banks-aid-u-s-forex-probe-fullfilling-libor-accords.
       111
           Jamie McGeever, UBS seeks first-mover immunity in U.S. currency probe, Reuters
(Feb. 7, 2014), http://www.reuters.com/article/2014/02/07/us-ubs-forex-
idUSBREA161UN20140207.
       112
           Daniel Schäfer, Caroline Binham, and Kara Scannell, Junior Traders Offered
Immunity in Forex Probe, Financial Times (July 13, 2014), http://on.ft.com/2DaDP1P.


                                               - 105 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 140 of 377



provide a full accounting of any misconduct.113 Then-Attorney General Eric Holder stated at

that time that he expected the DOJ to conclude its investigation “relatively soon,” and would

move toward civil and criminal resolutions.

       281.    Since that time, the DOJ’s investigation uncovered new avenues of potential

manipulation, including reports that HSBC leaked confidential FX-related information to a major

hedge fund.114 By February 2015, the DOJ had reportedly grown more certain that they had

evidence to support criminal charges of collusive conduct by Barclays, Citi, JPMorgan, and RBS

in particular, and was insisting that those banks enter guilty pleas in order to settle the cases

against them.115 In March 2015, the DOJ was reported to be seeking $1 billion each from the

banks that it was investigating.116 The DOJ also confirmed that it was preparing cases against

individual current and former employees of the banks.

       282.    On May 20, 2015, the DOJ announced the first formal results of its

investigations—felony guilty pleas entered by Defendants Barclays, Citi, JPMorgan, RBS, and




       113
           David McLaughlin, U.S. Said to Give Banks December Deadline in FX Probe,
Bloomberg (Nov. 13, 2014), http://www.bloomberg.com/news/articles/2014-11-13/u-s-said-to-
give-banks-december-deadline-in-fx-probe.
       114
            Katie Martin, Chiara Albanese, and David Enrich, Justice Department Investigating
Possible HSBC Leak to Hedge Fund, Wall St. J. (Nov. 25, 2014), http://www.wsj.com/articles/
justice-department-investigating-possible-hsbc-leak-to-hedge-fund-1416953090.
       115
            Davlin Barrett and Christopher Matthews, U.S. Seeks Guilty Pleas From 4 Banks in
Currency Antitrust Probe, Wall St. J. (Feb. 10, 2015), http://www.wsj.com/articles/u-s-seeks-
guilty-pleas-from-4-banks-in-currency-antitrust-probe-1423616204; Ben Protess and Jessica
Silver-Greenberg, Justice Department Is Seeking Felony Pleas by Big Banks in Foreign
Currency Inquiry, N.Y. Times (Feb. 9, 2015), http://dealbook.nytimes.com/ 2015/02/09/u-s-is-
seeking-felony-pleas-by-big-banks-in-foreign-currency-inquiry/?_r=0.
       116
          Keri Geiger and Greg Farrell, U.S. Is Seeking Billions From Global Banks in
Currency Manipulation Settlement, Bloomberg (Mar. 13, 2015), http://www.bloomberg.
com/news/articles/2015-03-13/u-s-said-to-start-at-1b-a-bank-to-settle-currency-probe.


                                                - 106 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 141 of 377



UBS.117 Those Defendants also agreed to pay massive criminal fines: $925 million for Citi,

$650 million for Barclays, $550 million for JPMorgan, $395 million for RBS, and $203 million

for UBS.

       283.    Barclays, Citi, JPMorgan, and RBS each pleaded guilty to conspiring to

manipulate prices for U.S. Dollars and Euros exchanged in the FX market. Specifically, the DOJ

found that those four Defendants “entered into and engaged in a conspiracy to fix, stabilize,

maintain, increase or decrease the price of, and rig bids for, the EUR/USD currency pair

exchange in the FX Spot Market by agreeing to eliminate competition in the purchase and sale of

the EUR/USD currency pair in the United States and elsewhere.”118 The conspiracy was carried

out in electronic chat rooms, such as “The Cartel” and “The Mafia,” by “various means and

methods, including . . . coordinating the trading of the EUR/USD currency pair in connection

with European Central Bank and World Markets/Reuters benchmark currency fixes which

occurred at 2:15 PM (CET) and 4:00 PM (GMT) . . . and refraining from certain trading

behavior, by withholding bids and offers, when one conspirator held an open risk position, so

that the price of the currency traded would not move in a direction adverse to the conspirator

with an open risk position.” The DOJ found that the conspiracy had a direct effect on trade and

commerce within the United States, as well as on U.S. import trade and commerce, and was

carried out, in part, within the United States.



       117
            DOJ Press Release, Five Major Banks Agree to Parent-Level Guilty Pleas (May 20,
2015), http://www.justice.gov/opa/pr/five-major-banks-agree-parent-level-guilty-pleas.
       118
            Plea Agreement, U.S. v. Barclays PLC (D. Conn. May 20, 2015), http://www.justice.
gov/file/440481/download; Plea Agreement, U.S. v. Citicorp (D. Conn. May 20, 2015),
http://www.justice.gov/file/440486/download; Plea Agreement, U.S. v. J.P. Morgan Chase &
Co. (D. Conn. May 20, 2015), http://www.justice.gov/file/440491/download; Plea Agreement,
U.S. v. The Royal Bank of Scotland PLC (D. Conn. May 20, 2015), http://www.justice.gov/
file/440496/download.


                                                  - 107 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 142 of 377



       284.    In addition, the DOJ found that Barclays, Citi, and JPMorgan,119 “through [their]

currency traders and sales staff, also engaged in other currency trading and sales practices in

conducting FX Spot Market transactions with customers [including] (i) intentionally working

customers’ limit orders one or more levels . . . away from the price confirmed . . . ; (ii) including

sales markup . . . to prices given to customers . . . ; (iii) accepting limit orders from customers

and then informing those customers that their orders could not be filled . . . when in fact the

defendant was able to fill the order but decided not to do so because the defendant expected it

would be more profitable not to do so; and (iv) disclosing non-public information regarding the

identity and trading activity of the defendant’s customers to other banks or other market

participants, in order to generate revenue for the defendant at the expense of its customers.”

       285.    In the sentencing memoranda for RBS, Barclays, Citi, and JPMorgan, the

government revealed that the banks had brought “certain evidence to the attention of the United

States concerning a potential antitrust conspiracy in the FX Spot Market, separate from the

conspiracy charged in the Information, and involving different currencies.”120 After reporting




       119
             For RBS, the plea agreement revealed that it admitted to “(i) intentionally working
customers’ limit orders one or more levels, or ‘pips,’ away from the price confirmed with the
customer; and (ii) disclosing non-public information regarding the identity and trading activity of
the defendant’s customers to other banks or other market participants, in order to generate
revenue for the defendant at the expense of its customers. The defendant also engaged in the
following conduct: (iii) intentionally altering the rates provided to certain of its customers
transacting FX over a trading platform disclosed to the United States in order to generate rates
that were systematically more favorable to the defendant and less favorable to customers; and
(iv) in connection with the FX component of a single corporate transaction, trading ahead of a
client transaction so as to artificially affect the price of a currency pair and generate revenue for
the defendant, and to affect or attempt to affect FX rates, and in addition misrepresenting market
conditions and trading to the client.”
       120
          See, e.g., Sentencing Memorandum and Motion for Departure, U.S. v. J.P. Morgan
Chase & Co., 3:15-CR-0079, Dkt. No. 38 (D. Conn. Dec. 1, 2016).


                                                - 108 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 143 of 377



this fact, Bloomberg noted that “prosecutors were looking into whether banks conspired to fix

prices quoted to clients for buying and selling currencies, known as a bid/ask spread.”121

       286.         On January 5, 2017, Judge Stefan Underhill of the U.S. District Court for the

District of Connecticut sentenced Barclays, Citi, JPMorgan, and RBS and ordered them to

collectively pay $2.5 billion in fines, as well as to serve a three year term of probation. As

reported by Bloomberg, “Citigroup will pay $925 million, Barclays $650 million, JPMorgan

$550 million and RBS $395 million.”122 At sentencing, Judge Underhill remarked that

“[m]ischief will be best deterred if the people responsible are not only fired but that any

compensation made to them that was triggered by the wrongful conduct, for example bonuses,

are clawed back or disgorged.” He also opined that “[f]rankly I would encourage the

government to consider prosecution of individuals.”

       287.         Defendant UBS, which had entered a non-prosecution agreement with the DOJ in

connection with investigations of manipulation of LIBOR benchmarks, was found to have

breached that agreement by engaging in illegal conduct in other financial markets, including

“manipulation of, or fraud in, the foreign exchange spot . . . market.”123 Specifically, the DOJ

found that “UBS’s deceptive currency trading and sales practices in conducting certain FX

market transactions, as well as its collusive conduct in certain FX markets, violated its December

2012 non-prosecution agreement resolving the LIBOR investigation.”124 UBS in turn “agreed to


       121
          Erik Larson, Tom Schoenberg, & Chris Dolmetsch, As Big Banks’ FX Case Ends,
Judge Urges Probe of Traders, Bloomerg (Jan 5, 2017), https://www.bloomberg.
com/news/articles/2017-01-05/rbs-jpm-citi-barclays-fined-2-5-billion-in-fx-rigging-case.
       122
              Id.
       123
            Plea Agreement, U.S. v. UBS AG (D. Conn. May 20, 2015), https://www.justice.gov/
file/440521/download.
       124
            DOJ Press Release, Five Major Banks Agree to Parent Level Guilty Pleas (May 20,
2015), https://www.justice.gov/opa/pr/five-major-banks-agree-parent-level-guilty-pleas.


                                                  - 109 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 144 of 377



plead guilty to a one-count felony charge of wire fraud in connection with a scheme to

manipulate LIBOR and other benchmark interest rates.”

       288.    On January 25, 2018, BNP Paribas pleaded guilty to conspiring to fix prices in the

foreign exchange market in violation of the Sherman Act.125 Between September 2011 and July

2013, BNP Paribas “conspired to suppress and eliminate competition by fixing prices in Central

and Eastern European, Middle Eastern and African (CEEMEA) currencies.”

       289.     BNP Paribas agreed to pay a criminal fine of $90 million as part of its sentence.

The criminal information alleged that BNP Paribas and its co-conspirators 1) entered into “non-

bona fide trades among themselves on an electronic FX trading platform, for the sole purpose of

manipulating prices;” 2) canceling or offsetting the non-bona fide trades to hide them from other

market participants; 3) “coordinated on the price, size, and timing of their bids and offers on an

electronic FX trading platform in order to manipulate prices;” 4) agreeing to refrain from trading

where one co-conspirator had greater need to buy or sell than the others, preventing them from

adversely affecting prices for each other; 5) coordinating trading to affect fix prices; 6) agreeing

on pricing to quote to customers; and 6) doing all of that through “private chat rooms, phone

calls, text messages, other personal cell phone applications, and in-person meetings.”126 The

plea agreement was approved on May 30, 2018.127




       125
            DOJ Press Release, BNP Paribas US Inc. Pleads Guilty to Antitrust Conspiracy (Jan.
26, 2018), https://www.justice.gov/opa/pr/bnp-paribas-usa-inc-pleads-guilty-antitrust-
conspiracy.
       126
           Statement of Information, U.S. v. BNP Paribas USA, Inc., 18-cr-0061, Dkt. No. 2
(S.D.N.Y. Jan. 25, 2018).
       127
            Stewart Bishop, BNP Paribas’ $90M Forex Rigging Plea Deal OK’d, Law360 (May
30, 2018), https://www.law360.com/competition/articles/1048702/bnp-paribas-90m-forex-
rigging-plea-deal-ok-d.


                                               - 110 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 145 of 377



         290.      Since March 23, 2015, the court in In re FX has partially stayed discovery in that

case, in order to accommodate the DOJ’s ongoing investigation. Id., Dkt. No. 274. The

discovery stay means that there will likely be more evidence of Defendants’ conspiracy to

manipulate the FX market forthcoming from the DOJ’s investigation.

                   2.     The DOJ Indictments of individual traders

         291.      The DOJ has also brought criminal charges against individual employees and

former employees of Defendants for their role in manipulating the FX market.

         292.      Criminal guilty pleas by Jason Katz (Barclays and BNP Paribas) and

Christopher Cummins (Citi). On January 4, 2017, the DOJ filed criminal antitrust charges

against Jason Katz, a former FX trader at Barclays and BNP Paribas.128 The government alleged

that Katz “knowingly enter[ed] into and engag[ed] in a combination and conspiracy to suppress

and eliminate competition for Central and Eastern European, Middle Eastern, and African

Emerging Markets Currencies.” Katz pleaded guilty on the same day.129

         293.      The government alleged that Katz and “[v]arious financial institutions and

individuals,” effected their conspiracy by entering into non-bona fide trades among themselves

on an electronic FX trading platform, by agreeing to offset or cancel the non-bona fide trades to

hide them from other market participants, by coordinating on the price, size, and timing of their

bids and offers to manipulate prices, by agreeing to refrain from trading when one conspirator

had a greater need to buy or sell than the others, coordinating trading to manipulate fixes,

coordinating trading to trigger limit orders, and agreeing on pricing to quote to specific

customers. Katz and his co-conspirators implemented these tactics by communicating in chat


         128
                Statement of Information, U.S. v. Katz, 17-cr-0003, Dkt. No. 2 (S.D.N.Y. Jan. 14,
2017).
         129
                Plea Agreement, U.S. v. Katz, 17-cr-0003, Dkt. No. 6 (S.D.N.Y. Jan. 14, 2017).


                                                 - 111 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 146 of 377



rooms, by phone calls, text messages, and in-person meetings. They concealed their coordinated

conduct by using code names for specific customers and by using cell phones instead of business

lines. Indeed, as alleged in the In re FX Third Consolidated Amended Class Action Complaint

(“TAC”),
       130


       294.     On January 12, 2017, Christopher Cummins, a former FX trader for Citigroup,131

also pleaded guilty to criminal charges that he had conspired to manipulate prices in the Central

and Eastern European, Middle Eastern, and African Emerging Markets currencies; i.e., that he

was part of the same conspiracy as Katz.132

       295.     Criminal indictment of Akshay Aiyer (JPMorgan). On May 10, 2018, Akshay

Aiyer, a former FX trader with JPMorgan, was indicted in federal court “for conspiring to fix

prices and rig bids and offers in Central and Eastern European, Middle Eastern, and African

(“CEEMEA”) currencies, which were generally traded against the U.S. dollar and the euro.”133

In furtherance of this conspiracy, from at least as early as October 2010 through at least July

2013, Aiyer coordinated with other New York-based CEEMEA traders working for rival banks,

including Jason Katz and Christopher Cummins, “to suppress competition in order to increase

each trader’s profits and decrease each trader’s losses.” In particular, Aiyer and his co-

conspirators engaged in “near-daily” conversations through private electronic chat rooms,

       130
             TAC ¶¶ 137, 387.
       131
           Stewart Bishop, Ex-Citigroup trader cops to forex manipulation, Law360 (Jan 12,
2017), https://www.law360.com/competition/articles/880488/ex-citigroup-currency-trader-cops-
to-forex-manipulation.
       132
            See Statement of Information, U.S. v. Cummins, 17-cr-0026, Dkt. No. 2 (S.D.N.Y.
Jan. 12, 2017).
       133
            DOJ Press Release, Former Currency Trader Indicted for Participating in Antitrust
Conspiracy (May 10, 2018), https://www.justice.gov/opa/pr/former-currency-trader-indicted-
participating-antitrust-conspiracy.


                                              - 112 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 147 of 377



telephone calls, and text messages, “in which they exchanged trading positions, confidential

customer information, planned pricing for customer orders, and other categories of competitively

sensitive information.” They then used this information to coordinate their live trading in

CEEMEA currencies, and took affirmative steps throughout the conspiracy to conceal their

anticompetitive behavior such as “using code names when discussing customers, communicating

with each other using text messages and other cell phone applications, calling one another on

personal cell phones during work hours, and meeting in person in the Southern District of New

York to discuss particular customers and trading strategies.”134

       296.     Criminal indictments and trial of Richard Usher (JPMorgan and RBS), Rohan

Ramchandani (Citi) and Christopher Ashton (Barclays). On January 10, 2017, Richard Usher

(former Head of G11 FX Trading-UK at RBS, as well as former Managing Director at

JPMorgan), Rohan Ramchandani (former Managing Director and head of G10 FX spot trading at

Citi), and Christopher Ashton (former Head of Spot FX at Barclays) were indicted for conspiring

to fix prices and rig bids for U.S. dollars and euros exchanged in the FX spot market.135 The

charge accuses the three defendants of using chat rooms, electronic messages, and telephone

calls to coordinate their collusion. The charged conduct was aimed explicitly at controlling

prices, influencing the benchmark rates, and coordinating their trading activity to move the

market in ways that garner profits for Defendant banks. The three waived extradition and

appeared in federal court in Manhattan.136


       134
              Indictment, U.S. v. Aiyer, 18-cr-0333, Dkt. No. 1 (S.D.N.Y. May 10, 2018).
       135
           DOJ Press Release, Three Former Traders for Major Banks Indicted in Foreign
Currency Exchange Antitrust Conspiracy (Jan. 10, 2017), https://www.justice.gov/opa/pr/three-
former-traders-major-banks-indicted-foreign-currency-exchange-antitrust-conspiracy.
       136
             Chad Bray, Ex-Traders in Britain Face Currency-Rigging Charges in U.S., N.Y.
Times (June 13, 2017), https://www.nytimes.com/2017/06/13/business/dealbook/currency-usd-
trader-britain-exchange.html.


                                              - 113 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 148 of 377



       297.      On May 4, 2018, the U.S. District Court for the Southern District of New York

refused to dismiss the charges brought against Usher, Ramchandani, and Ashton, finding that the

indictment set forth a per se violation of the Sherman Act.137 On September 24, 2018, the Court

denied defendants’ motion in limine and held that prosecutors could inform the jury at trial that

the former employers of these traders, including Defendants Barclays, JPMorgan and Citi, had

themselves pled guilty to FX price-fixing.138

       298.      Usher, Ramchandani, and Ashton’s criminal trial began on October 10, 2018.

Matt Gardiner, a former FX trader at UBS, was called as the government’s key fact witness at

trial. Shortly after news of the FX scandal broke in late 2013, Gardiner had approached UBS

and offered to assist in the internal investigation that UBS was undergoing in cooperation with

the U.S. government. Gardiner was interviewed by the DOJ and FBI in early December 2013,

and entered into a non-prosecution agreement with the government in August 2015.139

       299.      Gardiner testified at trial that, beginning in December 2007 and continuing until

early 2013, he was an active participant in The Cartel chatroom with these three defendants

wherein they colluded to share confidential client order information and coordinate trading for

the purpose of manipulating EUR/USD prices. The prosecution introduced transcripts of these

chat sessions, and played audio recordings of calls that Gardiner had with the defendants in

which they planned how to most effectively manipulate EUR/USD, the most traded currency pair

in the world.



       137
           See, e.g., Decision & Order, U.S. v. Usher, et al., 17-cr-0019-RMB-1, Dkt. No. 95
(S.D.N.Y. May 4, 2018).
       138
           See, e.g., Decision & Order, U.S. v. Usher, et al., 17-cr-0019-RMB-1, Dkt. No. 152
(S.D.N.Y. September 24, 2018).
       139
              Trial Transcript at 414-16, 422, U.S. v. Usher, et al., No. 17-cr-19 (S.D.N.Y.).


                                                - 114 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 149 of 377



        300.      Beginning in the later half of 2000, Gardiner worked as a GBP currency trader at

Citi New York, and in 2004, he went to work at Citi London where he interacted frequently with

Ramchandani. In 2007, Gardiner joined Barclays London to trade EUR/USD and he stayed in

contact with Ramchandani and others at Citi using Reuters and Bloomberg chatrooms.140

Gardiner met Usher in late 2009 through a mutual friend and by December 2007, Gardiner was

chatting with Usher and Ramchandani in The Cartel chatroom every working day, with Gardiner

testifying that “[i]t was open from when I got to the office and logged into Bloomberg until I left.

So it’s fair to say all day.”141

        301.      At Barclays, Gardiner was tasked with growing the EUR/USD desk.142 He was

“responsible for every eurodollar trade,” and had “complete discretion” to make such trades.143

When he started at Barclays, Gardiner testified that he participated in “10, 15” chatrooms a day,

and that number “grew quite quickly” during his time there.144 Towards the end of his time at

Barclays, Gardiner served as co-head of the EUR/USD trading desk with Ashton. When

Gardiner left to join UBS in late 2011, Ashton took over as head of the eurodollar desk at

Barclays and became a member of The Cartel chatroom.145

        302.      The Cartel members agreed “not to deliberately trade to each other’s

disadvantage, to share information openly and honestly and, where possible, help each other

avoid losses and make profits.”146 Gardiner would share his open position with the defendants


        140
               Id. at 324-28, 374-76.
        141
               Id. at 378-79, 405.
        142
               Id. at 330.
        143
               Id. at 343-44.
        144
               Id. at 379.
        145
               Id. at 694.
        146
              Id. at 406.


                                                - 115 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 150 of 377



when he needed help exiting it, and per the agreement, these traders were expected not to trade

against each other once an open position was revealed.147 The Cartel members generally

honored this agreement, and being in The Cartel felt like being on a “small team in very choppy

seas.”148 “Being a good trader means that you make profit for your bank and, therefore, for

yourself. So overall, being in this chat helped me do that I believe.”149

       303.      Between December 2007 and at least September 2013, chatroom transcripts,

audio recordings, trading history spreadsheets, and testimony presented at trial show that the

Cartel members engaged in a range of collusive conduct aimed at manipulating FX prices

including: (1) exchanging “ammo” prior to a fix; (2) “double” or “triple” teaming the

WMR/ECB fix by coordinating their trading at the time of the fix; (3) “matching off” or netting

orders between traders so as not to execute such orders in the fix measurement period; and (4)

manipulating the EUR/USD spot price throughout the day.

       304.      Gardiner was shown several Bloomberg chat transcripts in which Cartel members

exchanged “ammo” in the minutes leading up the WMR and ECB fixes. When two or more

Cartel members were on the same side of the trade pre-fix, e.g., two traders that had an open

short position, they would often consolidate their orders with a single trader to more effectively

manipulate the fix price. “In the case of giving ammo, it’s literally transferring one volume to

another trader.”150 For instance, on December 22, 2008, Ramchandani offers to give his ECB

fixing volume to Usher for him to trade. After the fix, Usher wrote “I thank you all,” and




       147
             Id. at 425.
       148
             Id. at 505.
       149
             Id. at 506.
       150
              Id. at 604.


                                              - 116 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 151 of 377



Ramchandani replied, “1 team.”151 Usher made around $750,000 on his trade.152 Later in the

same chat, Usher discussed trading 110 million euros in “ammo” to Ramchandani prior to the

WMR fix, which Ramchandani then used to influence price at the fix. After the fix, the Cartel

members congratulated Ramchandani, with Usher writing “share the love” and Gardiner writing

“Merry Christmas from Rich & Foss.”153 Gardiner estimated that Ramchandani made around

$350,000 on that trade.154

       305.      Other times when two or more members of the Cartel had open positions on the

same side of the trade, they would “double team” or “triple team” the fix, i.e., they would

coordinate their trading such that they could drive the fix price higher or lower, depending on

whether they were long or short EUR/USD. For example, in a chat that occurred on January 17

and 18, 2011, Usher announced that he was 400 million euros on the “left hand side,” i.e., he

would be selling 400 million euros at the ECB fix.155 Gardiner then announced that he was on

the left hand side as well, and would be selling 300 million euros at the fix. Gardiner and Usher

then had a phone call in which they agreed to “double team” the fix. After the fix, Gardiner

wrote in chat: “Turned out nice.” Ramchandani congratulated them both: “Nice work boys.”156

       306.      When Cartel members were expecting to trade opposing sides of a fix, they would

often coordinate to “match off” their trades prior to the fix so that they did not end up trading

against each other. For instance, in a June 27, 2011 Bloomberg chat, Usher and Ramchandani

announced prior to the ECB fix that they were both on the “left hand side,” i.e., they would be

       151
              Id. at 608-9.
       152
              Id. at 614.
       153
              Id. at 612.
       154
              Id. at 613.
       155
              Id. at 677-78.
       156
              Id. at 683.


                                               - 117 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 152 of 377



selling at the fix.157 Gardiner was on the “right hand side,” but instead of buying at the fix, he

did a “match trade” with Usher whereby Usher sold Gardiner 62 million euro prior to the fix.158

Gardiner testified that he believed his matching trade affected the ECB fix price on this

occasion.159

       307.          The prosecution also introduced into evidence several Bloomberg chats showing

that Cartel members manipulated EUR/USD spot prices on a daily basis. Around once or twice a

day, Gardiner and other Cartel members would announce their “open position” or “open risk.”

When a Cartel member sold euros to a customer or bought euros from a customer, that Cartel

member would then have an open position, either long or short, which they would need to close

by purchasing or selling euros. If the market price moved adversely to the Cartel member before

they could close their position, they would suffer a loss. Thus, Cartel members would announce

their open positions so that other Cartel members would not trade against them and adversely

affect the price. For instance, on December 13, 2007, Usher informed Gardiner in a Bloomberg

chatroom that he had an 80 million euro open short position, i.e., Usher needed to purchase euros

and therefore did not want the price to increase.160 Gardiner testified that, even though it would

have been beneficial for him to buy euros in this instance, he did not buy euros because he,

Usher and the other Cartel members agreed no “to move the market against . . . the trader who

expressed the open position.”161 “It was a gentleman’s agreement.”162 Later that day, Usher



       157
               Id. at 636.
       158
               Id. at 643.
       159
               Id. at 645.
       160
               Id. at 394.
       161
               Id.
       162
               Id. at 395.


                                                  - 118 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 153 of 377



reciprocated by warning Gardiner that the Eurodollar was about to “get hit hard in ten

minutes.”163

       308.      In addition to announcing their open positions, Cartel members would use code

words to disclose which customers they were trading on behalf of. On February 15, 2010,

Gardiner announced to the group that he had an open short position and needed help, but about

one-and-a-half minutes later announced that he was in the “clear.”164 Usher asked him who his

customer was, and Gardiner wrote it was “a bit of a coin toss I’d say.”165 Gardiner testified that

“coin toss” was code for the People’s Bank of China, and that over time he used other code

words such as “heads up” and “big boy” to refer to this bank in chats. “Simply put, it was just

generally—everyone was doing it … everyone wanted to know when the big market-moving

customers were trading.”166

       309.      As further evidence that members of the Cartel chatroom influenced the WMR

and ECB fix prices, the government’s data analytics expert, Jeremy Tilsner, analyzed their

trading data during the fix measurement periods.167 The data showed that on days analyzed, the

Cartel members’ trades made up a substantial portion of the trading volume that occurred during

the ECB and WMR fixing windows. For instance, on June 20, 2011, in the minute leading up

the ECB fix, Ramchandani and Usher sold a total of 290 million euros, which comprised 62.77%

of all euro selling on the EBS platform that occurred in that one-minute window.168 Similarly,


       163
              Id. at 397.
       164
              Id. at 471.
       165
              Id. at 473.
       166
              Id. at 479.
       167
          Id. at 1363. Mr. Tilsner pulled such trading data from an electronic trading platform
exchange known as EBS, which is “the largest platform” for trading the euro. Id. at 148.
       168
              Id. at 1370-71.


                                              - 119 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 154 of 377



on November 13, 2008, Usher, Ramchandani and Gardiner purchased a total of 205 million euro

during the WMR fixing window, which comprised a total of 52.16% of all euro buying on EBS

during that time period.169

       310.      Gardiner testified that between December 2007 and early 2013 he understood, in

theory, that bank compliance or management could read his chats. But in practice, he never met

with compliance and did not believe anyone at the bank was reviewing his chats or listening to

his phone calls.170

       311.      Gardiner recalled that in the first half of 2012 while he was at UBS, “[t]here was a

general sense of concern amongst traders in all currencies pairs” stemming from the LIBOR

scandal, “and it raised the question generally speaking of whether collusion around the fix . . .

was a problem in foreign exchange trading.”171 Additionally, during the same time period,

Gardiner’s supervisor at UBS, Niall O’Riordan, told him not to use the word “fix” when chatting

with other banks “because it might be flagged by compliance” and it would save O’Riordan “a

lot of aggravation.”172 Gardiner testified that after this conversation, he would still talk in chats

but he would not use the word “fix,” he would instead use “fix” code words like “pick un,”

“trout,” or “tromf.”173 In a July 2, 2012 Bloomberg chat, after Usher asked if there was “[a]ny

pick un” and matched off a trade with Ramchandani, Usher wrote: “for compliance purpose, no

collusion going on here” and laughed.174



       169
              Id. at 1389.
       170
              Id. at 477, 781.
       171
              Id. at 771.
       172
              Id. at 773.
       173
              Id. at 774.
       174
              Id. at 777.


                                                - 120 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 155 of 377



       312.      In mid-2012, Ashton left The Cartel chatroom because he was told by Barclays

compliance that he could no longer participate in “multibank chatrooms.”175 However, Gardiner

continued to chat with Ashton one-on-one, which Barclays compliance still allowed.176 When

compliance prohibited Ramchandani from accessing The Cartel chatroom in January 2013, he

also started engaging in one-on-one chats with Gardiner. In a January 31, 2013 Bloomberg chat,

Ramchandani wrote: “Guys, it’s been fun. We’re not allowed to have more than one on one

chats anymore. So I have to leave this room and will call you [individually].”177 Gardiner also

confirmed that the “gentlemen’s agreement” among the Cartel members continued into late

2013.178

       313.      Criminal conviction of Stuart Scott (HSBC). On December 7, 2011, Stuart Scott

and Mark Johnson of HSBC concocted a scheme to get Cairn Energy, a client, to engage in a

$3.5 billion GBP/USD transaction at 3 p.m. (before that day’s closing WM/R fix), so that

Johnson, Scott, and their cohorts could more easily manipulate prices in their favor—and without

the client’s knowledge—by front-running the transaction.179 The scheme involved Scott and

Johnson, who headed HSBC’s FX trading operations in Europe, encouraging FX traders in New

York to execute the front-running trades. Their scheme netted the bank more than $8 million

       175
              Id. at 781-82.
       176
              Id. at 782.
       177
              Id. at 788.
       178
             Id. at 788-89. On October 26, 2018, the jury acquitted Usher, Ramnchandani, and
Ashton of the charges against them. The higher standard for criminal liability and the role of
these individuals’ state of mind, among other things, distinguish the outcome in that trial of
individual traders from the claims here against the banks that employed them. As discussed
above, each of those bank defendants has already pleaded guilty to criminal charges by the DOJ
for conspiring to manipulate the FX market.
       179
            Patricia Hurtado and Lananh Nguyen, Ex-HSBC Currency Trader Convicted of
Fraud for Front-Running, Bloomberg (Oct. 23, 2017), https://www.bloomberg.com/news/
articles/2017-10-23/ex-hsbc-currency-trader-is-convicted-of-fraud-for-front-running.


                                              - 121 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 156 of 377



dollars, which prompted Johnson to say “Ohhhh, fucking Christmas.”180 In another recorded

phone conversation between Johnson and Scott, they discussed how high they could ramp up the

price of sterling before Cairn would “squeal.”181 When Cairn approached HSBC regarding the

resultant change in price, Johnson informed the client that “a Russian name” had affected the

price. The case against Johnson went to trial in mid-2017, and he was convicted of fraud and

conspiracy on October 23, 2017. On April 26, 2018, Johnson was sentenced to 24 months

imprisonment for committing wire fraud and wire fraud conspiracy, to be followed by five years

supervised release.

       314.    HSBC has entered a deferred prosecution agreement for the Cairn scheme, as well

as another scheme to defraud an unidentified bank. HSBC agreed to pay $101.5 million dollars

to resolve these charges.182

       315.    During Johnson’s trial, Frank Cahill, who was terminated by Goldman Sachs as

alleged below, testified under a non-prosecution with the Department of Justice. Cahill was

offered immunity for conduct that included disclosing confidential information as well as

collusive activity to coordinate trading across multiple banks to impact the fixes—the subject

matter of this lawsuit—as it was “evident that global regulatory bodies believed that some of the




       180
            DOJ Press Release, Global Head Of HSBC’s Foreign Exchange Cash-Trading Desks
Arrested For Orchestrating Multimillion-Dollar Front Running Scheme (July 20, 2016),
https://www.justice.gov/usao-edny/pr/global-head-hsbc-s-foreign-exchange-cash-trading-desks-
arrested-orchestrating.
       181
           Patricia Hurtado, HSBC Traders Used Code Word to Trigger Front-Running, U.S.
Says, Bloomberg (Oct. 5, 2017), https://www.bloomberg.com/news/articles/2017-10-06/hsbc-
currency-unit-used-code-to-trigger-front-running-u-s-says.
       182
           DOJ Press Release, HSBC Holdings Plc Agrees to Pay More than $100 Million to
Resolve Fraud Charges (Jan. 18, 2018), https://www.justice.gov/opa/pr/hsbc-holdings-plc-
agrees-pay-more-100-million-resolve-fraud-charges.


                                             - 122 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 157 of 377



behavior on these chat rooms were unacceptable.”183 Of that trading, Cahill said “we were

certainly sharing information with other banks regarding the fix” and he “certainly hoped my

trading and the trading of other traders would influence the market which would benefit my

position.”184 Cahill was employed at HSBC at the time of the Cairn transaction, and he admitted

during trial that HSBC’s trading in advance of the December 7, 2011 fix was not in Cairn’s best

interest,185 demonstrating a recurring theme in the FX market: the bank, not the client, always

comes first.

       316.      Criminal indictment of Robert Bogucki (Barclays). Robert Bogucki, the former

head of foreign currency exchange trading in Barclay’s New York office was indicted on January

16, 2018 for defrauding and conspiring to defraud Hewlett-Packard, Inc. (“HP”) in connection

with HP’s purchase and subsequent sale of £6 billion worth of GBP/USD options from Barclays

in August 2011.186 These options gave Barclays the right, but not the obligation, to exchange

GBP/USD at a fixed rate. In September 2011, HP determined it would not need the options, so it

began to sell them back into the market, through Barclays, little by little. Later that month,

Bogucki advised HP it would be in their “best interest” to trade on specific days, and that

Barclays FX traders “were not touching the market.”




       183
               Trial Transcript at 984, 1031-33, U.S. v. Johnson, No. 16-cr-457-NCG-1 (E.D.N.Y.).
       184
               Trial Transcript at 1032-33, U.S. v. Johnson, No. 16-cr-457-NCG-1 (E.D.N.Y.).
       185
            Patricia Hurtado, Ex-HSBC Trader Says Boss Ordered Him to ‘Ramp’ Up Price of
Pound, Bloomberg (Oct. 5, 2017), https://www.bloomberg.com/news/articles/2017-10-05/ex-
hsbc-trader-says-boss-ordered-him-to-ramp-up-price-of-pound.
       186
           DOJ Press Release, Former Head of Barclays New York Foreign Exchange
Operation Indicted for Orchestrating Multimillion-Dollar Front-Running Scheme (Jan. 16,
2018), https://www.justice.gov/opa/pr/former-head-barclays-new-york-foreign-exchange-
operation-indicted-orchestrating-multimillion.


                                               - 123 -
         Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 158 of 377



         317.   In reality, Bogucki directed another Barclays FX trader that “it would be nice to

short, short ahead of” the planned unwind, so short they did.187 As Barclays executed HP’s sales,

its other FX traders traded in such a way as to depress the value of HP’s options, or, as Bogucki

said “offer this fucking shit down.” One trader informed Bogucki that he planned to “bash the

shit out of” and “spank the market” to depress the option value. Another trader discussed

“hammer[ing] the market lower.”188 Bogucki and the other Barclays traders agreed to blame the

drop in price on the activity of other banks. DOJ alleges that Barclays made millions off of the

fraud.

         318.   The DOJ filed a superseding indictment against Bogucki in March 2018,

recharging him under the Financial Institutions Reform, Recovery and Enforcement Act

(“FIRREA”) due to concerns that the fraud charge against Bogucki was time-barred.189

Bogucki’s jury trial began on February 21, 2019.190

                3.     The CFTC Orders on Barclays, Citi, HSBC, JPMorgan, RBS, and
                       UBS

         319.   The Commodity Futures Trading Commission (“CFTC”) is an independent U.S.

government agency that regulates futures, options, and swaps. The CFTC’s stated mission is to

“foster open, transparent, competitive, and financially sound markets, to avoid systemic risk, and


         187
          Indictment, U.S. v. Bogucki, 5:18-cr-0021-EJD, Dkt. No. 1 (N.D. Cal. Jan. 16, 2018),
https://www.justice.gov/opa/press-release/file/1026696/download.
         188
           Stewart Bishop, Barclays Forex Boss Charged With Defrauding HP, Law360
(January 17, 2018), https://www.law360.com/articles/1002692/barclays-forex-boss-charged-
with-defrauding-hp.
         189
              Dean Seal, Ex-Barclays Trader Slams DOJ’s ‘Futile’ FIRREA Indictment, Law360
(April 27, 2018), https://www.law360.com/articles/1038291/ex-barclays-trader-slams-doj-s-
futile-firrea-indictment.
         190
            Cara Bayles, Judge Slams DOJ Jury Trial Bid In Ex-Barclays Trader Case, Law360
(June 19, 2018), https://www.law360.com/articles/1054741/judge-slams-doj-jury-trial-bid-in-ex-
barclays-trader-case.


                                              - 124 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 159 of 377



to protect the market users and their funds, consumers, and the public from fraud, manipulation,

and abusive practices related to derivatives and other products that are subject to the Commodity

Exchange Act.”191

       320.    Around 2013, the CFTC launched an investigation into whether certain banks had

manipulated the FX market in violation of the Commodity Exchange Act (“CEA”). On

November 11, 2014, the CFTC entered into five separate Orders against Defendants Citi, HSBC,

JPMorgan, RBS, and UBS.192 And on May 20, 2015, the CFTC entered a similar Order against

Defendant Barclays, which reportedly pulled out of prior settlement discussions with the CFTC

and other regulators due to concerns about civil liabilities and the potential of having its New

York banking license revoked.193 The CFTC concluded that these Defendants violated the CEA

by conspiring with other banks to manipulate FX benchmark rates, including the WM/Reuters

Closing Rate. The CFTC levied substantial civil penalties on each of these Defendants: $400

million on Barclays, $310 million each on Citi and JPMorgan, $290 million each on RBS and

UBS, and $275 million on HSBC.

       321.    The CFTC found that each of these Defendants “by and through certain of [their]

FX traders, at times sought to benefit its own trading positions or those of certain FX traders at

other banks by attempting to manipulate and aiding and abetting certain traders at other banks in




       191
         CFTC, Mission & Responsibilities, http://www.cftc.gov/About/
MissionResponsibilities/index.htm.
       192
            CFTC Press Release No. 7056-14, CFTC Orders Five Banks to Pay over $1.4 Billion
in Penalties for Attempted Manipulation of Foreign Exchange Benchmark Rates (Nov. 12,
2014), http://www.cftc.gov/PressRoom/PressReleases/pr7056-14.
       193
          CFTC Press Release No. 7181-15, Barclays to Pay $400 Million Penalty to Settle
CFTC Charges of Attempted Manipulation and False Reporting of Foreign Exchange
Benchmark Rates (May 20, 2015), http://www.cftc.gov/PressRoom/PressReleases/pr7181-15.


                                              - 125 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 160 of 377



their attempts to manipulate certain foreign exchange benchmark rates.”194 Specifically,

Defendants’ FX traders “coordinated their trading with certain FX traders at other banks to

attempt to manipulate certain FX benchmark rates, including the 4 p.m. WM/Reuters Closing

Rate fixing period, to their benefit. These FX traders . . . and the other banks used private

electronic chat rooms to communicate and plan their attempts to manipulate the FX benchmark

rates for certain currency pairs.” In those electronic chat rooms, these Defendants also

“disclosed confidential customer order information and trading positions, altered trading

positions to accommodate the interests of the collective group, and agreed on trading strategies

as part of an effort by the group to attempt to manipulate certain FX benchmark rates.”

       322.    The CFTC found that this misconduct occurred because Defendants “failed to

adequately assess the risks associated with [their] FX traders participating in the fixing of certain

FX benchmark rates,” and “lacked adequate internal controls in order to prevent [their] FX

traders from engaging in improper communications with certain FX traders at other banks.”195

The CFTC also found that these Defendants “lacked sufficient policies, procedures and training

specifically governing participation in trading around the FX benchmarks rates; and had

inadequate policies pertaining to, or sufficient oversight of, their FX traders’ use of chat rooms

or other electronic messaging.” The CFTC observed that Citi, HSBC, and JPMorgan have each

since banned the use of multi-bank chat rooms by FX personnel.

       323.    The CFTC concluded that Barclays, Citi, HSBC, JPMorgan, RBS, and UBS each

violated the CEA in several ways: (i) by attempting to manipulate the price of a commodity in

       194
           See, e.g., Order Instituting Proceedings, In the Matter of Citibank, N.A., CFTC Dkt.
No. 15-03 (Nov. 11, 2014), https://cftc.gov/sites/default/files/groups/public/
@lrenforcementactions/documents/legalpleading/enfcitibankorder111114.pdf.
       195
            CFTC Press Release No. 7056-14, CFTC Orders Five Banks to Pay over $1.4 Billion
in Penalties for Attempted Manipulation of Foreign Exchange Benchmark Rates (Nov. 12,
2014), http://www.cftc.gov/PressRoom/PressReleases/pr7056-14.


                                               - 126 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 161 of 377



violation of CEA Sections 6(c), 6(d) and 9(a)(2) (7 U.S.C. §§ 9, 13b, and 13(a)(2) (2012)) and

Regulation 180.2, 17 C.F.R. § 180.2 (2014); (ii) by aiding and abetting the attempts of traders at

other banks to manipulate FX benchmark rates, in violation of CEA Section 13(a) (7 U.S.C. §

13c(a) (2012)); and (iii) as a principal responsible for the acts, omissions, and failures of any

traders who acted as their employees and/or agents, in violation of CEA Section 2(a)(1)(B) (7

U.S.C. § 2(a)(1)(B) (2012)), and Regulation 1.2 (17 C.F.R. § 1.2 (2014)).

       324.     The CFTC ordered that Barclays, Citi, HSBC, JPMorgan, RBS, and UBS

undertake remedial measures to improve their internal controls and procedures, including

monitoring systems to detect manipulation of FX benchmark rates, periodic audits of their FX

operations, supervision of FX trading desks, and ongoing training and reviews of FX traders.

       325.     The CFTC’s findings are supported by many specific examples of misconduct by

each of these Defendants, generally in the form of transcripts of chat room conversations that the

CFTC released with its Orders.

                4.     The FCA Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS

       326.     The Financial Conduct Authority (“FCA”) is an independent financial regulatory

body in the U.K., whose stated objectives are to “protect consumers,” “protect financial

markets,” and “promote competition.”196

       327.     The FCA launched its own investigation into the banks’ manipulation of the FX

market. On November 11, 2014, the FCA entered Final Notices on Defendants Citi, HSBC,

JPMorgan, RBS, and UBS.197 The FCA found that each of these Defendants violated the FCA’s

Principles of Business by failing to “control its trading operations in the G10 spot FX market,

       196
             FCA, What we do, http://www.fca.org.uk/about/what.
       197
           FCA Press Release, FCA fines five banks 1.1 billion for FX failings and announces
industry-wide remediation program (Nov. 12, 2014), http://www.fca.org.uk/news/fca-fines-five-
banks-for-fx-failings.


                                               - 127 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 162 of 377



with the result that traders in this part of its business were able to behave in a manner that put [its

own] interests ahead of the interests of its clients, other market participants and the wider UK

financial system.” The FCA levied substantial civil penalties on each of these Defendants:

$358 million on Citi, $343 million on HSBC, $352 million on JPMorgan, $344 million on RBS,

and $371 million on UBS.

       328.    The FCA found that Citi, HSBC, JPMorgan, RBS, and UBS each “allowed the

following behaviours to occur . . . (1) Attempts to manipulate the WMR and the ECB fix rates in

collusion with traders at other firms, for [its] own benefit and to the potential detriment of certain

of its clients and/or other market participants; (2) Attempts to trigger clients’ stop loss orders for

[its] own benefit and to the potential detriment of those clients and/or other market participants;

and (3) Inappropriate sharing of confidential information with traders at other firms, including

specific client identities and, as part of (1) and (2) above, information about clients’ orders.”

       329.    The FCA detailed the various techniques that each of these Defendants used to

accomplish this manipulation, including by “taking out the filth” or “clearing the decks” (netting

off orders with third parties who had positions in the opposition direction as Defendants’),

“giving you the ammo” (consolidating orders with a single trader to more effectively carry out a

manipulation strategy), “building” (transacting with third parties to increase the volume of orders

in the desired direction), and “overbuying” or “overselling” (increasing the volume traded at the

fix in the desired direction in excess of the amount necessary to manage risk).

       330.    The FCA held that these Defendants’ misconduct was “extremely serious” and

“had a very serious and adverse effect on markets . . . due to the fundamental importance of spot

FX benchmarks and intra-day rates for G10 currencies, their widespread use by market




                                                - 128 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 163 of 377



participants and the consequent negative impact on confidence in the spot FX market and the

wider UK financial system arising from misconduct in relation to them.”

       331.    On May 20, 2015, the FCA imposed its “largest ever financial penalty” of over

£284 million against Barclays for its failure to control its business practices in the FX market.

The FCA’s acting director of financial enforcement and market oversight Georgina Philippou

commented that “Barclays allowed a culture to develop which put the firm’s interests ahead of

those of its clients and which undermined the reputation and integrity of the UK financial

system.”198 The FCA found that from January 1, 2008 to October 15, 2013, Barclays traders

took advantage of failed systems to engage in many inappropriate practices, including

inappropriate sharing of client information, attempts to manipulate FX currency rates, collusion

with other traders. Even some of those in Barclays management were found to have overlooked

and participated in the inappropriate conduct, reflecting “a failure to embed the right values and

culture in Barclays’ FX business.”

       332.    The FCA found that Barclays traders formed collusive tight-knit groups with

individuals from other banks. These groups engaged in electronic communications, including

through chat rooms that were appropriately named phrases such as “the players.” Barclays

traders participated in such chat rooms and used information gathered from their accomplices to

make trades that benefited themselves. One chat room participant referred to other traders as

“the 3 musketeers” and commented “we all die together.” Barclays traders attempted to

manipulate the fix rates and trigger stop-orders. The manipulations, in particular, aimed to

prevent payouts on options that clients had purchased from Barclays. The market manipulation

was “to ensure that the rate at which the bank had agreed to sell a particular currency to its

       198
            FCA Press Release, FCA fines Barclays £284,432,000 for forex failings (May 20,
2015), https://www.fca.org.uk/news/fca-fines-barclays-for-forex-failings.


                                               - 129 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 164 of 377



clients was higher than the average rate at which it had bought that currency in the market to

ensure a profit for Barclays.” The effects the FCA also found the sharing of client information,

including client identities and orders, which created significant potential for client detriment.

                5.     The OCC Orders on BofA, Citi, and JPMorgan

       333.     The Office of the Comptroller of the Currency (“OCC”) is an independent bureau

of the U.S. Department of the Treasury which regulates and supervises all national banks and

federal savings associations. The OCC’s stated mission is to “ensure that national banks and

federal savings associations operate in a safe and sound manner, provide fair access to financial

services, treat customers fairly, and comply with applicable laws and regulations.”199

       334.     The OCC conducted an examination of several national banks for their

involvement in the manipulation of the FX market. On November 11, 2014, the OCC entered

Consent Orders against BofA, Citi, and JPMorgan.200 The OCC “identified certain deficiencies

and unsafe or unsound practices related to” each of those Defendants’ FX operations, and levied

substantial fines: $250 million on BofA, and $350 million each on Citi and JPMorgan.

       335.     Like the other regulators, the OCC found that these Defendants used electronic

messaging platforms to manipulate FX prices and benchmark rates, including by means of:

       (a) Discussions of coordinating trading strategies among the Bank’s traders and
       traders at others banks to manipulate the WM/Reuters spot FX benchmark rates or
       ECB spot FX reference rates to the benefit of the trader or the Bank or both and to
       the potential detriment to some of the Bank’s customers;

       (b) Discussions of trading, either alone or collusively, to trigger customers’ limit
       orders, such as stop loss or take profit orders, or customers’ barrier options for the
       trader or Bank’s benefit and to the potential detriment of such customers;

       199
              OCC, About the OCC, http://www.occ.gov/about/what-we-do/mission/index-
about.html.
       200
           OCC News Release No. 2014-157, OCC Fines Three Banks $950 Million for FX
Trading Improprieties (Nov. 12, 2014), http://www.occ.gov/news-issuances/newsreleases/2014/
nr-occ-2014-157.html.


                                               - 130 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 165 of 377




       (c) Discussions of trading in advance of pending customers’ orders for the trader
       or Bank’s benefit and to the potential detriment of such customers;

       (d) Discussions which resulted in disclosure of confidential Bank information,
       including the disclosure of information regarding customer order flows and
       proprietary Bank information, such as FX rate spreads.

       336.         The OCC found that BofA, Citi, and JPMorgan “had deficiencies in [their]

internal controls and had engaged in unsafe or unsound banking practices with respect to the

oversight and governance of [their] FX Trading,” which allowed the aforementioned practices to

occur. The OCC ordered that BofA, Citi, and JPMorgan implement extensive remedial

procedures, including effective controls, oversight, monitoring, surveillance, compliance testing,

and regular audits of its FX trading activities.

       337.         The OCC has also issued fines on individual traders. On January 11, 2017, the

OCC issued a notice of charges for prohibition and notice of assessment of civil money penalty

against Richard Usher, former Head of G10 Spot Trading at JPMorgan, and Rohan

Ramchandani, former Head of European Spot Trading at Citi.201 They were each fined $5

million “for violating the Sherman Antitrust Act, engaging in unsafe or unsound practices, and

breaching their fiduciary duties related to their conduct in the [FX] market.”202 The OCC found

that Usher and Ramchandani had “(i) coordinated trading in the EUR/USD currency pair in

connection with the World Markets/Reuters FOREX spot benchmarks and European Central

Bank reference rates (known as ‘fixes’); (ii) agreed to withhold bids and offers when one trader

in the conspiracy was actively trading so that the price of the currency would not move in a



       201
           OCC Press Release, OCC Issues Notice of Charges to Prohibit and Assess $5 Million
Penalty Against Two Foreign Exchange Traders (Jan. 11, 2017), https://www.occ.treas.gov/
news-issuances/news-releases/2017/nr-occ-2017-6.html.
       202
              Id.


                                                   - 131 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 166 of 377



direction adverse to the trader who was actively trading in the market; and (iii) disclosed,

discussed, and coordinated currency pair spreads to be quoted to customers.”203

       338.         On information and belief, the OCC’s investigations are still ongoing, and may

result in similar Orders and findings as to these and other Defendants.

                    6.     The FINMA Report on UBS

       339.         The Financial Market Supervisory Authority (“FINMA”) is an independent Swiss

government institution responsible for financial regulation, including the supervision of banks.

FINMA’s stated mandate is to “protect the interests of creditors, investors and insured persons

and to ensure the proper functioning of the financial markets.”204

       340.         In September 2013, UBS informed FINMA and other authorities that an internal

UBS investigation “had uncovered possible signs of manipulation, collusion, and other market

abusive conduct” in FX trading. FINMA initiated enforcement proceedings against UBS, and

released a Report of its findings on November 12, 2014.205 FINMA concluded that UBS

“repeatedly and over a long period of time at least attempted to manipulate foreign exchange

benchmarks and acted against the interests of its own clients.” FINMA held that by doing so,

UBS “seriously violated the requirements for proper business conduct and those for adequate

organization stipulated in supervisory law,” and imposed a fine of 134 million francs ($141

million USD).

       341.         Specifically, FINMA found that:

       [UBS’s FX traders] repeatedly and over longer periods of time at least attempted
       (or deliberately accepted the possibility of) manipulation of foreign exchange

       203
              Id.
       204
             FINMA, About FINMA, http://www.finma.ch/e/finma/Pages/Ziele.aspx.
       205
           FINMA Press Release, FINMA sanctions foreign exchange manipulation at UBS
(Nov. 12, 2014), http://www.finma.ch/e/aktuell/pages/mm-ubs-devisenhandel-20141112.aspx.


                                                  - 132 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 167 of 377



       benchmarks by aggressively executing trades of large volume so as to generate
       profits either for themselves or third parties. This was achieved due to exact
       timing of the execution of foreign exchange trades around the fixing window.
       The WMR 4pm fix, for instance, could be influenced by concentrating the bank’s
       own pre-positioning trades around the time slots just before or after the fix time
       slot. Depending on their risk appetite, traders would trade closer or further away
       from the fix time slot.

       342.    In addition:

       [UBS] repeatedly and unacceptably often acted against their clients’ and
       counterparties’ interests, particularly by: (i) triggering (“jamming”) of stop loss
       orders where client stop orders were actively triggered to the bank’s advantage,
       (ii) front running client orders by executing aligned orders in advance, (iii) partial
       fills where at least a part of the client’s profitable transaction in foreign exchange
       was credited to the bank, (iv) disclosure of confidential client information, (v)
       condoning actions in bad faith by third parties, (vi) occasional deceptive acts with
       regard to sales mark-ups, as well as excessive mark-ups associated with one of the
       bank’s products.

       343.    FINMA ordered that UBS take extensive corrective measures, including by

strengthening its compliance function, limiting and monitoring certain communication media,

prohibiting certain employee transactions, mandating regular internal audits, and strengthening

the whistle-blowing process.

       344.    In a later investigation made public on December 17, 2015, FINMA found that six

managers and traders formerly employed by UBS in the FX market “bore significant

responsibilities for the serious organisational shortcomings and improper conduct at UBS.” 206

The investigation established that those responsible for managing UBS’s FX trading knew of and

at times tolerated improper behaviors that was counter to their clients’ interests. In particular,

they knew of the collusive chat rooms but failed to control their use or implement any safeguards

to ensure compliance with any controls. The traders had repeatedly attempted to manipulate the

FX market; in particular, they had exchanged confidential client information, deliberately

       206
           FINMA Press Release, Foreign Exchange Manipulation: FINMA issues six industry
bans (Dec. 17, 2015), https://www.finma.ch/en/news/2015/12/20151217-mm-devisenhandel/.


                                               - 133 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 168 of 377



triggered stop-loss orders, and engaged in front running. Ultimately, the six guilty individuals

were issued industry bans. The two global heads of UBS’s foreign exchange trading and foreign

exchange spot trading were banned from holding senior management positions for four and five

years; according to industry insiders, Niall O’Riordan, former global head of forex spot trading,

and Chris Vogelesang, former global head of forex traders, were banned by FINMA.207 An

additional four traders, who worked at UBS’s spot trading desk, were prohibited for one year

from working in the industry.

               7.      The DFS Orders on Barclays, BNP Paribas, Credit Suisse, Deutsche
                       Bank, Goldman Sachs, and Standard Chartered

       345.    The New York Department of Financial Services (“DFS”) regulates banks

licensed to do business in New York. The DFS reportedly investigated a dozen banks for their

role in manipulating the FX market.208 In addition to misconduct by individual traders in

electronic chat rooms, the DFS investigated whether the banks used algorithms on their

electronic trading platforms to manipulate FX prices. The DFS initially focused its investigation

on Defendants Barclays and Deutsche Bank, and installed specialist advisory firms as monitors

at both of those banks.209




       207
          Ralph Atkins and Gina Chon, Swiss watchdog bans ex-UBS workers over forex
manipulation, Financial Times (Dec. 17, 2015), https://next.ft.com/content/81855cd4-a49b-11e5-
8218-6b8ff73aae15.
       208
            Greg Farrell, Lawsky Said to Probe Barclays, Deutsche Bank FX Algorithm,
Bloomberg (Dec. 10, 2014), http://www.bloomberg.com/news/articles/2014-12-10/ny-regulator-
said-to-probe-deutsche-bank-barclays-fx-algorithms.
       209
           Karen Freifeld, NY monitor in Deutsche to probe possible forex rigging, Reuters
(Feb. 9, 2015), http://www.reuters.com/article/2015/02/09/deutsche-monitor-forex-
idUSL1N0VJ1Q220150209.


                                              - 134 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 169 of 377



       346.    In December 2014, the DFS expanded its probe by also serving subpoenas on

Defendants BNP Paribas, Société Générale, Credit Suisse, and Goldman Sachs.210 Those

Defendants produced responsive information beginning in January 2015, including transcripts of

traders discussing the manipulation of algorithms.

       347.    On May 20, 2015, the DFS announced a Consent Order against Barclays for

“engag[ing] in manipulative conduct and attempt[ing] to manipulate benchmark foreign

exchange (FX) rates around the world, during at least 2008 through 2012, to benefit Barclays’

own trading positions.”211 This includes instances where “Barclays conspired with other banks

in order to coordinate trading, attempt to manipulate exchange rates, or coordinate bid/ask

spreads charged.” For instance, the DFS revealed specific examples of Barclays traders

coordinating with traders at Defendants HSBC and Citi to manipulate prices.

       348.    The DFS described Barclays’ conduct as “a brazen ‘heads I win, tails you lose’

scheme to rip off their clients,” and confirmed that Barclays traders communicated in electronic

chat rooms described above, such as the “Cartel,” and used various manipulative tactics,

including “building ammo” and “clear[ing] the decks.” The DFS also provides many specific

examples of manipulation, as well as damning admissions from Barclays traders and executives,

including a statement regarding the bank’s FX transactions from the former Vice President in

Barclays’ New York branch: “if you ain’t cheating, you aint trying.”

       349.    The DFS also found that Barclays had conspired with other banks to manipulate

certain emerging currency market from at least 2009 to 2012. For example, a Barclays trader

       210
            Karen Freifeld, NY financial regulator subpoenas banks in forex probe, Reuters
(Feb. 10, 2015), http://www.reuters.com/article/2015/02/10/usa-banks-probes-
idUSL4N0VK61V20150210.
       211
           DFS, Press Release, NYDFS Announces Barclays to Pay $2.4 Billion, Terminate
Employees for Conspiring to Manipulate Spot FX Trading Market (May 20, 2015),
http://www.dfs.ny.gov/about/press/pr1505201.htm.


                                             - 135 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 170 of 377



and a JP Morgan trader coordinated the prices offered for USD/South African Rand to a

particular customer. The Barclays trader stated that “if you win this we should coordinate you

can show a real low one and will still mark it little lower haha.” After the JP Morgan trader

suggested that they “prolly shudnt put this on perma chat,” the Barclays trader responded “if this

is the chat that puts me over the edge than oh well. much worse out there.”212

       350.    As a result of the Order, Barclays agreed to pay the DFS a civil penalty of $485

million, and to terminate certain employees who played a role in FX manipulation. The DFS

later announced that Barclays would pay an additional penalty and fire an additional employee

for misconduct related to their “Last Look” system and automated, electronic trading in the FX

market. The DFS ordered Barclays to pay $150 million as a penalty for their misconduct and to

terminate David Fotheringhame, its Global Head of Electronic Fixed Income, Currencies, and

Commodities (eFICC) Automated Flow Trading.213 Mr. Fotheringhame later brought suit

against Barclays claiming that he was unfairly dismissed. In finding that Mr. Fortheringhame

was only 20% responsible for his dismissal, the London court stated that his managers knew he

was abusing the “Last Look” system to make money for the bank at the expense of its customers,

and they approved of it.214

       351.    On May 24, 2017, the DFS announced that it entered into a consent order with

BNP Paribas in which the bank would pay a $350 million fine “for significant, long-term



       212
            DFS, Consent Order at ¶ 34, In the Matter of Barclays Bank PLC, et al. (May 20,
2015), http://www.dfs.ny.gov/about/ea/ea150520.pdf.
       213
            DFS, Consent Order at ¶ 44, In the Matter of Barclays Bank PLC, et al. (Nov. 17,
2015), http://www.dfs.ny.gov/about/ea/ea151117.pdf.
       214
            Kaye Wiggins, Ex-Barclays FX Trader Wins Employment Lawsuit, Bloomberg (Mar.
19, 2018), https://www.bloomberg.com/news/articles/2018-03-19/ex-barclays-fx-trader-wins-
employment-lawsuit-as-bank-criticized.


                                              - 136 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 171 of 377



violations of New York banking law arising out of the [b]ank’s foreign-exchange business.”215

DFS found that the bank’s improper conduct, which lasted from 2007 to 2013, included

“collusive activity by foreign exchange traders to manipulate foreign exchange currency prices

and foreign exchange benchmark rates; executing fake trades to influence the exchange rates of

emerging market currencies; and improperly sharing confidential customer information with

traders at other large banks.” The consent order also revealed that BNP Paribas traders in Tokyo

developed a code for exchanging secret information and colluding, and the bank’s last look

functionality improperly disadvantaged customers.

       352.     The DFS detailed the following kinds of misconduct at BNP Paribas:

       •     Collusive conduct carried out through online chatrooms, including the
             execution of fake trades to manipulate prices and widen spreads.

       •     Improper sharing of confidential information to maximize profits at
             customers’ expense.

       •     Manipulation of benchmark rates from collusive trading activity as well as
             improper submission to benchmark-fixing bodies.

       353.     The Consent Order216 described the efforts of Jason Katz—who pleaded guilty to

criminal antitrust violations in January 2017—to recruit traders to his “cartel,” the chatroom

ZAR Domination, in which they discussed strategies to manipulate the South African Rand

(ZAR). For example, in January 2012, Katz contacted a trader at a large African bank saying “a

couple of us here fin New York] are going to probably make a run at zar in this [Eastern] time

zone.” Katz wanted to enlist the African trader, proposing that “some coordination with you



       215
           DFS, Press Release, DFS Fines BNP Paribas $350 million for illegal, unsafe and
unsound conduct in connection with BNPP’s foreign exchange trading business (May 24, 2017),
http://www.dfs.ny.gov/about/press/pr1705241.htm.
       216
           DFS, Consent Order, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
http://www.dfs.ny.gov/about/ea/ea170524.pdf.


                                              - 137 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 172 of 377



guys ... let you know what we are doing and what we have ... do some execution in the overnight

hours.” The goal in recruiting additional traders was to build up “a lot of firepower” for

coordinated trading.

           354.   On November 13, 2017, DFS announced a consent order with Credit Suisse in

which it found that Credit Suisse had, from at least 2008 to 2015, engaged in improper, unsafe,

and unsound conduct, by failing to implement effective controls over its FX business.217 As part

of this Order, Credit Suisse was to pay a penalty of $135 million. By failing to implement

effective oversight, Credit Suisse allowed is traders to engage in “inappropriate sharing of

information with other global banks, which may have led to coordinated trading, manipulation of

exchange rate, and increased bid/ask spreads offered to customers in Credit Suisse’s foreign

exchange business.” Credit Suisse’s did so in multi-party electronic chat rooms “[f]or many

years.” DFS also found that from April 2010 to June 2013, Credit Suisse used algorithms to

front-run its customers’ limit and stop-loss orders. Finally, DFS found that from January 2012 to

2015, Credit Suisse improperly used its trading platform’s “Last Look” functionality to increase

profit on customer orders, and made “inadequate and potentially misleading disclosures to

customers about the existence and extent of Last Look.”

           355.   The DFS Order detailed numerous instances in which Credit Suisse traders shared

confidential customer information with other banks, including by using derogatory nicknames,

like “Satan,” or “Shoefone.” And like Barclays, the traders at Credit Suisse built “ammo”

around the fixing window to push the price of a currency pair in the direction desired by the

traders.



           217
           DFS, Consent Order, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.


                                               - 138 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 173 of 377



       356.    On May 1, 2018, DFS announced a consent order with Goldman Sachs in which it

found that Goldman Sachs had, from at least 2008 to early 2013, engaged in improper, unsafe,

and unsound conduct, by failing to implement effective controls over its FX business.218 As part

of this Order, Goldman Sachs was to pay a penalty of $54.75 million. The DFS found that a

Goldman Sachs traders participated in electronic chat rooms with traders from other banks

“where participants improperly shared confidential customer information,” such as specific

trades undertaken by such customers, and “discussed trading activity that, if acted upon, could

improperly affect currency prices.” Traders in these chat rooms used code words to discreetly

share confidential customer information, referring to certain customers as the “fiddler,” “hat and

coat,” “dodgy aussie seller,” and “Satan.” The DFS Order also references traders at several

banks, including Goldman Sachs, colluding on bid/ask spreads. Indeed, a trader at a “global

bank” suggested to colleagues in a chat room: “lets sign a pact . . . on spreads.” “Trader 1,” a

Goldman Sachs trader in the chat room, quickly responded, “Agree.”

       357.    The DFS Order detailed numerous instances in which Trader 1 shared

confidential customer information with other banks and colluded with other traders to manipulate

benchmark fixes and FX spot prices and spreads.

       358.    For instance, in a chat from April 2008, Trader 1 reported to a trader at another

bank, “pleeease stay down here usd cad hahaha used up a fair bit of ammo.” Then, in another

chat from August 2012, Trader 1 wrote to two FX traders at other banks, “can we get kiwi lower

please.”

       359.    The DFS Order recounts an episode in mid-2009 when “Salesperson 1,” a senior

member of Goldman Sachs’ Global FX Sales Division located in the London office, raised

       218
            DFS, Consent Order, In the Matter of The Goldman Sachs Group, Inc. (May 1,
2018), https://www.dfs.ny.gov/docs/about/ea/ea180501.pdf.


                                              - 139 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 174 of 377



concerns about the sharing of confidential customer information in an email to “Trader 1,”

writing:

       I would like you guys to give it some thought first please. The question stands:
       “Why do the people that you talk to seem to give you so much clearly improper
       information week after week, month after month, and year after year? . . . . Are
       they stupid? Are they getting something from you by keeping you engaged? Are
       they very poorly trying to impress you to get hired?” . . . . I am working under the
       assumption that they are getting something or they would not keep doing it, so I
       believe it is worthwhile our stepping back and making sure that we are not
       showing our hands in some way that might not be obvious . . . . This is far from
       the first time that I have raised this issue FYI . . .219

The Order goes on to note that no evidence was found indicating that Salesperson 1 took any

steps to the escalate the matter to Goldman Sachs’ compliance department.

       360.      As another example of improper conduct detailed in the DFS Order, in October

2011 another Goldman Sachs FX trader, “Trader 6,” received “improperly shared customer

information” from “Trader 11,” a trader at a “large Middle Eastern Bank.” In exchange, Trader

6 told Trader 11 that he was “just hearing decent buying expected at 4pm fix, so maybe keep

ammo dry.”

       361.      In April 2012, “Trader 12” and “Trader 13,” two Goldman Sachs FX traders

specializing in emerging market currencies, discussed how easy it was for them to manipulate

FX prices, with Trader 12 stating that “the first thing I did this mng is sell all my long usd and

turn short … then I put out a rec to sell usdmyr … then it collapsed.” He went on to state that

“the good thing about EM … your recs can move the market.”

       362.      In addition to ordering Goldman Sachs to pay a $54.75 million penalty, the DFS

Order prohibited Goldman Sachs from employing “Trader 1” in the future.




       219
              Id. at 6.


                                               - 140 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 175 of 377



       363.      On June 20, 2018, DFS announced a consent order with Deutsche Bank in which

it found that Deutsche Bank had engaged in “unsafe, unsound and improper conduct” arising

from Deutsche Bank’s “failures to implement effective controls over its FX business.”220

Moreover, Deutsche Bank’s management “failed to effectively supervise the FX business and

ensure compliance with applicable rules, regulations, and laws.”221 As part of this Order,

Deutsche Bank was to pay a penalty of $205 million.

       364.      Specifically, the improper tactics used by Deutsche Bank traders and salespeople

included: (1) using online chat rooms to coordinate FX price manipulation and benchmark-

fixing with traders at other banks, and to exchange confidential customer information with such

traders; (2) attempting to “improperly influence the submissions made by Deutsche Bank and

other banks to submission-based foreign currency benchmarks in certain emerging market

currencies”; (3) an effort, co-led by a Deutsche Bank trader, to collude with traders at other

banks in the bid/offer spreads offered to FX customers for FX non-deliverable forward contracts

in an emerging market currency”; and (4) “[a]ggressive trading intended to move prices in

certain emerging market currencies, so to improperly trigger or defend FX barrier options, to the

Bank’s benefit and the customers’ detriment.”

       365.      The DFS Order detailed numerous instances in which Deutsche Bank traders

colluded to manipulate FX prices. For example, in May 2010, “Trader 1,” a senior trader on

Deutsche Bank’s New York trading desk, after hearing about the outcome of a particular trade

resulting from “inappropriate coordination” by Matthew Gardiner, a former UBS and Barclays

trader, and a trader at “another large bank,” wrote to Mr. Gardiner in a chat room: “that’s what


       220
          DFS, Consent Order, In the matter of Deutsche Bank AG and Deutsche Bank AG
New York Branch (June 20, 2018), https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.
       221
              Id. at 27.


                                               - 141 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 176 of 377



we need to do more!!! … you and me – coordinate … LETS GO.” Mr. Gardiner responded:

“yeah I’m fully up for co-ordinated rippage.”222

       366.      In July 2010, Trader 1 coordinated with Mr. Gardiner “to sell substantial amounts

of euro/U.S. dollar in the minutes just prior to the [ECB] fix, so to try to move the price down.”

Just after the fix, Mr. Gardiner exclaimed to Trader 1, “aaawwww yeah … the power of 2!!”

Trader 1 ultimately booked more than $81,000 in profit on this trade.

       367.      Then in September 2010, Trader 1 informed Mr. Gardiner that he had a customer

order to buy 300 million EUR/USD at the upcoming WMR fix, and that Deutsche Bank’s

London desk had additional customer buy orders for this currency pair. Mr. Gardiner then

passed along to Trader 1 confidential customer order information that he had received from two

other traders at large banks, namely, that these two other traders had aggregate total buy orders

of more than 600 million euro. Trader 1 cautioned Mr. Gardiner that he was sharing this

information on a “LKB,” i.e, “low key basis,” and remarked that “[t]his cant be that easy.”

Approximately one month later, Deutsche Bank promoted Trader 1 to Head of the New York FX

trading desk.223

       368.      Other Deutsche Bank traders engaged in similar improper tactics to manipulate

benchmark fixes. For instance, a Deutsche Bank London-based FX trader discussed

manipulating benchmark fixes with a Deutsche Bank New York-based FX trader. The London

trader expressed his preference for manipulating the ECB fix because “it is really just like

driving a forklift truck into a wall … sometimes the cash machine falls onto the truck.”224



       222
              Id. at 6.
       223
              Id. at 7.
       224
              Id. at 8.


                                               - 142 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 177 of 377



       369.    In a July 2010 internal communication, a Deutsche Bank derivatives trader noted

to a supervisor in Deutsche Bank’s FX Derivatives Department that Deutsche Bank’s spot

traders “like big fixes … since they can push mkt in their favor.” The supervisor responded:

“yes … big fixes always good.”

       370.    The DFS Order also details how a Deutsche Bank salesperson based in Frankfurt,

Germany coordinated with Trader 1 to drive down the price of EUR/USD during a brief period

before and after the Bloomberg FX fix (“BFIX”) at the request of a client of the Bank.225 The

DFS found that its analysis of Deutsche Bank’s trading records indicated “a distinct possibility

Trader 1’s market activity moved the price of the Euro down during a brief period before and

after the BFIX fix that day.”

       371.    The DFS Order also details how in November 2009, a New York-based Deutsche

Bank trader used a chat room known as “Butter the Comedian” to organize a scheme “whereby

major dealers in certain non-deliverable forwards (‘NDFs’) tied to the Brazilian real/U.S. dollar

currency pair agreed to quote inflated spreads to any outside party seeking to do business….”226

The traders discussed how wide the spread should be, and ultimately agreed on an additional plus

or minus 5 pip spread.

       372.    The DFS also found possible coordination between Deutsche Bank traders and

traders at other major banks on the spread charged on the EUR/USD currency pair. In

September 2008, a New York-based Deutsche Bank trader confirmed to a trader at a rival bank


       225
            The BFIX is a fix provided by Bloomberg LP, and is described as a family of
benchmarks that covers spot, forward and non-deliverable forward rates for many global
currencies. “The benchmark is used by market participants as a fix for portfolio benchmarking,
derivatives valuation, index construction, and trade execution.” Bloomberg FX Fixings,
Bloomberg, https://www.bloomberg.com/professional/product/indices/bfix/.
       226
          DFS, Consent Order, In the matter of Deutsche Bank AG and Deutsche Bank AG
New York Branch (June 20, 2018), https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.


                                              - 143 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 178 of 377



in a chat room that the “consensus” spread that they were showing the customers was “at least

10.” The “rival” trader responded: “Yeah I think it’s at least 10 as well.”

       373.      In January 2009, a London-based Deutsche Bank trader was asked by a trader at

another global bank how wide the spread was on the Australian dollar. The Deutsche Bank

trader responded by disclosing several AUD price quotes he had shown his customers in recent

weeks, and stated “so [I’m] thinking 50-60 … does that sound right?” The other trader replied

“yup I said 60,” and asked the Deutsche Bank trader to keep that information to herself. The

Deutsche Bank trader responded: “I consider these chats on spreads sensitive and btwn us girls

for all the obvious reasons all agreed.”227

       374.      The DFS Order also identified numerous occasions in which Deutsche Bank

traders manipulated the prices and fixes of emerging market currencies. For example, the DFS

found that “on more than 50 occasions over several years,” two New York-based Deutsche Bank

traders requested a Bank employee in Buenos Aires to skew the Bank’s submissions to an

Emerging Markets Trading Association (“EMTA”) benchmark fix on the Argentine peso/USD

currency pair to help the traders’ positions. Such requests “were periodically honored.”228 The

traders’ supervisor was aware of the benchmark rigging, but the DFS found no evidence

indicating that the supervisor informed Deutsche Bank’s Compliance department about this

improper conduct.

       375.      Further, between 2010 and 2012, two other Deutsche Bank traders based in

London and Moscow coordinated with traders at other banks using chat rooms to rig EMTA

submissions in order to benefit Deutsche Bank’s trading positions. The DFS found indications



       227
              Id. at 11.
       228
              Id. at 12.


                                              - 144 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 179 of 377



that “many of these efforts to influence other submissions or to coordinate submissions were

successful.”229

        376.      The DFS also identified numerous instances in which Deutsche Bank traders and

salespeople improperly exchanged confidential customer information with competitors at other

banks. For instance, in November 2010, a trader at a competitor bank asked a London-based

Deutsche Bank trader over chat to identify a particular customer who made a trade request. The

London trader, in an effort to avoid detection, identified the customer by “typing the three-letter

name of this Fortune 500 company in three separate responses, hitting the return key each time

after each letter.”

        377.      Deutsche Bank traders also used confidential customer order information to front-

run trades. For example, in July 2012, a Deutsche Bank New York-based salesperson notified

two Deutsche Bank New York-based traders that a customer was preparing to place a 1 billion

GBP buy order against the U.S. dollar. Unbeknownst to the salesperson, after receiving this

information, the two traders acquired approximately 500 million pound sterling, which likely

drove up the price of the GBP/USD currency pair. The price increase “spooked the customer

into refraining from trading at that moment,” and when the customer decided to execute the trade

several days later it was forced to pay an additional $17 million to have the identical order

filled.230

        378.      Deutsche Bank traders also disadvantaged Bank customers by “trading

aggressively to trigger or defend a barrier option that had been purchased by a customer.”231 For


        229
               Id. at 13.
        230
               Id. at 15.
        231
            As explained in the Deutsche Bank DFS Order, “[o]ne type of barrier option, known
as a ‘knock-out’ option, yields value to the customer only if the referenced currency pair does
not reach a specified price in the market during a certain time period.” Id.


                                                - 145 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 180 of 377



example, on April 16, 2009, two New York-based Deutsche Bank traders “aggressively

purchased $300 million worth of U.S. dollars against the Mexican peso, in an effort to prop up

the spot price of this currency pair.” Their motive is evident from a chat message sent from one

trader to the other: “We r defending the 13.00 barrier in mxn. we r already over 300 mios

usdmxn long now. working to sell and work bids again.” These traders succeeded in generating

a “hefty profit” for the Bank at customer expense.

       379.      The DFS also uncovered in its investigation that from 2012 until late 2013,

Deutsche Bank implemented a “Pre-Hedging Feature” in its Last Look system which, on more

than 1,300 occasions, caused the Bank to trade ahead of customer orders.232

       380.      On January 29, 2019, the DFS announced a consent order with Standard

Chartered in which it found that Standard Chartered traders at the New York branch and “other

major trading hubs” conspired to rig transactions in foreign exchange markets between 2007 and

2013, and that such misconduct arose “from the Bank’s failure to implement effective controls

over its foreign exchange business.”233 Standard Chartered traders employed a variety of illegal

tactics to benefit the bank to the detriment of its customers, including but not limited to:

“coordinating trading and spreads with colleagues at Standard Chartered and other international

banks to disadvantage customers,” “engaging in non-competitive agreements among traders on

prices and spreads offered on a variety of FX-related products,” sharing confidential customer

information (including stop-loss orders), “seeking to manipulate submission-based and trading-

based benchmarks,” and “trading intended to move prices in certain emerging market currencies”



       232
              Id. at 25-26.
       233
            DFS, Consent Order, In the matter of Standard Chartered Bank, et al. (Jan. 29,
2019), https://www.dfs.ny.gov/system/files/documents/2019/01/ea190129_standard_chartered_
bank.pdf.


                                               - 146 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 181 of 377



to the customer’s detriment.234 As part of this Order, Standard Chartered was required to pay a

penalty of $40 million.

       381.         The DFS order makes clear that the misconduct at issue was not limited to a

single group of traders or a single office, but instead, “a number of Standard Chartered traders

and salespersons engaged in improper conduct involving an assortment of currencies and

products ….”235 For instance, between September 2007 and April 2014, at least three Standard

Chartered traders coordinated trading strategies with traders at other banks in a chat room called

“Old Gits” with the goal of manipulating various emerging markets currencies. One of the

Standard Chartered traders referred to the group as “mafia,” and another member called it a

“cartel” “like OPEC but poorer.”236 A trader from another international bank referred to the

group as “a den of thieves.”

       382.         One example of Old Gits members colluding to influence benchmark fixes

occurred in November 2007, when “Trader 2” informed the group that he had booked a

customer’s USD/THB (Thai baht) trade that would be priced at the WMR fix. A trader at

another global bank, Trader 5, responded “we can make that hi, we all just update screens at

32.00,” meaning that the group could affect the WMR fix if they placed orders at an artificially

high price “at the time the benchmark publisher sampled the market.”237 Trader 2 and another

trader at a global bank, Trader 1, agreed to help with Trader 5’s plan, and Trader 5 implored

others to post an inflated price for a putative $2 million USD/THB trade: “2 usd each, mission

for old gits … highest poss[ible] fix for 2 usd thb.” After Trader 1 posted his orders he provided


       234
              Id.
       235
              Id. at 5.
       236
              Id. at 6.
       237
              Id. at 7.


                                                 - 147 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 182 of 377



updates to the group: “ill start with the updates in … a min or 2 … OK, here we go [Trader 2] …

OK [Trader 2] hope this helps the print.”

        383.         In March 2008, Christopher Cummins (referred to in the DFS order as “Trader

6”), a former FX trader at Citigroup that pled guilty in January 2017 to conspiring to suppress

competition by fixing prices for CEEMEA currencies, asked Standard Chartered traders to assist

him in manipulating an upcoming benchmark.238 Explaining his scheme, Mr. Cummins wrote:

“when i tell you to pay the offer [in the relevant currency], take it for 1, [I’ve] got to jam a fixing

at 3 ok? Im going to go 20 bid after.” Trader 1 and Trader 4 responded “ok,” and a few minutes

later as the fixing time approached, Mr. Cummins directed them to proceed with the plan, writing

“almost time…pay it.” Trader 4 responded “ok.”

        384.         Members of the Old Gits chat room also strategically placed and pulled FX orders

to push the price in a direction desired by another traders. For example, in July 2010, Trader 1

agreed to delay his trading in Singapore dollars at the request of Trader 2, who was attempting to

momentarily inflate the market price of the Singapore dollar so that he could profit more from a

sale he was making to his customer. Trader 2 explained: “I have to buy 50, am going to have to

put a price on this in a minute, not going to be pretty. Just let me push it up a bit for the fill then

we let it come back.” Trader 1 agreed, responding “ya im not going to chase, all you hammer

[Trader 2]. [When it] comes back off ill take in.”

        385.         Old Gits members also coordinated on the spreads they quoted to customers. For

instance, in a September 2011 chat, a New York-based Standard Chartered trader, Trader 7,

asked other dealers to share the spreads they charged to their customers for Indian rupees (INR).




        238
               Id.


                                                  - 148 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 183 of 377



Trader 2 responded “prob 10,” and Trader 7 replied “agreed, thnks u, 5 wud be insanity.” Trader

5 also volunteered that he would show a 7 to 10 pip spread.

       386.      Traders in the Old Gits chat room also manipulated the price of the South Africa

rand (ZAR). For instance, in January 2008, Trader 3 suggested the following: “I think we need

an old gits meeting to discuss good ole zar manipulation. We should be able to bully people now

far more than any other [currency].” Trader 1 and Trader 3 agreed, writing “meeting of the

family one night,” and “done, gits = zar domination.”239 The traders accomplished this goal by

coordinating to charge “wider-than-usual” ZAR spreads during off hours when market activity

was light. On one occasion, Trader 3 scolded Trader 6 for charging a 50 pip spread on a 10

million ZAR/USD trader, stating “you are making too tight now dude joburg [Johannesburg] is

gone. That is a 75-100 price now, you are giving yourself a harder time than you have to.”

Trader 1 agreed: “you’re killing us, hahaha.” Trader 7 agreed with Trader 3 to charge a “75-

100” on a $10 million order going forward.

       387.      Standard Chartered traders covered up their illegal activities by using code names

to identify customers, such as “007,” “big igloo,” “italian stallion,” “schoolboy,” “fido,”

“fireman,” and “dirty computer.” These code names were used both in chat rooms and on

recorded phone calls.

       388.      Members of this chat room openly acknowledged that they had the power to move

the market, with Trader 4 telling a friend that “60% of the fucking flow that comes through the

EM [emerging] market comes through one of the 6 [sic] desks realistically, and … they are

probably in chats with the other 40%.”240



       239
              Id. at 9.
       240
              Id. at 10.


                                               - 149 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 184 of 377



       389.      The DFS order also details how, starting in November 2009, a New York-based

Standard Chartered trader, Trader 8, coordinated with Trader 9 (a trader at the New York office

of another global bank) and other major dealers to rig the spreads charged to customers for non-

deliverable forwards tied to the Brazillian real (BRL)/USD currency pair in a chat room called

“Butter the Comedian.” Members of this chat room voted, and ultimately agreed to charge a

spread that was larger than what they would have quoted brokers had they been required to

actually compete with each other.241 The scheme was ultimately ineffective and began to

unravel after several weeks.

       390.      New York-based Standard Chartered traders also used chat rooms to exchange

confidential customer stop-loss order information with traders from other banks. One trader in

particular, Trader 12, who worked at Standard Chartered’s New York branch and had previously

worked at “several other large financial institutions,” exchanged client stop-loss orders with

traders from four other global banks. Trader 12 admitted to DFS that he shared this information

with other traders, and the DFS also found that the supervisor of Trader 12 (Supervisor 1)

participated in these same chats and did nothing to prevent the “widespread and improper”

sharing of information that occurred in such chats.242 Indeed, in an August 2011 chat Supervisor

1 received, “on repeated occasions,” confidential customer information from a trader at another

global bank (Trader 13), and in a November 2011 chat, Supervisor 1 solicited customer order

information from traders at other banks, writing “you guys have anything on?”243

       391.      Further, Supervisor 1’s supervisor (Supervisor 2), who was the global head of

G10 spot trading based in Standard Chartered’s London office, also used chat rooms to exchange

       241
              Id. at 11.
       242
              Id. at 15-16.
       243
              Id. at 16.


                                               - 150 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 185 of 377



trading strategies and positions with chat room members. In an October 2011 chat, he disclosed

to everyone in the chat that Standard Chartered had a “very large rhs eur at 4pm,” i.e., Standard

Chartered would be selling a very large amount of EUR/USD at the fix. This allowed the other

traders to avoid the price shift that would be caused by Standard Chartered’s large order during

the fixing window. One of the chat room members was an asset manager that Supervisor 2 was

on friendly terms with, and they exchanged trading strategies and customer order information on

multiple occasions.244

       392.      Standard Chartered traders would also use customer order information they

received from traders at other banks to make additional profit for Standard Chartered. In a

January 2011 chat, a trader at another global bank (Trader 11) told the chat room members that

he was selling EUR/USD at the ECB fix. In response, a Standard Chartered trader (Trader 10)

shorted the EUR/USD currency pair before the fix, and then repurchased “roughly” the same

amount of currency immediately after the fix, resulting in a profit for Standard Chartered.

                 8.        The Federal Reserve Board’s Orders on BofA, Barclays, BNP
                           Paribas, Citi, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan,
                           RBS, and UBS

       393.      The Federal Reserve Board announced in November 2014 that it had begun to

investigate improper conduct in the FX markets, and was working closely with the DOJ and

other authorities.245 On May 20, 2015 (the same day that the DOJ announced that major banks

had pled guilty to criminal misconduct), the Federal Reserve Board announced that it had

imposed more than $1.8 billion in fines on six major banking organizations “for their unsafe and

unsound practices in the foreign exchange markets.” In a press release, the Federal Reserve


       244
              Id. at 18.
       245
           Doina Chaicu, U.S. Federal Reserve investigating bank conduct in forex markets,
Reuters (Nov. 12, 2014), http://www.cnbc.com/id/102176829.


                                              - 151 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 186 of 377



Board noted that UBS, Citigroup, JPMorgan, and Barclays had engaged in unsafe and unsound

conduct in multi-bank chat room communications, consisting of: “(i) disclosures to traders of

other institutions of confidential customer information of the Bank and the Branch; (ii)

agreements with traders of other institutions to coordinate FX trading in a manner designed to

influence the WMR, ECB, and other FX benchmark fixes and market prices generally; (iii)

trading strategies that raised potential conflicts of interest; and (iv) possible agreements with

traders of other institutions regarding bid/offer spreads offered to FX customers.”246 These fines

were among the largest ever by the Federal Reserve Board, and included: $342 million each

imposed on UBS, Barclays, Citigroup, and JPMorgan; $274 million on RBS; and $205 million

on Bank of America. The fines were accompanied by cease-and-desist orders that required the

firms to improve their oversight and institute controls over activities in the FX market.247

       394.    On April 20, 2017, the Federal Reserve Board issued an additional Order to Cease

and Desist and Order of Assessment of a Civil Monetary Penalty against Deutsche Bank AG, DB

USA Corporation, and Deutsche Bank AG New York Branch. The Federal Reserve Board found


       246
            Federal Reserve Board Press Release, Federal Reserve announces fines totaling more
than $1.8 billion against six major banking organizations for their unsafe and unsound practices
in the foreign exchange (FX) markets (May 20, 2015), https://www.federalreserve.
gov/newsevents/pressreleases/enforcement20150520a.htm.
       247
           Order to Cease and Desist, In the Matter of UBS AG, et al., Dkt. No. 15-005 (May 20,
2015), https://www.federalreserve.gov/newsevents/pressreleases/files/enf20150520a6.pdf; Order
to Cease and Desist, In the Matter of Barclays Bank PLC, et al., Dkt. No. 15-006 (May 20,
2015), https://www.federalreserve.gov/newsevents/pressreleases/files/enf20150520a3.pdf; Order
to Cease and Desist, In the Matter of The Royal Bank of Scotland PLC, et al., Dkt. No. 15-007
(May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a4.pdf; Order to Cease and Desist, In the Matter of Citigroup Inc., Dkt. No. 15-008
(May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a5.pdf; Order to Cease and Desist, In the Matter of JPMorgan Chase & Co., Dkt.
No. 15-009 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a2.pdf; Order to Cease and Desist, In the Matter of Bank of America Corp., Dkt.
No. 15-010 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a1.pdf.


                                               - 152 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 187 of 377



that Deutsche Bank had deficient policies and procedures “which prevented it from detecting and

addressing unsafe and unsound conduct by certain of its FX traders,” including in

communications by traders in multibank chatrooms, consisting of “disclosures of trading

positions, and, on some occasions, discussions of coordinated trading strategies with traders of

other institutions;” “discussions about possible FX benchmark fix related trading with traders of

other institutions;” “attempts to influence contributions to submission-based foreign currency

benchmarks in certain emerging market currencies in order to possibly benefit Deutsche Bank,

both within Deutsche Bank and with traders of other institutions;” “discussions by a Deutsche

bank trader regarding bid/offer spreads offered to FX customers for FX non-deliverable forward

contracts with traders of other institutions in an emerging market currency;” and “discussions on

trading in a manner to trigger or defend certain FX barrier options within Deutsche Bank, in

order to benefit Deutsche Bank.”248

       395.    The Federal Reserve Board fined Deutsche Bank $136,950,000. Deutsche Bank

was further ordered to “fully cooperate with and provide substantial assistance to” the Federal

Reserve Board in investigating whether separate enforcement actions should be taken against

individuals who were affiliated with Deutsche Bank and “who were involved in the misconduct

underlying” the order.

       396.    On July 17, 2017, the Federal Reserve Board entered an Order to Cease and

Desist and an Order of Assessment of a Civil Monetary Penalty Issued Upon Consent against

BNP Paribas. The Federal Reserve Board found that BNPP had deficient policies and




       248
           Order to Cease and Desist, In the Matter of Deutsche Bank AG, et al., Dkt. No. 17-
008 (Apr. 20, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170420a1.pdf.


                                              - 153 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 188 of 377



procedures which prevented BNPP from detecting and addressing unsafe and unsound conduct

by its FX traders, including in communications by traders in multibank chatrooms, consisting of:

       (i) disclosures of trading positions and discussions of coordinated trading
       strategies with traders of other institutions; (ii) discussions about anticipated FX
       benchmark fix-related trading and submissions with traders of other institutions;
       (iii) disclosures to traders of other institutions of confidential customer
       information of BNPP; (iv) discussions regarding bid/offer spreads offered to FX
       customers with traders of other institutions; and (v) discussions of trading in a
       manner to trigger or defend certain FX barrier options within BNPP, in order to
       benefit BNPP.249

       397.    The Federal Reserve Board fined BNPP $246,375,000 for this conduct.

       398.    On September 29, 2017, the Federal Reserve Board entered an Order to Cease and

Desist and Order of Assessment of a Civil Money Penalty Issued Upon Consent against HSBC.

The Federal Reserve Board found that HSBC’s had deficient policies in place which permitted

its FX traders to routinely communicate with FX traders at other financial institutions through

chatrooms, and the Federal Reserve Board found the following unsafe and unsound practices:

       (i) two of its senior traders, including the Bank’s global head of FX cash trading,
       misusing confidential inside information to conduct FX trades in a manner that
       benefitted them and their trading desk to the detriment of HBEU’s corporate
       client, which resulted in the traders’ indictment by a federal grand jury on
       multiple counts of wire fraud and conspiracy to commit wire fraud, United States
       v. Johnson, No. 1:16-cr-457, Dkt 9 (E.D.N.Y. Aug. 16, 2016); (ii) possible
       agreements with traders of other institutions to coordinate FX trading in a manner
       designed to influence benchmark fixes and market prices generally; (iii) attempts
       to influence contributions to a submission-based foreign currency benchmark in a
       certain emerging market currency in order to possibly benefit HSBC; (iv) trading
       strategies that raised potential conflicts of interest; and (v) disclosures to traders
       of other institutions of confidential information of HSBC.




       249
             Order to Cease and Desist, In the Matter of BNP Paribas S.A., et al., Dkt. No. 17-020
(Jul. 17, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170717a1.pdf.


                                              - 154 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 189 of 377



        399.    The Federal Reserve Board fined HSBC $175,296,000 for this conduct.250

        400.    On May 1, 2018, the Federal Reserve Board entered an Order to Cease and Desist

and Order of Assessment of a Civil Money Penalty Issued Upon Consent against Goldman

Sachs.251 The Federal Reserve Board found that Goldman Sachs had deficient policies and

procedures in place which permitted its FX traders to routinely communicate with FX traders at

other financial institutions through chatrooms. In particular, the Federal Reserve Board found

that Goldman Sachs FX traders engaged in “potentially unsafe and unsound conduct” with

traders at other financial institutions, including: (1) disclosing confidential customer

information; (2) discussing “anticipated FX benchmark fix-related trading”; (3) discussing

“bid/offer spreads offered to FX customers”; and (4) “trading strategies that raised potential

conflicts of interest.”

        401.    The Federal Reserve Board fined Goldman Sachs $54,750,000 for this conduct.

                9.        Federal Reserve Board bans and suspends individuals

        402.    On July 19, 2016, the Federal Reserve Board took further action against an

individual trader by imposing a lifetime ban on former UBS and Barclays trader Matthew

Gardiner from participating in the banking industry.252 The Federal Reserve Board found that

Mr. Gardiner “used electronic chat rooms to coordinate FX trading, facilitate manipulation of FX




        250
            Order to Cease and Desist, In the Matter of HSBC Holdings PLC, et al., Dkt. No. 17-
010 (Sept. 29, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170929a1.pdf.
        251
           Order to Cease and Desist, In the Matter of The Goldman Sachs Group, Inc., Dkt.
No. 18-015 (May 1, 2018), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20180501b1.pdf.
        252
           Federal Reserve Board Press Release (July 19, 2016), http://www.federalreserve.gov/
newsevents/press/enforcement/20160719a.htm.


                                               - 155 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 190 of 377



benchmarks, disclose confidential customer information to traders at other organizations, and

engage in other unsafe and unsound practices.”

       403.    On August 29, 2016, the Federal Reserve Board issued a similar order against

Christopher Ashton, Barclays’s former Head of the FX Spot Desk in London and Global Head of

FX Spot Business.253 The Federal Reserve Board found that Mr. Ashton used chat rooms to

exchange confidential client information with competitors (including stop-loss orders) and then

worked with those competitors to coordinate their collective trading to manipulate the FX

benchmarks. Barclays had suspended Mr. Ashton in November 2013 and then terminated his

employment in May 2015. The Federal Reserve Board sought a permanent ban on Ashton from

employment in the banking industry, and a $1.2 million fine. In May 2017, the Federal Reserve

Board applied the $1.2 million fine and permanently banned Ashton from participating in the

banking industry after Ashton failed to respond to the allegations.254

       404.    On July 24, 2017, the Federal Reserve Board banned Michael Weston, a former

Barclays trader, from the banking industry. The Federal Reserve Board found that from January

2011 to October 2012, Weston “routinely communicated with other foreign exchange . . . traders

at other financial institutions through chatrooms on electronic messaging platforms” and while

doing so “engaged in unsafe and unsound conduct” consisting of “disclosures to traders of other

institutions of confidential information of Barclays and its customers” and “possible coordination




       253
          Federal Reserve Board Press Release (Aug. 29, 2016), http://www.federalreserve.
gov/newsevents/press/enforcement/20160829a.htm.
       254
            Cara Mannion, Ex-Barclays Forex Trader Gets $1.2M Fine, Industry Ban, Law360
(May 19, 2017), https://www.law360.com/articles/926431/ex-barclays-forex-trader-gets-1-2m-
fine-industry-ban.


                                              - 156 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 191 of 377



of the trading of certain currency pairs in connection with FX currency benchmarks or “fixes” set

by World Markets/Reuters and the European Central Bank with traders of other institutions.”255

       405.    On February 16, 2018, the Federal Reserve Board announced that it was seeking

to permanently ban Peter Little, a former Barclays trader who led the FX spot desk in New York,

from the U.S. banking industry, and that it also sought to impose a $487,500 fine against Mr.

Little. The Federal Reserve Board found that Mr. Little “engaged in unsafe and unsound

practices and breaches of fiduciaries duties” related to “manipulative and collusive trading” in

the FX market, including “coordinating with competitors to manipulate FX currency

benchmarks” and “failing to supervise other traders who [] coordinated with competitors to

manipulate FX currency benchmarks,” “engaged in trading practices detrimental to clients,” and

“improperly disclosed confidential proprietary and client information to competitors.”256

               10.     The European Commission investigation

       406.    The European Commission (“EC”) is the European Union body responsible for

proposing and enforcing the laws of the EU. In October 2013, EC Competition Commissioner

Joaquin Almunia reported that he had recently learned of activities that “could mean violation of

competition rules around the possible manipulation of types of exchange rates,” and that the EC

had begun an investigation into that misconduct.257

       407.    In June 2014, Almunia confirmed that the investigation was still ongoing and in

its preliminary stages. Alumnia stated that “there is a lot of information and we are digging into

       255
            Order of Prohibition, In the Matter of Michael Weston, Dkt. No. 17-019 (Jul. 24,
2017, https://www.federalreserve.gov/newsevents/pressreleases/files/enf20170724a1.pdf.
       256
            Notice of Intent to Prohibit, In the Matter of Peter Little, Dkt. No. 18-010 (Feb. 16,
2018, https://www.federalreserve.gov/newsevents/pressreleases/files/enf20180216a1.pdf.
       257
            Aoife White and Gaspard Sebag, EU Regulators Start Inquiry Into Currency Rate-
Manipulation, Bloomberg (Oct. 7, 2013), http://www.bloomberg.com/news/ articles/2013-10-
07/eu-starting-inquiries-into-currency-manipulation-almunia-says.


                                              - 157 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 192 of 377



the information and analyzing it and discussing it.”258 Around October 2014, the EC reportedly

expanded its probe by seeking FX traders’ communications through Facebook and other social

media platforms, in addition to their emails and electronic chat room logs.259

       408.         In June 2016, Bloomberg reported that “[t]he European Union is stepping up its

currency rigging probe more than a year after U.S. and U.K. regulators issued multi-billion dollar

fines to global banks.”260 Noting that “the commission is used to being late to the party,” and

that “[r]egulators may need several more years to finalize the antitrust investigation,” Bloomberg

reported that the commission may be proceeding very carefully.261

       409.         In November 2017, the Financial Times reported that UBS, RBS, JP Morgan,

Citi, Barclays, HSBC, and two other banks were “gearing up to negotiate settlements” with the

EC, which were likely to cost the banks “billions of euros combined.”262

       410.         On July 31, 2018, Credit Suisse disclosed in its quarterly report that it had been

charged with “engag[ing] in anti-competitive practices in connection with its foreign exchange




       258
           Huw Jones, EU’s Almunia says nothing new yet on forex, Swiss benchmark rate
probes, Reuters (Jun. 5, 2014), http://www.reuters.com/article/2014/06/05/eu-almunia-
idUSL6N0OM2PP20140605.
       259
            Aoife White and Gaspard Sebag, FX Traders’ Facebook Chats Said to be Sought in
EU Probe, Bloomberg (Oct. 27, 2014), http://www.bloomberg.com/news/articles/ 2014-10-
27/fx-traders-facebook-chats-said-to-be-sought-in-eu-probe.
       260
          Gaspard Sebag and Stephanie Bodoni, FX Probe Said to Emerge From Shadows as
EU Seeks Bank Data, Bloomberg (Jun. 3, 2016), https://www.bloomberg.com/news/articles/
2016-06-03/currency-probe-said-to-emerge-from-shadows-as-eu-seeks-bank-data.
       261
              Id.
       262
           Rochelle Toplensky and Martin Arnold, Banks Prepare to Settle With Brussels Over
Forex Cartel Probe, Financial Times (Nov. 19, 2017), https://www.ft.com/content/860f43c4-
cacc-11e7-ab18-7a9fb7d6163e.


                                                   - 158 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 193 of 377



trading business” by EU antitrust regulators.263 Credit Suisse is expected to challenge the EU

regulators’ findings in court. Upon information and belief, the European Commission’s

investigation is ongoing.

       411.    On February 19, 2019, HSBC reported that it had received a request for

information from the EC “concerning potential coordination in foreign exchange options

trading.264 The EC’s investigation into this matter is at an “early stage.”

       412.    On May 16, 2019, the European Commission announced that Citi, RBS,

JPMorgan, Barclays, and MUFG agreed to pay European Union fines totaling 1.07 billion euros

for colluding on FX trading.265 In particular, Citi was fined 310.8 million euros, RBS was fined

249.2 million euros, JPMorgan was fined 228.8 million euros, Barclays was fined 210.3 million

euros, and MUFG was fined nearly 70 million euros. By settling with the European

Commission, these five banks cannot challenge the Commission’s findings. In response to the

Commission’s decision, RBS issued the following statement: “Today’s fine is a further reminder

of how badly the bank lost its way in the past and we absolutely condemn the behavior of those

responsible.” UBS Group AG was not fined because it was the first bank to disclose the FX




       263
             Aoife White, Credit Suisse Gets EU Antitrust Complaint in FX Probe, Bloomberg,
(Jul. 31, 2018), https://www.bloomberg.com/news/articles/2018-07-31/credit-suisse-gets-eu-
antitrust-complaint-in-fx-rigging-probe.
       264
            Margot Patrick, HSBC’s Profit Misses Analysts’ Expectations, Wall Street Journal
(Feb. 19, 2019), https://www.wsj.com/articles/hsbcs-2018-profit-misses-analysts-expectations-
11550552708.
       265
            European Commission Press Release, Antitrust: Commission fines Barclays, RBS,
Citigroup, JPMorgan and MUFG €1.07 billion for participating in foreign exchange spot
trading cartel (May 16, 2019), http://europa.eu/rapid/press-release_IP-19-2568_en.htm; see also
Aoife White and Stephanie Bodoni, Citigroup Hit Hardest as EU Fines Banks $1.2 Billion Over
FX, Bloomberg, (May 16, 2019), https://www.bloomberg.com/news/articles/2019-05-
16/citigroup-jpmorgan-among-banks-fined-1-2-billion-in-fx-probe.


                                               - 159 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 194 of 377



collusion to European regulators, and Commission officials confirmed that the Commission’s

probe into FX market manipulation by Credit Suisse was ongoing.

       413.    According to the Commission’s press release, from as early as December 18,

2007 to as late as January 31, 2013, traders from these banks had a “tacit understanding” to

manipulate the FX markets across 11 currency pairs, including the euro, the U.S. dollar, the

British pound and the Japanese yen. The Commission’s public statement explained that many of

these traders knew each other personally. One of the Bloomberg chat rooms used by the traders

was called the “Essex Express n’ the Jimmy,” as all of the traders in this chat room met on a

commuter train from Essex to London. Other chat rooms used by the co-conspirators included

“Three Way Banana Split” and “Semi Grumpy Old Men.” Traders exchanged confidential

customer order information, bid-ask spreads, open-risk positions and detailed trading strategies.

They would also agree to “stand down” (stop a trading activity) to avoid trading adversely to

another trader in the group. The Commission’s full decision, which will provide further details

concerning this collusive conduct, is expected to be released in 2020.

               11.    The CADE (Brazil) Settlements

       414.    On December 9, 2016, the Tribunal of the Administrative Council for Economic

Defense (“CADE”), a Brazilian authority, announced that it had signed Cease and Desist

Agreements (or “TCCs”) with five banks that settled charges concerning those banks’

manipulation of the FX market.266 The Defendant banks settling with CADE are Barclays, Citi,

Deutsche Bank, HSBC, and JP Morgan. The TCCs covered charges that the Defendant banks


       266
             CADE Press Release, CADE signs five agreements regarding a cartel investigation
in the foreign exchange market and opens a new cart investigation in the Brazilian exchange
market (Dec. 9, 2016), http://en.cade.gov.br/cade-signs-five-agreements-regarding-a-cartel-
investigation-in-the-foreign-exchange-market-and-opens-a-new-cartel-investigation-in-the-
brazilian-exchange-market.


                                              - 160 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 195 of 377



had conspired to manipulate FX benchmarks, including the WM/Reuters and ECB rates. These

five Defendants were fined a combined $54 million.

       415.    The General Superintendent of CADE had initiated proceedings against the five

Defendants, among other banks, in July of 2015. The investigation uncovered conclusive

evidence of anticompetitive conduct in the FX market. CADE uncovered evidence that the

banks communicated via chatrooms to coordinate their FX exchange transactions, and colluded

to fix prices. The anticompetitive behavior included sharing confidential client information,

including risk positions, prospective transactions, and other details regarding client matters. This

conduct, CADE concluded, resulted in the banks operating as one actor in the FX marketplace.

As a part of the TCCs, the signatories acknowledged their participation in the manipulative

conduct, and committed to ceasing their anticompetitive behavior.

       416.    Additionally, these banks agreed to assist CADE with its continuing investigation

of many other banks for manipulation of FX benchmarks. The banks that remain under

investigation by CADE include BofA, Standard Chartered, MUFG, Credit Suisse, Merrill Lynch,

Morgan Stanley, RBC, RBS, and UBS. Additionally, there are thirty individuals reportedly

under investigation.

       417.    In July 2017, the Brazilian Federal Public Prosecutor’s office indicted five former

traders, Eduardo Hargreaves (formerly of Standard Chartered), Sergio Correia Zanini (formerly

of RBC), Renato Lustosa Giffoni (formerly of Merrill Lynch), Pablo Frisanco de Oliveira

(formerly of Deutsche Bank), and Daniel Yuzo Shimada Kajiya (formerly of Morgan Stanley) on




                                              - 161 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 196 of 377



suspicion of cartel formation.267 The complaint alleged that the former traders colluded on

spreads for USD/BRL and boycotted non-participating traders.

       418.    On June 13, 2018, CADE announced that it had signed TCCs with RBC and

Morgan Stanley, as well as with an individual named Pablo Frisanco de Oliveira.268 Under the

agreements, Morgan Stanley was fined 30.28 million reais (approximately $8.2 million) and

RBC was fined 12.586 million reais (approximately $3.4 million). CADE found that there was

“strong evidence” that Morgan Stanley and RBC conspired to fix spreads and coordinated with

each other regarding the purchase and sale of currencies. CADE also found that Morgan Stanley

and RBC “possibly shared sensitive commercial information about the market, as well as details

about dealings, contracts, future pricing; customers’ demands; strategies and negotiation goals;

confidential positions in operations; and specific orders and the amount of performed operations

(in and outflow).”

               12.    The SACC (South Africa) Settlements

       419.    On February 15, 2017, the South African Competition Commission (the

“SACC”), an investigatory body, referred a competition case to governing South African

competition tribunal (the “SACC Tribunal”) after finding that Barclays, BofA, BNP Paribas,

Citi, Credit Suisse, JPMorgan, HSBC, Standard Chartered, and other banks had colluded to

manipulate FX exchange rates.269


       267
           Toni Sciaretta, MPF denuncia executivos por suspeita de cartel no câmbio,
Econômico Valor (July 24, 2017), https://www.valor.com.br/financas/5049942/mpf-denuncia-
executivos-por-suspeita-de-cartel-no-cambio.
       268
             CADE Press Release CADE signs three agreements regarding a cartel investigation
in the foreign exchange market (June 15, 2018), http://en.cade.gov.br/press-releases/cade-signs-
three-agreements-regarding-a-cartel-investigation-in-the-foreign-exchange-market.
       269
           Tiisesto Motsoeneng, South Africa watchdog seeks penalty against banks for FX
rigging, Reuters (Feb. 15, 2017), http://af.reuters.com/article/investingNews/idAFKBN15U1Y4.


                                             - 162 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 197 of 377



       420.         The SACC found that those banks had a “general agreement to collude on prices

for bids, offers and bid-offer spreads for [] spot trades.”270 The SACC also found that the banks

had effectuated their price manipulation “through agreements to refrain from trading and creating

fictitious bids and offers at particular times.”271 The banks had used the Reuters currency trading

platform to carry out their scheme, and coordinated using Bloomberg chats, including one room

named “ZAR Domination”,272 telephone conversations, and in-person meetings. Among other

tactics, they agreed to trade or not trade, and they took turns transacting (or withholding) to

achieve their collective profit motives.

       421.         The SACC recommended that the Tribunal issue an order declaring that the

banks had violated South Africa’s Competition Act and to order them to pay an administrative

penalty equal to 10% of their annual FX turnover.

       422.         On February 17, 2017, Reuters reported that Barclays and Citi had approached the

SACC with information pertaining to currency manipulation, and that they were being

cooperative with SACC.273 Three days later, SACC announced that it had reached a settlement

with Citi, in which SACC announced that Citi had engaged in the conduct previously reported,




       270
            SACC Press Release, Competition Commission prosecutes banks (currency traders)
for collusion (Feb. 15, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-prosecutes-banks-currency-traders-for-collusion-15-Feb-2016.pdf.
       271
              Id.
       272
           Tiisesto Motsoeneng, South Africa watchdog seeks penalty against banks for FX
rigging, Reuters (Feb. 15, 2017), http://af.reuters.com/article/investingNews/idAFKBN15U1Y4.
       273
           Tiisetso Motsoeneng, Barclays, Citi gave South Africa watchdogs info for FX probe-
sources, Reuters (Feb. 17, 2017), http://www.reuters.com/article/safrica-rand-rigging-
idUSL8N1G228C.


                                                 - 163 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 198 of 377



and that Citi would pay a penalty of the equivalent of $5 million.274 The Tribunal confirmed the

settlement with Citi on April 26, 2017.275

       423.    On January 26, 2018, the SACC provided the SACC Tribunal with additional

details and records concerning how the banks colluded to manipulate the rand-dollar currency

pair, including Bloomberg chatroom conversations between traders, and referred five additional

banks to the SACC Tribunal for colluding to manipulate FX exchange rates, including HSBC

Bank (US), Merrill Lynch, and Credit Suisse Securities (US).276

       424.    In April 2018, the SACC announced that court proceedings against 18 banks

accused of rigging the rand currency are likely to start in 2019.277

               13.     The WEKO (Swiss) investigation

       425.    The Swiss Competition Commission (“WEKO”) is an independent Swiss federal

authority responsible for “combating harmful cartels, monitoring dominant companies for signs




       274
            SACC Press Release, Competition Commission reaches settlement with Citibank
N.A. for colluding (Feb. 20, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-reaches-settlement-with-Citibank-3.pdf; Ed Stoddard and James
Macharia, South African watchdog fines Citi $5 mln to settle currency rigging, Reuters (Feb. 20,
2017), http://af.reuters.com/article/investingNews/idAFKBN15Z1J6.
       275
           South Africa: Citibank fined for FOREX rigging, CPI (Apr. 26, 2017)
https://www.competitionpolicyinternational.com/south-africa-citibank-fined-for-forex-
rigging/?utm_source=CPI+Lista+Combinada&utm_campaign=6772c53463-
EMAIL_CAMPAIGN_2017_04_26&utm_medium=email&utm_term=0_ee26de8909-
6772c53463-236730097.
       276
            Moyagabo Maake, Five More Banks Added to Long-Running Forex Cartel Case,
Business Day (Jan. 26,2018), https://www.businesslive.co.za/bd/companies/financial -
services/2018-01-26-five-more-banks-added-to-long-running-forex-cartel-case/.
       277
            Wendell Roelf, UPDATE 1- South African watchdog says forex-rigging trial likely to
begin in 2019, Reuters (April 25, 2018), https://www.reuters.com/article/safrica-rand-
rigging/update-1-south-african-watchdog-says-forex-rigging-trial-likely-to-begin-in-2019-
idUSL8N1S26HK.


                                               - 164 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 199 of 377



of anti-competitive conduct, enforcing merger control legislation, and preventing the imposition

of restraints of competition.”278

       426.     Around September 2013, WEKO launched one of the first investigations into

manipulation of the FX market.279 In March 2014, WEKO provided additional details on its

ongoing investigations, stating that it was focusing on a total of eight banks, including

Defendants Barclays, Citi, Credit Suisse, JPMorgan, RBS, and UBS. WEKO added that

“evidence exists that these banks colluded to manipulate exchange rates in foreign currency

trades” and reached “anti-competitive agreements to manipulate price rates in foreign exchange

trading.” Upon information and belief, WEKO’s investigation of the Defendants is ongoing.

                14.    The KFTC (Korea) investigation

       427.     In March 2016, the South Korean Fair Trade Commission (“KFTC”) announced

that it fined Deutsche Bank and HSBC for colluding on FX swaps.280 The next month, the

KFTC announced that it was investigating Citi and JPMorgan, Barclays, Standard Chartered, and

BNP Paribas for participation in the conspiracy.281 In September 2016, the KFTC announced it

was conducting a further probe into conduct by Deutsche Bank, HSBC, and BNP Paribas.282 On


       278
              WEKO, Competition Commission, https://www.weko.admin.ch/weko/en/home.html.
       279
            Caroline Copley and Patrick Graham, Swiss, UK watchdogs step up scrutiny on forex
trades, Reuters (Mar. 31, 2014), http://www.reuters.com/article/2014/03/31/us-swiss-forex-
investigation-idUSBREA2U0EN20140331; David Schafer, Swiss and UK watchdogs step up
Forex investigations, Financial Times (Mar. 31, 2014), http://www.ft.com/cms/s/0/99be70f4-
b8ae-11e3-a189-00144feabdc0.html#axzz3VMMdYe4x.
       280
           Joyce Lee, South Korea fines HSBC and Deutsche $50,000 for FX swap collusion,
Reuters (March 15, 2016), http://uk.reuters.com/article/uk-hsbc-deutsche-bank-southkorea-
idUKKCN0WH08G.
       281
          Kim Jae-won, Citibank, JPMorgan investigated for alleged FX swap bid rigging,
Korea Times (Apr. 7, 2016), http://www.koreatimes.co.kr/www/news/biz/2016/
04/488_202115.html.
       282
            Korea probing 6 foreign lenders again over FX swap bid-rigging allegations, PaRR
(Sept. 19, 2016), https://app.parr-global.com/intelligence/view/prime-2302625.


                                              - 165 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 200 of 377



May 16, 2017, the KFTC announced that it imposed penalties against BNP Paribas and Deutsche

Bank for colluding during currency forwards auctions.283 The banks “pre-arranged the winner

and bidding details, exchanged price information, and took higher sales margins.”

       428.     On January 18, 2019, the KTFC imposed fines on the local branches of

JPMorgan, HSBC, Deutsche Bank and Standard Chartered over alleged price-fixing of foreign

exchange derivatives, including currency swaps.284 Between March 2010 and February 2012,

these four banks “conspired seven times to sell currency contracts” to five unnamed corporate

clients, and sales employees “shared price information via messsager and phone calls.”

                15.    The FSB Report

       429.     The Financial Stability Board (“FSB”) is an international body that monitors and

makes recommendations about the global financial system. The FSB’s stated mission is to

“promote global financial stability by coordinating the development of regulatory, supervisory,

and other financial sector policies and conducts outreach.”285

       430.     On February 14, 2014, the FSB announced that it would undertake “a review of

FX benchmarks and will analyse market practices in relation to their use and functioning of the

FX market as relevant.”286 The investigation was launched in response to “concerns [that] have

been raised about the integrity of FX rate benchmarks,” and the “[c]onclusions and

recommendations will be transmitted by the FSB to the Brisbane Summit.”


       283
            South Korea fines Deutsche Bank, BNP Paribas $157,000 over FX forward rigging,
Reuters (May 15, 2017), https://www.reuters.com/article/us-southkorea-antitrust/south-korea-
fines-deutsche-bank-bnp-paribas-157000-over-fx-forwards-rigging-idUSKCN18C06G.
       284
           JP Morgan Chase, HSBC, Deutsche Bank, SC fined for forex rigging, The Korea
Times (Jan. 20, 2019), https://www.koreatimes.co.kr/www/biz/2019/01/488_262346.html.
       285
             FSB, What We Do, http://www.financialstabilityboard.org/what-we-do/.
       286
          FSB Press Release, FSB to review foreign exchange benchmarks (Feb. 14, 2014),
http://www.financialstabilityboard.org/2014/02/pr_140213/.


                                              - 166 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 201 of 377



       431.    The FSB issued their report on September 30, 2014. The Board recommended

that the benchmarks be reformed in several ways, particularly the WM/Reuters 4 p.m. London

fix, which the reports stated was “identified as pre-eminent by market participants.”287 The

FSB’s recommended reforms can be broadly grouped into the following categories: reforms to

the calculation methodology of the WMR benchmark rates; reforms based on recommendations

from reviews by the International Organization of Securities Commissions Organizations

(“IOSCO”) of the WM fixes; reforms to the publication of reference rates by central banks,

reforms to market infrastructure in relation to the execution of fix trade; and reforms of the

behavior of market participants around the time of the major FX benchmarks (primarily the

WMR 4 p.m. London fix).

       432.    On October 1, 2015, the FSB published a progress report on what reforms had

been implemented. Although the overall report noted the “good progress” made on the

implementation of the reforms, the FSB called for a wider application of the reforms to all

benchmarks.288

               16.     Civil lawsuits

       433.    Plaintiffs in the ongoing antitrust class action, In re FX, have reached settlements

with the following fifteen defendant banks: BofA, MUFG, Barclays, BNP Paribas, Citi,

Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, RBC, RBS, SG, Standard

Chartered, and UBS. Those settlements total over $2.3 billion. Credit Suisse is the only

defendant that has not settled the class action.



       287
          FSB Final Report on Foreign Exchange Benchmarks (Sept. 30, 2014),
http://www.fsb.org/2015/10/fsb-releases-progress-report-on-fx-benchmark-reforms/.
       288
            FSB Press Release, FSB releases progress report on FX benchmark reforms (Oct. 1,
2015), http://www.fsb.org/2015/10/fsb-releases-progress-report-on-fx-benchmark-reforms/.


                                               - 167 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 202 of 377



       434.    There are also civil lawsuits ongoing in Canada. In September 2015, a number of

lawsuits were filed in Canada alleging that Defendants BofA, MUFG, Barclays, BNP Paribas,

Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, RBS,

SG, Standard Chartered, and UBS manipulated FX transactions.289 On November 10, 2016,

UBS, BNP Paribas, and BofA settled the claims against them.290 On April 24, 2017, Goldman

Sachs, JPMorgan, and Citi settled the claims against them.291

       435.    On June 13, 2018, the Court of Appeal for Ontario overturned a lower court’s

decision and held that Bank of Montreal (“BMO”) and Toronto-Dominion Bank (“TD”) could be

added as defendants to one of these lawsuits, on the grounds that claims against such defendants

were not time-barred because plaintiffs first learned of their involvement in the FX price-fixing

conspiracy “at the UBS proffer (on May 24, 2016).” Regarding this proffer, the court noted that

“UBS advised class counsel that it reviewed approximately 2,000 collusive chats dating as far

back as 2008 and that FX traders at TD and BMO were among the persons participating in such

chats.”292


       289
            Evan Weinberger, Big Banks Hit With First Canadian Forex Class Action, Law360
(Sept. 11, 2015), https://www.law360.com/articles/701864/big-banks-hit-with-first-canadian-
forex-class-action; Avi Mizrahi, Major Banks Face New $1 Billion FX Manipulation Lawsuit in
Canada (Sept. 13, 2015), http://www.financemagnates.com/institutional-forex/regulation/major-
banks-face-new-1-billion-fx-manipulation-lawsuit-in-canada/.
       290
            Marcho Chown Oved, Three Banks Settle Canadian Foreign Exchange Class-Action
Suit for Almost $16 million, The Star (Nov. 10, 2016), https://www.thestar.com/
news/world/2016/11/10/three-banks-settle-canadian-foreign-exchange-class-action-suit-for-
almost-16m.html.
       291
           Julius Melnitzer, Goldman Sachs, JP Morgan and Citigroup settle forex class action,
Financial Post (Feb. 24, 2017), http://business.financialpost.com/legal-post/goldman-sachs-jp-
morgan-and-citigroup-settle-forex-class-action.
       292
            Geoff Zochodne, BMO, TD can be added to alleged foreign exchange ‘price-fixing
conspiracy’ lawsuit, Ontario court rules, Financial Post (June 28, 2018), https://business.
financialpost.com/news/fp-street/bmo-td-can-be-added-to-alleged-foreign-exchange-price-
fixing-conspiracy-lawsuit-ontario-court-rules.


                                              - 168 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 203 of 377



       436.       On May 27, 2019, a class action suit was brought in Australia’s Federal Court

against Citi, RBS, UBS, and JPMorgan on behalf of FX investors.293 The suit alleges that these

banks colluded to rig (i) FX benchmark rates, (ii) the pricing of bid-ask spreads, and (iii) the

triggering of client stop-loss and limited orders, for the purpose of boosting profits at the expense

of Australian businesses and investors. This lawsuit is ongoing.

             B.     Defendants Terminated, Suspended, or Oversaw the Departure of Key
                    Employees and Banned Their Traders From Multi-Bank Chat Rooms

       437.       Once the media and government regulators began to release information showing

that Defendants had colluded to manipulate the FX market, Defendants began to “clear the

decks” of their FX operations. As detailed below, Defendants terminated or suspended at least

51 FX employees, and saw at least eight other long-time, high-ranking FX personnel leave for

other reasons, like to “pursue other interests.” Defendants also banned the use of multi-bank

chat rooms by their FX personnel.

       438.       BofA suspended or terminated at least two employees in the wake of the FX

scandal.294 In March 2014, BofA suspended Joseph Landes, its head of spot FX trading in

Europe, the Middle East, and Africa. In addition, New York-based FX trader Milko Campusano

left the bank in April 2014.




       293
          Peter Vercoe, Citi, JPMorgan, UBS Face Australia Forex Cartel Class Action,
Bloomberg, (May 26, 2019), https://www.bloomberg.com/news/articles/2019-05-27/citi-
jpmorgan-ubs-face-forex-cartel-class-action-in-australia.
       294
           Jamie McGeever, Bank of America suspends senior FX trader in London, Reuters
(Mar. 6, 2014), http://www.reuters.com/article/2014/03/06/us-bank-of-america-suspends-
idUSBREA251MZ20140306.


                                                - 169 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 204 of 377



       439.    Barclays suspended or terminated at least ten employees following the FX

scandal.295 In November 2013, Barclays suspended Chris Ashton, the global head of voice spot

trading, and a member of the “Cartel” chat room. Barclays also suspended Russell Katz, Jerry

Urwin, Mark Clark, and trader Jack Murray. In April 2014, Barclays fired four traders, and was

ordered by the New York Department of Financial Services to fire four more.296

       440.    BNP Paribas suspended or terminated at least one FX employee after the scandal

broke.297 In March 2014, BNP Paribas suspended Robert de Groot, its head of FX spot trading,

and a member of the Bank of England’s Chief Dealers’ Sub Group.

       441.    Citi has suspended or terminated at least three FX employees.298 Citi suspended

Andrew Amantia, an FX trader in New York, and Anthony John, an FX trader in London. Citi

also terminated its head of European spot trading, Rohan Ramchandani, who was also a member

of the Bank of England’s Chief Dealers’ Sub Group. Citi also terminated Robert Hoodless,299




       295
            Caroline Binham and Daniel Schafer, Barclays suspends six foreign exchange
traders, Financial Times (Nov. 1, 2013), http://www.ft.com/intl/cms/s/0/c3675c9a-42f2-11e3-
8350-00144feabdc0.html#axzz3WB4A422a.
       296
             Steve Slater and Kirstin Ridley, Barclays fined $2.4 billion for FX manipulation, to
fire eight staff, Reuters (May 21, 2015), http://uk.reuters.com/article/uk-banks-forex-settlement-
barclays-idUKKBN0O51QX20150521.
       297
          Katie Martin and David Enrich, BNP Paribas and Bank of America Suspend Forex
Traders, Wall St. J. (Mar. 6, 2014), http://www.wsj.com/articles/SB1000142405270230
4554004579422854231268772.
       298
           Liam Vaughan and Gavin Finch, HSBC, Citigroup Said to Suspend Traders on
Currency Probe, Bloomberg (Jan. 17, 2014), http://www.bloomberg.com/news/ articles/2014-
01-17/hsbc-says-it-suspended-two-london-foreign-exchange-traders-1-.
       299
            Patrick Gower, Third Ex-Citigroup Trader Wins Unfair Dismissal Lawsuit,
Bloomberg (July 4, 2016), https://www.bloomberg.com/news/articles/2016-07-04/third-ex-
citigroup-currency-trader-wins-unfair-dismissal-suit.


                                              - 170 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 205 of 377



Perry Stimpson,300 and Carly McWilliams,301 all former currency traders, around November

2014. In addition, the overall head of Citigroup’s FX operations, Anil Prasad, left the bank in

March 2014 to “pursue other interests.”302 Citi also terminated Baris Oztakpan, an FX trader.

       442.    Credit Suisse substantially scaled back its FX trading operations in May 2014

when six employees in New York and London were released in a “cost-cutting drive.”303 Those

employees include Daniel Wise, the head of spot trading in London, Mark Astley, a director of

FX strategy, Monika Dasani, a London-based FX sales person, and Martin Amann, a New York-

based director of FX sales. In addition, in September 2013, Todd Sandoz, the head of global FX

trading, stepped down after more than 17 years at Credit Suisse.304

       443.    Deutsche Bank suspended or terminated at least six FX employees.305 Deutsche

Bank terminated three FX traders in its New York office: Diego Moraiz, the head of the

emerging markets FX trading desk; Christopher Fahy, an FX trading director; and Robert

Wallden, an FX trading director. DOJ and FBI agents had previously questioned Mr. Wallden at

       300
           Alan Tovey, Citi trader sacked after Forex rigging probe wins unfair dismissal case,
Telegraph (Nov. 17, 2015), http://www.telegraph.co.uk/finance/newsbysector/banksandfinance/
12002204/Citi-trader-sacked-after-forex-rigging-probe-wins-unfair-dismissal-case.html.
       301
             Patrick Gower, Ex-Citigroup Trader Was Cannon Fodder on Maternity Leave,
Bloomberg (Jan. 28, 2016), https://www.bloomberg.com/news/articles/2016-01-28/citigroup-fx-
trader-fired-on-maternity-leave-was-cannon-fodder.
       302
            Ambereen Choudhury, Citigroup Head of Currencies Prasad to Step Down in
March, Bloomberg (Feb. 5, 2014), http://www.bloomberg.com/news/articles/2014-02-
05/citigroup-head-of-currencies-anil-prasad-to-step-down-in-march.
       303
            Jamie McGeever, Credit Suisse chief FX spot dealer and five others leave bank,
Reuters (May 14, 2014), https://uk.reuters.com/article/uk-creditsuisse-employment/credit-suisse-
chief-fx-spot-dealer-and-five-others-leave-bank-idUKKBN0DU0UO20140514.
       304
            Robert Mackenzie Smith, Credit Suisse Global FX Head Sandoz to Leave, FX Week
(Sept. 10, 2013), http://www.fxweek.com/fx-week/news/2293855/credit-suisse-global-fx-head-
sandoz-to-leave.
       305
            Gertrude Chavez-Dreyfuss, Deutsche Bank fires Argentine trader in wake of FX
probe, Reuters (Feb. 5, 2014), http://www.reuters.com/article/2014/02/05/us-forex-deutsche-
argentina-idUSBREA1423620140205.


                                             - 171 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 206 of 377



his New York home about transcripts of an electronic chat where he boasted “about his ability to

influence currency markets.”306

       444.   Deutsche Bank also fired Ezequiel Starobinsky, an FX trader based in Buenos

Aires, Argentina. And Kai Lew, a director of institutional FX sales, was suspended following an

internal investigation.307 In addition, Christina Binaghi, a New York-based managing director

and head of Latin American FX trading, left the firm in March 2014.308 In May 2014, Deutsche

Bank terminated Marlene Galvan, a Mexican currency trader.309

       445.   Goldman Sachs oversaw the departure of four FX employees in 2014—three

senior executives and a trader: Steven Cho, the New York-based global head of spot and

forward FX trading for G10 currencies; Leland Kim, another partner in the FX trading business;

and Mitesh Parikh, the European head of spot FX trading.310 In November 2014, Goldman Sachs

terminated Frank Cahill, a sterling trader who had previously worked at both Barclays and

HSBC.311


       306
           David Enrich, Katie Martin and Jenny Strasburg, FBI Tries New Tactic in Currency
Probe, Wall St. J. (Nov. 20, 2013), http://on.wsj.com/OIgEmq.
       307
           Katie Martin, Deutsche Bank Found Inappropriate Communication Between Staffer,
Central Banker, Wall St. J. (Apr. 9, 2014), https://www.wsj.com/articles/SB100014240527023
03873604579491562249087486.
       308
            Francisco Marcelino, Deutsche Bank Latin America Trading Head Binaghi Departs,
Bloomberg (March 11, 2014), https://www.bloomberg.com/news/articles/2014-03-11/deutsche-
bank-latin-america-trading-head-binaghi-departs.
       309
            Gertrude Chavez-Dreyfuss, EXCLUSIVE -Deutsche Bank terminates Mexican
currency trader –source, Reuters (May 6, 2014), http://www.reuters.com/article/forex-
investigations-deutsche-bank-idUSL2N0NS22420140506.
       310
           Michael J. Moore, Goldman Sachs Currency Traders Cho, Lim Said to Depart,
Bloomberg (Feb. 5, 2014), http://www.bloomberg.com/news/articles/2014-02-05/goldman-
sachs-currency-traders-cho-lim-said-to-depart.
       311
           Chiara Albanese, Goldman Ousts Currencies Trader Connected to Probe, Wall St. J.
(Nov. 18, 2014), https://www.wsj.com/articles/goldman-ousts-currencies-trader-connected-to-
probe-1416333931.


                                             - 172 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 207 of 377



       446.   HSBC suspended or terminated at least three FX employees.312 In January 2014,

HSBC suspended Serge Sarramenga, the head of its G-10 spot FX desk, and Edward Pinto, an

FX trader based in London. In November 2014, HSBC fired Stuart Scott, who was then their

European head of currency trading.313

       447.   JPMorgan suspended or terminated at least two FX employees.314 JPMorgan

suspended Richard Usher, its head of G-10 spot trading. Usher was a leader of the “Cartel” chat

room and was a member of the Bank of England’s Chief Dealers’ Subgroup. JPMorgan also

suspended FX trader Gordon Andrew, after allegedly finding evidence that he disclosed trade

information to employees at other banks.

       448.   Morgan Stanley oversaw the departure of at least two high-ranking FX

executives.315 In March 2014, Steve Glynn, co-head of FX and emerging markets, left the bank.

Glynn had been at Morgan Stanley for 14 years. And in August 2014, Stuart Sopp, the G10 FX

head, resigned from his position after five years with Morgan Stanley.

       449.   RBS placed at least six FX employees into a disciplinary process, three of whom

have been suspended.316 London-based FX traders Julian Munson, Paul Nash, and Ian Drysdale


       312
           Liam Vaughan and Gavin Finch, HSBC, Citigroup Said to Suspend Traders on
Currency Probe, Bloomberg (Jan. 17, 2014), http://www.bloomberg.com/news/ articles/2014-
01-17/hsbc-says-it-suspended-two-london-foreign-exchange-traders-1-.
       313
            Martin Arnold, HSBC fires head of European Currency Trading, CNBC (Dec. 10,
2014), http://www.cnbc.com/2014/12/10/hsbc-fires-head-of-european-currency-trading.html.
       314
            Gavin Finch and Suzi Ring, JPMorgan Currency Trader Said to Be Suspended for
Actions at RBS, Bloomberg (Jan. 14, 2015), http://www.bloomberg.com/news/articles/2015-01-
14/jpmorgan-currency-trader-said-to-be-suspended-for-actions-at-rbs.
       315
            Reuters, Morgan Stanley names Falloon as head of Asia Pac fixed income, Reuters
(Mar. 13, 2014), http://www.reuters.com/article/2014/03/13/morgan-stanley-falloon-
idUSL3N0MA30V20140313.
       316
           Steve Slater and Jamie McGeever, Six RBS traders could be punished in forex probe,
Reuters (Dec. 23, 2014), http://uk.reuters.com/article/2014/12/23/uk-rbs-forex-probe-
idUKKBN0K116420141223.


                                             - 173 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 208 of 377



have been suspended. And in December 2014, Mr. Nash was arrested and criminally changed by

authorities as part of the U.K. Serious Fraud Office’s FX manipulation investigation. RBS

suspended another three employees in February of 2015 as a part of the “ongoing FX

investigation at the bank.”317 Mr. Drysdale sued RBS, alleging that he had been unfairly

dismissed, and he was merely a “scapegoat” for the bank’s failings.318

       450.    SG fired at least one trader, Ilan Botbol, for multiple instances of misconduct,

including widening the spread on a customer trade and bragging about it to traders at BNPP and

Morgan Stanley.319 After boasting that he made $530,000 on the trade, the BNPP trader agreed

that Mr. Botbol was a “crook”–an assessment with which Mr. Botbol agreed. Mr. Botbol later

sued SG, alleging that he had been unfairly terminated and that SG encouraged traders to

communicate with traders at other banks to learn information about the market. In a public

statement, Mr. Botbol’s lawyer said of SG, “How can they say the rules were breached when

there were none?”

       451.    Standard Chartered suspended at least one FX employee.320 Matt Gardiner, a

senior FX trader at Standard Chartered, had previously worked at UBS. He was placed on leave




       317
           Antonia Molloy, RBS Suspends two more staff as part of forex investigation, The
Independent (Feb. 25, 2015), http://www.independent.co.uk/news/business/news/rbs-suspends-
two-more-staff-members-as-part-of-forex-investigation-10069698.html.
       318
            Steve Slater, Fired RBS trader says he was ‘scapegoat’ for Fx fine, Reuters (Sept.
30, 2015), https://www.reuters.com/article/us-rbs-forex-tribunal/fired-rbs-trader-says-he-was-
scapegoat-for-fx-fine-idUSKCN0RU1P620150930.
       319
           Gaspard Sebag, SocGen Sued by Ex-Banker It Accused of Cheating on FX Trade,
Bloomberg (March 3, 2017), https://www.bloomberg.com/news/articles/2017-03-03/socgen-
sued-by-ex-banker-it-accused-of-cheating-on-fx-trade.
       320
           Jamie McGeever and Tom Pfeiffer, Standard Chartered FX trader Gardiner resigns
– source, Reuters (March 26, 2014), http://www.reuters.com/article/forex-stanchart-
idUSL5N0MN2ED20140326.


                                              - 174 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 209 of 377



during his first month at Standard Chartered during investigation of FX rigging, although he was

not placed on leave for his activities at Standard Chartered. Gardiner resigned in March 2014.

       452.     UBS suspended or terminated at least seven FX employees.321 UBS suspended

Niall O’Riordan, its head of FX trading and a member of the Bank of England’s Chief Dealers’

Subgroup. UBS also suspended at least six other FX traders, including New York-based traders

Onur Sert and Michael Velardi.

II.    ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
       MANIPULATE FX SPOT PRICES AND BENCHMARK RATES

       453.     Because many FX benchmarks were based on snapshots of actual FX transactions

over brief, predetermined periods of time, they were particularly susceptible to manipulation by

Defendants, who were the dominant force in in the FX market. By jointly pressing through

transactions that went one way for a time, while withholding transactions that went the other way

at the same time, Defendants could together greatly distort prices during the exact, short time

frame when the key, rate-setting measurements of the market were being taken.322 Indeed,

during the criminal trial of Cartel chatroom members Usher, Ramchandani and Ashton, a fellow

co-conspirator and Cartel member, Matthew Gardiner, confirmed that “generally speaking” the

Cartel members would check the chat “everyday” prior to the WMR and ECB fixes “to see who

had fixing flows” in order “to coordinate our trading.”323


       321
           Emily Flitter and Jamie McGeever, UBS suspends U.S.-based forex trader in
manipulation probe, Reuters (Mar. 28, 2014), http://www.reuters.com/article/2014/03/28/us-
forex-ubs-investigation-idUSBREA2R15T20140328.
       322
             To be clear, even though the benchmark rate was based on trades in such a window,
Defendants’ manipulative acts began earlier. Furthermore, as discussed in Section IV.C below,
the effects of Defendants’ manipulative trades extended far beyond the moment Defendants’
trades were entered into. This is confirmed, as also discussed below, by the relevant market
microstructure literature.
       323
              Trial Transcript at 632-33, U.S. v. Usher, Ramchandani and Ashton, No. 17-cr-19
(S.D.N.Y.).


                                              - 175 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 210 of 377



       454.    As detailed above, the results of government investigations and admissions by

Defendants’ own former employees confirm that Defendants actively colluded to manipulate FX

spot prices, including at and around the WM/Reuters and ECB fixing periods. The court in the

FX antitrust class action has found that this is a surplus of “direct evidence akin to the ‘recorded

phone call in which two competitors agreed to fix prices at a certain level.’” In re FX, Dkt. No.

242. As explained below, economic analyses further confirms Defendants’ manipulation of FX

prices in and around the benchmark windows, going as far back as 2003.

          A.      Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
                  Prices and Benchmark Rates

       455.    As discussed above, government regulators from across the globe have

unanimously found that Defendants colluded to manipulate FX prices and benchmark rates.

Among the most damning evidence of Defendants’ misconduct are the records of more than two

dozen banks’ traders participating in chat rooms in which they exchanged information about

pricing, spreads, the timing of transactions, and fixes. The names of the chats show Defendants’

brazenness: “The Cartel,” “The Bandits’ Club,” “The Mafia,” “The Swiss Mafia,” “One Team,

One Dream,” “The Sterling Lads,” the “Essex Express,” “The Players,” “The 3 Musketeers,”

“Barrier Killers,” “Sllllaaaaggggsssss2,” “A Co-Operative,” and “The A-Team.” Each

Defendant participated in at least one of the chats discussed below manipulating the benchmark

rates, bid/ask spreads, “working” their clients’ limit orders, or by triggering their clients’ stop

loss orders.

       456.    The Cartel, the most notorious of the chat rooms, was run by Richard Usher while

he was chief currency dealer at JPMorgan and head of spot trading for G10 currencies from 2010

to 2013 and while he was a trader at RBS before then. At least six of Defendants’ traders

participated in the Cartel, whose other members included:



                                                - 176 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 211 of 377



       •   Rohan Ramchandani, Citigroup’s head of spot Trading in London;

       •   Matt Gardiner, Barclays’ director of spot trading for EUR/USD from 2007 to 2001;

       •   Chris Ashton, former head of Barclays voice spot trading globally;

       •   Richard Usher, former FX trader at J.P. Morgan; and

       •   Niall O’Riordan, UBS’s co-global head of G10 and emerging market spot trading.

Usher, Ramchandani, Gardiner, Ashton, and O’Riordan, as described above, have each been

fired from their respective institutions.

       457.    Defendants participated in at least the following chat rooms:

       •   Defendant BofA participated in chat rooms discussing the U.S. dollar (USD), euro
           (EUR), Japanese yen (JPY), Australian dollar (AUD), Swiss franc (CHF), and South
           African rand (ZAR).

       •   Defendant Barclays participated in chat rooms discussing the U.S. dollar (USD), euro
           (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
           dollar (AUD), Canadian dollar (CAD), Russian ruble (RUB), South African rand
           (ZAR), and Brazilian real (BRL).

       •   Defendant BNP Paribas participated in chat rooms discussing the U.S. dollar (USD),
           euro (EUR), Japanese yen (JPY), Polish zloty (PLN), Russian ruble (RUB), Mexican
           peso (MXN), Israeli shekel (ILS), and Thai baht (THB).

       •   Defendant MUFG participated in chat rooms discussing the U.S. dollar (USD), euro
           (EUR), Japanese yen (JPY), and Swiss franc (CHF).

       •   Defendant Citi participated in chat rooms discussing the U.S. dollar (USD), euro
           (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
           dollar (AUD), New Zealand dollar (NZD) Russian ruble (RUB), and South African
           rand (ZAR).

       •   Defendant Credit Suisse participated in chat rooms discussing the U.S. dollar (USD),
           euro (EUR), British pound (GBP), Australian dollar (AUD), Swiss franc (CHF),
           Czech koruna (CZK), Israeli shekel (ILS), Polish zloty (PLN), and South African
           rand (ZAR).

       •   Defendant Deutsche Bank participated in chat rooms discussing the U.S. dollar
           (USD), euro (EUR), the British pound (GBP), Japanese yen (JPY), Swiss franc
           (CHF), Australian dollar (AUD), New Zealand dollar (NZD), Canadian dollar (CAD),
           Russian ruble (RUB), South African rand (ZAR), Chinese yuan (CNY), Czech koruna


                                             - 177 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 212 of 377



    (CZK), Hong Kong dollar (HKD), Hungarian forint (HUF), Polish zloty (PLN),
    Singapore dollar (SGD), Turkish lira (TRY), Indonesian rupiah (IDR), Indian rupee
    (INR), South Korean won (KRW), Malaysian ringgits (MYR), and Taiwan dollar
    (TWD).

•   Defendant Goldman Sachs participated in chat rooms discussing the U.S. dollar
    (USD), euro (EUR), British pound (GBP), and Australian dollar (AUD).

•   Defendant HSBC participated in chat rooms discussing the U.S. dollar (USD), euro
    (EUR), British pound (GBP), Swiss franc (CHF), Russian ruble (RUB), Mexican
    peso (MXN), and Thai baht (THB).

•   Defendant JPMorgan participated in chat rooms discussing the U.S. dollar (USD),
    euros (EUR), British pound (GBP), Australian dollar (AUD), Swiss franc (CHF), and
    South African rand (ZAR).

•   Defendant Morgan Stanley participated in chat rooms discussing the U.S. dollar
    (USD), euro (EUR), British pound (GBP), Japanese yen (JPY), Australian dollar
    (AUD), and New Zealand dollar (NZD).

•   Defendant RBC participated in chat rooms discussing the U.S. dollar (USD), euro
    (EUR), Australian dollar (AUD), New Zealand dollar (NZD), Canadian dollar
    (CAD), Swiss franc (CHF), Japanese yen (JPY), Czech koruna (CZK), Israeli shekel
    (ILS), Polish zloty (PLN), South African rand (ZAR).

•   Defendant RBS participated in chat rooms discussing the U.S. dollar (USD), euro
    (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
    dollar (AUD), New Zealand dollar (NZD), South African rand (ZAR), and Brazilian
    real (BRL).

•   Defendant SG participated in chat rooms discussing the U.S. dollar (USD), euro
    (EUR), Australian dollar (AUD), Polish zloty (PLN), Brazilian real (BRL), Mexican
    peso (MXN), Chinese yuan (CNY), Israeli shekel (ILS) and Thai baht (THB).

•   Defendant Standard Chartered participated in chat rooms discussing the U.S. dollar
    (USD), euro (EUR), Japanese yen (JPY), Australian dollar (AUD), Swiss franc
    (CHF), Brazilian real (BKL) and South African rand (ZAR).

•   Defendant UBS participated in chat rooms discussing the U.S. dollar (USD), euro
    (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
    dollar (AUD), New Zealand dollar (NZD), Canadian dollar (CAD), Swedish krona
    (SEK), Norwegian krone (NOK), Russian ruble (RUB), South African rand (ZAR),
    Chinese yuan (CNY), Czech koruna (CZK), Hong Kong dollar (HKD), Hungarian
    forint (HUF), Polish zloty (PLN), Singapore dollar (SGD), Turkish lira (TRY),
    Indonesian rupiah (IDR), Indian rupee (INR), South Korean won (KRW), Malaysian
    ringgits (MYR), and Taiwan dollar (TWD).


                                     - 178 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 213 of 377




       458.    Many regulators have included with their orders, notices, agreements, and reports,

extracts from thousands of electronic chat transcripts obtained from Defendants, which describe

specific instances of collusion. Each of those orders, notices, agreements, and reports is

incorporated by reference in this Complaint. A sample of illustrative chats are described herein.

       459.    Traders “don their hat” to an RBS trader for successfully manipulating the

WM/Reuters Closing Rate. Members of the Sterling Lads chatroom would also coordinate

trading ahead of the fix by matching off trades with each other outside of the chat room. An

undated chat log, published in part by the CFTC and the UK Financial Conduct Authority, shows

that an RBS trader had a client order to sell the GBP/USD currency pair at the 4 p.m.

WM/Reuters Closing Rate fixing period.324 In that situation, RBS would benefit from driving

the WM/Reuters Closing Rate downward. An RBS trader shared this trade information with

traders from three other banks in an electronic chat room, and learned that they also had sell

orders for that currency pair. The traders then coordinated their positions immediately before the

fixing, and discussed the favorable results immediately afterwards. The contents of that chat log,

which were published in part by the CFTC and the UK Financial Conduct Authority, and further

alleged by the class plaintiffs in In re FX, are shown below:

        14:44:05        Barclays
        14:45:35        RBS                     im getting abt 80 quid now
        14:45:41        RBS                     fixing
        14:45:54        HSBC                    my ny 100 quid
        14:46:00        Barclays
        14:46:01        Barclays
        14:46:07        Barclays
        14:46:14        HSBC
        14:46:31        Barclays
        14:48:04        UBS

       324
            Final Notice to RBS at 20 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-rbs.pdf.


                                              - 179 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 214 of 377



        14:48:13        Barclays
        14:48:20        Barclays
        14:48:46        UBS
        14:48:55        Barclays
        14:49:00        UBS
        14:49:03        RBS
        14:49:11        UBS
        14:49:19        Barclays
        14:49:30        UBS
        14:49:34        Barclays
        14:49:40        Barclays
        14:49:42        Barclays
        14:49:46        UBS
        14:51:19        RBS                     getting more than u know [HSBC trader] betty
        14:51:26        HSBC                    ok thx
        14:52:23        UBS                     nice job gents
        14:54:16        HSBC                    [RBS trader], just matched with         for 100
                                                still lhs in about 140
        14:54:26        RBS                     cool
        14:56:26        UBS                     options guys payiong us down here and selling
                                                the x
        15:00:58        UBS                     I don my hat
        15:01:08        Barclays                what a job
        15:01:23        UBS                     welld one lads
        15:01:28        Barclays                bravo
        15:07:03        RBS                     1.6218..nice\
        15:07:33        HSBC                    worked ok that one...

       460.    The other traders continued to laud RBS, making statements like “[RBS] is god,”

welld one [sic] lads,” “what a job,” “brave,” and “we fooking killed it right.”

       461.




        11:13:23        RBS
        11:13:31        RBS
        11:14:07        Barclays
        11:14:12        RBS
        11:14:53        HSBC
        11:15:12        Barclays



                                              - 180 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 215 of 377



        11:15:12        Barclays

       462.    A JPMorgan trader colluded with a trader from another bank to “double team”

the WM/Reuters Closing Rate. In one transcript released by the FCA, a trader at JPMorgan had

net buy orders of the EUR/USD currency pair at the WM/Reuters Closing Rate fixing period,

which meant that it would benefit if it could move the rate upwards.325 In the 20 minutes

preceding the fixing, a JPMorgan trader disclosed its net orders to another trader, and agreed to

“join forces” and “double team em” by coordinating with the other trader to move the fix rate

upwards. Prior to the fix window, JPMorgan “built” the volume of EUR that it needed to buy in

a series of transactions with market participants.

       463.    Then, during the fixing window, JPMorgan and the collaborating trader entered a

series of large buy orders totaling EUR 259 million—which accounted for 41% of the total

volume of EUR/USD bought during the fix window. The strategy was a success, generating a

profit of approximately $33,000.

       464.    Afterward, the collaborating trader stated “sml rumour we havent lost it” to which

the JPMorgan trader responded “we . . . do . . . dollarrr.” The collaborating trader’s bravado

continued into the next day, stating to yet another trader “we were EPIC at the [WMR] fix

yest[erday]” and “i dragged [JPMorgan] in, we covered all the bases b/w us.”

       465.    An HSBC trader colluded with traders at three other banks to “team whack”

the WM/Reuters Closing Rate. The FCA released a similar example of benchmark manipulation

by HSBC, which held a net sell position in an undated transcript and would benefit from moving




       325
            Final Notice to JPMorgan (Nov. 11, 2014), https://www.fca. org.uk/publication/final-
notices/final-notice-jpm.pdf.


                                               - 181 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 216 of 377



the WM/Reuters Closing Rate lower.326 An HSBC trader accomplished this by coordinating

with traders at three other firms to “team whack” the WM/Reuters Closing Rate. These traders

used a variety of techniques, including “building,” “clearing the decks,” and coordinating large

sell orders in and around the fixing window to suppress the closing rate. The result was a profit

of approximately $162,000.

       466.    The traders congratulated one another by saying “nice work gents . . . I don my

hat,” “Hooray nice team work,” “bravo . . . cudnt been better,” “have that my son . . . v nice

mate,” and “dont mess with our ccy [currency].” One of the traders commented “there you go . .

. go early, move it, hold it, push it.” The HSBC trader stated “loved that mate . . . worked

lovely” and “we need a few more of those for me to get back on track this month.”

       467.    Traders from UBS and three other banks shared their “scores” after

manipulating the WM/Reuters Closing Rate. In a transcript released by the CFTC, traders from

UBS and three other banks exchanged customer order information.327 Once the traders realized

that they were all net sellers, they coordinated their transactions in order to drive the

WM/Reuters Closing Rate downward. One trader stated that “we gonna be able to get it to” a

lower fix price, to which another trader joked about his use of “the royal fkn we.” Another trader

remarked “it cant be a good day to be” a buyer.

       468.    After the fixing window closed, one of the traders said “nice call,” and each of the

chat room members gave their “scores,” or profits from manipulating the WM/Reuters Closing

Rate. Those scores ranged from $60,000, to $220,000.


       326
            Final Notice to HSBC, at 18-20 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-hsbc.pdf.
       327
           Order Instituting Proceedings, In the Matter of UBS AG, at 7 (Nov. 11, 2014),
http://www.cftc.gov/idc/groups/public/@lrenforcementactions/documents/legalpleading/enfubso
rder111114.pdf.


                                                - 182 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 217 of 377



       469.    Traders from Citi, JPMorgan, and UBS “double teamed” the WM/Reuters

Closing Rate in “The Cartel” chat room. The Defendants added insult to injury by naming the

chat rooms to boast of the illegal collusion. For example, the CFTC released the transcript of a

chat from members of “The Cartel” chat room, including traders from Citi, JPMorgan, and

UBS.328 In the transcript, the Defendants coordinated their trading activities to manipulate the

WM/Reuters benchmark rate. The traders in that chat room used the code word “pickun” to

discuss the WM/Reuters rate. Minutes before the WM/Reuters rate was set, a JPMorgan trader

informed a Citi trader “ok, I got a lot of euros[.]” The Citi trader responded first, “?” and then “u

selling?” The JPMorgan trader replied “yes.” As shown below, the traders proceeded to “double

team” the WM/Reuters rate by coordinating their sales at the time of the fixing.

         15:51:46       JPMorgan                u want it?
         15:52:24       Citigroup               ill take it [JP Morgan trader]
         15:52:26       Citigroup               if u don’t want it
         15:52:39       JPMorgan                tell u what
         15:52:42       JPMorgan                lets double team it
         15:52:45       JPMorgan                how much u got
         15:52:46       Citigroup               ok
         15:52:47       Citigroup               300
         15:52:52       Citigroup               U?
         15:53:01       JPMorgan                ok ill give u 500 mor
         15:53:05       Citigroup               wow
         15:53:06       Citigroup               Ok
         15:53:08       Citigroup               ha
         15:53:09       Citigroup               cool
         15:53:14       UBS
         15:53:20       JPMorgan                so we have 800 each
         15:53:21       JPMorgan                ok
         15:53:31       JPMorgan                but we gotta both do some at fix
         15:53:36       JPMorgan                don’t sell em all and take the foot off
         15:53:40       Citigroup               I promise I will
         15:53:47       JPMorgan                me too



       328
            CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.
cftc.gov/idc/groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf.


                                               - 183 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 218 of 377



       470.




        11:52:41       UBS
        11:55:45       JPMorgan
        11:55:50       JPMorgan
        11:56:16       JPMorgan
        11:56:19       JPMorgan
        11:56:28       JPMorgan
        11:56:34       Citigroup
        11:56:37       Citigroup

        11:58:12       JPMorgan
        11:58:14       JPMorgan
        11:58:16       JPMorgan
        11:58:19       JPMorgan
        11:58:41       UBS
        11:59:31       UBS
        11:59:34       UBS
        11:59:48       UBS
        12:00:08       JPMorgan
        12:04:02       UBS

       471.   A trader from UBS “made the year” for traders from Barclays and other banks,

by successfully manipulating the ECB rate. Notably, the chat room transcripts reveal that

Defendants attempted to manipulate other benchmark rates aside from the WM/Reuters Closing

Rate. For example, chats released by the FCA and the DFS show that on February 15, 2012,




                                            - 184 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 219 of 377



traders from UBS, Barclays and two other banks used “The Cartel” chatroom to coordinate their

trading ahead of the ECB’s fixing window.329

           472.   Prior to the ECB fixing window (around 1:15 p.m. London time), the traders for

the various banks disclosed that they had net sell orders of millions of dollars in euros. A trader

for one of the other banks suggested that the firms “hold” onto their sell orders “for twelve

minutes,” i.e., until the ECB rate fixing window opened.

           473.   The banks also disclosed that they had millions of euros in shorts and other

purchase orders. One of the traders from the other banks in the chat room advised those firms to

sell later, when the price would be lower. The trader from UBS sold €100 million at three basis

points below the market trading price for euros; this transaction accounted for 27 percent of the

sales of euros during the ECB fixing window. The ECB later published the ECB rate at a price

that was equal to the price submitted by the UBS trade. The Defendants directly profited from

this lower price in later deals that day. For UBS, the lower in price generated $513,000 in

profits.

           474.   In the chat room, the other banks congratulated the UBS trader for “mak[ing]

most peoples year.”

           475.   Traders from Barclays, Citi, RBS, and two other banks congratulated each

other after “mangling” the ECB fix. The FCA released a similar transcript showing traders

from Barclays, Citi, and two other banks conspiring to manipulated the ECB fix for the




           329
           Consent Order, In the Matter of Barclays Bank PLC, et al., at 10-11 (May 15, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf; Final Notice to UBS, at 18-21 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-ubs.pdf.


                                                - 185 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 220 of 377



EUR/USD currency pair on February 21, 2012.330 The traders shared information about their

pending customer orders: Barclays and another bank had net sell orders, while Citi and a fourth

bank had net buy orders. The Barclays trader then informed the Citi trader that it had “netted

off” its sell orders with RBS, so the Citi trader “shud be nice and clear to mangle.” A trader

from the other bank with net sell orders also “shift[ed]” its orders to a third party, and told the

Citi trader “you’re all clear.” Meanwhile, the trader from the bank with net buy orders

transferred those orders to the Citi trader, to “assist it” in driving prices upward.

       476.    After the ECB fix was set, these traders congratulated each other by writing,

“impressive,” “lovely,” and “cnt [sic] teach that.” The trader from Citi commented on the

collusion, “yeah worked ok.” Once the specific rate was published, the Barclays traders wrote

“22 the rate” to which the Citi trader commented “always was gonna be.”

       477.                                                                                       On

March 22, 2011, between 1:08:18 and 1:18:58 PM (immediately before and after the ECB fix)



                                                          This chat log, set forth below, was included

in the In re FX Third Consolidated Amended Class Action complaint:

         Barclays
         JPMorgan
         JPMorgan
         Citigroup
         Barclays
         JPMorgan
         JPMorgan
         JPMorgan
         Citigroup
         Barclays

       330
            Final Notice to Citibank, at 17-20 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-citi-bank.pdf; Consent Order, at 11, In the Matter of
Barclays Bank PLC, et al. (May 15, 2015), http://www.dfs.ny.gov/about/ea/ea150520.pdf.


                                                - 186 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 221 of 377



        Barclays
        Barclays
        JPMorgan
        Citigroup
        Barclays
        JPMorgan
        Barclays
        JPMorgan
        JPMorgan
        JPMorgan

       478.   Another instance of traders sharing information before the ECB fix occurred on

April 24, 2012, between 1:01:26 p.m. and 1:05:05 p.m. GMT.




This chat log, set forth below, was contained in the In re FX Third Consolidated Amended Class

Action complaint:

        JPMorgan
        Citigroup
        Citigroup
        Citigroup
        JPMorgan
        JPMorgan
        JPMorgan
        Citigroup
        JPMorgan
        JPMorgan
        Citigroup
        JPMorgan
        Citigroup
        JPMorgan

       479.




                                            - 187 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 222 of 377



                                   An unredacted version of the following chat log is contained

in the In re FX Third Consolidated Amended Class Action complaint:

         07:53:52       JPMorgan
         07:54:34       RBS
         07:54:40       JPMorgan
         07:54:40       RBS
         07:54:46       JPMorgan
                        RBS
         07:55:01       JPMorgan
         07:55:07       JPMorgan
         07:55:09       JPMorgan
         07:56:01       RBS
         07:56:03       RBS
         07:56:12       JPMorgan
         07:56:56       RBS
                                                  ...
         08:02:51       JPMorgan 1
                        JPMorgan 1
                        RBS 1
         08:03:27       RBS 1
         08:03:30       JPMorgan 1
         08:03:35       RBS 1
                        JPMorgan 1
         08:04:21       RBS 1
                        JPMorgan 1
                        JPMorgan 1
                        JPMorgan 1
                        JPMorgan 1
                        JPMorgan 1
         08:07:38       JPMorgan 1
                        JPMorgan 1
         08:08:23       RBS 1
                        RBS 1
                                          [after the ECB fix]
                        JPMorgan 1
         08:17:04       RBS 1

        480.    Traders “double team” the ECB fix. On January 31, 2011, traders from RBS and

JPMorgan shared confidential order information and agreed to “double team” their trading ahead

of the ECB fix, i.e.,




                                             - 188 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 223 of 377



              An unredacted version of the following chat log is contained in the In re FX Third

Consolidated Amended Class Action complaint:

        07:31:35       RBS
        07:43:10       JPMorgan
                       Barclays
                       RBS
                       JPMorgan

                       JPMorgan
        07:44:09       RBS
                       RBS
                       JPMorgan
                       RBS

                       JPMorgan
                       RBS
        07:45:42       JPMorgan
        07:49:19       JPMorgan

        08:01:13       JPMorgan
                       JPMorgan
        08:01:54       RBS
                       RBS
                       JPMorgan
        08:04:43       JPMorgan
                       RBS
                       RBS
        08:04:51       RBS
        08:05:10       JPMorgan
        08:05:26       JPMorgan
                       RBS

       481.                                                   On an unspecified date, members

of the Essex Express, including Barclays, RBS, and UBS traders, agreed to coordinate their

trading ahead of the ECB fix.




                                             - 189 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 224 of 377




                               An unredacted version of the following chat log is contained in the

In re FX Third Consolidated Amended Class Action Complaint:

        11:53:21        UBS

        11:54:26        Barclays
        11:54:31        Barclays
        11:55:08        RBS
        11:55:16        RBS
        11:55:41        Barclays
        11:59:53        UBS
        12:04:41        Barclays
        12:04:59        UBS
        12:05:02        Barclays
        12:05:05        Barclays
        12:05:13        UBS
        12:05:19        Barclays
        12:05:24        Barclays
        12:05:26        Barclays
        12:05:27        UBS
        12:07:16        Barclays
        12:07:22        Barclays
        12:12:10        UBS
        12:12:16        UBS
        12:13:15        RBS
        12:13:20        RBS
        12:14:10        UBS
        12:14:13        UBS
        12:14:28        RBS
        12:15:46        Barclays

       482.    A trader from Barclays colluded with traders from other banks to “lower the

fix” for CME/EMTA rates. The Defendants also used chat rooms to collude to fix CME/EMTA

rates. For instance, a Barclays traders discussed fixing the CME/EMTA rates for RUB/USD

currency pair in a chat room with other banks.331 One trader suggested “we should all lower fix

by several kopecks.” Another bank replied “yes,” and a third agreed that “it is a right idea to

       331
            CFTC Examples of Misconduct, Barclays (May 20, 2015), http://www.
cftc.gov/idc/groups/public/@newsroom/documents/file/fxbarclaysmisconduct052015.pdf.


                                              - 190 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 225 of 377



lower the fix by a few kopecks.” The Barclays trader responded “so what, 5 kopecks and

all/everyone is splendid.” Accordingly, the Barclays trader then submitted an artificially low

indicative bid and offer that the CME used to calculate the final CME/EMTA rate.

       483.    Traders from Barclays, HSBC, and several other banks simultaneously used

multiple chat rooms to “team whack” the WM/Reuters rate. The chats released by regulators

show that Defendants’ conspiracy was widespread and involved multiple layers; often

Defendants used multiple chat rooms and held discussions with many different banks in one

single afternoon of manipulation. For example, the CFTC revealed a chat from June 28, 2011, in

which traders from HSBC and Barclays announced that they were net sellers of GBP/USD and

that they would “team whack” the WM/Reuters Closing Rate in the “cable” (a common term for

the GBP/USD currency pair).332

       484.    At the same time, the trader from HSBC and a different trader from Barclays were

using a separate chat room to further coordinate their trading activities to manipulate the

WM/Reuters Closing Rate. An HSBC trader told a Barclays trader “get lumpy cable at the fix

ok,” and “lets go,” to which the Barclays traders replied “yeah baby.”

       485.    Concurrently with the two chats discussed above, the same trader from HSBC

used yet another chat room to gather information from a trader at a different bank. The HSBC

trader asked “can you do some digging and see if anyone is that way,” to which the other trader

replied “of course mate.”




       332
           CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.cftc.gov/idc/
groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf); see also Final Notice to
HSBC (Nov. 11, 2014), https://www.fca.org.uk/ publication/final-notices/final-notice-hsbc.pdf;
Consent Order, at 10-11, In the Matter of Barclays Bank PLC, et al. (May 15, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf.


                                              - 191 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 226 of 377



       486.         After the WM/Reuters Closing Rate was set, the traders in all three of these chat

rooms exchanged congratulations for their coordinated manipulation of the benchmark, saying

“well done gents,” “hooray nice team work,” “nice one mate,” “bravo,” “have that my son,” and

“that worked nice mate.”

       487.         Traders from Barclays “clear the decks” to allow HSBC the “bang the close”

prior to the setting of the WM/Reuters rate. Many of the chats illustrate how Defendants

“cleared the decks” of their own customer orders in order to allow traders at other banks to

successfully “bang the close” by executing price-moving transactions during the benchmark

fixing period.

       488.         For example, the CFTC released a transcript showing a trader from Barclays

clearing the decks for a trader from HSBC by getting rid of the main buyer.333 Shortly before the

WM/Reuters fix was set, the Barclays trader wrote “right ive taken him out” and “he paid me for

186[.]” HSBC replied “ok thx[.]” Barclays wrote back, “so shud have giot rid of main buyer

for u” and “im stilla seller of 90[,]” “give us a chance and ive paid a load of bro ha[.]”

       489.         In a simultaneous chat, traders from Barclays and HSBC discussed unloading

their currency sales just before the WM/Reuters fixing window—a classic example of “banging

the close.”334 The Barclays trader wrote, “can u let me know when are down to your last tenner”

and a trader from HSBC replied “okay” and then (eight seconds later) “i’m down to my last

tenner[.]” Barclays wrote back, “ok ta” and “just sold some more[.]” HSBC replied “hahaha”

and Barclays responded “hehehe[.]”




       333
              Id.
       334
            CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.
cftc.gov/idc/groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf.


                                                 - 192 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 227 of 377



       490.    After the WM/Reuters fix was set, the traders congratulated each other. Barclays

wrote “nice on son” and HSBC replied “learnt from a good fella[.]” Barclays then said “there u

go[,]” and advised, “go early, move it, hold it, push it[.]” The traders also lamented that they did

not manipulate the benchmark rate even more drastically. Barclays wrote, “yeah babyxx” and

“[HSBC Trader] [Barclays Trader] combo boom[.]” HSBC replied, “loved that mate” and

“worked lovely” and finished that it was a “pity we couldn’t’ get it below the 00[.]”

       491.    Barclays’ former global head of FX spot trading colluded with traders at other

banks to “rip” customer stop-loss orders. Many of the chats show that Defendants often

manipulated FX prices and benchmark rates in order to inappropriately trigger customer stop-

loss orders, which would generate substantial profits for Defendants. For example, in a chat

released by the Federal Reserve, Barclays trader Christopher Ashton, who later became

Barclays’ Global Head of FX Spot business, coordinated with traders at other banks to

manipulate the FX market and inappropriately trigger stop-loss orders.335 Ashton and traders

from two other banks discussed Ashton’s clients’ stop-loss orders. After disclosing the order and

receiving encouragement to “rip it” (or trigger the order), Ashton triggered a stop-loss order that

helped the competing trader in the marketplace. Ashton then wrote, “happy to oblige,” to which

the other trader replied, “thx” and “i enjoyed that.” In other words, Ashton used the chat room to

assist a competitor trigger their own stop-loss orders.

       492.    The chat transcripts released by the FCA contain many additional instances of

Defendants manipulating FX spot prices in order to trigger their clients’ stop-loss orders. For




       335
           Notice of Intent to Prohibit, at 13-14, In the Matter of Christopher Ashton, Dkt. No.
16-015 (June 30, 2016), https://www.federalreserve.gov/newsevents/press/enforcement/
enf20160829a1.pdf.


                                               - 193 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 228 of 377



example, a Citi trader wrote that he “had to launch into the 50 offer to get me stop done” and

discussed how he “went for a stop.”336

        493.    Similarly, a JPMorgan trader wrote that he had traded in the market “to get the 69

print,” which meant he traded to move the market to a level that would trigger a stop-loss

transaction. The same JPMorgan same trader disclosed the level of customer stop-loss orders to

other traders and wrote “shall we go get these stop?”337 In that same vein, an HSBC trader said

that he was “going to go for broke at this stop . . . i t is either going to end in massive glory or

tears.” He wrote on another occasion, “just about to slam some stops.” A different HSBC trader

replied to the questions of whether stop-loss order were “a pain for you guys” that “nah love

them . . . free money” and “we love the orders . . . always make money on them.”338

        494.    An RBS trader asked another trader in a chat room if he would trigger one of his

clients stop-loss orders, writing “HIT IT . . . I’m out of bullets haha.” Finally, a UBS trader

commented to another chat room “i had stops for years but they got sick of my butchering” and

subsequently described himself as “just jamming a little stop here.”339

        495.    Traders from Deutsche Bank, UBS, BofA, Standard Chartered and BNP

Paribas also coordinated trading strategies for the purpose of triggering client stop-loss

orders. The In re FX Third Consolidated Amended Class Action complaint also contains several




        336
            Final Notice to Citibank, at 20-21 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-citi-bank.pdf.
        337
            Final Notice to JPMorgan, at 20 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-jpm.pdf.
        338
            Final Notice to HSBC, at 20-21 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-hsbc.pdf.
        339
            Final Notice to UBS, at 21-22 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-ubs.pdf.


                                                - 194 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 229 of 377



chat room transcripts of traders working together to trigger stop-loss orders, including the chat

log below. See TAC ¶¶ 250-51.

        08:21:04        BNP Paribas

        08:23:01        Deutsche Bank
        08:23:46        BNP Paribas
        08:23:54        BNP Paribas
        08:24:00        Deutsche Bank
        08:24:01        BNP Paribas
        08:24:07        BNP Paribas
        08:24:09        Deutsche Bank
        08:24:58        BNP Paribas
        08:25:00        BNP Paribas
        08:25:08        BNP Paribas
        08:25:19        BNP Paribas
        08:25:28        Deutsche Bank

        08:25:35        BNP Paribas
        08:25:36        BNP Paribas

        18:45:46        BofA

        18:46:48        Deutsche Bank
        18:46:57        Deutsche Bank

        18:48:20        BofA

        18:48:29        BofA
        18:48:56        Deutsche Bank

       496.    In another instance, traders from Citigroup, Barclays, Deutsche Bank, and RBS

colluded to trigger their clients’ stop-loss orders on Australian dollars (AUD), euro (EUR),

Japanese yen (JPY), and South African rand (ZAR) for the purpose of benefiting the Defendant

banks. An unredacted version of the following chat log is contained in the In re FX Third

Consolidated Amended Class Action complaint, shown below:

        13:55:06        Citigroup
        13:56:04        Barclays
        13:58:46        Deutsche Bank
        14:00:27        Barclays



                                              - 195 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 230 of 377



        14:00:33       Barclays
        14:00:53       Citigroup
        14:01:08       Citigroup
        14:01:14       Citigroup
        5 1/2
        minutes
        later
        14:06:45       Deutsche Bank
        14:07:09       Barclays
        80 minutes
        later
        15:25:44       Deutsche Bank
        15:28:56       Deutsche Bank

       497.   An RBS trader used “ammo” received from another bank to manipulate the

WM/Reuters Rate for AUD and NZD. The chat transcripts reveal manipulation across many

different currency pairs. For instance, in a chat released by the CFTC, a trader from RBS

conspired with traders from two other banks to manipulate the WM/Reuters rate for the

AUD/USD and NZD/USD currency pairs.340

       15:43:42        Bank x                 buying aud and nzd at the fix
       15:43:43        RBS                    Tkx
       15:43:52        Bank x                 ntg big
       15:43:59        RBS                    Im buying 50 aud can do yours if you want
       15:45:13        Bank x                 ok . . . 60 plse . . . ****
       15:45:56        RBS                    Great
       15:50:00        Bank y                 I need to buy 25 aud at the fix too.. any int?
       15:50:21        RBS                    Sure
       15:51:24        Bank y                 cool all yours
       15:51:46        RBS                    Buying 220 now
       15:51:57        Bank y                 good luck
       15:52:20        Bank x                 load up your 50 offrs . . .
       15:53:14        Bank y                 ill do those if you want
       15:53:19        RBS                    haah
       15:53:20        Bank x                 ur fkg, ramp it
       16:00:41        Bank x                 nice one *****
       16:00:56        Bank y                 look at you!....-well done mate . . .


       340
          Order Instituting Proceedings, at 6-7, In the Matter of The Royal Bank of Scotland
PLC, CFTC Dkt. No. 15-05 (Nov. 11, 2014), http://www.cftc.gov/idc/groups/public/
@lrenforcementactions/documents/legalpleading/enfroyalbankorder111114.pdf.


                                             - 196 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 231 of 377



       498.    A trader actively participated in the chats, both while he was employed by

Barclays, and after he joined another bank. The participants in the chat rooms were often

employed by multiple Defendants at different points in their career. This further facilitated the

collusion, as many of the participants were former colleagues. For example, the DFS released

several transcripts from late 2010 to early 2011 in which a Barclays trader colluded with traders

at JPMorgan, Standard Chartered, and other banks, to manipulate FX prices and benchmark

rates.341 In June 2011, the trader left Barclays and later joined a different bank, where he

continued to engage in similar conduct, including with his former colleagues at Barclays. For

instance, the former Barclays trader told another trader then-employed by Barclays to coordinate

their trades “so we don’t get in each others way.”

       499.    Traders from Citibank, JPMorgan, and UBS collude to protect the secrecy of

the chat rooms. The transcripts reveal that the Defendants jealously guarded the membership of

the chat rooms and continually discussed protecting the secrecy of the chat rooms. In an undated

chat transcripts revealed by the CFTC, traders from Citi, JPMorgan, and UBS discussed the

potential of adding a unnamed fourth trader to chat room. The main concerns in these

conversations was protecting the secrecy of the chat room.342

        7:49:55         Bank Z                  are we ok with keeping this as is
        7:50:27                                 ie the info lvls & risk sharing?
        7:50:27         Citi trader             well…
        7:50:30         Bank Z                  that is the qu[estion]
        7:50:32         Citi trader             you know him best obv…
        7:50:39                                 if you think we need to adjust it
        7:50:43                                 then he shouldn’t be[] in chat
        7:50:54         Bank Y                  yeah that is key
        7:51:00                                 simple question [Bank Z trader]

       341
           Consent Order, at 11-12, In the Matter of Barclays Bank PLC, et al. (May 15, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf.
       342
           CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.cftc.
gov/idc/groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf.


                                              - 197 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 232 of 377



       7:51:08                                  I trust you implicitly [Bank Z trader]
       7:51:13                                  and your judgement
       7:51:16                                  you know him
       7:51:21                                  will he tell rest of desk stuff
       7:51:26                                  or god forbin his nyk…
       7:51:46          Citi trader             yes
       7:51:51                                  that’s really imp[ortant] q[uestion]
       7:52:01                                  dont want other numpty’s in mkt to know
       7:52:17                                  but not only that
       7:52:21                                  is he gonna protect us
       7:52:33                                  like we protect each other against our own
                                                branches

       500.    This discussion ended when the traders concluded that the fourth trader would

“add huge value to this cartell” and hence should be given a “1 month trial.”343 However, when

the fourth trader was invited to join, he was simultaneously warned “mess this up and sleep with

one eye open at night.” This same trader from Citi would later refer to the other traders in this

chat room as “1 team.”344

       501.    RBS, Barclays and UBS traders agreed to conceal their collusive conduct. In an

undated chat described in the In re FX Third Consolidated Amended Class Action complaint,

traders from RBS, Barclays and UBS agreed not to publically disclose what was discussed in the

chat room.

       09:52:11         RBS



       09:52:21         Barclays
       09:52:25         RBS
       09:54:09         UBS



       343
           Order Instituting Proceedings, In the Matter of JPMorgan Chase Bank, N.A., CFTC
Dkt. No. 15-04 (Nov. 11, 2014), http://www.cftc.gov/idc/groups/public/@lrenforcementactions/
documents/legalpleading/enfjpmorganorder111114.pdf.
       344
            Final Notice to Citibank, at 16 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-citi-bank.pdf.


                                              - 198 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 233 of 377



       502.    An HSBC trader chastised another chat room participant as “useless” for not

disclosing a large customer order. There was enormous pressure on participants in the chats to

continually share their confidential customer information and actively participate in the

manipulation of FX prices. Those who did not were subject to harsh criticism and ridicule by

their peers. For example, in transcript released by the FCA, an HSBC trader criticized another

trader in the group for not disclosing a large net sell order in advance of the WM/Reuters

Fixing.345 The HSBC trader remarked, for the entire chat group to see, “u are useless . . . how can

I make free money with no fcking heads up.”

       503.    BNPP receives “extra ammo.” The DFS found that, in October 2012, a trader at

an unidentified bank offered to let a London-based BNP Paribas trader “build ammo.” The other

bank trader asked the BNPP trader “u want a Christmas present,” and offered a fix order to the

BNPP trader, who incredulously replied “u don’t wanna wollop it;” i.e., he assumed that the

other trader would “wollop” the trade himself. When the other trader allowed the BNPP trader

to do the honors, the BNPP trader executed the order during and around the fixing window.

After the fix rate was announced, the BNPP thanked his co-conspirator: “schweeeeet! Thks bra

extra helped . . . extra ammo helped loads.”346 On another occasion, a BNPP trader based in

London asked a trader at another bank about the upcoming ECB fix, saying “any huge interest

ecb?” After the BNPP informed the other trader of the direction of the BNP Paribas orders and

which way he would be trading, the other bank trader replied “I am the same way . . . u want




       345
            Final Notice to HSBC, at 15 (Nov. 11, 2014), https://www.fca.org.
uk/publication/final-notices/final-notice-hsbc.pdf.
       346
           Consent Order, at ¶ 52, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
https://www.dfs.ny.gov/about/ea/ea170524.pdf.


                                              - 199 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 234 of 377



some ammo . . . see what u made of[?]” The BNP Paribas trader said he “agreed,” and the other

bank trader responded, “good luck amigo.”347

        504.      Cartel Members put “stupid bids in.” On another occasion, two traders—one

from BNP Paribas and both members of “The Cartel”—colluded to manipulate the fix to profit

against each other’s client orders. While reveling, the BNP Paribas trader said “how easy was

that to bully,” and the other trader responded “mate it worked lovely, in these markets when we

have the ball, we need to make it count, as you were scaring the voice market, I was putting

stupid bids in.”348

        505.      BNPP Trader Asks His Co-Conspirators to “pls . . . make the fix higher.” A

Russia-based BNP Paribas trader participated in a chat room with traders from other banks, all of

whom were submitters to the CME/EMTA fix for their respective banks. The DFS revealed that

on at least nine occasions, the BNP Paribas trader and the other members of this chat room

inquired about each other’s submissions ahead of time or tried to agree about what levels to

submit. This collusion violated the rules of the benchmark submission process. On one

occasion, the BNP Paribas trader asked his counterparts to help skew their submissions, saying

“Guys, will you please put emt [bids] a bit higher please ... if it makes no difference;” or “Guys,

could pls you make the fix higher, if you don’t give a shit what bid [you’d otherwise make]?”349

        506.      NYDFS Details Credit Suisse’s Efforts to Build “Ammo.” Traders at Credit

Suisse frequently built ammo with traders at other banks to influence the fixes. For example, in

March 2011, Jason Katz stated to a Credit Suisse trader that Katz was “going to try and drive it

up on the fix and than [sic] keep some to be short.” A trader at Credit Suisse then asked in Katz

        347
               Id. at ¶ 53.
        348
               Id. at ¶ 54.
        349
               Id. at ¶¶ 75-76.


                                              - 200 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 235 of 377



“need[ed] more ammo to drive it up,” to which Katz replied he would “watch” the Credit Suisse

trade. Signaling his approval, the Credit Suisse trader said “no problomo.” Similarly, in May

2012, a different Credit Suisse trader discussed how to affect the price in EUR/JPY with a trader

at another bank. The other trader indicated he wanted to drive the price of the pair down to

98.74, to which the Credit Suisse offered his assistance by placing orders below that price: “go

for it I”ll stick in a few bids sub 74.” After the price had sunk low enough, the Credit Suisse

trader said “ok pulling my bids,” an admission that she had no intention of executing trades at

that level—the bids were pure price manipulation. The other trader asked the Credit Suisse

trader not to withdraw her bids, making the cavalier observation that it “smlls unethical haha”

and “if custy ever found out we both dead.” Another trader in the chat, well aware of the illicit

nature of this exchange, said “what the hell are u two planning . . . this chat is a compliance

dream.”

       507.    Plaintiffs in In re FX have also obtained from Defendants many chat transcripts

further demonstrating that Defendants colluded to manipulate the fixes. Many of those chat

transcripts are described in the Third Consolidated Amended Class Action complaint. See TAC

¶¶ 163, 197-242. Many of the chats included in the TAC are in redacted form, because they are

subject to the protective order and the class action is subject to a discovery freeze at the request

of the DOJ.

       508.    For instance, in an unidentified chat, traders from JPMorgan and SG coordinated

trading right before the WM/Reuters Closing Spot Rate for AUD/BRL (Australian

Dollar/Brazilian Real) and succeeded in manipulating that rate on June 30, 2010. An unredacted

version of the following chat log is contained in the In re FX Third Consolidated Amended Class

Action complaint, shown below:




                                               - 201 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 236 of 377



        10:58:17       JPMorgan
        10:58:53       SG
        10:58:59       SG
        10:59:04       JPMorgan
        10:59:06       SG
        10:59:07       JPMorgan
        10:59:24       SG
        10:59:26       SG
        10:59:29       SG
        10:59:30       JPMorgan
        10:59:35       JPMorgan
        11:03:55       SG

       509.   In an unidentified chat, traders from Goldman Sachs, JPMorgan, and Credit

Suisse “took actions to continue the conspiracy through alternate means” on December 4, 2012.




                                                                         An unredacted version

of the following chat log, shown below, is contained in the In re FX Third Consolidated

Amended Class Action complaint:

        10:52:50       Goldman Sachs
        10:52:52       Goldman Sachs
        10:53:54       JPMorgan
        10:54:00       Credit Suisse
        10:54:02       Credit Suisse
        10:54:12       Goldman Sachs
        10:54:21       JPMorgan
        10:54:26       JPMorgan

        10:55:16       Credit Suisse
        10:55:19       Credit Suisse
        10:56:01       Goldman Sachs




                                            - 202 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 237 of 377



        10:56:14       JPMorgan
        10:56:54       Goldman Sachs



        10:57:10       JPMorgan
        10:57:18       JPMorgan
        10:57:19       Goldman Sachs
        10:57:27       Goldman Sachs
        10:57:34       JPMorgan
        10:57:34       Goldman Sachs
        10:57:39       JPMorgan
        10:57:52       JPMorgan
        10:58:14       Goldman Sachs
        10:58:37       JPMorgan
        10:58:46       JPMorgan
        10:59:00       Goldman Sachs
        10:59:10       Credit Suisse

       510.   On September 2, 2011, traders from BNP Paribas and JPMorgan exchanged

position information going into the ECB Fix.



                                                         An unredacted version of the

following chat log, shown below, is contained in the In re FX Third Consolidated Amended

Class Action complaint:

        07:55:37       BNP Paribas
        07:58:24       BNP Paribas
        07:58:33       BNP Paribas
        08:00:37       JPMorgan
        08:00:41       JPMorgan
        08:00:49       JPMorgan
        08:00:51       JPMorgan
        08:01:42       BNP Paribas
        08:02:06       JPMorgan


        08:02:39       BNP Paribas
        08:02:53       JPMorgan
        08:02:59       BNP Paribas
        08:03:03       BNP Paribas



                                               - 203 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 238 of 377



        08:12:26        JPMorgan

       511.    In an unidentified chat room, traders from Barclays, MUFG, and UBS

coordinated trading going into the ECB fix on a date that is not publicly available.




                                                                        An unredacted version of

the following chat log, shown below, is contained in the In re FX Third Consolidated Amended

Class Action complaint:

        11:56:25        Barclays
        11:57:11        Barclays
        11:57:16        Barclays
        11:57:31        MUFG
        11:58:24        UBS
        11:59:28        Barclays
        12:01:02        Barclays

        12:01:37        UBS

        12:04:18        MUFG
        12:06:31        MUFG
        12:07:39        UBS
        12:15:34        UBS

       512.    In addition to the admissions by Barclays, Citi, and JPMorgan that they triggered

client stop-loss orders and those banks’ plus RBS’s admissions that they worked their clients’

limit orders in their DOJ guilty pleas, the class complaint reveals that Deutsche Bank, UBS,



                                              - 204 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 239 of 377



BofA, Standard Chartered, and BNP Paribas colluded to trigger client stop loss orders in a

Bloomberg chat from 8:21:04 to 8:25:36 UTC and again from 18:45:46 to 18:48:56 UTC on a

date that is not publicly available.

        513.     Traders also monitored each other’s trading activity to ensure compliance with the

conspiracy. As alleged in the In re FX Third Consolidated Amended Class Action complaint, on

one occasion JPMorgan “trader #2” traded adversely to a Citigroup trader,




                                                          350
                                                                An unredacted version of the

following chat log, shown below, is contained in the In re FX Third Consolidated Amended

Class Action complaint:

         08:15:30        Citigroup
         08:15:46        Citigroup
                         JPMorgan (1)
                         JPMorgan (1)
         08:16:35        JPMorgan (1)
         08:16:45        Citigroup
                         JPMorgan (1)
                         Citigroup

                         Citigroup
         08:17:16        JPMorgan (1)

         08:25:03        JPMorgan (2)


                         JPMorgan (2)

        350
               See TAC at ¶136.


                                               - 205 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 240 of 377



                           Citigroup

                           Citigroup

                           JPMorgan (2)

                           Citigroup
                           Citigroup

        09:45:41           JPMorgan (1)

                           Citigroup

             B.        Economic Analyses Further Demonstrate Defendants’ Manipulation of FX
                       Prices and Benchmark Rates

       514.       Defendants’ manipulation of the FX benchmark rates is further demonstrated by

economic analyses of the benchmarks and prices around the fixing windows.

       515.       As confirmed by Congressional testimony and academic publications, “screens”

are statistical tools based on economic models that use data such as prices, bids, quotes, spreads,

market shares, and volumes to identify the existence, causes, and scope of manipulation,

collusion, or other illegal behavior. For instance, “screens” were part of an analysis that

eventually led to the discovery of the LIBOR rate-setting scandal that is still roiling the banking

industry. In the context of LIBOR, journalists and economists uncovered anomalous behavior in

the benchmark as compared to movements in other publically available data points (data points

that were independent of the banks’ purported individualized judgment).351

                  1.      Economic reporting by Bloomberg led to the initial detection of FX
                          manipulation

       516.       In August 2013, Bloomberg News reported that economic analyses of FX spot

prices showed highly predictable recurring spikes in the value of particular currencies against

       351
             See generally Testimony of Rosa M. Abrantes-Metz on behalf of the Office of
Enforcement Staff, Federal Energy Regulatory Commission (Sept. 22, 2014),
http://elibrary.ferc.gov/idmws/doc_info.asp?document_id=14274590.


                                               - 206 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 241 of 377



their paired counterparts at the 4 p.m. WM/Reuters fix.352 This suspicious price behavior was

detected by using a methodology which counted “how many times spikes of at least 0.2 percent

occurred in the 30 minutes before 4 p.m. for 14 currency pairs on the last working day of each

month from July 2011 through June 2013.” Bloomberg only counted the spike if it was one of

the three largest of the day, and it reversed itself within thirty minutes—signs that the change

was consistent with deliberate and targeted manipulation of the currency pair.

       517.    Across 14 currency pairs, Bloomberg found a qualifying spike nearly a third of

the time. For certain major currency pairs, such as those involving U.S. Dollars or British

Pounds, the spike occurred on nearly half of the days studied. Once regulators gained access to

the Defendants’ trading data, they were able to confirm Bloomberg’s hypothesis. As discussed

above, government investigations revealed thousands of examples of Defendants’ colluding to

manipulate prices in the FX market at and around the time that the WM/Reuters Closing Rate

and other FX benchmark were set.

               2.      Plaintiffs’ economic analyses further demonstrate that Defendants
                       manipulated the WM/Reuters Closing Rate from 2003 to 2013

       518.    Plaintiffs’ own economic analyses corroborate the public evidence of Defendants’

manipulation of FX benchmark rates. In addition, Plaintiffs’ analyses go beyond the years that

governmental investigators focused on (2008 to 2013), and show that the same anomalous price

patterns also occurred, to the same degree, in the preceding years of 2003 to 2007. In other

words, the data shows that the conspiracy was alive and well in these earlier years as well.

       519.    There was a high frequency of anomalous price movements around the

WM/Reuters Closing Rate fixing window for every year from 2003 to 2013. In conducting their

       352
           Liam Vaughan and Gavin Finch, Currency Spikes at 4 P.M. in London Provide
Rigging Clues, Bloomberg (Aug. 27, 2013), http:www.bloomberg.com/news/2013-08-
27/currency-spikes-at-4-p-m-in-london-provide-rigging-clues.html.


                                              - 207 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 242 of 377



studies, Plaintiffs used conservative assumptions and a series of statistical models and screens to

detect anomalous price movements around the setting of the WM/Reuters Closing Rate, while

stripping out price movements that might otherwise be attributed to non-manipulative market

behavior. Plaintiffs considered the price movements for 28 of the most frequently traded

currency pairs, from 2003 to 2013, around the setting of the WM/Reuters Closing Rate.

Plaintiffs tracked the price movements and level of volatility for each of those 28 currency pairs,

over the eleven year period. That data was input to a dynamic volatility model, which uses the

price patterns seen over time to predict the upper and lower bounds of where prices were

expected to fall at any given moment, to a 95% degree of certainty. The dynamic volatility

model accounts for variations in volatility and price: the upper and lower bounds for the

estimated next price will be wider during periods of high volatility, and narrower during periods

of low volatility.

        520.    Plaintiffs then applied this dynamic volatility model to the 30 minute period

leading up to the WM/Reuters Closing Rate fixing. On days when price movements during that

30 minute period were outside the upper and lower bounds estimated by the dynamic volatility

model, to a 95% degree of certainty, the day was identified as a manipulation day.

        521.    To over-simplify, Plaintiffs’ analysis sought to isolate instances where prices

were moving abnormally, to a statistically significant degree, around the time the WM/Reuters

Closing Rate was set. And these abnormal spikes in pricing behaviors were not identified

through an arbitrary drawing of a line as to size or duration, but through a dynamic model that

was able to identify spikes that stood out even as against the other volatility seen on that exact




                                               - 208 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 243 of 377



same day.353 Only when a spike around the setting window fell outside the extreme bounds of

what was expected to happen on a day even after taking into account volatility occurring

throughout the rest of that day, did Plaintiffs’ model “count” that as an observed manipulation

day.354

          522.   The graph below shows the frequency of identified manipulation days, as a

percentage of the total days that the WM/Reuters Closing Rate was set, for every year from 2003

to 2013.




          353
             The model also takes into account the volatility seen on prior days, which is also
useful for estimating future volatility levels. However, the most recent data is the most useful,
and is thus given the most weight by the model.
          354
              To be clear, these are only days that could be identified through publically available
pricing data alone. It is likely Defendants’ conspiracy was active with even greater consistency,
just that its effects may not stand out enough from the noise in the data to be seen through
Plaintiffs’ preliminary, highly conservative model.


                                               - 209 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 244 of 377




       523.    As would be expected from a period during which many Defendants have already

admitted to manipulating the WM/Reuters Closing Rate, and during which government

regulators and the press have also identified a high rate of manipulation, there was a high

frequency of manipulation days identified by Plaintiffs’ model from 2008 to 2013. During each

of those years, the WM/Reuters Closing Rate was identified as being manipulated well over 35%

of the time. This high rate of manipulation was not, however, limited to those years. The

preceding years of 2003 to 2007 have a similarly high frequency of identified manipulation

days—again, over 35% for each of those years as well. In fact, during 2007, the frequency of

manipulation days was over 40%. Thus, the data further confirms that FX benchmarks were

subject to frequent manipulation, and demonstrates that the manipulation extended throughout



                                              - 210 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 245 of 377



the 2003 to 2013 period.

       524.   Examples of specific manipulation days. To see what a specific manipulation

day looks like, Plaintiffs also zoomed in on specific days during 2003 to 2013. For example, the

following chart depicts the sudden drop in spot prices for USD/JPY on November 28, 2008, right

at the time when the WM/Reuters Closing Rate was being measured.




       525.   The chart below depicts a spike in USD/JPY spot prices during the WM/Reuters

Closing Rate fixing window—this time, upward—on December 9, 2003.




                                             - 211 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 246 of 377



       526.      There was a similarly sharp upward spike in USD/JPY spot prices during the

WM/Reuters Closing Rate fixing window on July 23, 2004.




       527.      The high degree of abnormality in the spikes being used in this analysis to help

detect artificiality can also be seen by depicting the data in terms of a “linear forecast error.”

This essentially compares the prices in any one minute to the average price of the prior thirty

minutes.355 During periods of relative stability, this number is around zero, but it goes up when

prices are changing, in either direction. A similar concept is to calculate the “return forecast

error” for the same series of price points. This is essentially a differences of the differences, in

that it compares the change in price from one minute to the next, as compared to the average rate

of price changes for the prior 30 minutes.

       528.       The following charts depict the linear forecast error (in orange) and the return

forecast error (dotted blue) for the same days of activity graphed above. No matter how the

pricing data is looked at, it is undeniable a large, statistically significant swing in prices occurred

right during the WM/Reuters Closing Rate fixing window.



       355
              Technically, the “forecast errors” are squared differences.


                                                - 212 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 247 of 377




                              - 213 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 248 of 377



       529.    Additional examples showing price spikes during the WM/Reuters Closing Rate

fixing window are contained in Appendix H hereto.

       530.    Defendants’ quotes around the WM/Reuters Closing Rate fixing window were

more closely clustered than quotes by other market participants. Members of a conspiracy

would be expected to be providing quotes of similar levels. Those not in the know would be

expected to provide more dispersed price quotes. That is just what Plaintiffs found. Specifically,

Plaintiffs studied the “coefficient of variation” for individual quote data. A lower coefficient of

variation of individual quotes within a group means that the group was providing price quotes

similar to each other, while a higher coefficient means that quotes in that group diverged from

each other more. In other words, a lower coefficient means that multiple market participants

were clustered together.

       531.    Plaintiffs tracked the coefficient of variation of FX spot quotes for the two minute

period around the WM/Reuters Closing Rate fixing (i.e., between 3:59 p.m. and 4:01 p.m.

London time) between two groups: Defendants, and everyone else. The data show that

Defendants’ quotes were significantly more clustered together than non-defendants’ quotes, from

2013 to 2013. Notably, the relatively high level of clustering of Defendants’ quotes was even

higher in the 2003 to 2007 period than it was during the 2008 to 2013 period that Defendants

have already admitted to manipulating. This confirms that Defendants were acting as a group to

use their quotes to manipulate prices around the fixing window throughout 2003 to 2013.

       532.    The data also show that the difference between Defendants’ and non-defendants’

quotes shrunk in 2014 to 2018—i.e., the level of clustering of Defendants’ quotes became much

more in line with the level of clustering of non-defendants’ quotes. This is consistent with a

break in Defendants’ conspiracy, after their scheme came under public scrutiny.




                                              - 214 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 249 of 377



       533.    These patterns are illustrated by the chart below, which measures the difference

between the coefficient of variation of non-defendants’ quotes and the coefficient of variation of

Defendants’ quotes, across all major currency pairs. A larger bar means that there was a larger

difference between non-defendants’ more dispersed (and less clustered) quotes and Defendants

less dispersed (and more clustered) quotes. A smaller bar means that there was a closer level of

dispersion/clustering across Defendants and non-defendants’ quotes.

       534.    As seen below, Defendants’ quotes were more closely clustered than non-

defendants’ quotes, throughout the 2003 to 2013 period. The difference between the clustering

of Defendants’ quotes and non-defendants’ quotes was even greater in 2003 to 2007 than it was

in 2008 to 2013. This further confirms that Defendants’ conspiracy was not limited to 2008 to

2013, but also extended to and had at least equal impact on 2003 to 2007.




       535.    In 2014 to 2018, the trend changed: the difference between the coefficient of

variation of Defendants’ quotes and non-defendants’ quotes was significantly less. In other

words, Defendants’ quotes became less clustered and more dispersed, relative to non-defendants’


                                              - 215 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 250 of 377



quotes. That Defendants were moving in relative unison with each other at the time of the

fixing, but not everyone else, further confirms that Defendants were acting as a group, i.e., as

part of a conspiracy, from 2003 to 2013. That that pattern abated during 2014, when

Defendants’ FX practices started to become under scrutiny, again further confirms Plaintiffs’

conclusions cannot be innocently explained away.

       536.    Price spikes around the WM/Reuters Closing Rate fixing window were of

unusual size and intensity. That the price spikes studied above were not the result of random

chance is also confirmed by the fact that Plaintiffs measured the size and intensity of the price

spikes, throughout 2003 to 2013. For the hour around the setting of the WM/Reuters Closing

Rate, Plaintiffs compared the price at each minute with the average of the prices during the 10

minutes prior that minute. For example, the price at 4 p.m. London time was compared with the

average of prices from 3:50 p.m. through 3:59 p.m. The “squared deviation” between those

averages and the price at any one particular minute enables the identification of which minutes

experienced the most severe/largest movements.

       537.    The results of the analysis, like the others, are striking: prices spiked with unique

size and intensity right at the time of the WM/Reuters Closing Rate fixing. Put another way, the

intensity of the price spikes was much greater when they occurred at the WM/Reuters Closing

Rate fixing, than when prices moved at other times. This highly non-random intensity

distribution would not be observed if the spikes at the WM/Reuters Closing Rate fixing were due

to normal market conditions.

       538.    For example, the following graphs tracks for AUD/USD spot transactions the

intensity of price changes, in which the price at each minute is compared to the average price

from 10 minutes before. The results feature unusually large and intense price spikes at the time




                                              - 216 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 251 of 377



of the WM/Reuters Closing Rate fixing, which are not observed at any other time during the

surrounding period.




       539.    Similarly large and intense price spikes at the WM/Reuters Closing rate fixing are

also seen for many other major currencies that Plaintiffs tested. By way of further example, the

charts below track the intensity of price movements for GBP/USD spot transactions.




                                             - 217 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 252 of 377




       540.    Additional examples showing a similar pattern of unusually intense price spikes at

the time of the WM/Reuters Closing Rate fixing, for additional currency pairs, are contained in

Appendix I hereto.

       541.    Price spikes around the WM/Reuters Closing Rate fixing window cannot be

explained by increased liquidity. Plaintiffs also considered whether the price spikes around the

WM/Reuters Closing Rate fixing window were caused by an increase in liquidity in the FX

market. As an initial matter, this hypothesis is implausible because, while the FX market was

generally liquid around the WM/Reuters Closing Rate fixing window, it was not uniquely so.

Rather, the data shows that the FX market was even more liquid at other times of the day, when

the prices spikes were not seen.

       542.    The chart below tracks the average number of spot quotes per minute, for all

major currency pairs, from 2003 to 2013. As the data shows, the WM/Reuters Closing Rate

fixing window was not a period of unusual liquidity; in fact, there were other times of day with

similarly high or even greater liquidity.


                                             - 218 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 253 of 377




       543.    That pattern is particularly pronounced for BRL/USD spot transactions. Again,

while there was a slight increase in liquidity around the WM/Reuters Closing Rate fixing

window, liquidity was not uniquely high at that time, and in fact was higher at other times of

day.




                                              - 219 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 254 of 377



       544.    Additional examples, for additional currency pairs, further confirming that

liquidity was not uniquely high around the WM/Reuters Closing Rate fixing window, are

contained in Appendix J hereto.

       545.    That the price spikes were not a liquidity-driven phenomenon is also confirmed

by the fact that prices around the WM/Reuters Closing Rate fixing window acted contrary to the

normal expectations for a period of high liquidity. During times of high liquidity, the ability of a

single transaction to move the market should be lower than at other times of day. The singular

effects of that quote are more likely to be drowned out by the presence of so many others. The

relative ability of a trade or quote to move the price in the market is referred to as “price impact.”

During very liquid times of the day for which high levels of volume are traded, prices may move

meaningfully, but price movements per unit of volume should be lower than when compared to

periods of lower liquidity.

       546.    The settled economic principles of “price impact” were violated around the

WM/Reuters Closing Rate fixing window. If the WM/Reuters Closing Rate fixing coincided

with a liquidity spike in the market, then the price impact of each quote during the fixing should

have been lower than quotes at other times. This is the exact opposite of what happened. Each

quote during the WM/Reuters Closing Rate fixing window resulted in a significantly larger

movement than a quote occurring at other times. In other words, prices around the WM/Reuters

Closing Rate fixing window behaved in ways that defy logic in an unmanipulated market, even

when specifically judged against expectations for a purportedly liquid time of day.

       547.    For example, the chart below measures the average price impact of AUD/USD

spot quotes during the hour around the WM/Reuters Closing Rate fixing window, from 2003 to

2013. The data shows that each quote was most impactful during the fixing window. This is




                                               - 220 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 255 of 377



directly contrary to the principle of price impact—the power of a single quote to move the

market should not peak during a purportedly highly liquid time of day.




       548.   A similar pattern is seen for CAD/USD spot quotes. Again, the price impact of

each quote did not decline during the WM/Reuters Closing Rate fixing window, as would be

expect from a period of high liquidity—but rather surged upward.




                                             - 221 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 256 of 377




       549.    Additional examples, for additional currency pairs, showing that the price impact

for spot quotes were uniquely high during the WM/Reuters Closing Rate fixing window, are

contained in Appendix K hereto.

       550.    The price spikes during the WM/Reuters Closing Rate fixing window are not

the result of price discovery—i.e., the market rushing to react to new information. Common-

sense dictates that the release of new, non-public information can only impact the market once it

is actually released. For instance, the following chart shows the market’s reaction of the

government’s release of payroll data—data that is unlikely to be leaked in advance. As one

would expect, the linear forecast error shows a spike in activity after the information is released.




                                               - 222 -
        Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 257 of 377




        551.   In contrast, the spikes observed in around the WM/Reuters Closing Rate begin

before the WM/Reuters Closing Rate is itself announced. The abnormalities around the

WM/Reuters Closing Rate fixing window thus could not be a natural reaction to the WM/Reuters

Closing Rate itself.

        552.   The price spikes abated after news of the FX scandal broke in the summer of

2013. Notably, anomalous price movements around the WM/Reuters Closing Rate fixing

window became rarer and less pronounced after investigations into Defendants’ activities began.

The following chart indicates the sizeable decrease in anomalous price movement around July

2013:




                                            - 223 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 258 of 377




       553.    Similarly, Bloomberg found that from “July through the end of December,

qualifying jumps on the last working day of the month occurred only 10 percent of the time. For

several currency pairs, including Japanese Yen to U.S. dollar and U.S. dollar to Canadian dollar,

spikes have disappeared altogether. In dollar-euro, the most widely traded pair, the frequency

has fallen to 17 percent from 50 percent on the same six days in 2012.”356 The sizeable

reduction in the number of anomalous days in the wake of increased scrutiny on Defendants’

activities is direct evidence of Defendants’ manipulative practices.

               3.      Plaintiffs’ economic analyses demonstrate that Defendants’
                       manipulation of FX prices was not limited to 4 p.m. London time

       554.    As discussed above, Defendants’ plea deals confirm their manipulation of the

willingness, ability, and incentive to carry out a conspiracy to fix prices in the FX market. The

data confirms they carried over such willingness, ability, and incentives into trading periods



       356
           Liam Vaughan & Gavin Finch, London Afternoon Currency Spikes Subside as
Regulators Probe, Bloomberg (Jan. 27, 2014), https://www.bloomberg.com/news/ articles/2014-
01-27/london-afternoon-currency-spikes-subside-under-regulators-glare.


                                              - 224 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 259 of 377



other than the WM/Reuters Closing Rate at 4 p.m. London time. There is no indication that

Defendants’ conspiracy was confined to spot prices during the WM/Reuters Closing Rate fixing

window. To the contrary, government regulators have found that Defendants used the same

methods and means of communication and conspiracy that they have admitted using to influence

the FX spot rate to also manipulate other, key FX benchmark rates, including the ECB Rate at

1:15 p.m. London time.

       555.    There was a high frequency of anomalous price movements around the ECB

Rate fixing window for every year from 2003 to 2013. As discussed above, Plaintiffs used

volatility-adjusted statistical models and screens to detect anomalous price movements around

the setting of the WM/Reuters Closing Rate at 4:00 p.m. London time. Plaintiffs also used the

same methodology to detect anomalous price movements around the setting of the ECB Rate at

1:15 p.m. London time. The graph below shows the frequency of identified manipulation days,

as a percentage of the total days that the ECB Rate was set, for every year from 2003 to 2013.




                                             - 225 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 260 of 377




       556.    As would be expected from a period during which government regulators and the

press have also identified a high rate of manipulation, there was a high frequency of

manipulation days identified by Plaintiffs’ model from 2008 to 2013. During each of those

years, the ECB Rate was identified as being manipulated well over 40% of the time.

       557.    This high rate of manipulation was not, however, limited to those years. The

preceding years of 2003 to 2007 have a similarly high frequency of identified manipulation

days—again, over 40% for each of those years as well. In fact, during 2003, 2005, and 2006, the

frequency of manipulation days was over 45%. Thus, the data further confirms that the ECB

Rate was also subject to frequent manipulation, and demonstrates that the manipulation extended

throughout the 2003 to 2013 period.



                                              - 226 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 261 of 377



       558.    FX trading volume spiked during the CME Daily Settlement Rate fixing

window at 2:00 p.m. Central time. As also discussed above, the CME Daily Settlement Rates

are yet another key FX benchmark. They determine, on a daily basis, the cash flows, profits, and

losses on FX futures contracts. And they it determine, on a regular basis, whether FX options

expire in or out of the money. As also discussed above, the CME Daily Settlement Rates are

determined by the volume-weighted average price of trades in the thirty-second window of

1:59:30 p.m. and 2:00:00 p.m. Central time. The use of “screens” helped reveal, and now

confirm, the presence of Defendants’ manipulation of the FX market around the WM/Reuters

and ECB fixing windows, throughout 2003 to 2013. The use of similar data “screens” has now

revealed that Defendants’ collusive practices extended into the key thirty-second measurement

window of the CME Daily Settlement Rates fixing window.

       559.    One straightforward confirmation that the prices were being manipulated around

the CME Daily Settlement Rate fixing window is the fact that trading activity during the thirty-

second measurement window spiked, year after year, in currency after currency. Often, the

volume of activity during that thirty-second window was among the most active thirty-second

periods of the day.

       560.    For instance, the following chart tracks trading activity, in thirty-second intervals,

for the AUD/USD currency pair, for 2003 to 2013. The higher the vertical lines, the more

volume there was in the market during that time of day. The red line appearing at 2 p.m.—the

highest of all the lines—indicates that the trading volume during the thirty-second interval when

the CME Daily Settlement Rate was measured was consistently higher than the activity seen at

most any other time of day.




                                              - 227 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 262 of 377




       561.    This same pattern was consistently seen across multiple currency pairs. For

example, the following chart again covers the 2003 to 2013 period, but for the GBP/USD

currency pair. And it again shows that futures trading activity just so happened to spike during

the CME Daily Settlement Rate fixing window.




                                             - 228 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 263 of 377




        562.    Year after year, in currency pair after currency pair, futures trading activity

suspiciously spiked during the thirty-second window when the CME Daily Settlement Rates

were being measured. There is no other plausible explanation for such a spike in activity, other

than that Defendants were once again engaged in a “banging the close” strategy.

        563.    Additional examples, for additional currency pairs, showing that trading activity

spiked during the thirty-second window when the CME Daily Settlement Rates were being

measured, are contained in Appendix L hereto.

        564.    FX prices spiked during the “rollover” periods for FX futures. There are also

signs that Defendants deployed the same tools of manipulation at other key periods during the

life of FX transactions. For instance, many FX futures contracts are closed out prior to expiry on

a so-called “rollover date.” To “rollover” a position, traders close out the near-to-expiry contract

in advance of expiry and move into a new position in the next expiring contract. This allows the

trader to avoid having to make physical delivery on the initial contract.

        565.    While rollovers could occur at any point a trader wants to, by industry practice in

fact most FX futures roll over around 9:30 a.m. Eastern time (8:30 a.m. Central time) five

business days prior to expiry, with expiry dates coming once a quarter. Like with the

measurement windows for the key benchmarks discussed above, the heightened incentive to

manipulate during this key trading period proved too tempting for Defendants to resist extending

their conspiracy into. An analysis of the trading data finds that, in fact, statistically significant

trading anomalies can be seen during the FX futures rollover periods.




                                                - 229 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 264 of 377



       566.    To see what this looks like, consider the following chart, which tracks spot

prices357 for AUD/USD on June 8, 2005, in the time leading up to a traditional rollover period,

i.e., 9:30 a.m. Eastern time. Once can see that the price spikes up in a relatively short period

around the time rollovers would be occurring.




       567.    As discussed above, a way to measure and depict the amount of sudden change

going on is to calculate the “linear forecast error” and “return forecast error” for prices on a

given day. In the following chart, the linear forecast error for AUD/USD on June 8, 2005

appears in orange, while the return forecast error appears in dotted blue. No matter how

measured, the conclusion is the same: prices were changing in the spot market, quickly, right

around the time Defendants would be looking to “roll over” their positions in the futures market.




       357
          As discussed above, price movements in the spot market are directly correlated to
price movements in the futures market.


                                               - 230 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 265 of 377




       568.    FX prices spiked during the “final settlement” periods for FX futures. FX

futures contracts typically settle on the third Wednesday of March, June, September, and

December, with trading in those contracts typically ending two business days prior. This is

known as the “final trading day.” Between 9:15:30 a.m. and 9:16:00 a.m. Central time on these

once-a-quarter days, the final settlement price of FX futures contracts are determined. This

represents yet another moment in time when the incentives to manipulate were particularly

heightened, apart from the daily manipulations in the London Fix (4 p.m. London time/10 a.m.

Central time), the daily manipulations in the CME Daily Settlement Rate (10 a.m. Central time),

and even apart from the quarterly roll-over times (9:30 a.m. Eastern time/8:30 a.m. Central time).

       569.    Again, across no less than nine currency pairs, the available data reveal

statistically significant, anomalous movements in the FX market on many of these key “final

trading days.” For example, the following chart tracks the spot price for EUR/USD on March

18, 2013, a “final trading day.” One can see a large spike occurring just before the key

calculation was going to be made on all soon-to-expire contracts.




                                              - 231 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 266 of 377




       570.    As in the preceding section, the following chart provides the “linear forecast

error” and “return forecast error” for that same day. Again, the result is striking: a clear spike in

movement right at the key measurement period.




III.   ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
       ARTIFICIALLY INFLATE FX BID/ASK SPREADS

       571.    As explained above, the bid/ask spread is the primary means by which

Defendants, as dealers, profited from each FX trade. The larger the difference between the bid

and the ask, the greater the profits Defendants were able to extract from each transaction. Thus,

Defendants had every incentive to inflate the size of bid/ask spreads, rather than adopt the



                                               - 232 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 267 of 377



narrower spreads that would be set by a truly competitive marketplace. Defendant acted on that

incentive by colluding to maintain artificially wide bid/ask spreads in FX transactions, and

prevent the competitive marketplace from narrowing the spreads (and their profits).

             A.     Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
                    Bid/Ask Spreads

       572.       As discussed above, many government regulators have found that Defendants

colluded to inflate FX bid/ask spreads. For instance, the DFS found that traders at Barclays

colluded with traders at JPMorgan and Standard Chartered to artificially inflate the spreads that

they charged their customers. The South African Competition Commission similarly found that

traders at Barclays, BNP Paribas, BofA, Citi, Credit Suisse, JPMorgan, and HSBC colluded to

manipulate bid/ask spreads for USD/ZAR, and referred the claims to the Competition

Tribunal.358 Citi has already settled the claims against it.359 The Federal Reserve found that Citi,

JPMorgan, RBS, and UBS may have “formed agreements with traders of other institutions

regarding bid/offer spreads offered to FX customers.”360 Similarly, the OCC found that the




       358
            SACC Press Release, Competition Commission prosecutes banks (currency traders)
for collusion (Feb. 15, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-prosecutes-banks-currency-traders-for-collusion-15-Feb-2016.pdf.
       359
            SACC Press Release, Competition Commission reaches settlement with Citibank
N.A. for colluding (Feb. 20, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-reaches-settlement-with-Citibank-3.pdf.
       360
             Order to Cease and Desist, at 4, In the Matter of UBS AG, et al., Dkt. No. 15-005
(May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a6.pdf; Order to Cease and Desist, at 4, In the Matter of The Royal Bank of Scotland
PLC, et al., Dkt. No. 15-007 (May 20, 2015), https://www.federalreserve.gov/newsevents/
pressreleases/files/ enf20150520a4.pdf; Order to Cease and Desist, at 4, In the Matter of
Citigroup Inc., Dkt. No. 15-008 (May 20, 2015), https://www.federalreserve.gov/newsevents/
pressreleases/files/ enf20150520a5.pdf; Order to Cease and Desist, at 4, In the Matter of
JPMorgan Chase & Co., Dkt. No. 15-009 (May 20, 2015), https://www.federalreserve.gov/
newsevents/pressreleases/files/enf20150520a2.pdf.


                                              - 233 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 268 of 377



members of the “The Cartel,” including Richard Usher and Rohan Ramchandani, “disclos[ed]

discuss[ed], and coordinat[ed] currency pair spreads,” including spread matrices361

In addition, media reports indicate that the DOJ is currently investigating collusive manipulation

of bid/ask spreads by Defendants.362

       573.    Many regulators have included with their orders, notices, agreements, and reports,

extracts from thousands of electronic chat transcripts obtained from Defendants, which describe

specific instances of collusive spreads manipulation. Each of those orders, notices, agreements,

and reports is incorporated by reference in this Complaint. A sample of the chat transcripts is

included herein.

       574.    For example, the DFS found that, on November 4, 2010, a Barclays FX trader

coordinated the price offered to a customer in the USD/ZAR pair with a JPMorgan trader. The

Barclays trader said to the JPMorgan trader: “if you win this we should coordinate we can show

a real low one and will still make it little lower haha.” The JP Morgan trader then suggested that

“they prolly shudnt put this on perma chat.” The Barclays trader replied that “if this is the chat

that puts me over the edge than oh well. much worse out there.”363




       361
           Notice of Charges, at ¶¶ 44, 47-48, In the Matter of Rohan Ramchandani, OCC AA-
EC-2017-2 (Jan. 11, 2017), https://www.occ.gov/static/enforcement-actions/eaN17-001.pdf;
Notice of Charges, at ¶¶ 46, 49-50, In the Matter of Richard Usher (Jan. 11, 2017),
https://www.occ.gov/static/enforcement-actions/eaN17-002.pdf.
       362
            Erik Larson, Tom Schoenberg, and Chris Dolmestch, As Big Banks’ FX Case Ends,
Judge Urges Probe of Traders, Bloomberg (Jan. 5, 2017), https://www.bloomberg.com/news/
articles/2017-01-05/rbs-jpm-citi-barclays-fined-2-5-billion-in-fx-rigging-case; Tom Schoenberg
and David McLaughlin, Trader Talk in Currency-Rigging Suit Draws Scrutiny From U.S.,
Bloomberg (Jan. 21, 2016), https://www.bloomberg.com/news/articles/2016-01-21/trader-talk-
in-currency-rigging-suit-draws-scrutiny-from-u-s.
       363
           Consent Order, at ¶ 34, In the Matter of Barclays Bank PLC, et al. (May 20, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf.


                                              - 234 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 269 of 377



       575.      The DFS also found that the same trader, on November 10, 2010, told other

members of his chat room to “show them way to the left . . . if they come here I will show them

little worse . . . you win . . . and get them cheap.”364 The same trader, on February 25, 2011

received an inquiry from a Standard Chartered Bank FX trader: “what bid you want me to show

if somwone calls” and the Barclays trader replied “up to 02.” The Standard Chartered trader said

“okok” and “ill let you know if we get asked.” On June 10, 2011, the Barclays trader stated in

another chat that “we trying to manipulate it a bit more in ny now . . . a coupld buddies of mine

and i.” This trader left Barclays that month and joined another bank, where he engaged in the

same conduct.

       576.      In their BNP Paribas consent order, the DFS found that BNP Paribas colluded

with other banks to manipulate the bid/ask spread in ZAR Domination. For example, in January

2012, for example, Christopher Cummins told the chatroom that he had received an order to buy

$50 million of Rand. Cummins then asked, “250 pips? 300?” He also shared the fact that he had

shown his customers a spread of 125 basis points for a $20 million order and 250 basis points for

a $50 million order. Jason Katz replied, “ill match ... lets widen this out on people . .. if we all

consistent...it becomes standard ahah.” Cummins offered his agreement, as did another trader

from a large global bank (“Trader A”), noting “tht way 250 is the new 200.” Thus, the ZAR

Domination cartel colluded to widen the spread on a $50 million order from 200 pips to 250 pips.

Later, Trader A asked Katz to recruit yet another trader (“Trader B”) to their team, and Katz

agreed. He wrote to Trader B in a different chat room: “hey dude we all agreed the new price in

50 bucks ny time is 250 and 125for 20 we going to try and get this wider ... if we all consistent

they have to except [sic] it.” Trader B then joined in on the plan. When Katz informed his


       364
              Id. ¶ 35.


                                                - 235 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 270 of 377



fellow ZAR Dominators that Trader B was on board, Katz said “i have one word for BNP . . .

guarantee.” Trader A offered his congratulations to the group: “salute to first coordinated ZAR

effort,” and Katz replied “yep many more to come.”365

        577.      That day, Katz also attempted to recruit a former colleague who traded at another

bank (“Trader C”) by saying “a bunch of us have decided to widen spreads a bit in ny afternoon .

. . we making 125 in 20 and 250 in 50 . . . going to get custys to except [sic] wider . . . figure if

we all consistent they [customers] have to accept it . . . [three banks ] all in for it.” Katz also

asked Trader C to let another trader at C’s bank know about the “new” collusion-fueled price.366

        578.      In March 2012, Katz complained about “silly” banks that refused to play ball and

were offering narrower spreads. He admonished the other ZAR Dominators to maintain

solidarity and enhance their market influence: “my spread is my spread . . . if we all in ny keep

the same spread that will become the norm . . . we set the spreads . . . and we stand by them . . .

50 in ny is 200 . . . 25 in ny is 125 . . . you guys agree or am i off.” Other members of the cartel

then agreed to adhere to the quotes. Katz then summarized, with bold and hubristic self-

awareness, the chief harm of their agreement: “that is what we show in ny . . . custys dont like

oh well . . . where they going to go?”367

        579.      DFS found that a trader at an unidentified bank asked for assistance setting a

spread from a Credit Suisse trader: “Need a quick favour pls” and inquired about where the

Credit Suisse trader was marking CHF/JPY futures, because a customer was looking to “pick

[the other Trader] off.” After the Credit Suisse trader revealed his prices, the other traded


        365
            Consent Order, at ¶¶ 24-27, In the Matter of BNP Paribas S.A., et al. (May 24,
2017), http://www.dfs.ny.gov/about/ea/ea170524.pdf.
        366
               Id. at ¶ 28.
        367
               Id. at ¶ 29.


                                                - 236 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 271 of 377



revealed “[s]o after I asked u the chfjpy, I shifted my price by like .4 higher . . [and the customer]

still paid me . . . oh maaaaaaaan.” The Credit Suisse trader responded “haha.”368

       580.    On another occasion, a Credit Suisse trader said to his colleagues in a chat room

“lets sign a pact…on spreads.” Trader 3, at another bank, eagerly responded, “agree.” The

Credit Suisse trader then tried to recruit a Trader 2, at another bank, into their pact, saying

“[Trader 2]… u in?”

       581.    Similarly, the OCC found that, on January 5, 2012 a member of The Cartel

chatroom asked “how wide to quote a customer in $150 million of EUR/USD.”369 The trader

stated that he “showed a spread of six but that the customer was asking for a spread of five.”

The other participants in the Cartel confirmed that a spread of six would be “great,” so the trader

“thanked the others” and “declined to quote a spread of five to the customer.” Shortly thereafter,

other traders informed the chat room “that the customer also requested quotes from them and that

they also showed a spread of six.”

       582.    Plaintiffs in In re FX have also obtained from Defendants many chat transcripts

further demonstrating that Defendants colluded to manipulate bid/ask spreads. Many of those

chat transcripts are described in the TAC. Many of the chats included in the TAC are in redacted

form, because they are subject to the protective order and the class action is subject to a

discovery freeze at the request of the DOJ.

       583.    The plaintiffs in In re FX allege that they have obtained three main types of

evidence of bid/ask spread manipulation. First, there are chats showing that the Defendants

coordinated in the creation of spread matrices; second, there are chats showing coordination in

       368
          Consent Order, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.
       369
           Notice of Charges, at ¶ 46, In the Matter of Rohan Ramchandani, OCC AA-EC-
2017-2 (Jan. 9, 2017), https://www.occ.gov/static/enforcement-actions/eaN17-001.pdf.


                                               - 237 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 272 of 377



bid/ask quotes generally; and third, there are chats showing collusion in the setting of bid/ask

spreads for emerging market currencies.

       584.    Coordination of spread matrices. A spread matrix is provided “to certain

customers on a periodic (usually quarterly) basis,” and they “list the bid/ask spreads for various

volumes and currencies.” A spread matrix is similar to a price list, and it is one of the primary

methods by which banks compete because customers are attracted to the narrowest bid/ask

spread. Therefore, when banks collude on their spread matrices, they agree ex ante to fix

prices—and not to compete—over a period of several months. Time after time, the chats

obtained by the FX class plaintiffs show that the Defendants did exactly that. See TAC ¶¶ 145-

48.

       585.    For example, in “The Cartel,” on an undisclosed date, traders from Barclays,

Citigroup, and UBS conspired to fix the spreads offered to clients in their spread matrices for

EUR/USD.




                                                                                   An unredacted

version of the following chat log, shown below, is contained in the In re FX Third Consolidated

Amended Class Action complaint:

        10:42:13         UBS
        10:42:21         UBS
        10:44:32         UBS
        10:44:36         UBS



                                              - 238 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 273 of 377



        10:45:50       Barclays
        10:45:56       Barclays
        10:46:10       Citigroup
        10:46:14       Citigroup
        10:46:16       Citigroup
        10:46:17       Citigroup
        10:46:23       Citigroup
        10:46:26       Citigroup
        10:46:31       Citigroup
        10:46:49       Citigroup
        10:46:51       Citigroup
        10:46:54       Citigroup
        10:46:56       Citigroup
        10:46:57       Citigroup
        10:50:23       UBS
        10:50:39       UBS

       586.   In the “Essex Express” chat room, on an undisclosed date, traders from MUFG,

RBS, and Barclays conspired to manipulate the bid-ask spread matrices quoted to their customers

on the EUR/JPY currency pair.




         See TAC ¶ 146. An unredacted version of the following chat log, shown below, is

contained in the In re FX Third Consolidated Amended Class Action complaint:

        09:50:14       RBS
        09:50:24       RBS

        09:51:26       Barclays
        09:51:43       RBS

        09:52:02       MUFG

       587.   In another chat room, traders from UBS and Deutsche Bank colluded on the

NZD/USD spread matrices they quoted to customers



                                            - 239 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 274 of 377




                                                                                                 An

unredacted version of the following chat log, shown below, is contained in the In re FX Third

Consolidated Amended Class Action complaint:

         09:42:52        UBS
         09:43:03        Deutsche Bank
         09:43:07        UBS
         09:43:09        UBS
         09:43:09        Deutsche Bank
         09:43:23        UBS
         09:44:50        Deutsche Bank
         09:44:56        Deutsche Bank
         09:45:09        UBS
         09:45:13        UBS
         09:45:21        Deutsche Bank

       588.    In a one-on-one chat, a trader from UBS and a trader from an unknown bank

agreed to fix prices in their spread matrices on a date that is not publicly available for the

following currency pairs: GBP/NOK, CAD/CHF, NOK/CAD, and CAD/JPY.



       An unredacted version of the following chat log, shown below, is contained in the In re

FX Third Consolidated Amended Class Action complaint:

         08:28:51        Bank
         08:28:52        UBS
         08:28:59        Bank
         08:29:44        UBS
         08:29:59        UBS
         08:30:14        Bank
         08:30:23        Bank
         08:30:30        Bank
         08:30:36        Bank
         08:30:41        UBS



                                               - 240 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 275 of 377



        08:31:10         Bank

        08:31:20         Bank
        08:31:47         Bank
        08:31:54         UBS
        08:32:09         UBS
        08:32:18         UBS
        08:32:33         UBS
        08:32:37         UBS
        08:33:09         Bank
        08:33:12         Bank
        08:33:23         Bank
        08:33:47         UBS
        08:34:00         UBS
        08:34:06         Bank
        08:34:31         Bank
        08:34:39         Bank
        08:35:14         UBS
        08:35:24         Bank
        08:35:25         Bank
        08:35:57         Bank
        08:36:19         UBS
        08:36:21         UBS
        08:36:24         Bank
        08:36:47         Bank

        08:36:49         Bank
        08:37:08         UBS

        08:37:10         UBS

       589.    Bid/ask quote fixing. The Defendants also coordinated their bid/ask spreads on a

more ad hoc basis by fixing individual quotes. The FX class plaintiffs obtained many specific

instances of this misconduct. See TAC ¶¶ 150-65.

       590.    For instance, in “Essex Express,” traders from MUFG, RBS, Barclays, and UBS

discussed plans to reach out to other Defendants to artificially inflate the spread, and they

complained that the spreads were too narrow in USD/JPY and EUR/JPY.




                                               - 241 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 276 of 377




       591.   In another chat, traders from JP Morgan, Citigroup, and Barclays reached an

agreement on a price to quote a custome                                      and in fact did offer

that customer that agreed-upon spread.




                  The contents of the chat log shown below is alleged in the In re FX Third

Consolidated Amended Class Action complaint:

       14:13:57         JPMorgan
       14:14:00         JPMorgan
       14:14:02         JPMorgan
       14:14:11         JPMorgan
       14:14:44         Citigroup
       14:14:46         Barclays
       14:14:46         Citigroup
       14:14:57         JPMorgan
       14:15:58         Citigroup
       14:16:03         Citigroup
       14:16:14         Citigroup
       14:16:21         Citigroup
       14:16:24         Barclays
       14:16:25         JPMorgan
       14:16:30         Citigroup
       14:16:33         Citigroup



                                             - 242 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 277 of 377



       14:16:36         Citigroup
       14:16:39         Barclays
       14:16:50         Barclays
       14:16:54         Barclays

       592.   Members of the “Essex Express,” including traders from MUFG, RBS and

Barclays, coordinated to widen the spread for EUR/CHF on a date that is not publicly available.




The contents of the chat log shown below are alleged in the In re FX Third Consolidated

Amended Class Action complaint:

        07:15:16        MUFG
        07:15:27        RBS
        07:31:40        MUFG
        07:31:50        RBS
        07:33:21        Barclays
        07:33:23        Barclays
        07:33:34        MUFG
        07:33:35        RBS
        07:33:41        RBS
        07:33:56        RBS
        07:34:03        RBS
        08:08:25        RBS

        08:08:33        RBS
        08:08:39        RBS
        08:08:42        Barclays

       593.   In “Sterling Lads,” traders from HSBC, Barclays, and UBS fixed the spread for

GBP/USD on a date that is not publicly available




                                             - 243 -
     Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 278 of 377




                                                                         The contents of the chat

log shown below are alleged in the In re FX Third Consolidated Amended Class Action

complaint:

        07:52:59       HSBC

        07:53:10       Barclays
        07:53:19       HSBC
        07:53:28       HSBC
        07:53:37       UBS
        07:53:37       Barclays
        07:53:52       UBS
        07:54:08       HSBC

       594.   On another date, traders from Credit Suisse and RBS fixed the spread for

EUR/GBP.




               The contents of the chat log shown below are alleged in the In re FX Third

Consolidated Amended Class Action complaint:

        10:46:55       Credit Suisse
        10:47:31       RBS
        10:47:42       RBS
        10:48:01       Credit Suisse
        10:48:07       RBS
        10:48:23       RBS
        10:48:35       Credit Suisse

       595.   In “Sterling Lads,” on a date that is not publicly available, traders from Barclays,

RBS, and UBS exchanged confidential customer information before agreeing on a EUR/GBP




                                             - 244 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 279 of 377



spread to offer a customer.




                                       The contents of the chat log shown below are alleged in

the In re FX Third Consolidated Amended Class Action complaint:

        08:56:47        UBS

        08:57:54        RBS
        08:57:58        Barclays
        08:58:11        UBS
        08:58:12        UBS
        08:58:20        RBS
        08:59:17        UBS

        08:59:33        UBS
        08:59:43        Barclays
        08:59:49        Barclays
        08:59:55        RBS
        09:00:05        UBS

       596.    In another chat room, traders from Citigroup and Deutsche Bank coordinated their

spread quotes after exchanging real-time trading information about multiple currency pairs with

traders from Barclays, UBS, and RBC. From time to time, traders from BofA also participated

in this chat. At one point, traders from Deutsche Bank and Citigroup colluded with respect to the

spread for EUR/AUD.




                                             - 245 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 280 of 377



                                                               The contents of the chat log

shown below are alleged in the In re FX Third Consolidated Amended Class Action complaint:

        17:31:14          Citigroup
        17:34:37          Deutsche Bank
        17:34:50          Deutsche Bank
        17:34:57          Deutsche Bank
        17:35:10          Deutsche Bank
        17:35:18          Citigroup

       597.   In a Reuters chat room, on a date that is not publically available, traders from

Deutsche Bank and UBS discussed fixing spreads for EUR/GBP.




                                                                                        The

contents of the chat log shown below are alleged in the In re FX Third Consolidated Amended

Class Action complaint:

        10:02:44          UBS
        10:03:34          Deutsche Bank
        10:08:05          UBS
        10:08:32          Deutsche Bank
        10:08:40          UBS
        10:08:58          Deutsche Bank
        10:10:10          UBS

        10:10:42          Deutsche Bank
        10:10:47          UBS
        10:11:02          UBS

       598.   In “the Barrier Killers” chat room, traders from BofA, Credit Suisse, RBC, and

UBS routinely coordinated the spreads for the euro (EUR)/Polish zloty (PLN). For example,

traders from Credit Suisse and RBC fixed the spread for EUR/PLN on a date that is not publicly



                                             - 246 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 281 of 377



available. The contents of the chat log shown below are alleged in the In re FX Third

Consolidated Amended Class Action complaint:

        08:49:13        RBC

        08:49:20        RBC
        08:50:10        Credit Suisse
        08:50:27        RBC

        08:50:32        RBC
        08:50:50        Credit Suisse
        08:52:54        RBC

       599.   Traders from Barclays, BNP Paribas, Citigroup, Deutsche Bank, RBC, RBS, and

UBS used an unnamed permanent chat to coordinate spreads involving the Canadian dollar, New

Zealand dollar, and U.S. Dollar. This chat room was active from at least early 2008 to late 2012.




                   The contents of the chat log shown below are alleged in the In re FX Third

Consolidated Amended Class Action complaint:

        12:24:34        Deutsche Bank

        12:24:42        Deutsche Bank
        12:25:54        RBC Trader 1

        12:27:30        RBC Trader 2


        12:31:23        Citigroup

        12:31:40        Citigroup
        1:58:03         RBC Trader 1

       600.   On another date that is not publicly available, an RBC trader in the same chat

room provided to the group the USD/CAD spreads that he was currently quoting to customers.




                                             - 247 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 282 of 377



The contents of the chat log shown below are alleged in the In re FX Third Consolidated

Amended Class Action complaint:

        10:17:29          RBC
        10:17:33          Barclays
        10:17:36          RBC
        10:17:42          RBC
        10:17:48          Barclays
        10:17:56          RBC
        10:18:00          RBC

       601.    On yet another occasion, traders from RBC asked about spreads involving

EUR/CHF and AUD/JPY on an unknown date. The contents of the chat log shown below are

alleged in the In re FX Third Consolidated Amended Class Action complaint:

        19:50:47          RBC
        19:56:47          UBS
        19:57:09          UBS
        19:57:15          RBC

        20:37:49          RBC

        20:38:30          UBS
        20:38:38          UBS
        20:38:42          RBC
        20:38:47          UBS

       602.    In a permanent chat called “Slllaaaaggggsssss2,” traders from Barclays, Credit

Suisse, HSBC, RBS, and UBS discussed manipulating both spreads and fixes on a date that is

not publicly available.




      The contents of the chat log shown below are alleged in the In re FX Third Consolidated

Amended Class Action complaint:

        14:49:16          RBS
        14:49:20          RBS



                                             - 248 -
     Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 283 of 377



        14:50:11       Barclays
        14:50:24       UBS
        14:50:38       RBS
        14:50:43       UBS
        14:50:55       Barclays [Trader 2]
        15:05:19       RBS

       603.   In an unidentified chat room on a date that is not publicly available, traders from

BofA, Citi, HSBC, JPMorgan, Standard Chartered, and UBS discussed the EUR/CHF spread and

the imminent WM/Reuters fix.




                                                                              The contents of the

chat log shown below are alleged in the In re FX Third Consolidated Amended Class Action

complaint:

        13:16:45       JP Morgan
        13:16:51       JP Morgan
        13:17:06       Bank of America



                                             - 249 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 284 of 377



 13:17:09     HSBC
 13:17:14     HSBC
 13:17:18     HSBC
 13:18:22     UBS



 13:19:00     Standard Chartered

 13:19:38     UBS
 13:19:41     UBS
 13:20:15     Standard Chartered
 13:20:22     UBS

 13:20:27     UBS
 13:20:30     Standard Chartered
 13:20:39     JP Morgan

 13:21:00     JP Morgan
 13:21:02     JP Morgan
 13:21:05     JP Morgan
 13:21:06     Bank of America
 13:21:09     JP Morgan
 13:21:10     JP Morgan
 13:21:14     JPMorgan
 13:21:15     Bank of America
 13:21:18     JPMorgan
 13:21:22     JPMorgan
 13:21:24     HSBC
 13:21:27     Bank of America
 13:21:32     JP Morgan
 13:21:38     JP Morgan
 13:21:40     JP Morgan
 13:21:41     JP Morgan
 13:21:48     Bank of America
 13:21:53     Bank of America
 13:21:55     JP Morgan
 13:22:10     Citigroup
 13:22:14     Citigroup
 13:22:22     UBS
 13:22:29     UBS
 13:22:35     HSBC
 13:22:43     Citigroup
 13:22:56     HSBC
 13:23:04     Citigroup




                                   - 250 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 285 of 377



       604.    Sometimes the traders used nicknames to describe the currency pairs that they

were manipulating, such as JPMorgan, Merrill Lynch, and Morgan Stanley using “kiwi” for

NZD/USD.




                                                               The contents of the chat log shown

below are alleged in the In re FX Third Consolidated Amended Class Action complaint:

        02:04:13         Morgan Stanley
        02:04:30         Morgan Stanley

        02:06:39         Morgan Stanley

        02:07:14         JPMorgan
        02:07:22         JPMorgan
        02:07:24         JPMorgan
        02:07:29         Morgan Stanley
        02:07:40         Morgan Stanley
        02:07:44         JPMorgan
        02:07:47         JPMorgan
        02:07:47         Merrill Lynch
        02:07:50         JPMorgan
        02:07:56         Merrill Lynch
        02:07:58         Merrill Lynch
        02:08:03         Merrill Lynch
        02:08:07         Merrill Lynch
        02:08:08         Merrill Lynch
        02:08:15         Morgan Stanley
        02:08:18         Merrill Lynch
        02:08:22         Morgan Stanley
        02:08:32         Merrill Lynch
        02:08:36         Morgan Stanley

       605.    In another chat, traders from Morgan Stanley, JPMorgan, UBS and an undisclosed

bank discussed prices for “cable,” i.e., GBP/USD, on a date that is not publicly available.




                                              - 251 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 286 of 377



                                          The contents of the chat log shown below are alleged in

the In re FX Third Consolidated Amended Class Action complaint:

        01:58:58         Bank
        01:59:24         Bank
        01:59:27         Bank
        01:59:56         UBS
        02:00:25         Bank
        02:00:32         JPMorgan
        02:00:43         Bank
        02:00:53         JPMorgan
        02:00:54         UBS
        02:00:00         Bank
        02:00:26         Morgan Stanley

       606.     Manipulation of Developing Markets. While Defendants sometimes spoke in

code for major currencies, they were considerably more brazen for developing currencies. For

instance, in the “Barrier Killers” chatroom, traders from BofA, Credit Suisse, and RBC

“discussed the appropriate spread to quote on USD/ZAR.”370 The contents of the chat log shown

below are alleged in the In re FX Third Consolidated Amended Class Action complaint:

        13:06:20         Credit Suisse
        13:07:24         RBC
        13:07:54         RBC

        13:08:21         Credit Suisse
        13:08:26         Credit Suisse
        13:09:16         Bank of America
        13:09:21         Bank of America
        13:09:28         Bank of America
        13:09:29         Credit Suisse
        13:09:59         Credit Suisse
        13:10:09         Bank of America
        13:10:18         Bank of America
        13:10:20         Bank of America




       370
              See TAC ¶¶ 169-70.


                                              - 252 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 287 of 377



       607.   Traders from SG, BNP Paribas, HSBC, RBC, RBS, and UBS had similar

discussions in an unidentified permanent chat room. And on one date which is not publicly

available, traders from BNP Paribas, HSBC, and SG discussed spreads for USD/THB (Thai baht)

and USD/MNX (Mexican peso).




                        The contents of the chat log shown below are alleged in the In re FX

Third Consolidated Amended Class Action complaint:

        10:06:24       Société Générale
        10:06:28       Société Générale
        10:07:40       Société Générale
        10:19:49       HSBC
        10:19:56       Société Générale

        10:20:36       Société Générale
        10:21:50       BNP Paribas
        10:21:58       BNP Paribas
        10:22: 03      BNP Paribas
        10:22: 07      Société Générale
        10:22: 11      Société Générale
        10:22: 17      BNP Paribas
        10:22: 26      Société Générale
        10:22: 29      Société Générale
        10:22: 37      BNP Paribas
        10:22: 39      BNP Paribas
        10:22: 41      Société Générale
        10:22: 43      Société Générale
        10:22: 46      Société Générale



                                            - 253 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 288 of 377




       B.       Economic Analyses Further Demonstrate that Defendants’ Manipulated FX
                Bid/Ask Spreads

       608.     As discussed above, there is ample evidence from government investigations and

the materials obtained by plaintiffs in In re FX that Defendants colluded to artificially inflate FX

bid/ask spreads. Based on this evidence, the court in In re FX upheld the class plaintiffs’ claims

for bid/ask spread manipulation.371

       609.     Plaintiffs commissioned independent economic analyses to supplement the

publicly available evidence of bid/ask spread manipulation. Again, Plaintiffs used conservative

assumptions and a number of screens to strip out price movements that might otherwise be

attributed to non-manipulative market behavior. As with the analyses of FX benchmark rates,

Plaintiffs’ analyses not only corroborate the existing evidence of bid/ask spread manipulation;

they go beyond the 2008 to 2013 period and show that the same anomalous patterns occurred, to

a similar degree, in the preceding years of 2003 to 2007. Thus, Plaintiffs’ analyses again not

only confirm that Defendants manipulated FX bid/ask spreads, but also demonstrate that

Defendants’ conspiracy extended to the entire 2003 to 2013 period.

                1.      Bid/ask spreads were substantially and consistently larger throughout
                        2003 to 2013 than they were after the FX scandal broke

       610.     Plaintiffs analyzed the average size of bid/ask spreads in the FX spot market

across major currency pairs, from 2003 to 2018. The data show that bid/ask spreads were

substantially and consistently larger throughout 2003 to 2013 than they were after journalists and

regulators across the globe began investigating Defendants’ manipulation of the FX market.

This analysis corroborates the aforementioned evidence that FX bid/ask spreads were artificially


       371
              See In re FX, 2016 WL 5108131, at *2-5 (S.D.N.Y. Sept. 20, 2016).


                                               - 254 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 289 of 377



inflated, and that Defendants were responsible. In addition, the analysis shows that the same

(and oftentimes greater) signs of bid/ask spread manipulation are seen in the 2003 to 2007

period, as in the 2008 to 2013 period that the court in In re FX has already upheld. Thus,

Plaintiffs’ analysis demonstrates that Defendants’ conspiracy to manipulate bid/ask spreads also

extended to the entire 2003 to 2013 period.372

       611.    For instance, the graph below shows the average size of spreads for AUD/USD

spot transactions for 2003 to 2007, 2008 to 2013, and 2014 to 2018. As would be expected from

a period that Defendants have admitted to manipulating, bid/ask spreads were substantially wider

in 2008 to 2013 than they were in 2014 to 2018, when Defendants’ misconduct in the FX market

came under public scrutiny. Significantly, bid/ask spreads for this currency pair were even

greater still in 2003 to 2007. This shows that Defendants’ conspiracy was not limited to 2008 to

2013, but also extended to and had at least equal impact on 2003 to 2007.




       372
             For the analyses in this Section III.B.1, and the analyses in Sections III.B.2 and
III.B.4, the consultant focused on the most widely traded currency pairs, because of data
availability issues and the needs of these particular analyses. For the analyses in Section III.B.3,
which were done other consultants, an even wider set of currency pairs was studied.


                                               - 255 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 290 of 377




       612.    The graph below shows a similar pattern in the bid/ask spreads for EUR/USD

spot transactions. Bid/ask spreads for that currency pair were significantly larger in 2008-2013

than they were in 2014, and even larger still in 2003 to 2007.




       613.    The graphs above track the size of the average “dollar spread,” which is simply


                                              - 256 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 291 of 377



the difference between the bid price and the ask price, in dollar terms. Another way to measure

the size of a bid/ask spread is by the “percentage spread,” which is calculated by taking the

difference between the bid price and the ask price, and dividing that by the midpoint of the

spread. The resulting percentage gives the size of the spread, relative to the size of the

transaction. Using the percentage spread, the same pattern of substantially inflated spreads is

seen, across many currency pairs, and across the entire 2003 to 2013 period.

       614.    For example, the graph below tracks the size of the average percentage spreads

for CAD/USD spot transactions. During both the 2003 to 2007 and 2008 to 2013 periods, the

average percentage spreads were significantly larger than they were in 2014, when Defendants’

misconduct in the FX market came under public scrutiny. Notably, the average percentage

spreads for this currency pair were even larger in 2003 to 2007, than in 2008 to 2013.




       615.    The same pattern is seen for GBP/USD spot transactions. The size of the average

percentage spreads for that currency pair dropped significantly from the 2008 to 2013 period, to

the 2014 to 2018 period—and by an even greater amount from the 2003 to 2007 period, to 2014


                                               - 257 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 292 of 377



to 2018.




       616.    Additional examples showing a similar pattern in the average spreads for many

other currency pairs are contained in Appendix M hereto.

       617.    That bid/ask spreads significantly tightened following the investigations into

Defendants’ manipulation of the FX market is further confirmed by viewing the percentage by

which spreads changed in size in 2014 to 2018, as compared to the prior decade. The graphs

below show the percentage change from 2003-2013 to 2014-2018, for both average dollar and

average percentage spreads. Across eight major currency pairs, spreads consistently and

significantly dropped in size in 2014 to 2018, as compared to preceding years. In fact, most of

those currency pairs, including EUR/USD, experienced a decrease in both dollar and percentage

spread size of over 50%.




                                             - 258 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 293 of 377




               2.     Bid/ask spreads were more predictable during 2003 to 2013 than after
                      the FX scandal broke

       618.    Another way to detect manipulation of bid/ask spreads is by studying the

predictability of spreads from one day to the next. In a normally functioning market, bid/ask


                                             - 259 -
         Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 294 of 377



spreads will fluctuate from day to day, according to market conditions. By contrast, when

spreads are more consistent from day to day, that is a sign that they are being fixed at an artificial

level.

         619.   Plaintiffs measured the predictability of bid/ask spreads on a daily basis, from

2003 to 2018. Across all of the major currency pairs tested, Plaintiffs found that bid/ask spreads

were far more predictable on daily basis from 2008 to 2013 than they were in 2014 to 2018,

when Defendants’ misconduct came under public scrutiny. This is no surprise, as many

Defendants have admitted to manipulating the FX market from 2008 to 2013.

         620.   Significantly, the data also demonstrates that Defendants’ conspiracy was not

limited to those years. Again, bid/ask spreads were more consistent from 2003 to 2007 than in

2014 to 2018—and for several currency pairs, even more consistent than they were in 2008 to

2013. This further confirms that Defendants’ conspiracy was not limited to 2008 to 2013, but

also extended to and had at least equal impact on 2003 to 2007.

         621.   For example, the graph below tracks the predictability of bid/ask spreads for

BRL/USD spot transactions from 2003 to 2018. The data shows that bid/ask spreads for this

currency pair were significantly more predictable in 2008 to 2013, than they were in 2014 to

2018, when news of Defendants’ conspiracy broke. Notably, the level of predictability was even

greater still in 2003 to 2007.




                                               - 260 -
        Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 295 of 377




        622.   The graph above tracks average dollar spreads. When instead tracking percentage

spreads, the same pattern of substantially increased predictability is seen, across many currency

pairs, and across the entire 2003 to 2013 period. For example, the graph below measures the

predictability of average percentage spreads for BRL/USD transactions. During both the 2003 to

2007 and 2008 to 2013 periods, there was significantly higher predictable than in 2014 to 2018,

when Defendants’ misconduct in the FX market came under public scrutiny. Notably, the level

of predictability for this currency pair was even higher still in 2003 to 2007, than in 2008 to

2013.




                                               - 261 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 296 of 377




       623.    The same pattern is seen for GBP/USD spot transactions. Bid/ask spreads for

that currency pair were significantly more predictable in 2008 to 2013 than they were in 2014 to

2018, and even more consistent still in 2003 to 2007.




                                             - 262 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 297 of 377




       624.    Additional examples showing a similar pattern in the average spreads for other

currency pairs are contained in Appendix N hereto.

               3.      Defendants’ spreads were disproportionately larger than non-
                       defendants’ spreads, until the FX scandal broke

       625.    Another way to confirm that Defendants conspired to charge artificially high

spreads is by comparing the spreads charged by Defendants to those charged by non-defendant

dealers. Plaintiffs thus analyzed the bid/ask spreads submitted by all dealers on the highest-

turnover currency pairs. For a given currency pair, all bid/ask spreads reported by Reuters were

divided into “upper bin” and “lower bin” categories, representing the upper half and lower half

of the total bid/ask spread range, respectively.

       626.    Absent a price-fixing conspiracy, Defendants would compete with each other and

with other dealers to offer their clients the lowest bid/ask spread. Defendants’ spreads should

have composed approximately the same proportion of each “upper” and “lower” category. For

example, for a given currency pair, if Defendants submitted a total of 45,000 quotes and non-


                                               - 263 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 298 of 377



defendants submitted 55,000 quotes, Defendants’ quotes should comprise approximately 45% of

all quotes in both categories. In reality, this was not the case. From 2003 to 2013, Defendants’

bid/ask quotes made up a disproportionately large segment of the “upper” category for most of

the currency pairs analyzed, which indicates that Defendants conspired to artificially inflate their

spreads in order to generate higher fees.

       627.    Consistent with a break in the conspiracy, this pattern reversed after news of the

FX scandal broke. Forced into free competition with non-defendant dealers and each other,

Defendants could no longer rely on their price-fixing conspiracy to dominate the “upper” bin of

spreads. Rather, Defendants’ quotes were more frequently in the “lower” bin, from the 2014 to

2018 period.

       628.    The charts below show the results of this study for all currency pairs analyzed.

The dark-blue line represents the percentage share of the total amount of the quotes analyzed that

the Defendants were responsible for. Thus, in the far-left portion of the chart, representing the

2003 to 2007 period, it can be seen by the line that Defendants were responsible for around 41%

of the quotes studied. In the middle portion, representing the 2008 to 2013 period, it can be seen

by the line that Defendants were responsible for around 39% of the quotes studied. Finally, in

the right-most portion of the chart, representing the 2014 to 2018 period, it can be seen by the

line that Defendants were responsible for around 47%.

       629.    Within each time period studied, one would expect, absent a conspiracy to keep

their spreads wide, that Defendants’ quotes would fall into both the lower and upper ranges at

roughly the same frequency as their overall activity level. From 2003 to 2013, however, that is

not the case. Throughout that time, we see Defendants being responsible for an outsized portion

of the upper-range spreads. Significantly, these results are seen in both the 2008 to 2013 period,




                                              - 264 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 299 of 377



when Defendants have admitted to manipulating the FX market, and in the 2003 to 2007 period.

This further confirms that Defendants’ conspiracy was not limited to 2008 to 2013, but also

extended to and had at least equal impact on 2003 to 2007. In the bars on the far right, for the

2014 to 2018 period, we can see that this trend reversed itself after news of the FX scandal

broke. There, Defendants are seen for the first time being responsible for a disproportionately

smaller share of the upper-range quotes.




       630.    The same patterns can be seen across many of the individual currency pairs

analyzed. For instance, Defendants submitted the majority of the quotes in the high-spread

category for USD/KRW from 2003 to 2013, despite the fact that they submitted less than 5% of

the total amount of quotes for USD/KRW during this same time period. That trend reversed

once the FX scandal broke. From 2014 to 2018, Defendants quotes were much more evenly

distributed, and more frequently fell in the “low” category.


                                              - 265 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 300 of 377




       631.    Similarly, in both 2003 to 2007 and 2008 to 2013, Defendants submitted

approximately 40% of the total amount of quotes for USD/JPY, yet they submitted over 80% of

the quotes in the high-spread category for this currency pair. This is further evidence that

Defendants colluded to artificially inflate bid/ask spreads. Again, the pattern reversed in 2014 to

2018, when Defendants were forced to compete freely, and as a result much more frequently

charged spreads in the “low” category.




                                              - 266 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 301 of 377




          632.   Additional examples showing that Defendants submitted a disproportionately

large amount of “high-spread” quotes for many other currency pairs are contained in Appendix O

hereto.

                 4.     The relationships between spot spreads and futures spreads changed
                        after the FX scandal broke

          633.   Another way to detect abnormalities in the bid-ask spreads for FX spot

transactions, is to study those spreads in comparison to spreads for FX futures. As discussed

above, the spot and futures markets are closely related. Absent collusion, one would expect spot

and futures spreads and prices to be subject to the same market forces, and to have a consistent

relationship with each other across time periods. The data show that, instead of staying

consistent, key relationships between the spot and futures markets changed once Defendants’

manipulations came under public scrutiny. These changed patterns further confirm that



                                               - 267 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 302 of 377



Defendants’ persistently inflated spot spreads until their scheme was exposed. Significantly, the

data also confirm that the signs of spreads manipulation were just as pronounced in the 2003 to

2007 period, as they were in 2008 to 2013.

       634.    Spot spreads were consistently higher than futures spreads, but that trend

reversed when the FX scandal broke. First, Plaintiffs compared the sizes of spot and futures

spreads throughout 2003 to 2018. Throughout 2003 to 2013, spot spreads were consistently

larger than futures spreads. However, after 2013, the relationship between futures spreads and

spot spreads changed, with spot spreads decreasing significantly. This change in the relationship

between spot spreads and futures spreads is a further indication that spot spreads had been

artificially inflated in the 2003 to 2013 period.

       635.    For example, the chart below shows that throughout 2003 to 2013, spot spreads

(which are shown by the red bars) were much higher than futures spreads (which are shown by

the blue bars) for the AUD/USD currency pair. Significantly, the size difference was even

greater in 2003 to 2007, than it was in 2008 to 2013, further confirming that defendants’ artificial

inflation of spot spreads extended to the early period. The trend reversed when defendants’ FX

manipulations came under public scrutiny. From 2014 to 2018, AUD/USD spot spreads dropped

below futures spreads.




                                               - 268 -
     Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 303 of 377




      636.   Similarly, on a percentage basis, during both 2003 to 2007 and 2008 to 2013, spot

spreads for AUD/USD were approximately double the futures spreads for AUD/USD. Then,

from 2014 and continuing until 2018, AUD/USD spot percentage spreads dropped below

CAD/USD futures percentage spreads.




                                           - 269 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 304 of 377



       637.    Additional examples showing that, for many other currency pairs, the relationship

between spots spreads and futures spreads changed after 2013, when news of Defendants’

misconduct in the FX market came into public view, are contained in Appendix P hereto.

       638.    This analysis naturally controls for macroeconomic and market-wide factors, such

as increasing amounts of liquidity providers and electronic trading in the FX market, because

those factors impacted the spot and futures markets alike. If those market-wide changes were the

reason why bid-ask spreads significantly decreased after 2013, then one would expect to see the

same change occur in both the spot and futures markets, and for the relationship between spot

spreads and futures spreads to remain constant. To the contrary, the data show that the

relationship between spot spreads and futures spreads fundamentally changed after 2013. That

fundamental shift cannot be explained-away by those market-wide developments, but rather is

the result of the break in Defendants’ conspiracy.

       639.    Spot spreads were significantly less dispersed than futures spreads before the

FX scandal broke. Plaintiffs next analyzed the levels of dispersion of spreads in both the spot

and futures markets. As discussed above, levels of dispersion can be measured by the

“coefficient of variation” between prices or quotes in a group. A greater coefficient of variation

means a greater level of dispersion (i.e., less clustering), whereas a lower coefficient of variation

means a lower level of dispersion (i.e., more clustering). In a normally functioning market,

spreads will maintain a high level of dispersion, as a result of participants individually tailoring

their buy and sell offers to the ebbs and flows of the market. When spreads have a higher level

of dispersion/are more closely clustered together, that is sign that the market is not functionally

freely, but that major participants are colluding to fix spreads.

       640.    The data show that spot spreads were being set at artificial levels throughout the




                                               - 270 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 305 of 377



2003 to 2013 period. Across the major currency pairs studied, spot spreads were significantly

less dispersed (i.e., more closely clustered) than futures spreads, throughout the 2003 to 2013

period. That gap shrunk once Defendants’ manipulations came under scrutiny. From 2013 to

2018, not only did the total variability of spot spreads increase, but also the differences between

the variability of spot and futures spreads lessened, becoming more similar to each other.

       641.     For instance, the chart below shows the coefficient of variation for spot spreads

(with the red bars) and futures spreads (with the blue bars) for the EUR/USD currency pair, from

2003 to 2018.

       642.     The data shows that spot spreads had a significantly lower coefficient of variation

(i.e., they were significantly less dispersed/more closely clustered) than futures spreads during

both the 2003 to 2007 and 2008 to 2013 periods. In 2014 to 2018, the coefficient of variation for

spot spreads significantly increased (i.e., they became significantly more dispersed/less closely

clustered), both in isolation, and relative to futures spreads. This confirms that spot spreads for

this currency pair were artificial throughout 2003 to 2013, until Defendants’ manipulations came

under public scrutiny.




                                               - 271 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 306 of 377




       643.    Similarly, in regards to the JPY/USD currency pair, the data show that the

coefficient of variation for JPY/USD spot spreads increased substantially after 2013, thereby

becoming less clustered, and became more similar to the coefficient of variation for JPY/USD

futures spreads. This is further evidence that Defendants colluded to manipulate the bid/ask

spreads they offered to customers throughout the 2003 to 2013 period.




                                             - 272 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 307 of 377




       644.    Additional examples showing that, for many other currency pairs, spot spreads

became more dispersed and approached the same level of dispersion as futures spreads after

2013, are contained in Appendix Q hereto.

       645.    This analysis also naturally controls for macroeconomic and market-wide factors,

such as increasing amounts of liquidity providers and electronic trading in the FX market,

because those factors impacted the spot and futures markets alike. If those market-wide changes

were the reason why the total total variability of spot spreads increased after 2013, then one

would expect to see the same change occur in both the spot and futures markets, and for the

relationship between spot spreads and futures spreads to remain constant. To the contrary, the

data show that the relationship between spot spreads and futures spreads fundamentally changed

after 2013. That fundamental shift cannot be explained-away by those market-wide

developments, but rather is the result of the break in Defendants’ conspiracy.

       646.    Futures prices were less predictive of spot prices during 2003 to 2013, than after

the FX scandal broke. Plaintiffs also studied the predictive ability of futures prices over spot


                                              - 273 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 308 of 377



prices. This was done by using a regression model that compared minute-by-minute changes in

futures prices to minute-by-minute changes in spot prices. In a normally functioning market, one

would expect the ability of futures prices to predict spot prices to stay roughly the same across

time periods. Instead, the data show that futures prices were significantly less predictive of spot

prices during the 2003 to 2013 period than they were in 2014 to 2018, after news of Defendants’

manipulations broke. This is additional evidence that spots prices were set at artificial levels, as

a result of Defendants’ conspiracy, throughout the 2003 to 2013 period.

       647.    One way to see the change in the relationship between futures and spot prices is

by the “error rate” of the predictive model. A higher error rate means that futures prices were

less predictive of spot prices, whereas a lower error rate means that futures prices were more

predictive of spot prices.

       648.    For example, the graph below shows that, for the AUD/USD currency pair, the

error rate of the predictive model was much higher throughout 2003 to 2013 than it was in 2014

to 2018. In other words, spot prices for this currency pair moved far more in line with futures

prices after the FX scandal broke, than they did before. Significantly, the error rate was highest

in the 2003 to 2007 period, which further confirms that Defendants’ scheme was in at least equal

effect during those early years.




                                               - 274 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 309 of 377




       649.    The graph above tracks price movements on an average dollar basis. When

instead tracking price movements on a percentage basis, the same pattern of substantially

decreasing error rates is seen, across many currency pairs. For example, the graph below shows

that the error rate for the AUD/USD currency pair was also at its highest in 2003 to 2007, and at

its lowest in 2014 to 2018, when measured on a percentage basis.




                                             - 275 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 310 of 377




       650.    Additional examples showing that, for many other currency pairs, the error rate of

the predictive model was significantly higher throughout 2003 to 2013 than it was in 2014 to

2018, are contained in Appendix R hereto.

       651.    This analysis also naturally controls for macroeconomic and market-wide factors,

such as increasing amounts of liquidity providers and electronic trading in the FX market,

because those factors impacted the spot and futures markets alike. If those market-wide changes

were responsible for changes in FX prices, then one would expect to see those changes felt in

both the spot and futures markets alike, and thus for the predicative power of futures prices over

spot prices to remain constant over time. To the contrary, the data show that the predictive

power of futures prices fundamentally changed after 2013. That fundamental shift cannot be

explained-away by general market developments, but rather is the result of the break in

Defendants’ conspiracy.




                                              - 276 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 311 of 377



IV.    INTERBANK COMMUNICATIONS OBTAINED THROUGH INITIAL
       DISCOVERY CONFIRM THAT THE CONSPIRACY EXTENDED TO THE
       ENTIRE 2003 TO 2013 PERIOD

       652.    Because of the way Defendants gathered documents for production in In re FX,

most of the copyset materials that Plaintiffs have obtained through initial discovery consist of

documents dated after December 2007. However, some documents dated earlier did slip

through. Significantly, there are many thousands of interbank communications that pre-date

December 2007 that managed to slip into the production despite the focus on later years in In re

FX. These documents show Defendants engaging in the same kinds of coordinated manipulation

of FX prices, benchmark rates, and bid-ask spreads that they have admitted to during the

December 2007 to 2013 time period.

       653.    Thus, these additional interbank communications not only corroborate the

existence of Defendants’ conspiracy generally; they also confirm what the economic data already

show: that the conspiracy was alive and well during the 2003 to December 2007 time period

specifically. Indeed, despite many Defendants apparently having not bothered to gather a single

page from the earlier period, every single bank Defendant can be regularly seen participating in

such communications.

       654.    These chats are just a small slice of the pre-December 2007 conspiratorial

communications. Defendants have refused to search for and produce any additional documents

from the early period until their motions to dismiss are decided. Thus, the early communications

that Plaintiffs have already obtained are limited to the universe of materials that Defendants

previously produced in In re FX, which focus on the later period.373


       373
            Plaintiffs have not even received the full universe of previously produced materials.
Some Defendants have refused to produce any documents at all, unless and until their motions to
dismiss for lack of personal jurisdiction are denied. And some Defendants have withheld
documents that they previously produced to certain regulators. Thus, there may be additional

                                              - 277 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 312 of 377




          655.   While our review of these materials is ongoing, in light of the Court’s prior stated

concerns about unnecessarily cumulative allegations, below we detail the content of only a

sample of the pre-December 2007 communications. That relatively small selection shows that

the interbank communications obtained in early discovery are just the tip of the iceberg. Full

discovery will reveal significantly more evidence pertaining to the 2003 to December 2007

period.

          656.   For purposes of this Complaint, Plaintiffs discuss these sample communications

in the following categories: (a) chats showing Defendants conspiring to manipulate FX

benchmark rates (see Section A); (b) chats showing Defendants conspiring to manipulate FX

bid-ask spreads (see Section B); and (c) additional example communications further confirming

that the conspiracy began well before December 2007, and involved all Defendants (see Section

C). Within these sub-sections, the communications are arranged in chronological order.

            A.     Chat Transcripts and Other Communications Demonstrate Defendants’
                   Collusion to Manipulate FX Benchmark Rates Before December 2007

          657.   Section II.A above describes the sample chats discussed by regulators and in the

In re FX complaint which demonstrate Defendants’ collusion to manipulate FX benchmark rates.

The limited discovery that Plaintiffs have obtained shows that Defendants were engaged in the

same activities well before December 2007. This section provides a set of illustrative examples

of Defendants’ manipulations of FX benchmark rates prior to December 2007.




conspiratorial communications that pre-date December 2007 that Defendants have already
produced elsewhere, but not to Plaintiffs here.


                                                - 278 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 313 of 377




                              - 279 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 314 of 377




                              - 280 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 315 of 377




          B.     Chat Transcripts and Other Inter-Bank Communications Demonstrate
                 Defendants’ Collusion to Artificially Inflate FX Bid-Ask Spreads Before
                 December 2007

       665.    Section III.A above describes the sample chats discussed by regulators and in the

In re FX complaint which demonstrate Defendants’ collusion to artificially inflate FX bid-ask

spreads. The limited discovery that Plaintiffs have obtained shows that Defendants were




                                             - 281 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 316 of 377



engaged in the same activities well before December 2007. This section provides a set of

illustrative examples of Defendants’ manipulations of FX spreads prior to December 2007.




                                            - 282 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 317 of 377




                              - 283 -
     Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 318 of 377




         C.     Additional Inter-Bank Communications Confirm that the Conspiracy
                Existed Well Before December 2007 and Involved All Defendants

       674.   This section provides additional example chats which further confirm that

Defendants were manipulating benchmark rates and bid-ask spreads well before December 2007.



                                            - 284 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 319 of 377



This section also provides example communications which further demonstrate that the

conspiracy was in full effect during the early period. For instance, the conspiracy was built upon

Defendants sharing sensitive customer and transaction information for their mutual knowledge

and profit. And the conspiracy persisted because Defendants carefully guarded access to the

inter-bank chat rooms, and coordinated to keep them secret. Regulators and the In re FX

plaintiffs have provided examples of those types of communications, which are discussed above,

and which occurred regularly during the later period. The limited discovery that Plaintiffs have

obtained demonstrates that such communications also occurred regularly during the early period.




                                             - 285 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 320 of 377




                              - 286 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 321 of 377




                              - 287 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 322 of 377




                              - 288 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 323 of 377




                              - 289 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 324 of 377




                              - 290 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 325 of 377




                              - 291 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 326 of 377




                              - 292 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 327 of 377




                              - 293 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 328 of 377




                              - 294 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 329 of 377




                              - 295 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 330 of 377




                              - 296 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 331 of 377




                              - 297 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 332 of 377




                              - 298 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 333 of 377




                              - 299 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 334 of 377




                              - 300 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 335 of 377




                              - 301 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 336 of 377




                              - 302 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 337 of 377




                              - 303 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 338 of 377




                              - 304 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 339 of 377




                              - 305 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 340 of 377




                              - 306 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 341 of 377




                              - 307 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 342 of 377




                              - 308 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 343 of 377




                              - 309 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 344 of 377




                              - 310 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 345 of 377




                              - 311 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 346 of 377




                              - 312 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 347 of 377




                              - 313 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 348 of 377




                              - 314 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 349 of 377




                              - 315 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 350 of 377




                              - 316 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 351 of 377




                              - 317 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 352 of 377




                              - 318 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 353 of 377




                              - 319 -
Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 354 of 377




                              - 320 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 355 of 377




V.     BY COLLUDING TO MANIPULATE FX PRICES, BENCHMARKS, AND
       BID/ASK SPREADS, DEFENDANTS RESTRAINED TRADE, DECREASED
       COMPETITION, AND ARTIFICIALLY INCREASED PRICES, THEREBY
       INJURING PLAINTIFFS

          A.     Defendants are Horizontal Competitors

       761.    Defendants are, and were during the relevant period, horizontal competitors in the

FX market, whether it be FX spot transactions, FX options transactions, FX futures transactions,

FX options on futures, or anything else.



                                             - 321 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 356 of 377



       762.    In the FX market, Defendants compete against each other in both their capacities

as dealers and as direct market participants. For instance, as the primary dealers of FX spot and

forward transactions, Defendants compete against each other for customers of FX spot and

forward instruments. As dealers, Defendants compete for customers by offering spot and futures

transactions at competing terms, including bid/ask spreads. Defendants also compete against

each other by entering FX spot and forward transactions as direct market participants (e.g., as

buyers and sellers). In that capacity, Defendants compete with each other, and all other market

participants, by seeking profits from taking positions in the FX spot and forwards market.

          B.      Defendants’ Manipulation of FX Prices, Benchmarks, and Bid/Ask
                  Spreads Directly Impacted the Market For FX Transactions

       763.    Defendants’ conduct constitutes a per se violation of the antitrust laws because of

its clear and obvious risk of inflicting anticompetitive impact and economic injury. Defendants

operated as a secretive cartel and engaged in a price-fixing scheme that inherently reduced the

free and unfettered competition the Sherman Act was designed to preserve and promote.

Defendants’ scheme to manipulate prices and benchmark rates directly and immediately

impacted the market for FX transactions of all kinds—including spots, forwards, swaps, options,

and futures. To the extent some of those types of FX transactions may be considered distinct

market segments, Defendants’ scheme immediately impacted each of those as well.

       764.    Instead of acting as competitors, Defendants agreed to restrain trade in order to

pursue collective goals and to manipulate the market by collusion and coordination, as described

above. Defendants’ collusive price fixing was inimical to competition and restrained trade in the

affected market (and any applicable market segments).

       765.    For instance, as set forth above, Defendants used telephone calls, electronic chat

rooms, and other forms of communication to coordinate the timing of execution of transactions



                                              - 322 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 357 of 377



as to distort the measurement of “the market” during key times of the trading day. Defendants’

collusive conduct warped the interplay of supply and demand. Absent collusion, Defendants

would have competed to offer competitive prices by quoting bids and asks to customers at the

lowest cost for a given currency in the spot market, and by participating independently as buyers

and sellers of futures and options on FX exchanges. All transactions should have been carried

out based on free and open competition—not based on joint effort by the market’s primary

participants to collusively time the execution or non-execution of FX transactions.

       766.    All of these acts were undertaken for the purpose of, and had the actual effect of,

manipulating prices in the FX market. The intentional, artificial price movements had a

significant impact on all FX transactions. The effects of Defendants’ collusive manipulation of

the above-described market were purposeful and intended to maximize Defendants’ profits.

          C.     Plaintiffs, as Participants in the FX Market, Were Injured by Defendants’
                 Collusive Conduct

       767.    Plaintiffs were participants in the market for FX instruments and were affected by

artificial movements in the prices in the FX market, caused by Defendants’ cartel.

       768.    As alleged herein, the damage to Plaintiffs flows from the injury to price

competition caused by Defendants.

       769.    As discussed above, the manipulation here and its impacts were pervasive

throughout the relevant period. Plaintiffs—who entered into a significant number of FX

transactions during the relevant period—were injured by Defendants’ manipulation of FX prices

and other benchmark rates in multiple ways.

       770.    For example, Plaintiffs purchased, sold, settled, and/or rolled over FX transactions

expressly linked to the WM/Reuters Closing Rate, the ECB rate, and other benchmark rates and

at the same time Defendants were manipulating prices around those benchmark fixing windows.



                                              - 323 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 358 of 377



Defendants’ concerted manipulation of the FX market directly impacted the prices of FX

transactions completed around these times. Simply put, those that bought when prices were

being inflated were harmed because they paid too much. And those that sold when prices were

being suppressed were harmed because they received too little. Paying supra-competitive prices

is the prototypical example of an antitrust injury, and directly stems from Defendants’ collusive

behavior.

       771.    Plaintiffs were also harmed when they purchased, sold, settled, and/or rolled over

FX transactions of all types at artificial prices that were the result of Defendants’ conspiracy to

inflate FX bid-ask spreads.

       772.    To be clear, Defendants’ repeated machinations caused harm not just on FX

transactions contractually linked to or executed around a manipulated benchmark (which

Plaintiffs held), or on transactions on which Defendants directly inflated the bid-ask spread

(which Plaintiffs also did). Rather, the harm extended to trades outside those windows as

well. It is well-accepted in the market microstructure literature that transactions done at artificial

prices impact the pricing of trades for some time afterward. This is because the trades are

perceived to convey previously private information to the market about the value of the thing

being traded. Efficient markets quickly assimilate this new information when forming the next

price, and the one after that. Thus, much as a false financial statement from a company can still

be reflected in the price of a company’s stock long after the false statement was made—as long

as the truth has not yet been revealed—so too was the level of artificiality in prices caused by

these artificial trades reflected in the prices of FX transactions throughout the relevant period.

       773.    The injuries to Plaintiffs are of the type the antitrust laws were designed to

prevent and flow from that which makes Defendants’ acts unlawful.




                                               - 324 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 359 of 377



       774.     Defendants’ anticompetitive conduct had severe adverse consequences to

competition in that Defendants artificially ensured advantageous market movements in the FX

market—including the segments for FX spot, forwards, futures, and options and futures—by

exchanging confidential customer information and agreeing to concerted traded strategies, such

as front running, banging the close, and painting the screen, based on aggregate customer order

flow information. Under the facts alleged herein, Plaintiffs could not escape such conduct

because Defendants are collectively the dominant FX spot dealers and major participants in the

market for FX spot and futures transactions.

       775.    As a direct, foreseeable, and proximate result of Defendants’ unlawful collusion

and overt acts alleged herein, Plaintiffs have been injured in their business and property, in

amounts that are presently undetermined.

          D.      The Conspiracy Was Effectuated By and Impacted Both Voice and
                  Electronic Trades

       776.    As discussed above, FX trades were historically processed by telephone calls

between the dealer and the customer (i.e., by “voice”), and many trades are still processed in this

way. Starting in the late 1990s, electronic trading platforms emerged as an alternative to voice

trading. As electronic trading became increasingly popular, smaller dealers struggled to keep up

with the significant development costs of electronic trading technology. Defendants had no such

problem. They deployed their massive resources to create many of the most sophisticated and

widely-used electronic platforms on the market, including Barclays’ BARX, Citi’s Velocity,

Credit Suisse’s PrimeTrade, Deutsche Bank’s Autobahn, JPMorgan’s Execute, Morgan Stanley’s

Matrix, and UBS’s Neo. In fact, all Defendants have single-dealer platforms that customers can

connect to. Defendants are also the dominant liquidity providers on multi-dealer platforms

operated by Bloomberg, Reuters, and others. Unsurprisingly then, the increased use of electronic



                                               - 325 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 360 of 377



platforms coincided with an increased consolidation of market share among Defendants. By

2012, Defendants collectively held over 90% of the FX market, with electronic trades accounting

for over 70% of all FX trading volume.

        777.    Defendants’ conspiracy to manipulate FX prices, benchmark rates, and bid-ask

spreads was not limited to trades processed by just one method or the other. Rather, as discussed

below, the conspiracy was effectuated by and impacted both voice and electronic trades.

                1.      Voice trades were used to carry out the conspiracy

        778.    In a voice trade, the dealer receives the trade details from the customer, provides a

price to the customer, and often completes the trade on the same telephone call. As the FCA

found in the Final Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS, Defendants

“failed to properly to control” their “voice trading operations . . . with the result that traders . . .

were able to behave in a manner that put” the bank’s “interests ahead of the interests of its

clients.”374 Defendants frequently used voice trades to carry out their conspiracy to manipulate

FX prices, benchmark rates, and bid-ask spreads.

                2.      Electronic trades were also used to carry out the conspiracy

        779.    Despite being carried out on a computer screen rather than on a telephone call,

electronic trades typically have the same basic steps as voice trades. On the single dealer

platforms operated by Defendants, the customer asks about a trade, the dealer provides a price,


        374 See also, e.g., FCA, Final Notice, Barclays Bank PLC, at ¶ 2.1 (May 20, 2015),
https://www.fca.org.uk/ publication/final-notices/barclays-bank-plc-may-15.pdf; FCA, Final
Notice, Citibank N.A., at ¶ 2.1 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-citi-bank.pdf; FCA, Final Notice, HSBC Bank plc, at ¶ 2.1 (Nov. 11, 2014),
https://www.fca.org.uk/ publication/final-notices/final-notice-hsbc.pdf; FCA, Final Notice,
JPMorgan Chase Bank N.A., at ¶ 2.1 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-jpm.pdf; FCA, Final Notice, The Royal Bank of Scotland plc, at ¶ 2.1 (Nov.
11, 2014), https://www.fca. org.uk/publication/final-notices/final-notice-rbs.pdf; FCA, Final
Notice, UBS AG, at ¶ 2.1 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-ubs.pdf.


                                                 - 326 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 361 of 377



and the parties agree to and execute the trade on the platform. On multi-dealer platforms, the

customer’s inquiry goes to multiple dealers—all or most of which were typically Defendants—

who each provide terms that the customer can pick from.

       780.    Like they did with voice trades, Defendants also frequently used electronic trades

to carry out their conspiracy to manipulate FX prices, benchmark rates, and bid-ask spreads. For

instance, on the single-dealer platforms that they operated, Defendants coordinated to set the

spreads that they each charged on those platforms at artificially high levels. On the multi-dealer

platforms on which they were the dominant liquidity-providers, Defendants conspired to inflate

the spreads that they would each quote to customers, which again resulted in customers

transacting at artificial prices. In addition, many FX benchmark rates, including the WM/Reuters

Rates for G10 currencies, were based on actual bids and offers taken from electronic trading

platforms. Thus, the manipulation of benchmark rates that Defendants have admitted to, and that

is described herein, necessarily involved Defendants making coordinated trades on electronic

platforms in and around the benchmark fixing windows.

       781.    Governmental investigations have confirmed that coordinated trades to

manipulate FX prices, benchmark rates, and bid-ask spreads often occurred on electronic

platforms. For instance, in its criminal plea agreement, BNP Paribas admitted that Defendants

carried out the conspiracy by, among other things:

       (i) agreeing to enter into non-bona fide trades among themselves on an electronic trading
       platform, for the sole purpose of manipulating prices;

       (ii) agreeing to subsequently cancel these non-bona fide trades, or to offset them by
       entering into equivalent trades in the opposite direction, in a manner designed to hide
       such actions from other FX market participants;

       (iii) coordinating on the price, size, and timing of their bids and offers on an electronic
       FX trading platform in order to manipulate prices on that and other electronic FX trading




                                              - 327 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 362 of 377



       platforms.375

       782.      Former Barclays and BNP Paribas trader Jason Katz and former Citi trader

Christopher Cummins have also admitted to engaging in the same kinds of manipulative

electronic trading when they worked at those Defendant banks.376

       783.      The DFS Consent Orders on BNP, Credit Suisse, Deutsche Bank, and Goldman

Sachs further confirm that Defendants used trades on electronic platforms to carry out the

conspiracy. For instance, the DFS found that the “[c]ontrol failures at BNPP were not limited to

the ‘voice’ execution side of BNPP’s FX business” and that BNP’s “failure to police its FX

business extended to its electronic trading platforms as well.”377 The DFS gave several examples

of those failures, including many that involved BNP coordinating with other Defendants.

Specifically, the DFS described how a BNP trader repeatedly coordinated with colleagues at two

other major banks “to deploy fake trades directed at improperly moving prices of emerging

market currencies.”378 Defendants would conduct an FX trade on a public electronic platform,

such as “Reuters Matching,” which would display a completed trade at a certain price. Shortly

afterwards, Defendants would unwind the same trade on a non-public electronic platform. The

public trade nonetheless had the effect of moving prevailing market prices “upward or downward

immediately after publication of the fake trade on repeated occasions.” The DFS found that

these electronic trades “served no legitimate economic purpose—these were fabricated

transactions designed to mislead and improperly influence other market participants.”

       375
            Plea Agreement, U.S. v. BNP Paribas USA, Inc., 18-cr-0061, Dkt. No. 4 (S.D.N.Y.
Feb. 2, 2018).
       376
          Plea Agreement, U.S. v. Katz, 17-cr-0003, Dkt. No. 6 (S.D.N.Y. Jan. 4, 2017); Plea
Agreement, U.S. v. Cummins, 17-cr-0026, Dkt. No. 6 (S.D.N.Y. Jan. 13, 2017).
       377
           DFS, Consent Order at ¶ 6, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
https://www.dfs.ny.gov/about/ea/ea170524.pdf.
       378
              Id. at 30-34.


                                              - 328 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 363 of 377



       784.      The DFS found that Credit Suisse also “engaged in improper practices involving

the use of its electronic trading platform known as ‘eFX.””379 In addition to abusing the “last

look” function on eFX, the DFS cited Credit Suisse for broadly failing to “implement adequate

controls to ensure its FX trading business and sales practices complied with law.” For instance,

the DFS described how Credit Suisse “employed an algorithm designed to trade ahead of clients’

limit and stop-loss orders,” which it used for years to execute improper electronic transactions

that “may have been a source of profit through front running.”380

       785.      Similarly, the DFS found that “[l]apses in Deutsche Bank’s control were not

confined to its ‘voice’ FX business,” but extended to its electronic trading platforms.381 For

example, the DFS found that Deutsche Bank utilized a “hedging algorithm” that “improperly

skewed the market by placing and then quickly canceling orders that were disproportionately

large and away from the prevailing best buy or offer at that moment.”382 The DFS also generally

found that Deutsche Bank’s “electronic trading platforms, were insufficiently governed and

tested to ensure that they operated suitably and fairly.”383

       786.      The DFS Order on Goldman Sachs also applied “to both the ‘voice’ and

electronic trading segments of its FX trading business[.]”384 Many of the specific examples of

misconduct described by the DFS involved trades on electronic platforms. For instance, one


       379
           DFS, Consent Order at ¶ 5, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.
       380
              Id. at ¶¶ 43-50.
       381
         DFS, Consent Order at ¶ 63, In the matter of Deutsche Bank AG and Deutsche Bank
AG New York Branch (June 20, 2018), https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.
       382
              Id. at ¶¶ 63-66.
       383
             Id. at ¶ 81.
       384
          DFS, Consent Order, In the Matter of The Goldman Sachs Group, Inc. (May 1, 2018),
https://www.dfs.ny.gov/docs/about/ea/ea180501.pdf.


                                               - 329 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 364 of 377



“example of improper sharing of customer information” involved a Goldman Sachs trader

providing a trader at another major bank with the details of the orders of a specific customer on

the Goldman Sachs trader’s “toy,” which was a phrase traders often used to refer to electronic

trading platforms.385 In another example, the same Goldman Sachs trader advised a trader at

another major bank how to use “spoof” trades and manipulative tactics that involved transactions

on a “machine,” which was another common way to refer to electronic platforms.386

       787.      The DFS Order on Standard Chartered gives further examples of Defendants’

manipulative electronic trades. For instance, in a November 2007 chat, traders from multiple

global banks coordinated to “all just update screens at 32.00,” which meant that they would all

show trading interest at an artificially high price on the same “screen” (i.e., a multi-dealer trading

platform), at the time a benchmark rate measurement was being taken, in order to artificially

inflate the resulting benchmark rate.387 Standard Chartered also engaged in the practice

described above of using “fake trades” on a multi-dealer trading platform “to increase the

prevailing price on” that platform.388

       788.      The FCA’s Final Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS

also give detailed examples of how Defendants used electronic platforms to carry out their

manipulative trading strategies. For instance, the Final Notice on HSBC describes how traders

from HSBC and three other banks shared sensitive customer order information in an electronic

chat room and devised a plan to use that information to “team whack” and “bash the fck out of” a


       385
             Id. at ¶ 15.
       386
              Id. at ¶ 29.
       387
            DFS, Consent Order at ¶¶ 18-19, In matter of Standard Chartered Bank, et al. (Jan.
29, 2019), https://www.dfs.ny.gov/system/files/documents/2019/01/ea190129_standard_
chartered_ bank.pdf.
       388
              Id. at ¶¶ 23-25.


                                               - 330 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 365 of 377



4 P.M. WM/Reuters Rate.389 The traders then carried out the scheme by entering a series of

coordinated trades “on Reuters and other trading platforms” leading up to and during the fixing

window, which had the effect of lowering the published benchmark rate to Defendants’ mutual

benefit. The Final Notice on JPMorgan includes a similar example of traders from JPMorgan

and two other banks trading sensitive customer information and deciding to “join forces” and

“double team” another 4 P.M. fixing, which they accomplished by entering coordinated trades

“on the EBS trading platform.”390 Additional examples of Defendants using electronic trades to

carry out the conspiracy are provided in the Final Notices on Barclays, Citi, RBS, and UBS.391

       789.      Similarly, during the criminal trial of former Barclays, Citi, JPMorgan, and RBS

traders, the government presented data from electronic platforms showing that many of the

coordinated trades done to manipulate FX prices and benchmark rates occurred on those

platforms.392

       790.      That Defendants regularly used electronic trades to carry out the conspiracy is

further confirmed by the discovery that Plaintiffs have already received in this case. Just from

       389
           FCA, Final Notice, HSBC Bank plc, at ¶¶ 4.39-4.44 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-hsbc.pdf.
       390
           FCA, Final Notice, JPMorgan Chase Bank N.A., at ¶¶ 4.39-4.46 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-jpm.pdf.
       391
            See FCA, Final Notice, Barclays Bank PLC, at ¶¶ 4.57-4.65 (May 20, 2015),
https://www.fca.org.uk/publication/final-notices/barclays-bank-plc-may-15.pdf (detailing how
traders from Barclays and four other dealers used electronic trades to manipulate a 4 P.M.
WM/Reuters Rate); FCA, Final Notice, Citibank N.A., at ¶¶ 4.38-4.44 (Nov. 11, 2014),
https://www.fca.org.uk/ publication/final-notices/final-notice-citi-bank.pdf (detailing how traders
from Citi and four other dealers used electronic trades to manipulate a 4 P.M. WM/Reuters
Rate); FCA, Final Notice, The Royal Bank of Scotland plc, at ¶¶ 4.38-4.45 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-rbs.pdf (detailing how traders from
RBS and three other dealers used electronic trades to manipulate a 4 P.M. WM/Reuters Rate);
FCA, Final Notice, UBS AG, at ¶¶ 4.39-4.46 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-ubs.pdf (detailing how traders from UBS and three other
dealers used electronic trades to manipulate an ECB Rate).
       392
              Trial Transcript at 148, 1363, U.S. v. Usher, et al., No. 17-cr-19 (S.D.N.Y.).


                                                - 331 -
         Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 366 of 377



the limited set of communications that Plaintiffs have obtained during the pendency of

Defendants’ motions to dismiss,393 we have already identified over 133,000 interbank

communications in which Defendants discussed the use of electronic trades, including over

80,000 communications that referred to specific electronic platforms by name. That includes

many communications in which Defendants coordinated on the bid-ask spreads that they charged

on single-dealer and multi-dealer electronic platforms. It also includes many communications in

which Defendants coordinated their trades on electronic platforms to manipulate benchmark

rates.




         393
         As discussed above, those materials represent only a portion of the relevant interbank
communications that exist.


                                             - 332 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 367 of 377




                  3.     The conspiracy impacted both voice and electronic trades

       793.       Defendants’ conspiracy impacted FX transactions of all kinds, regardless of the

means of execution, in many ways. The manipulative voice and electronic trading activities

discussed above clearly harmed the counterparties to those transactions, including Plaintiffs. For

instance, when a Defendant charged an artificially wide bid-ask spread to a specific customer, it

clearly harmed that customer, regardless of whether the transaction was processed by voice or

electronically.

       794.       The impacts of the conspiracy were not, however, limited to the specific

counterparty to each manipulative trade. For instance, Defendants did not merely charge

artificially wide spreads on a subset of transactions with a subset of customers—they coordinated

to inflate spreads market-wide. Defendants’ conspiracy had the effect of increasing the spreads

that investors, including Plaintiffs, paid on all types of FX transactions, regardless of whether the

trade was processed by voice or electronically.

       795.       Similarly, all investors, including Plaintiffs, who entered transactions linked to

FX benchmark rates were harmed when Defendants manipulated those rates. That is because all

transactions tied to a benchmark rate are impacted by manipulation of that rate, regardless of

whether the particular transaction is executed by voice or electronically. And all investors,

including Plaintiffs, who entered FX transactions at or around the times that Defendants were


                                                 - 333 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 368 of 377



coordinating their trading activities to manipulate FX prices were harmed by those acts as well.

That is because the prices for voice and electronic trades alike are based in large part by the other

trades occurring in the market at the time, including the manipulative trades by Defendants.

       796.    As discussed in Section V.C above, the impact of Defendants’ activities also

lasted beyond the times that any specific manipulative trade occurred. Defendants’ manipulative

voice and electronic trades conveyed false information to the broader FX market, and caused

prices for voice and electronic trades alike to be artificial for some time afterward. Thus, the

voice trades that Defendants used to manipulate FX prices, benchmark rates, and bid-ask spreads

had a lasting impact on all types of voice and electronic trades, including by Plaintiffs,

throughout the relevant period.

               4.      That Electronic Platforms Sometimes Used Algorithms Does Not
                       Mean That Electronic Trades Were Untouched By the Conspiracy

       797.    As discussed above, it is well established that electronic trades were both an

instrument of, and impacted by, the conspiracy. Again, BNP Paribas and several former traders

have already admitted to entering “non-bona fide trades . . . on an electronic trading platform, for

the sole purpose of manipulating prices,” and “coordinating on the price, size, and timing of their

bids and offers on an electronic FX trading platform in order to manipulate prices on that and

other electronic FX trading platforms.”394 And the DFS described how Defendants conducted

“fake trades” on electronic trading platforms, which had the effect of “improperly moving”

market-wide prices, including the prices that customers paid to transact on those electronic




       394
            Plea Agreement, U.S. v. BNP Paribas USA, Inc., 18-cr-0061, Dkt. No. 4 (S.D.N.Y.
Feb. 2, 2018) (emphasis added); see also Plea Agreement, U.S. v. Katz, 17-cr-0003, Dkt. No. 6
(S.D.N.Y. Jan. 4, 2017); Plea Agreement, U.S. v. Cummins, 17-cr-0026, Dkt. No. 6 (S.D.N.Y.
Jan. 13, 2017).


                                               - 334 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 369 of 377



platforms.395

       798.     The linkages between the transactions that Defendants used to manipulate FX

prices, benchmark rates, and bid-ask spreads, and the other transactions occurring on electronic

platforms, were not broken simply because those platforms sometimes used algorithms to set

prices. To be clear, prices for electronic trades were not always set by algorithm. For many

electronic trades, the customer would make a trade request, and the trader or traders would

provide a price, just as in a voice trade. In such electronic trades, the trader determined and

charged artificially high bid-ask spreads to customers just as they did in voice trades.

       799.     Even for electronic trades that did involve the use of algorithms, it was still the

dealer banks who ultimately determined the prices that were charged. The inputs to those

algorithms included transactions occurring on those electronic platforms, which included

Defendants’ manipulative trades. Those algorithms also often used as inputs transactions

occurring on other electronic platforms, or by voice, which again included Defendants’

manipulative trades. Thus, the prices on electronic platforms were directly impacted by

Defendants’ manipulative trades, even when set by an algorithm.

       800.     Additionally, many of the most widely-used electronic platforms were designed,

developed, and operated by Defendants. Those platforms include, but are not limited to,

Barclays’ BARX, Citi’s Velocity, Credit Suisse’s PrimeTrade, Deutsche Bank’s Autobahn,

JPMorgan’s Execute, Morgan Stanley’s Matrix, and UBS’s Neo. Defendants created and

controlled every aspect of those platforms, including how the pricing algorithms functioned,

what trading information went into the algorithms, and what the resulting prices were.

       395
            DFS, Consent Order at ¶¶ 30-34, In the Matter of BNP Paribas S.A., et al. (May 24,
2017), https://www.dfs.ny.gov/about/ea/ea170524.pdf; DFS, Consent Order at ¶¶ 23-25, In
matter of Standard Chartered Bank, et al. (Jan. 29, 2019), https://www.dfs.ny.gov/system/
files/documents/2019/01/ea190129_standard_ chartered_ bank.pdf.


                                               - 335 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 370 of 377



       801.    Defendants easily could—and in fact did—use their total control of their trading

platforms to further the conspiracy to manipulate FX prices, benchmark rates, and bid-ask

spreads. For instance, as seen in the many chat transcripts described herein, Defendants

constantly shared sensitive customer information with each other. That often included

information that a particular customer needed to buy or sell a particular volume of a particular

currency pair. Defendants utilized that information by widening the bid-ask spreads charged on

their platforms for that currency pair, to exploit the customer’s need and maximize their profits.

Defendants also manipulated bid-ask spreads based on shared information about customer flows.

For instance, if a dealer knew beforehand that a large customer was in the market buying a

particular currency pair, they would increase the spreads charged to that customer, knowing that

they were a buyer of that currency pair.

       802.    Defendants even used the algorithms themselves to manipulate the transactions

occurring, and prices charged, on their electronic platforms. For instance, the DFS found that

Defendants employed algorithms that were designed to “improperly skew[] the market” and

front-run customer transactions. And many regulators have found that Defendants routinely

abused an automated function on their electronic platforms called “last look,” to withhold

customer trades that were not advantageous to the bank.

       803.    Even on the multi-dealer platforms that Defendants did not own and operate,

Defendants exerted their power as the dominant dealers on those platforms to manipulate the

transactions occurring, and prices charged, on those platforms. This involved executing

coordinated trades on those platforms, to manipulate the prices and spreads charged on those

platforms, such as the “fake trades” detailed by the DFS. This also involved using their

dominant market share on those platforms to conspire to inflate the bid-ask spreads that they




                                              - 336 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 371 of 377



each charged to customers on those platforms.

VI.    EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS DUE TO
       DEFENDANTS’ CONCEALMENT OF THE CONSPIRACY TO MANIPULATE
       FX PRICES, BENCHMARKS, AND BID/ASK SPREADS

       804.     Defendants actively, fraudulently, and effectively concealed their collusion, as

alleged herein, from Plaintiffs and other investors.

       805.    Due to Defendants’ efforts to conceal their collusive conduct, and their campaign

to avoid its detection, Plaintiffs could not, through the exercise of reasonable diligence, have

learned of facts indicating that Defendants were colluding to manipulate prices, benchmark rates,

and bid/ask spreads in the market prior to June 12, 2013, when Bloomberg first reported of the

possibility that Defendants were rigging currency rates. In fact, Plaintiffs were not on notice

based solely on the contents of the June 12, 2013 Bloomberg article, but rather not until later,

when government actions revealed previously concealed evidence of Defendants’ conspiracy to

manipulate the FX market. As a result of Defendants’ fraudulent concealment, all applicable

statutes of limitations affecting Plaintiffs’ claims have been tolled.

       806.    Defendants’ conspiracy was by its nature secretive and self-concealing.

Defendants used non-public methods of communication, such as private chatrooms and text

messages, to conceal their agreements to manipulate FX prices. The chatrooms were operated by

high-ranking traders, and Defendants strictly limited access to the chatrooms. Defendants often

agreed, in the chatrooms, to not publically discuss or otherwise reveal and nature and substance

of the chats. The substance of the conversations in the chatrooms was unknown to Plaintiffs

until government actions revealed previously concealed evidence of Defendants’ conspiracy to

manipulate FX benchmark rates. Even then, it was not until the entry of guilty pleas by four

Defendants on May 20, 2015, that evidence of collusion to manipulate bid/ask spreads was

publically available.


                                               - 337 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 372 of 377



       807.     Defendants actively and jointly undertook trading strategies designed to conceal

their collusive conduct, such as “painting the screen” or executing phony transactions, so that

even diligent investors could not detect Defendants’ manipulation of exchange rates.

       808.    Defendants also used false pretenses to collude, executing agreements to rig FX

prices while operating under the guise of legitimate corporate communications. For instance, as

alleged above, Defendants were members of the Bank of England’s London Foreign Exchange

Joint Standing Committee, and using the cover of their membership, as part of the chief dealers’

subgroup, Defendants met and reached agreements to manipulate the prices. These meetings

concerned trading strategies that were in no way connected to legitimate work of the subgroup.

When concerns were privately raised at a Bank of England meeting over possible manipulation

for WM/Reuters Closing Rates, according to chatroom transcripts reviewed by people that spoke

with Bloomberg, the Defendants acted jointly and through chatrooms to disguise their conduct.

       809.    While regulators such as the United Kingdom Financial Conduct Authority, the

U.S. Department of Justice criminal and antitrust divisions, the U.S. Commodity Futures Trading

Commission, the U.S. Federal Reserve, the New York Attorney General’s Office, the Office of

the Comptroller of the Currency, the Swiss Financial Market Supervisory Authority, the Swiss

competition authority WEKO, the Hong Kong Monetary Authority, the Monetary Authority of

Singapore, and the Dutch regulator AFM have all opened investigations, all of these

investigations commenced after the publication of the initial Bloomberg article in June 2013.

       810.    Even when Bloomberg first reported collusion among the Defendants using

chatrooms and instant messaging services, Defendants did not break ranks, but instead engaged

in ongoing efforts to keep their collusion hidden. In response to inquiries from the reporter, the

banks refused to comment and offered phony justifications for their communications.




                                              - 338 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 373 of 377



        811.    Throughout the relevant period, Plaintiffs regularly monitored their investments

and conducted due diligence to try to avoid being harmed by financial misconduct. Practically

speaking, there were limits to what could be done, given that so much of the foreign exchange

market was shrouded in secrecy due to Defendants’ conduct.

        812.    Reasonable due diligence could not have uncovered Defendants’ conspiracy

because (1) Defendants’ trades and trading strategies are not public information; and (2) the

bilateral, non-exchange traded nature of the spot trades further obscures what Defendants were,

and are, doing at any particular time.

        813.    As a result of the self-concealing nature of the price-fixing conspiracy, the active

steps taken by Defendants to fraudulently conceal their conspiracy and the lack of public

information concerning material aspects of the conspiracy, the statute of limitations was tolled

for Plaintiffs’ claims.

        814.    The first of many antitrust class action suits on behalf of those who engaged in

FX transactions was filed on November 1, 2013. Plaintiffs were originally included in the

defined class in many of the antitrust class actions, which asserted the same causes of action,

against the same Defendants, as are named in this Complaint. Plaintiffs reasonably and

justifiably relied on the named plaintiffs in the FX class actions to protect their rights, and they

reasonably and justifiably relied on the class-action doctrine articulated in American Pipe &

Construction Co. v. Utah, 414 U.S. 538 (1974), and other similarly applicable doctrines, to

satisfy the statutes of limitations on their claims. Under American Pipe, all proposed class

members are treated as if they filed their own individual actions, until they either opt out or a

certification decision excludes them. American Pipe, 414 U.S. at 255. Accordingly, the claims




                                               - 339 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 374 of 377



here are deemed to have been brought as of the date they or similar claims were brought in the

related class actions, and therefore the FX class actions tolled Plaintiffs’ claims.

                                      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

                               VIOLATION OF 15 U.S.C. § 1
                            AGREEMENT RESTRAINING TRADE
                                 (Against All Defendants)

       815.     Plaintiffs reallege each preceding and succeeding paragraph as though fully set

forth herein.

       816.     This count is against all Defendants.

       817.     Defendants and their unnamed co-conspirators entered into and engaged in a

combination and conspiracy in an unreasonable and unlawful restraint of trade in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1, et seq.

       818.     Defendants’ conspiracy had a direct, substantial, and reasonably foreseeable

effect on domestic trade or commerce.

       819.     As a direct, material, and proximate result of Defendants’ violation of §1 of the

Sherman Act, including the domestic effects thereof, Plaintiffs have suffered injury to their

business and property, within the meaning of §4 of the Clayton Act, throughout the Class Period.

       820.     Plaintiffs are entitled to treble damages for Defendants’ violations of §1 of the

Sherman Act under §4 of the Clayton Act.

       821.     The Count arises out of Defendants’ conspiracy to manipulate FX prices,

benchmark rates, and bid-ask spreads. This count does not arise out of, relate to, or depend on

the existence of, any particular contractual relationship between the parties. Therefore, this

count is not governed or encompassed by any forum selection clause or similar term in any ISDA

Master Agreement or other agreement between the parties.


                                               - 340 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 375 of 377



                                  SECOND CAUSE OF ACTION

                                     UNJUST ENRICHMENT
                                     (Against All Defendants)

        822.    Plaintiffs reallege each preceding and succeeding paragraph as though fully set

forth herein.

        823.    This count is against each Defendant for its transactions in which that Defendant

or its affiliate was in a direct or quasi-contractual relationship with Plaintiffs.

        824.    Because of the acts of Defendants and their co-conspirators as alleged herein,

Defendants have been unjustly enriched at the expense of Plaintiffs.

        825.    Plaintiffs seek restoration of the monies of which they were unfairly and

improperly deprived, as described herein, by way of FX transactions entered into with

Defendants or their co-conspirators, including FX spots, forwards, swaps, options, and futures

transactions.

        826.    The Count arises out of Defendants’ conspiracy to manipulate FX prices,

benchmark rates, and bid-ask spreads. Although this count is limited to a sub-set of the

transactions impacted by the conspiracy—i.e., those where there was a privity relationship

between the parties—it does not arise out of, relate to, or depend on the existence of, any

particular contractual relationship. Thus, this count is not governed or encompassed by any

forum selection clause or similar term in any ISDA Master Agreement or other agreement

between the parties.

                                      PRAYER FOR RELIEF

        WHEREFORE Plaintiffs pray for relief as follows:




                                                - 341 -
       Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 376 of 377



        An award in favor of Plaintiffs against Defendants, jointly and severally, for all damages

sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial, but including

at a minimum:

        A.       That the unlawful conduct alleged herein be adjudged and decreed to violate

Section 1 of the Sherman Act;

        B.       Damages as provided under federal antitrust laws, and that a joint and several

judgment in favor of the Plaintiffs be entered against Defendants in an amount to be trebled in

accordance with such laws;

        C.       The monetary losses suffered by Plaintiffs, including from inflated payments to

Defendants, reduced payments from Defendants, and losses incurred during the termination

process in an amount to be determined at trial;

        D.       Consequential damages;

        E.       Punitive damages;

        F.       Attorneys’ fees and costs;

        G.       Prejudgment interest at the maximum legal rate;

        H.       Rescission;

        I.       Indemnification; and

        J.       Such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury

trial as to all issues triable by a jury.



DATED:       New York, New York
             June 11, 2019



                                               - 342 -
      Case 1:18-cv-10364-LGS Document 221 Filed 06/11/19 Page 377 of 377



  QUINN EMANUEL URQUHART &
  SULLIVAN, LLP

By:
      Daniel L. Brockett
      Chad Johnson
      51 Madison Avenue, 22nd Floor
      New York, New York 10010
      Telephone: (212) 849-7000
      Fax: (212) 849-7100
      danbrockett@quinnemanuel.com
      chadjohnson@quinnemanuel.com

      Jeremy D. Andersen
      Chris R. Barker
      Matt Hosen
      865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017
      Telephone: (213) 443-3000
      Fax: (213) 443-3100
      jeremyandersen@quinnemanuel.com
      chrisbarker@quinnemanuel.com
      matthosen@quinnemanuel.com

                                    Counsel for Plaintiffs




                                              - 343 -
